     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 1 of 503


 1   KEKER, VAN NEST & PETERS LLP                   MANISH KUMAR (CSBN 269493)
     ELLIOT R. PETERS - # 158708                    LESLIE A. WULFF (CSBN 277979)
 2   epeters@keker.com                              MIKAL J. CONDON (CSBN 229208)
     CHRISTOPHER C. KEARNEY - # 154101
 3   ckearney@keker.com                             ANDREW SCHUPANITZ (CSBN 315850)
     ELIZABETH K. MCCLOSKEY - # 268184              U.S. Department of Justice, Antitrust Division
 4   emccloskey@keker.com                           450 Golden Gate Avenue
     NICHOLAS S. GOLDBERG - # 273614                Box 36046, Room 10-0101
 5   ngoldberg@keker.com                            San Francisco, CA 94102
     633 Battery Street                             Telephone: (415) 934-5300
 6   San Francisco, CA 94111-1809                   mikal.condon@usdoj.gov
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188
                                                    Attorneys for the United States
 8   Attorneys for Defendant
     CHRISTOPHER LISCHEWSKI
 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        Case No. 3:18-cr-00203-EMC

14                  Plaintiff,                        AMENDED JOINT EXHIBIT LIST

15             v.                                     Dept.       Courtroom 5 – 17th Floor
                                                      Judge:      Hon. Edward M. Chen
16   CHRISTOPHER LISCHEWSKI,
                                                      Date Filed: May 16, 2018
17                  Defendant.
                                                      Trial Date: November 4, 2019
18

19
20

21

22

23

24

25

26

27

28


                                      AMENDED JOINT EXHIBIT LIST
                                        Case No. 3:18-cr-00203-EMC
     1354996
     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 2 of 503


 1             Attached hereto is an amended joint exhibit list. The following key establishes the

 2   meaning of letters used by the parties to assert their objections:

 3            403 = Federal Rule of Evidence 403

 4            404(a) = Federal Rule of Evidence Rule 404(a)

 5            1006 = Federal Rule of Evidence 1006

 6            A = Authentication

 7            C = Completeness

 8            F = Foundation

 9            H = Hearsay

10            R = Relevance

11             The following key establishes the meaning of terms used by the government in responding

12   to defendant’s objections:

13            Hearsay:

14                o AdptAdm = Admissible as an adopted admission under Rule 801(d)(2)(B).
15                o Adm = Admissible as a party admission under Rule 801(d)(2)(A).
16
                  o BizRec = Admissible as a record of a regularly conducted business activity under
17                  Rule 803(6).

18                o Coco = Admissible as a coconspirator statement under Rule 801(d)(2)(E).
                    Document was noticed as part of the government’s April 12, 2019 notice (See ECF
19                  No. 133).
20                o Supp Coco = Admissible as a coconspirator statement under Rule 801(d)(2)(E).
21                  Document noticed as part of the government’s August 6, 2019 supplemental
                    conspirator notice (See Dkt. No. 247).
22
                  o NoAsrtn = Not hearsay under Rule 801(a) because the document contains no
23                  assertion.

24                o NFT =Not hearsay because the government is not offering it for the truth of the
                    matter asserted.
25
                  o RR = May be read into evidence as a recorded recollection under Rule 803(5).
26

27                o TEC = Admissible as a then-existing mental, emotional, or physical condition
                    under Rule 803(3).
28
                  o VA = Not hearsay because the statements are verbal acts.
                                                        1
                                         AMENDED JOINT EXHIBIT LIST
                                           Case No. 3:18-cr-00203-EMC
     1354996
     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 3 of 503


 1                o 807 = Admissible under the residual hearsay exception, Rule 807.
 2            Relevancy, Rule 404(a), Rule 403:
 3
                  o NCE = Document does not contain or offer character evidence.
 4
                  o R/P = Exhibit is relevant for the purpose stated in the purpose column, not unfairly
 5                  prejudicial, and offered for a permissible purpose.

 6                o 404(b) = Admissible for one or more permissible purposes, as stated in US’
                    Amended 404(b) Notice (See also US response to defendant’s MILs # 3-8 filed on
 7                  Aug. 13, 2019).
 8            Foundation & Authenticity:
 9
                  o Wit = Witness will lay the proper foundation at trial.
10
                  o 902 = The document is self-authenticating under Rules 902(11) or 902(14).
11
                  o 902(6) = The document is a self-authenticating newspaper article under Rule
12                  902(6).
13            Completeness:
14                o 106 = Exhibit is complete, nothing more is needed for fairness, but defendant is
15                  free to seek admission of other portions under Rule 106.

16            Other:

17                o Untimely = the exhibit is untimely

18             Defendant believes that no key is necessary to interpret his responses to the government’s

19   objections. Defendant also hereby incorporates by reference his prior statement regarding the

20   Joint Exhibit List (ECF No. 259).

21

22   Dated: November 3, 2019                                 KEKER, VAN NEST & PETERS LLP

23
                                                      By:    /s/ Elliot R. Peters
24
                                                             ELLIOT R. PETERS
25                                                           CHRISTOPHER C. KEARNEY
                                                             ELIZABETH K. MCCLOSKEY
26                                                           NICHOLAS S. GOLDBERG

27                                                           Attorneys for Defendant
                                                             CHRISTOPHER LISCHEWSKI
28
                                                        2
                                         AMENDED JOINT EXHIBIT LIST
                                           Case No. 3:18-cr-00203-EMC
     1354996
     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 4 of 503


 1
     Dated: November 3, 2019                     UNITED STATES OF AMERICA
 2

 3                                         By:   /s/ Mikal J. Condon
 4                                               MANISH KUMAR
                                                 LESLIE A. WULFF
 5                                               MIKAL J. CONDON
                                                 ANDREW SCHUPANITZ
 6
                                                 Trial Attorneys
 7                                               U.S. Department of Justice
                                                 Antitrust Division
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
                               AMENDED JOINT EXHIBIT LIST
                                 Case No. 3:18-cr-00203-EMC
     1354996
     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 5 of 503


 1                 CERTIFICATION OF CONCURRENCE FROM OTHER PARTIES
 2             I, Katie Lynn Joyce, am the ECF user whose ID and password are being used to file this

 3   AMENDED JOINT EXHIBIT LIST. In compliance with N.D. Cal. Civ. L.R. 5-1(i)(3), I hereby

 4   attest that each of the signatories has concurred in the filing of this document and has authorized

 5   the use of his or her electronic signature.

 6
                                                          /s/ Katie Lynn Joyce
 7                                                        KATIE LYNN JOYCE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       4
                                        AMENDED JOINT EXHIBIT LIST
                                          Case No. 3:18-cr-00203-EMC
     1354996
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 6 of 503


                                                                       JOINT EXHIBIT LIST                                              1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                            2000-2879 = Defendant

  Ex. #         Description          Purpose &       Objections   Response to       [Blank for Court Use]    Doc Date   Bates Range            Date
                                      Witness                     Objections                                                            Marked Admitted
                                                                                                                                        for ID
          1 1006 Summary Chart   Background,         Reserve
            of Phone Records     Defendant's
                                 Participation,
                                 Existence of
                                 Conspiracy, Anna
                                 Frenzilli


          2 Summary Table of     Background,         Reserve
            Phone Records        Defendant's
                                 Participation,
                                 Existence of
                                 Conspiracy, Anna
                                 Frenzilli


          3 Summary Graph of      Background,        Reserve
            Certain Phone Records Defendant's
                                  Participation,
                                  Existence of
                                  Conspiracy, Anna
                                  Frenzilli


      3.01 Summary Graph of      Background,         Reserve
           Certain Phone Records Defendant's
           (Cameron-Handford) Participation,
                                 Existence of
                                 Conspiracy, Anna
                                 Frenzilli




1354995.v1                                                                      1 of 498                                                         11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 7 of 503


                                                                      JOINT EXHIBIT LIST                                              1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                            2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections   Response to       [Blank for Court Use]    Doc Date   Bates Range            Date
                                     Witness                     Objections                                                            Marked Admitted
                                                                                                                                       for ID
      3.02 Summary Graph of      Background,        Reserve
           Certain Phone Records Defendant's
           (White-Worsham)       Participation,
                                 Existence of
                                 Conspiracy, Anna
                                 Frenzilli


      3.03 Summary Graph of      Background,        Reserve
           Certain Phone Records Defendant's
           (Chan-Lischewski)     Participation,
                                 Existence of
                                 Conspiracy, Anna
                                 Frenzilli


      3.04 Summary Graph of      Background,        Reserve
           Certain Phone Records Defendant's
           (Hodge-Worsham)       Participation,
                                 Existence of
                                 Conspiracy, Anna
                                 Frenzilli


      3.05 Summary Graph of      Background,        Reserve
           Certain Phone Records Defendant's
           (White-Handford)      Participation,
                                 Existence of
                                 Conspiracy, Anna
                                 Frenzilli




1354995.v1                                                                     2 of 498                                                         11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 8 of 503


                                                                          JOINT EXHIBIT LIST                                               1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                             2000-2879 = Defendant

  Ex. #          Description           Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date   Bates Range            Date
                                        Witness                       Objections                                                            Marked Admitted
                                                                                                                                            for ID
      3.06 Summary Graph of      Background,          Reserve
           Certain Phone Records Defendant's
           (White-Hodge)         Participation,
                                 Existence of
                                 Conspiracy, Anna
                                 Frenzilli


      3.07 Summary Graph of      Background,          Reserve
           Certain Phone Records Defendant's
                                 Participation,
                                 Existence of
                                 Conspiracy, Anna
                                 Frenzilli


          4 Summary Table of List Background,         403,           R/P; complete
            Price Increases       Existence of        Inaccurate,
                                  Conspiracy,         Reserve
                                  Levinsohn, rebuttal
                                  witness
          5 Summary Graph of       Background,         403,          R/P; complete
            Guidance (chunk light) Existence of        Incomplete,
                                   Conspiracy,         Reserve
                                   Levinsohn, rebuttal
                                   witness
          6 Summary Graph of       Background,         403,          R/P; complete
            Guidance (solid white) Existence of        Incomplete,
                                   Conspiracy,         Reserve
                                   Levinsohn, rebuttal
                                   witness




1354995.v1                                                                           3 of 498                                                        11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 9 of 503


                                                                        JOINT EXHIBIT LIST                                               1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                             2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date   Bates Range            Date
                                       Witness                      Objections                                                            Marked Admitted
                                                                                                                                          for ID
          7 Summary Chart of      Background,        403           R/P; complete
            COSI Promotional      Existence of
            Spend                 Conspiracy, Shue
                                  Wing Chan
008.2778A-Summary Chart of        Background,         Reserve
        B February 2012:          Existence of
          Bumble Bee Solid        Conspiracy,
          White Halves, Pricing   Levinsohn, rebuttal
          by Customer             witness
008.2780A-Summary Chart of        Background,         Reserve
        B February 2012:          Existence of
          Bumble Bee Chunk        Conspiracy,
          Light Halves, Pricing   Levinsohn, rebuttal
          by Customer             witness
008.2782A-Summary Chart of        Background,         Reserve
        B February 2012:          Existence of
          StarKist Solid White    Conspiracy,
          Halves, Pricing by      Levinsohn, rebuttal
          Customer                witness
008.2784A-Summary Chart of        Background,         Reserve
        B February 2012:          Existence of
          StarKist Chunk Light    Conspiracy,
          Halves, Pricing by      Levinsohn, rebuttal
          Customer                witness
008.2786A-Summary Chart of        Background,         Reserve
        B February 2012:          Existence of
          Chicken of the Sea      Conspiracy,
          Solid White Halves,     Levinsohn, rebuttal
          Pricing by Customer     witness




1354995.v1                                                                         4 of 498                                                        11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 10 of 503


                                                                         JOINT EXHIBIT LIST                                              1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                            2000-2879 = Defendant

  Ex. #        Description             Purpose &       Objections   Response to       [Blank for Court Use]    Doc Date   Bates Range            Date
                                        Witness                     Objections                                                            Marked Admitted
                                                                                                                                          for ID
008.2788A-Summary Chart of         Background,         Reserve
        B February 2012:           Existence of
          Chicken of the Sea       Conspiracy,
          Chunk Light Halves,      Levinsohn, rebuttal
          Pricing by Customer      witness
008.2790A-Summary Chart of         Background,         Reserve
        B October 2013: Bumble     Existence of
          Bee Solid White          Conspiracy,
          Halves, Pricing by       Levinsohn, rebuttal
          Customer                 witness
008.2792A-Summary Chart of         Background,         Reserve
        B October 2013: Bumble     Existence of
          Bee Chunk Light          Conspiracy,
          Halves, Pricing by       Levinsohn, rebuttal
          Customer                 witness
008.2794A-Summary Chart of         Background,         Reserve
        B October 2013: StarKist   Existence of
          Solid White Halves,      Conspiracy,
          Pricing by Customer      Levinsohn, rebuttal
                                   witness
008.2796A-Summary Chart of         Background,         Reserve
        B October 2013: StarKist   Existence of
          Chunk Light Halves,      Conspiracy,
          Pricing by Customer      Levinsohn, rebuttal
                                   witness
008.2798A-Summary Chart of         Background,         Reserve
        B October 2013: Chicken    Existence of
          of the Sea Solid White   Conspiracy,
          Halves, Pricing by       Levinsohn, rebuttal
          Customer                 witness



1354995.v1                                                                        5 of 498                                                         11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 11 of 503


                                                                         JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description             Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                      Objections                                                                  Marked Admitted
                                                                                                                                                 for ID
008.2799A-Summary Chart of         Background,         Reserve
        B October 2013: Chicken    Existence of
          of the Sea Chunk Light   Conspiracy,
          Halves, Pricing by       Levinsohn, rebuttal
          Customer                 witness
         9 Placeholder for                            Reserve
           Demonstrative
       100 Placeholder for                            Reserve
           Demonstrative
       101 Placeholder for                            Reserve
           Demonstrative
       102 Placeholder for                            Reserve
           Demonstrative
       103 Placeholder for                            Reserve
           Demonstrative
       104 Placeholder for                            Reserve
           Demonstrative
       105 Document: CDL bio       Background,        F             F - 902                                       1/15/2007   BBDOJ-001355401-
           04 11 05.doc            Defendant's                                                                                BBDOJ-001355402
                                   Participation
                                   Summary Witness
       106 Email: RE: SK Rumor Background         H, R, 403,        H - Adm; NFT                                 11/29/2007   BBDOJ-000572063-
                               Dan Nestojko,      404(a)            R/403/404(a) -                                            BBDOJ-000572065
                               Douglas Hines, Ken                   R/P; NCE;
                               Worsham, Scott                       404(b); See US
                               Cameron                              Oppo to Dfnse
                                                                    MILs




1354995.v1                                                                           6 of 498                                                            11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 12 of 503


                                                                   JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description       Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                  Witness                      Objections                                                                  Marked Admitted
                                                                                                                                           for ID
       107 Email: FW: SK     Background         H, R, 403,    H - NFT                                      12/10/2007   BBDOJ-000572123-
           Downsize          Douglas Hines, Ken 404(a)        R/403/404(a) -                                            BBDOJ-000572123
                             Worsham, Scott                   R/P; NCE;
                             Cameron                          404(b); See US
                                                              Oppo to Dfnse
                                                              MILs




1354995.v1                                                                     7 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 13 of 503


                                                                   JOINT EXHIBIT LIST                                                       1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                     2000-2879 = Defendant

  Ex. #         Description      Purpose &       Objections    Response to         [Blank for Court Use]        Doc Date     Bates Range               Date
                                  Witness                      Objections                                                                       Marked Admitted
                                                                                                                                                for ID
       108 Email: RE: 9oz &   Background        H, R, 403,    H - NFT          Sustained. As discussed in       12/27/2007   BBDOJ-000324548-
           SKST Downsize.     Dan Nestojko, Ken 404(a)        R/403/404(a) -   the Ct.'s ruling on Dfdt's                    BBDOJ-000324549
                              Worsham, Scott                  R/P; NCE;        MILs no. 3 & 4 (Dkt. No.
                              Cameron                         404(b); See US   292), evidence predating the
                                                              Oppo to Dfnse    charged conspiracy period
                                                              MILs             may show groundwork for
                                                                               entering into the conspiracy
                                                                               (e.g. general background,
                                                                               prior lines of commc'n, and
                                                                               cooperation between alleged
                                                                               conspiracy participants). But
                                                                               the Gov't may not refer to can
                                                                               downsizing, and commc'ns
                                                                               predating the conspiracy by 3
                                                                               years is too remote. Here,
                                                                               there is no way to redact this
                                                                               exhibit. Moreover, it
                                                                               predated the conspiracy by 3
                                                                               years. Evidence predating
                                                                               the conspiracy by more than
                                                                               2 years will be precluded,
                                                                               absent a sufficient showing.
                                                                               [ECF 408 at 7-8]




1354995.v1                                                                     8 of 498                                                                 11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 14 of 503


                                                                         JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description         Purpose &        Objections     Response to         [Blank for Court Use]   Doc Date        Bates Range                Date
                                     Witness                        Objections                                                                      Marked Admitted
                                                                                                                                                    for ID
       109 Email: Fw:           Background          F, H, R, 403, F - 902                                        1/10/2008     NFI1-0003896-NFI1-
           Downsizing to 5oz    Summary Witness     404(a)        H - Adm                                                                0003896
                                                                  R - R/P; 404(b)
                                                                  403/404(a) -
                                                                  R/P; NCE;
                                                                  See US Oppo to
                                                                  Dfnse MILs


       110 Email: RE:           Background         H, R, 403,     H - NFT; RR                                    1/31/2008      BBDOJ-000712225-
                                Douglas Hines, Ken 404(a)         R/403/404(a) -                                                BBDOJ-000712225
                                Worsham, Scott                    R/P; NCE
                                Cameron
       111 Calendar: Updated:   Background         R, 403,        R - R/P; 404(b)                                3/14/2008   SC-X-000000333-SC-X-
           Downsizing           Douglas Hines, Ken 404(a)         403/404(a) -                                                          000000333
                                Worsham, Scott                    R/P; NCE;
                                Cameron                           See US Oppo to
                                                                  Dfnse MILs


       112 Email: FW: Thank     Background          H, R, 403,    H - NFT                                         7/2/2008      BBDOJ-000092435-
           you.                 Ken Worsham,        404(a)        R/403/404(a) -                                                BBDOJ-000092435
                                Scott Cameron                     R/P; NCE
       113 Email: Fw: BJ's      Background          H, R, 403,    H - BizRec                                    10/10/2008      BBDOJ-000031357-
           Pricing              Dan Nestojko, Scott 404(a)        R/403/404(a) -                                                BBDOJ-000031357
                                Cameron                           R/P; NCE




1354995.v1                                                                          9 of 498                                                                11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 15 of 503


                                                                         JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description          Purpose &       Objections     Response to        [Blank for Court Use]      Doc Date       Bates Range                Date
                                      Witness                       Objections                                                                       Marked Admitted
                                                                                                                                                     for ID
       114 Email: FW: What is     Background        H, R, 403,    H - NoAsrtn;     Sustained: Commc'ns             5/22/2009     BBDOJ-000001002-
           the SJ price           Ken Worsham,      404(a)        NFT; Adm;        exclusively within BB one                     BBDOJ-000001003
                                  Scott Cameron                   Coco             year predating the charged
                                                                  R/403/404(a) -   conspiracy is not probabtive
                                                                  R/P; NCE         to show lines of commc'n
                                                                                   amongst competitors. The
                                                                                   admissibility of evidence
                                                                                   predating the conspiracy by
                                                                                   less than 2 years applies to
                                                                                   intercompany commc'ns---not
                                                                                   intracompany commc'ns.
                                                                                   [ECF 408 at 8]

       115 Document: Bumble      Background         R, 403        R/403 - R/P                                     12/31/2009 KW-X-000000004-KW-X-
           Bee Sales & Trade     Ken Worsham                                                                                             000000005
           Marketing
           Deliverables Calendar
           2010
       116 Email: RE: Just an     Background        R, 403        R/403 - R/P                                      1/29/2010       SKC000072590-
           FYI...                 Scott Cameron                                                                                     SKC000072591
       117 Email: FW: H2          Background        R, 403        R/403 - R/P                                       3/3/2010     BBDOJ-000185238-
           Planning               Dan Nestojko, Ken                                                                              BBDOJ-000185246
                                  Worsham, Scott
                                  Cameron
       118 Email: FW:             Background        H, R, 403,    H - NoAsrtn;                                      3/3/2010     BBDOJ-000137341-
           Competitive Activity   Dan Nestojko, Ken 404(a)        NFT; Coco                                                      BBDOJ-000137342
                                  Worsham, Scott                  R/403/404(a) -
                                  Cameron                         R/P; NCE




1354995.v1                                                                         10 of 498                                                                 11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 16 of 503


                                                                          JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description           Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                       Objections                                                                  Marked Admitted
                                                                                                                                                 for ID
       119 Email: RE: Q3 LM        Background        H, R, 403,     H - NFT;                                       5/7/2010   BBDOJ-000137369-
                                   Dan Nestojko, Ken 404(a)         NoAsrtn; Coco                                             BBDOJ-000137369
                                   Worsham, Scott                   R/403/404(a) -
                                   Cameron                          R/P; NCE
       120 Email: Q4 Guidance /    Background        R, 403         R/403 - R/P                                    6/7/2010   BBDOJ-000187524-
           Promotion Planning      Dan Nestojko, Ken                                                                          BBDOJ-000187530
                                   Worsham, Scott
                                   Cameron
       121 Email: FW: ??: Fw:      Background         F, H, R, 403, F - 902                                       7/21/2010   BBDOJ-001207113-
           Meeting with tum -      Douglas Hines      404(a)        H - NFT;                                                  BBDOJ-001207116
           Confidential / Update                                    BizRec
                                                                    R/403/404(a) -
                                                                    R/P; NCE
       122 Email: FW: OB 2011 Background              R, 403, C     R/403 - R/P                                   8/12/2010   BBDOJ-001207508-
           Presentation           Ken Worsham                       C - 106                                                   BBDOJ-001207577
           [attachment excerpted]

       123 Email: Project Big      Background                                                                     8/12/2010   BBDOJ-001188644-
           Catch - Lion Capital    Summary Witness,                                                                           BBDOJ-001188649
           Bid                     Jeffrey Chang
       124 Presentation:           Background         H, R, 403,    H - BizRec                                    8/19/2010   BBDOJ-000914624-
           Management              Ken Worsham        404(a)        R/403 - R/P                                               BBDOJ-000914755
           Presentation                                             404(a) - NCE




1354995.v1                                                                           11 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 17 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description          Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                       Objections                                                                  Marked Admitted
                                                                                                                                                for ID
       125 Presentation: 2010   Background        F, H, R, 403     Document also                                 8/23/2010   BBDOJ-000030946-
           National Sales       Dan Nestojko, Ken                  proposed by                                               BBDOJ-000030975
           Meeting, Canned Tuna Worsham, Scott                     defense as
                                Cameron                            Exhibit 2067.

                                                                   F - 902
                                                                   H - BizRec
                                                                   R/403 - R/P

       126 Email: FW: FW:         Background,      F, H, R, 403,   F - 902                                       8/25/2010   BBDOJ-001266301-
           update IO/PO           Existence of     404(a)          H - NFT                                                   BBDOJ-001266305
                                  Conspiracy                       R/403/404(a) -
                                  Douglas Hines,                   R/P; NCE;
                                  Summary Witness,                 404(b); See US
                                  WH Lee                           Oppo to Dfnse
                                                                   MILs

       127 Email: H1 2011         Background                       No stated                                     8/27/2010   BBDOJ-000106734-
           Promotional Planning   Dan Nestojko, Ken                objection                                                 BBDOJ-000106739
           Guidance               Worsham, Scott
                                  Cameron
       128 Email: RE: StarKist  Background,        H, R, 403,      H - NFT                                       9/16/2010   BBDOJ-000137440-
           SWH Pricing for Lent Defendant's        404(a)          R/403 - R/P                                               BBDOJ-000137441
                                Participation                      404(a) - NCE
                                Dan Nestojko,
                                Douglas Hines, Ken
                                Worsham, Scott
                                Cameron




1354995.v1                                                                          12 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 18 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description         Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                      Objections                                                                  Marked Admitted
                                                                                                                                              for ID
       129 Email: RE: StarKist  Background,        H, R, 403,    H- BizRec                                     9/16/2010   BBDOJ-000137442-
           SWH Pricing for Lent Defendant's        404(a)        R/403 - R/P                                               BBDOJ-000137443
                                Participation                    404(a) - NCE
                                Dan Nestojko,
                                Douglas Hines, Ken
                                Worsham, Scott
                                Cameron

       130 Email: Book1.xls     Background        R, 403, H      H - BizRec;                                   9/22/2010   BBDOJ-000032102-
                                Dan Nestojko, Ken                TEC                                                       BBDOJ-000032103
                                Worsham, Scott                   R/403/404(a) -
                                Cameron                          R/P; NCE;
                                                                 404(b); See US
                                                                 Oppo to Dfnse
                                                                 MILs




1354995.v1                                                                        13 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 19 of 503


                                                                      JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description         Purpose &       Objections    Response to         [Blank for Court Use]       Doc Date     Bates Range               Date
                                     Witness                      Objections                                                                      Marked Admitted
                                                                                                                                                  for ID
       131 Email: RE: ??: FW:   Existence of     F, H, 403,      F - 902, Wit     Overruled in                     9/24/2010   BBDOJ-000110369-
                                Conspiracy,      404(a)          H - NoAsrtn;     part/Sustained in part. The                  BBDOJ-000110371
                                Defendant's                      NFT; Adm;        statements in TX 131 are
                                Participation                    Coco             broken into two categories:
                                Douglas Hines,                   R/403/404(a) -   (1) Dfdt's commc'n to Hines
                                Summary Witness,                 R/P; NCE;        re a peace proposal; and (2)
                                WH Lee                           404(b); See US   Hines' forwarding of Dfdt's
                                                                 Oppo to Dfnse    proposal to Lee for approval.
                                                                 MILs             Item no. 1 is admissible
                                                                                  because it is a statement by
                                                                                  Dfdt. Item no. 2 is
                                                                                  inadmissible hearsay because
                                                                                  it is Hines' commc'n with an
                                                                                  intermediary, and there is no
                                                                                  evidence it was done with a
                                                                                  directive or intent that Lee
                                                                                  communicate it to a
                                                                                  competitor. In fact, Lee says
                                                                                  it wasn't. [ECF 348 at 6-7]




       132 Email: RE: Foreign   Existence of       F, H, 403,    F - Wit                                           10/5/2010   BBDOJ-000138794-
           Officer Language     Conspiracy,        404(a)        H - NFT; Adm;                                                 BBDOJ-000138796
           Included             Defendant's                      Coco
                                Participation                    403/404(a) -
                                Dan Nestojko,                    R/P; NCE
                                Douglas Hines, Ken
                                Worsham, Scott
                                Cameron




1354995.v1                                                                        14 of 498                                                               11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 20 of 503


                                                                     JOINT EXHIBIT LIST                                                       1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                     2000-2879 = Defendant

  Ex. #         Description        Purpose &       Objections     Response to         [Blank for Court Use]       Doc Date     Bates Range               Date
                                    Witness                       Objections                                                                      Marked Admitted
                                                                                                                                                  for ID
       133 Email: RE: Timing   Background                                                                          10/9/2010   BBDOJ-001187705-
                               Summary Witness,                                                                                BBDOJ-001187757
                               Jeffrey Chang
       134 Email: Re:          Background        R, 403,         H - NoAsrtn;     Overruled. The commc'ns         10/15/2010   BBDOJ-000578048-
                               Dan Nestojko, Ken 404(a), H       NFT; Adm;        are among coconspirators two                 BBDOJ-000578050
                               Worsham, Scott                    Coco             weeks before the charged
                               Cameron                           R/403/404(a) -   conspiracy re a retail bid to
                                                                 R/P; NCE;        Kroger are relevant. It shows
                                                                 404(b); See US   state of mind of Dfdt's
                                                                 Oppo to Dfnse    subordinates. [ECF 408 at 8]
                                                                 MILs


       135 Email: Category     Background         F, H, R, 403, F - 902; Wit                                      10/15/2010   BBDOJ-001063682-
           Growth Campaign     Ken Worsham,       404(a), C     H - Adm; TEC                                                   BBDOJ-001063684
           Presentations       Scott Cameron                    R/403/404(a) -
                                                                R/P; NCE;
                                                                404(b); See US
                                                                Oppo to Dfnse
                                                                MILs

       136 Email: FW: Kroger   Background,        C, R, 403, H   C - 106                                          10/15/2010   BBDOJ-000395032-
           CLH bid             Existence of                      H - Adm; NFT;                                                 BBDOJ-000395033
                               Conspiracy                        TEC
                               Dan Nestojko,                     R/403 - R/P;
                               Douglas Hines, Ken                404(b); See US
                               Worsham, Scott                    Oppo to Dfnse
                               Cameron                           MILs




1354995.v1                                                                        15 of 498                                                               11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 21 of 503


                                                                          JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #          Description         Purpose &       Objections      Response to        [Blank for Court Use]        Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                      Marked Admitted
                                                                                                                                                     for ID
       137 Email: RE: 1H          Background        F, H, R, 403, F- 902            Overruled in                     10/28/2010   BBDOJ-000135514-
           Marketing Budget -     Summary Witness   404(a)        H - NFT; Adm      part/Sustained in part. E-                    BBDOJ-000135516
           Revised                                                403/404(a) -      mail from Dfdt (and those
                                                                  R/P; NCE          messages preceding his e-
                                                                                    mail) re the category growth
                                                                                    campaign is relevant for his
                                                                                    state of mind. The e-mails
                                                                                    following Dfdt's email are not
                                                                                    relevant on that basis and
                                                                                    must be redacted. [ECF 408
                                                                                    at 8]

       138 Email: RE: Marketing Background          H, 403,        H - Adm; NFT;                                     10/29/2010   BBDOJ-001187511-
           Cuts                 Ken Worsham,        404(a)         Coco                                                           BBDOJ-001187513
                                Scott Cameron                      403/404(a) -
                                                                   R/P; NCE;
                                                                   404(b); See US
                                                                   Oppo to Dfnse
                                                                   MILs

       139 Email: RE: asia trip   Background,       F, R, 403, H F - 902                                              11/2/2010   BBDOJ-000907682-
                                  Existence of                   H - Adm; NFT                                                     BBDOJ-000907683
                                  Conspiracy                     403 - R/P
                                  Summary Witness
       140 Email: RE: 2011        Background        H, 403         H - Adm; NFT;                                      11/2/2010   BBDOJ-000003593-
           Budget GM Comp         Dan Nestojko, Ken                Coco                                                           BBDOJ-000003630
                                  Worsham, Scott                   403 - R/P;
                                  Cameron                          404(b); See US
                                                                   Oppo to Dfnse
                                                                   MILs




1354995.v1                                                                          16 of 498                                                                11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 22 of 503


                                                                            JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                                United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description          Purpose &         Objections      Response to       [Blank for Court Use]    Doc Date     Bates Range               Date
                                      Witness                          Objections                                                                 Marked Admitted
                                                                                                                                                  for ID
       141 Email: Re: Costco      Background          F, R, 403,     F - 902                                       11/7/2010   BBDOJ-000254291-
                                  Summary Witness     404(a)         H - Adm; NFT                                              BBDOJ-000254291
                                                                     403/404(a) -
                                                                     R/P; NCE
       142 [Excerpts of]          Existence of        C, F, H        C - 106                                      11/18/2010   BBDOJ-001421618-
           Presentation:          Conspiracy,                        F - Wit; 902                                              BBDOJ-001421713
           20101118 All Hands     Defendant's                        H - BizRec
           Meeting.pptx           Participation
                                  Ken Worsham,
                                  Scott Cameron
       143 Email: RE: Breaking    Existence of        F, H, R, 403 F - 902                                        11/20/2010   BBDOJ-001188734-
           News                   Conspiracy,                      H - NFT; Adm                                                BBDOJ-001188736
                                  Defendant's                      403 - R/P
                                  Participation
                                  Summary Witness
       144 Email: Q2 2011         Existence of      H                H - BizRec;                                  11/29/2010   BBDOJ-000187531-
           Promotion Planning     Conspiracy                         Coco                                                      BBDOJ-000187536
                                  Dan Nestojko, Ken
                                  Worsham, Scott
                                  Cameron
       145 Document: Big Catch - Defendant's          A, H, F, R,    A/F - 902                                    12/15/2010   BBDOJ-001403467-
           Employment            Participation        403            H - VA                                                    BBDOJ-001403482
           Agreement             Summary Witness                     R/403 - R/P
           (Christopher
           Lischewski).docx
       146 Email: Q2 Pricing on   Existence of                       No stated                                    12/29/2010   BBDOJ-000376158-
           Skipjack Items         Conspiracy                         objection                                                 BBDOJ-000376164
                                  Dan Nestojko, Ken
                                  Worsham, Scott
                                  Cameron



1354995.v1                                                                           17 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 23 of 503


                                                                       JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description         Purpose &         Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                Marked Admitted
                                                                                                                                              for ID
       147 Email: RE: FW: U.S.   Existence of                      No stated                                   1/12/2011   BBDOJ-000028782-
           boats                 Conspiracy,                       objection                                               BBDOJ-000028786
                                 Defendant's
                                 Participation
                                 Douglas Hines, Ken
                                 Worsham, Scott
                                 Cameron

       148 Email: RE: heard on   Existence of                      No stated                                   1/12/2011   BBDOJ-000103002-
           the street            Conspiracy                        objection                                               BBDOJ-000103002
                                 Scott Cameron
       149 Email: CL LE.xlsx     Existence of                      No stated                                   1/20/2011   BBDOJ-000583977-
                                 Conspiracy,                       objection                                               BBDOJ-000583979
                                 Defendant's
                                 Participation
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron

       150 Email: RE: Q2 Intel   Existence of                      No stated                                   1/27/2011   BBDOJ-000032268-
                                 Conspiracy                        objection                                               BBDOJ-000032268
                                 Ken Worsham,
                                 Scott Cameron
       151 Email: RE: Albacore   Existence of                      No stated                                   1/27/2011   BBDOJ-000578784-
           Prices                Conspiracy,                       objection                                               BBDOJ-000578785
                                 Defendant's
                                 Participation
                                 Dan Nestojko,
                                 Douglas Hines, Ken
                                 Worsham, Scott
                                 Cameron




1354995.v1                                                                        18 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 24 of 503


                                                                        JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                      Objections                                                                Marked Admitted
                                                                                                                                              for ID
       152 Email: RE: TU           Defendant's       F, H          F - 902                                     1/31/2011   BBDOJ-000025470-
                                   Participation                   H - NFT; Adm                                            BBDOJ-000025471
                                   Summary Witness
       153 Email: Lion Board    Existence of                       No stated                                    2/1/2011   BBDOJ-000578141-
           Meeting 1-31-11.pptx Conspiracy                         objection                                               BBDOJ-000578144
                                Dan Nestojko, Ken
                                Worsham
       154 Email: FW: February Existence of                                                                     2/4/2011   BBDOJ-001017050-
           2011 Board Meeting Conspiracy,                                                                                  BBDOJ-001017173
           [attachment excerpted] Defendant's
                                  Participation
                                  Douglas Hines,
                                  Summary Witness,
                                  Jeffrey Chang

       155 Document: Expense       Defendant's       A, C, F, H    A/F - 902                                    2/8/2011   BBDOJ-001283934-
           Report                  Participation                   C - 106                                                 BBDOJ-001283934
                                   Summary Witness                 H - BizRec;
                                                                   NoAsrtn
       156 Email: FW: TTL Tuna Existence of                        No stated                                    2/9/2011   BBDOJ-000578854-
           Share Trends - SPA  Conspiracy                          objection                                               BBDOJ-000578855
           Accounts.xls        Dan Nestojko, Ken
                               Worsham, Scott
                               Cameron
       157 Email: FW: BB Sales /   Existence of                    No stated                                   2/16/2011   BBDOJ-000138901-
           TM / Mkting Summit -    Conspiracy                      objection                                               BBDOJ-000138905
           Las Vegas - FINAL       Ken Worsham,
           DETAILS                 Scott Cameron




1354995.v1                                                                        19 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 25 of 503


                                                                           JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description           Purpose &          Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                         Objections                                                                 Marked Admitted
                                                                                                                                                  for ID
       158 Email: Re: H2          Existence of          H             H - Coco; NFT                                2/18/2011   BBDOJ-000055454-
           Promotional Planning   Conspiracy                                                                                   BBDOJ-000055454
                                  Ken Worsham,
                                  Scott Cameron
       159 Email: List Price      Existence of                        No stated                                    2/23/2011   BBDOJ-000137665-
           Increase Scenarios     Conspiracy                          objection                                                BBDOJ-000137666
                                  Dan Nestojko, Ken
                                  Worsham, Scott
                                  Cameron
       160 Email: H2 COGS         Existence of                        No stated                                    2/23/2011   BBDOJ-000000014-
                                  Conspiracy                          objection                                                BBDOJ-000000015
                                  Dan Nestojko,
                                  Douglas Hines, Ken
                                  Worsham, Scott
                                  Cameron
       161 Email: RE: RE:         Existence of          F, H, R, 403 F - 902                                       2/24/2011   BBDOJ-001189706-
                                  Conspiracy                         H - Adm; NFT                                              BBDOJ-001189706
                                  Summary Witness                    R/403 - R/P
       162 Spreadsheet: Pricing Existence of            A, F          A/F - Wit                                    2/26/2011   BBDOJ-000096054-
           Comp 2-22-11mstr.xls Conspiracy                                                                                     BBDOJ-000096054
                                Ken Worsham,
                                Scott Cameron
       163 Document: Expense      Defendant's           F             F - 902                                       3/2/2011   BBDOJ-001283933-
           Report                 Participation                                                                                BBDOJ-001283933
                                  Summary Witness
       164 Email: Re:             Existence of                        No stated                                     3/2/2011   BBDOJ-000137674-
           Competitive price      Conspiracy                          objection                                                BBDOJ-000137674
           increases              Dan Nestojko, Scott
                                  Cameron




1354995.v1                                                                            20 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 26 of 503


                                                                              JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                                  United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #          Description          Purpose &          Objections      Response to       [Blank for Court Use]    Doc Date     Bates Range               Date
                                       Witness                           Objections                                                                 Marked Admitted
                                                                                                                                                    for ID
       165 Email: RE:             Existence of                         No stated                                      3/3/2011   BBDOJ-000137676-
                                  Conspiracy                           objection                                                 BBDOJ-000137676
                                  Dan Nestojko, Ken
                                  Worsham, Scott
                                  Cameron
       166 Document: STAR         Existence of          F, A, H        A/F - Wit                                      3/4/2011   BBDOJ-000037877-
           1.pdf                  Conspiracy                           H - BizRec;                                               BBDOJ-000037880
                                  Ken Worsham                          NFT
       167 Presentation: STAR     Existence of          F, A, H        A/F - Wit                                      3/4/2011   BBDOJ-000147103-
           2.pdf                  Conspiracy                           H - BizRec;                                               BBDOJ-000147109
                                  Ken Worsham                          NFT
       168 Spreadsheet: STAR      Existence of          F, A, H        A/F - Wit                                      3/4/2011   BBDOJ-000147110-
           3.pdf                  Conspiracy                           H - BizRec;                                               BBDOJ-000147113
                                  Ken Worsham                          NFT
       169 Email: list price      Existence of                         No stated                                      3/4/2011   BBDOJ-000091668-
           increase               Conspiracy                           objection                                                 BBDOJ-000091683
                                  Scott Cameron
       170 Email: Re: Pricing     Defendant's                          No stated                                      3/4/2011   BBDOJ-001189713-
                                  Participation                        objection                                                 BBDOJ-001189713
                                  Ken Worsham,
                                  Jeffrey Chang
       171 Document: Expense      Defendant's           F, R, 403      F - 902                                       3/10/2011   BBDOJ-001283932-
           Report                 Participation                        R/403 - R/P                                               BBDOJ-001283932
                                  Summary Witness
       172 Email: Bulletin #1107 Existence of                          No stated                                     3/11/2011   BBDOJ-000154686-
           List Price Increase Eff Conspiracy                          objection                                                 BBDOJ-000154700
           5-29-11                 Dan Nestojko,
                                   Douglas Hines, Ken
                                   Worsham, Scott
                                   Cameron




1354995.v1                                                                             21 of 498                                                            11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 27 of 503


                                                                          JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description           Purpose &         Objections    Response to       [Blank for Court Use]     Doc Date     Bates Range               Date
                                       Witness                        Objections                                                                  Marked Admitted
                                                                                                                                                  for ID
       173 Email: RE: Kroger       Existence of                      No stated                                     3/11/2011   BBDOJ-001192788-
           GNX                     Conspiracy                        objection                                                 BBDOJ-001192788
                                   Dan Nestojko, Ken
                                   Worsham, Scott
                                   Cameron
       174 Email: Q3/H2 Promo      Existence of      H               H - BizRec;                                   3/14/2011   BBDOJ-000018180-
           Guidance                Conspiracy                        Coco                                                      BBDOJ-000018185
                                   Dan Nestojko, Ken
                                   Worsham, Scott
                                   Cameron
       175 Email: Fw: Intel        Existence of      H               H - Coco                                      3/18/2011   BBDOJ-000137711-
                                   Conspiracy                                                                                  BBDOJ-000137711
                                   Dan Nestojko, Ken
                                   Worsham, Scott
                                   Cameron
       176 Document: 2010 K-1,     Background          F, H, R, 403 F - 902         Sustained. Evidence of          4/1/2011   BBDOJ-001356890-
           BB Management           Summary Witness                  H - Adm         general wealth not                         BBDOJ-001356896
           Invest LP, Partner 2,                                    R/403 - R/P     permissable per ruling on
           Christopher                                                              Dfdt's MIL no. 11 (Dkt. No.
           Lischewski.pdf                                                           292). [ECF 408 at 9]
       177 Email: RE: Safeway      Defendant's         H, R, 403     H - NFT; Adm                                  4/12/2011   BBDOJ-000441177-
           Follow Ups              Participation                     R/403 - R/P                                               BBDOJ-000441178
                                   Ken Worsham,
                                   Scott Cameron
       178 Email: Q3 Promo         Existence of                      No stated                                     4/26/2011   BBDOJ-000187537-
           Planning - Canned       Conspiracy                        objection                                                 BBDOJ-000187549
           ALBACORE and            Dan Nestojko, Ken
           Pouch 2.5 and 5.0oz     Worsham, Scott
                                   Cameron




1354995.v1                                                                          22 of 498                                                             11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 28 of 503


                                                                       JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description         Purpose &         Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                Marked Admitted
                                                                                                                                              for ID
       179 Email: RE: Kroger    Defendant's                        No stated                                    5/3/2011   BBDOJ-000105657-
           CLH Response         Participation                      objection                                               BBDOJ-000105657
                                Dan Nestojko, Scott
                                Cameron
       180 Email: RE: Bumble    Existence of                       No stated                                   5/26/2011   BBDOJ-000579947-
           Bee Solid White Tuna Conspiracy                         objection                                               BBDOJ-000579950
           5oz July 31 2010 Ad Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       181 Email: FW:           Existence of          H            H - Coco                                     6/1/2011   BBDOJ-000032413-
                                Conspiracy                                                                                 BBDOJ-000032413
                                Ken Worsham,
                                Scott Cameron
       182 Email: Q4 Promotional Existence of                      No stated                                    6/2/2011   BBDOJ-000376165-
           Planning Guidance and Conspiracy                        objection                                               BBDOJ-000376170
           Schedule              Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron
       183 Email: RE: COS Price Defendant's                        No stated                                   6/14/2011   BBDOJ-000135264-
           Increase             Participation                      objection                                               BBDOJ-000135264
                                Ken Worsham,
                                Scott Cameron
       184 Email: Re: COS Price Defendant's                        No stated                                   6/14/2011   BBDOJ-000135220-
           Increase             Participation                      objection                                               BBDOJ-000135221
                                Ken Worsham,
                                Scott Cameron




1354995.v1                                                                        23 of 498                                                           11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 29 of 503


                                                                           JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description            Purpose &         Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                  for ID
       185 Email: RE: Can you       Existence of                      No stated                                    6/16/2011   BBDOJ-000007831-
           send the COS LPI         Conspiracy                        objection                                                BBDOJ-000007833
           info?                    Dan Nestojko, Ken
                                    Worsham, Scott
                                    Cameron
       186 Email: FW: C10           Defendant's         R, 403, H     R/403 - R/P                                  6/16/2011   BBDOJ-000710250-
           Budget-FINAL.pptx        Participation                     H - Adm                                                  BBDOJ-000710399
                                    Ken Worsham,
                                    Scott Cameron
       187 Email: FW: Bumble        Defendant's      F                F- 902; Wit;                                 6/20/2011   BBDOJ-001188264-
           Bee 5 oz. Solid White    Participation                     Supp Coco                                                BBDOJ-001188268
           Tuna 7/10 Summer         Ken Worsham,
           Can Can Update - 5 oz.   Scott Cameron,
           Chunk White Tuna         Summary Witness,
           Incremental Sales        Jeffrey Chang
           Opportunity

       188 Email: RE: WR Book Existence of                            No stated                                    6/27/2011   BBDOJ-000137882-
           Confidential       Conspiracy                              objection                                                BBDOJ-000137883
                              Scott Cameron
       189 Email: Wholesalers       Existence of                      No stated                                    6/27/2011      SKC000026537-
                                    Conspiracy                        objection                                                    SKC000026540
                                    Scott Cameron
       190 Email: FW: White         Existence of        H             H - Coco; NFT                                6/30/2011      SKC000998198-
           Rose Confidential        Conspiracy                                                                                     SKC000998199
           Bood Dated 6/17 -        Scott Cameron
           6/23/11




1354995.v1                                                                            24 of 498                                                           11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 30 of 503


                                                                         JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description            Purpose &        Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                       Objections                                                                Marked Admitted
                                                                                                                                                for ID
       191 Email: FW: White         Existence of      H              H - Coco                                    6/30/2011   BBDOJ-000032467-
           Rose Confidential        Conspiracy                                                                               BBDOJ-000032467
           Bood Dated 6/17 -        Dan Nestojko, Ken
           6/23/11                  Worsham, Scott
                                    Cameron
       192 Email: Fwd: Tuna Bid Existence of                         No stated                                    7/6/2011   BBDOJ-000032468-
           Winners.xls          Conspiracy                           objection                                               BBDOJ-000032470
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       193 Email: Re: Tuna Bid      Existence of                     No stated                                    7/6/2011   BBDOJ-000032471-
           Winners.xls              Conspiracy                       objection                                               BBDOJ-000032472
                                    Dan Nestojko, Ken
                                    Worsham, Scott
                                    Cameron
       194 Email: FW: Wow!!         Existence of                     No stated                                    7/8/2011   BBDOJ-000104860-
           Walgreens.               Conspiracy                       objection                                               BBDOJ-000104861
                                    Dan Nestojko, Ken
                                    Worsham, Mike
                                    White
       195 Email: Re: Wow!!         Existence of      H              H - Coco;                                    7/8/2011   BBDOJ-000033576-
           Walgreens.               Conspiracy                       NoAsrtn; NFT                                            BBDOJ-000033576
                                    Dan Nestojko, Ken
                                    Worsham
       196 Email: RE: 48/5oz        Existence of                     No stated                                   7/19/2011   BBDOJ-000321513-
           Bumble Bee Chunk         Conspiracy                       objection                                               BBDOJ-000321515
           Light Tuna Offer- P#8,   Dan Nestojko, Ken
           #9 & #10 2011            Worsham, Scott
                                    Cameron




1354995.v1                                                                          25 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 31 of 503


                                                                        JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description         Purpose &        Objections    Response to       [Blank for Court Use]    Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                 Marked Admitted
                                                                                                                                              for ID
       197 Email: RE: 38/39 Mix Existence of                      No stated                                    7/25/2011   BBDOJ-000321602-
           and Match            Conspiracy                        objection                                                BBDOJ-000321604
                                Scott Cameron
       198 Email: FW: Fred       Defendant's      F               F - 902; Wit                                 7/25/2011   BBDOJ-001188763-
           Meyer Activity        Participation                                                                             BBDOJ-001188769
                                 Scott Cameron,
                                 Summary Witness,
                                 Jeffrey Chang
       199 Email: RE: Paranoid   Existence of                     No stated                                    7/28/2011   BBDOJ-000737713-
                                 Conspiracy,                      objection                                                BBDOJ-000737715
                                 Defendant's
                                 Participation
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron

       200 Email: Re: Paranoid   Existence of                     No stated                                    7/28/2011   BBDOJ-001188019-
                                 Conspiracy,                      objection                                                BBDOJ-001188021
                                 Defendant's
                                 Participation
                                 Summary Witness,
                                 Jeffrey Chang
       201 Email: RE: Chunk      Existence of                     No stated                                     8/5/2011   BBDOJ-000798318-
           Light Competitive     Conspiracy                       objection                                                BBDOJ-000798320
           Information           Scott Cameron
       202 Email: RE:            Existence of      H, 403         H- Coco; NFT                                  8/9/2011   BBDOJ-000138695-
           Competitive Issues    Conspiracy                       403 - R/P                                                BBDOJ-000138699
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron




1354995.v1                                                                       26 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 32 of 503


                                                                        JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description         Purpose &          Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                         Objections                                                                 Marked Admitted
                                                                                                                                                for ID
       203 Email: Re: Comp info Existence of                        No stated                                    8/12/2011   BBDOJ-000033308-
                                Conspiracy                          objection                                                BBDOJ-000033308
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       204 Email: Fwd: Comp     Existence of                        No stated                                    8/12/2011      SKC000280209-
           info                 Conspiracy                          objection                                                    SKC000280210
                                Scott Cameron
       205 Email: RE: 2012      Existence of      C, H              C - 106                                      8/12/2011   BBDOJ-000584076-
                                Conspiracy                          H - Supp Coco                                            BBDOJ-000584077
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       206 Email: RE: SK        Existence of                        No stated                                    8/15/2011   BBDOJ-000005222-
           Competitive          Conspiracy                          objection                                                BBDOJ-000005222
           Information          Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       207 Email: FW: Stop &    Existence of                        No stated                                    8/18/2011   BBDOJ-000000022-
           Shop & Shaws         Conspiracy                          objection                                                BBDOJ-000000022
                                Dan Nestojko, Scott
                                Cameron
       208 Email: FW: Safeway Defendant's             F, H, R, 403 F - 902                                       8/25/2011   BBDOJ-000701608-
           Response on FAD free Participation                      H - NFT;                                                  BBDOJ-000701609
           SJ etc?              Summary Witness                    BizRec
                                                                   R/403 - R/P




1354995.v1                                                                          27 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 33 of 503


                                                                        JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description         Purpose &         Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                 Marked Admitted
                                                                                                                                               for ID
       209 Email: RE: Q1 costs   Existence of       H              H - Adm; Supp                                8/29/2011   BBDOJ-000041141-
                                 Conspiracy,                       Coco                                                     BBDOJ-000041144
                                 Defendant's
                                 Participation
                                 Douglas Hines, Ken
                                 Worsham, Scott
                                 Cameron

       210 Email: RE: Samoa      Existence of      H               H - Coco; NFT                                8/30/2011   BBDOJ-000005274-
                                 Conspiracy,                                                                                BBDOJ-000005274
                                 Defendant's
                                 Participation
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron

       211 Email: Q1 Driver / H1 Existence of                      No stated                                     9/1/2011   BBDOJ-000018186-
           TPR Planning          Conspiracy                        objection                                                BBDOJ-000018191
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron
       212 Email: RE: Draft      Existence of        H, R, 403     H - NFT; Adm                                  9/1/2011   BBDOJ-000326091-
           Response to Sam's     Conspiracy,                       R/403 - R/P                                              BBDOJ-000326093
           Club Inquiry on FAD   Defendant's
           Free Skipjack         Participation
                                 Ken Worsham,
                                 Scott Cameron,
                                 Summary Witness




1354995.v1                                                                         28 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 34 of 503


                                                                      JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description         Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                      Objections                                                                 Marked Admitted
                                                                                                                                             for ID
       213 Email: FW: Safeway    Existence of      H, R, 403     H - BizRec;                                   9/9/2011   BBDOJ-000712321-
           Tuna Sourcing         Conspiracy,                     Adm                                                      BBDOJ-000712323
                                 Defendant's                     R/403 - R/P
                                 Participation
                                 Scott Cameron
       214 Email: RE: Fish for   Existence of       H            H - Adm; Supp                                9/12/2011   BBDOJ-000041152-
           BKK                   Conspiracy,                     Coco; BizRec                                             BBDOJ-000041154
                                 Defendant's
                                 Participation
                                 Dan Nestojko,
                                 Douglas Hines, Ken
                                 Worsham, Scott
                                 Cameron, WH Lee


       215 Email: RE: Handford   Existence of      H             H - Coco; NFT                                9/22/2011   BBDOJ-000041160-
                                 Conspiracy,                                                                              BBDOJ-000041160
                                 Defendant's
                                 Participation
                                 Ken Worsham
       216 Email: FW: COS 3/$1 Existence of        H, R, 403     H - Coco;                                    9/23/2011   BBDOJ-000152139-
           Fred Meyer Ad this  Conspiracy                        NoAsrtn                                                  BBDOJ-000152140
           week                Ken Worsham,                      R/403 - R/P
                               Mike White
       217 Email: RE: RE:        Existence of      H, R, 403, C H - NFT; Adm                                  10/5/2011   BBDOJ-000321970-
                                 Conspiracy,                    R/403 - R/P                                               BBDOJ-000321971
                                 Defendant's                    C - 106
                                 Participation
                                 Scott Cameron




1354995.v1                                                                       29 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 35 of 503


                                                                        JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description         Purpose &         Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                Marked Admitted
                                                                                                                                              for ID
       218 Email: RE: Don        Existence of        H, R, 403     H - Coco;                                  10/10/2011   BBDOJ-000874622-
           Davidson              Conspiracy,                       BizRec                                                  BBDOJ-000874623
                                 Defendant's                       R/403 - R/P
                                 Participation
                                 Scott Cameron
       219 Email: Re: Kroger /   Existence of        F, H, R, 403 F - 902; Wit                                10/13/2011   BBDOJ-000135343-
           Safeway and ISSF      Conspiracy,                      H - NFT; Adm                                             BBDOJ-000135344
                                 Defendant's                      R/403 - R/P
                                 Participation
                                 Scott Cameron,
                                 Summary Witness
       220 Email: RE: New        Existence of      H               H - Coco;                                  10/21/2011   BBDOJ-000032611-
           Contact Info.         Conspiracy                        NoAsrtn; NFT                                            BBDOJ-000032611
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron
       221 Email: Re: New        Existence of        H             H - Coco;                                  10/21/2011   BBDOJ-000152160-
           Contact Info.         Conspiracy                        NoAsrtn; NFT                                            BBDOJ-000152161
                                 Ken Worsham
       222 Email: FW: Joe Tuza   Existence of        H, C          H - Coco                                   10/31/2011   BBDOJ-000321012-
                                 Conspiracy                        C - 106                                                 BBDOJ-000321012
                                 Scott Cameron
       223 Email: RE: ShopRite   Existence of                      No stated                                  10/31/2011   BBDOJ-000138731-
           10/30 Ad              Conspiracy                        objection                                               BBDOJ-000138733
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron
       224 Email: Strategic      Defendant's         F, H, R, 403 F - 902                                      11/2/2011   BBDOJ-000023870-
           Discussion            Participation                    H - BizRec                                               BBDOJ-000023873
                                 Summary Witness                  R/403 - R/P



1354995.v1                                                                        30 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 36 of 503


                                                                        JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description           Purpose &        Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                       Objections                                                                Marked Admitted
                                                                                                                                               for ID
       225 Email: RE: NE           Existence of                     No stated                                   11/4/2011   BBDOJ-000032623-
           albacore prices         Conspiracy                       objection                                               BBDOJ-000032624
                                   Dan Nestojko, Ken
                                   Worsham, Scott
                                   Cameron, Steve
                                   Hodge
       226 Email: RE: NE           Existence of                     No stated                                   11/4/2011   BBDOJ-000032625-
           albacore prices         Conspiracy                       objection                                               BBDOJ-000032626
                                   Dan Nestojko, Ken
                                   Worsham, Scott
                                   Cameron
       227 Email: FW: Board        Defendant's         C            C - 106                                     11/8/2011   BBDOJ-001210110-
           Deck Slides Updated     Participation                                                                            BBDOJ-001210164
           for Sales and Trade     Ken Worsham,
           Marketing [attachment   Scott Cameron
           excerpted]


       228 Email: RE: ??:Eddie     Existence of                     No stated                                  11/16/2011   BBDOJ-000004928-
                                   Conspiracy,                      objection                                               BBDOJ-000004930
                                   Defendant's
                                   Participation
                                   Ken Worsham,
                                   Scott Cameron
       229 Email: FW: Fred         Existence of                     No stated                                  11/28/2011   BBDOJ-000320935-
           Meyer Ad                Conspiracy,                      objection                                               BBDOJ-000320936
                                   Defendant's
                                   Participation
                                   Dan Nestojko, Ken
                                   Worsham, Scott
                                   Cameron




1354995.v1                                                                         31 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 37 of 503


                                                                      JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description        Purpose &         Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                    Witness                        Objections                                                                     Marked Admitted
                                                                                                                                                  for ID
       230 Email: Fred Meyer Ad Existence of                      No stated                                    11/28/2011     BBDOJ-000152244-
                                Conspiracy                        objection                                                   BBDOJ-000152245
                                Ken Worsham,
                                Mike White
       231 Email: FW:           Existence of      H, F            F - 902                                      11/30/2011     BBDOJ-001251121-
           ??:Dongwon in Fiji   Conspiracy,                       H - Supp Coco;                                              BBDOJ-001251122
           111130               Defendant's                       NFT
                                Participation
                                Douglas Hines, WH
                                Lee
       232 Email: FW: LM        Existence of                      No stated                                     12/2/2011     BBDOJ-000004816-
           Pricing              Conspiracy,                       objection                                                   BBDOJ-000004817
                                Defendant's
                                Participation
                                Dan Nestojko,
                                Douglas Hines, Ken
                                Worsham, Scott
                                Cameron

       233 Email: RE: Fred Meyer Existence of                     No stated                                     12/5/2011   COSI-DOJ-000072954-
           Ad                    Conspiracy                       objection                                                 COSI-DOJ-000072955
                                 Ken Worsham,
                                 Mike White
       234 Email: Q2 Guidance   Existence of                      No stated                                     12/6/2011     BBDOJ-000018192-
           Follow Up            Conspiracy                        objection                                                   BBDOJ-000018198
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron




1354995.v1                                                                         32 of 498                                                              11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 38 of 503


                                                                             JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                                 United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description           Purpose &         Objections      Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                       Witness                          Objections                                                                    Marked Admitted
                                                                                                                                                      for ID
       235 Email: RE: Fred Meyer Existence of                         No stated                                     12/6/2011   COSI-DOJ-000002393-
           Ad                    Conspiracy                           objection                                                 COSI-DOJ-000002394
                                 Ken Worsham,
                                 Mike White
       236 Email: Q2 Info          Existence of                       No stated                                    12/16/2011     BBDOJ-000041359-
                                   Conspiracy                         objection                                                   BBDOJ-000041360
                                   Ken Worsham,
                                   Scott Cameron
       237 Email: RE: competitive Existence of                        No stated                                      1/3/2012     BBDOJ-000275389-
           updates                Conspiracy                          objection                                                   BBDOJ-000275389
                                  Ken Worsham,
                                  Scott Cameron
       238 Email: FW: Hot deal     Existence of        R, 403,        R/403/404(a) -                                 1/3/2012     BBDOJ-000042268-
           on Starkist CL at Wal   Conspiracy          404(a)         R/P; NCE                                                    BBDOJ-000042269
           Mart                    Ken Worsham
       239 Email: safeway          Existence of                       No stated                                      1/4/2012     BBDOJ-000138987-
           feedback                Conspiracy                         objection                                                   BBDOJ-000138987
                                   Dan Nestojko, Ken
                                   Worsham
       240 Email: safeway          Existence of                       No stated                                      1/4/2012     BBDOJ-000042270-
           feedback                Conspiracy                         objection                                                   BBDOJ-000042270
                                   Ken Worsham
       241 Email: A&P NY           Existence of                       No stated                                      1/4/2012     BBDOJ-000042271-
                                   Conspiracy                         objection                                                   BBDOJ-000042271
                                   Ken Worsham
       242 Email: RE: FoodLion     Existence of                       No stated                                      1/4/2012     BBDOJ-000322113-
           Pricing - CLH Q1 &      Conspiracy                         objection                                                   BBDOJ-000322114
           Q2                      Dan Nestojko, Ken
                                   Worsham, Scott
                                   Cameron



1354995.v1                                                                             33 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 39 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description         Purpose &        Objections    Response to       [Blank for Court Use]   Doc Date       Bates Range                Date
                                     Witness                       Objections                                                                   Marked Admitted
                                                                                                                                                for ID
       243 Email: Re: Ahold      Existence of                     No stated                                   1/10/2012     BBDOJ-000580972-
                                 Conspiracy                       objection                                                 BBDOJ-000580972
                                 Dan Nestojko
       244 Email: RE: Price      Existence of                     No stated                                   1/11/2012   COSI-DOJ-000002401-
           Chopper ad            Conspiracy                       objection                                               COSI-DOJ-000002402
                                 Ken Worsham,
                                 Mike White
       245 Email: Competitive    Existence of                     No stated                                   1/16/2012     BBDOJ-000041383-
           Activity              Conspiracy                       objection                                                 BBDOJ-000041383
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron
       246 Email: SKST LPI Info Existence of                      No stated                                   1/16/2012     BBDOJ-000091699-
                                Conspiracy                        objection                                                 BBDOJ-000091711
                                Scott Cameron
       247 Email: RE: Albacore   Existence of       H             H - Coco;                                   1/16/2012     BBDOJ-000684514-
           Prices                Conspiracy                       BizRec; NFT                                               BBDOJ-000684515
                                 Dan Nestojko,
                                 Douglas Hines, Ken
                                 Worsham
       248 Email: RE:            Existence of                     No stated                                   1/17/2012     BBDOJ-000005598-
                                 Conspiracy,                      objection                                                 BBDOJ-000005625
                                 Defendant's
                                 Participation
                                 Ken Worsham,
                                 Scott Cameron




1354995.v1                                                                       34 of 498                                                              11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 40 of 503


                                                                        JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description            Purpose &       Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                      Objections                                                                Marked Admitted
                                                                                                                                               for ID
       249 Email: Bulletin 1201    Existence of                     No stated                                   1/17/2012   BBDOJ-000154723-
           List Price Increase -   Conspiracy                       objection                                               BBDOJ-000154737
           Eff April 1, 2012       Dan Nestojko, Ken
                                   Worsham, Scott
                                   Cameron
       250 Email: Info             Existence of        H            H - Coco;                                   1/18/2012   BBDOJ-000005626-
                                   Conspiracy                       NoAsrtn; NTF                                            BBDOJ-000005650
                                   Hubert Tucker,
                                   Scott Cameron
       251 Email: RE: NOW          Existence of                     No stated                                   1/18/2012   BBDOJ-000091108-
           Chicken of the Sea info-Conspiracy                       objection                                               BBDOJ-000091110
           PI announced            Ken Worsham,
                                   Scott Cameron
       252 Email: Re: NOW          Existence of                     No stated                                   1/18/2012   BBDOJ-000091112-
           Chicken of the Sea info-Conspiracy                       objection                                               BBDOJ-000091114
           PI announced            Ken Worsham,
                                   Scott Cameron
       253 Email: The Eagle Has Existence of      H                 H - NoAsrtn;                                1/19/2012   BBDOJ-000012477-
           Landed               Conspiracy                          NFT; Coco                                               BBDOJ-000012481
                                Dan Nestojko, Ken
                                Worsham
       254 Email: RE: SKST         Existence of                     No stated                                   1/19/2012   BBDOJ-000738387-
           2011 Year               Conspiracy,                      objection                                               BBDOJ-000738387
                                   Defendant's
                                   Participation
                                   Ken Worsham,
                                   Scott Cameron




1354995.v1                                                                         35 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 41 of 503


                                                                      JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description           Purpose &      Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                     Objections                                                                Marked Admitted
                                                                                                                                             for ID
       255 Email: FW: test       Existence of        H            H - Coco;                                   1/20/2012   BB-000625381-BB-
                                 Conspiracy                       NoAsrtn; NFT                                                   000625396
                                 Hubert Tucker,
                                 Scott Cameron
       256 Email: RE:         Existence of                        No stated                                   1/20/2012   BBDOJ-000005660-
           COS_Price_Advance_ Conspiracy                          objection                                               BBDOJ-000005660
           01182012-          Scott Cameron
           _Customer11
       257 Email: RE: IMG00117- Existence of                      No stated                                   1/20/2012   BBDOJ-000033635-
           20120117-1457.jpg    Conspiracy                        objection                                               BBDOJ-000033636
                                Dan Nestojko, Ken
                                Worsham, Steve
                                Hodge
       258 Email: Fw: Lent Offer - Existence of                   No stated                                   1/26/2012   BBDOJ-001218535-
           2012 Safeway            Conspiracy,                    objection                                               BBDOJ-001218536
                                   Defendant's
                                   Participation
                                   Ken Worsham,
                                   Scott Cameron
       259 Email: FW: CHEAP      Existence of                     No stated                                   1/27/2012   BBDOJ-000152407-
           SELLERS               Conspiracy                       objection                                               BBDOJ-000152407
                                 Dan Nestojko, Ken
                                 Worsham, Steve
                                 Hodge
       260 Email: RE: CHEAP      Existence of                     No stated                                   1/27/2012   BBDOJ-000033643-
           SELLERS               Conspiracy                       objection                                               BBDOJ-000033643
                                 Dan Nestojko, Ken
                                 Worsham




1354995.v1                                                                       36 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 42 of 503


                                                                  JOINT EXHIBIT LIST                                                       1 - 855 = Government
                                                      United States v. Lischewski , 3:18-cr-00203-EMC                                     2000-2879 = Defendant

  Ex. #        Description         Purpose &    Objections    Response to       [Blank for Court Use]          Doc Date     Bates Range               Date
                                    Witness                   Objections                                                                       Marked Admitted
                                                                                                                                               for ID
       261 Email: RE: Monday,   Existence of    H, R, 403, C H - Coco;      Sustained. Evidence related          2/1/2012   BBDOJ-000738487-
           February 13          Conspiracy,                  BizRec; NFT;   to FAD-free/gear-type                           BBDOJ-000738489
                                Defendant's                  Adm            products are precluded. Dkt.
                                Participation                R/403 - R/P    No. 348 (Order Granting
                                Scott Cameron                C - 106        Dfdt's Fad-free MIL).
                                                                            Although the parties agreed
                                                                            this exhibit was excluded by
                                                                            the Court's prior ruling on
                                                                            FAD-free evidence, an issue
                                                                            arose re redactions. The
                                                                            Gov't represented that it has
                                                                            not made redactions except
                                                                            for personally identifiable
                                                                            info-i.e. , all other redactions
                                                                            are 3rd-party redactions.
                                                                            Generally when seeking the
                                                                            admission of an exhibit, the
                                                                            Gov't must identify all 3rd-
                                                                            party redactions (if any). If
                                                                            the parties wish to have a 3rd-
                                                                            party redaction unredacted,
                                                                            they may jointly seek a court
                                                                            order. [ECF 408 at 9]




1354995.v1                                                                  37 of 498                                                                  11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 43 of 503


                                                                      JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description         Purpose &       Objections    Response to       [Blank for Court Use]      Doc Date       Bates Range                Date
                                     Witness                      Objections                                                                      Marked Admitted
                                                                                                                                                  for ID
       262 Email: couple items   Existence of     A, F, H, R,    Will respond to Sustained. Evidence in the      2/6/2012   LION_DOJ_00000001-
                                 Conspiracy,      403            Dfnse MIL #10 form of exhibits & testimony                  LION_DOJ_00000004
                                 Defendant's                                     re Mr. Simmons are
                                 Participation                                   precluded under FRE 403.
                                 Summary Witness,                                Dkt. No. 292 (Order on
                                 Jeffrey Chang                                   Dfdt's MIL No. 10). [ECF
                                                                                 408 at 9]

       263 Email: FW: Bee at     Existence of                    No stated                                       2/6/2012   COSI-DOJ-000000912-
           CVS                   Conspiracy                      objection                                                  COSI-DOJ-000000913
                                 Ken Worsham,
                                 Mike White
       264 Email: RE: Bee at     Existence of                    No stated                                       2/6/2012   COSI-DOJ-000073810-
           CVS                   Conspiracy                      objection                                                  COSI-DOJ-000073810
                                 Ken Worsham,
                                 Mike White
       265 Email: RE: couple     Existence of     F, H, R, 403 F - 902          Sustained. Evidence in the       2/6/2012     BBDOJ-001220775-
           items                 Conspiracy,                   H - Adm; NFT     form of exhibits & testimony                  BBDOJ-001220776
                                 Defendant's                   R/403 - R/P      re Mr. Simmons are
                                 Participation                                  precluded under FRE 403.
                                 Summary Witness,                               Dkt. No. 292 (Order on
                                 Jeffrey Chang                                  Dfdt's MIL No. 10). [ECF
                                                                                408 at 9]




1354995.v1                                                                      38 of 498                                                                 11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 44 of 503


                                                                        JOINT EXHIBIT LIST                                                       1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                     2000-2879 = Defendant

  Ex. #         Description         Purpose &       Objections     Response to        [Blank for Court Use]          Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                        Marked Admitted
                                                                                                                                                     for ID
       266 Email: RE: Labeling   Existence of      F, H, R, 403 F - 902           Sustained. Evidence related          2/6/2012   BBDOJ-000440437-
           Question              Conspiracy,                    H - Adm; NFT;     to FAD-free/gear-type                           BBDOJ-000440437
                                 Defendant's                    NoAsrtn           products are precluded. Dkt.
                                 Participation                  R/403 - R/P       No. 348 (Order Granting
                                 Summary Witness                                  Dfdt's Fad-free MIL).
                                                                                  Although the parties agreed
                                                                                  this exhibit was excluded by
                                                                                  the Court's prior ruling on
                                                                                  FAD-free evidence, an issue
                                                                                  arose re redactions. The
                                                                                  Gov't represented that it has
                                                                                  not made redactions except
                                                                                  for personally identifiable
                                                                                  info-i.e. , all other redactions
                                                                                  are 3rd-party redactions.
                                                                                  Generally when seeking the
                                                                                  admission of an exhibit, the
                                                                                  Gov't must identify all 3rd-
                                                                                  party redactions (if any). If
                                                                                  the parties wish to have a 3rd-
                                                                                  party redaction unredacted,
                                                                                  they may jointly seek a court
                                                                                  order. [ECF 408 at 9]




       267 Email: RE: Ahold Ad   Existence of      H, 403        H - Supp Coco;                                        2/8/2012   BBDOJ-000041457-
                                 Conspiracy                      NFT                                                              BBDOJ-000041458
                                 Ken Worsham                     403 - R/P




1354995.v1                                                                        39 of 498                                                                  11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 45 of 503


                                                                       JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description         Purpose &        Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                Marked Admitted
                                                                                                                                             for ID
       268 Email: Re: SWY Story Existence of        H, R, 403     H - Coco;                                   2/13/2012   BBDOJ-000684598-
           on Free School Canned Conspiracy                       NoAsrtn; NFT                                            BBDOJ-000684598
           Skipjack              Ken Worsham                      R/403 - R/P
       269 Email: RE: Nice Ad   Existence of                      No stated                                   2/22/2012   BBDOJ-000152423-
                                Conspiracy                        objection                                               BBDOJ-000152425
                                Ken Worsham,
                                Mike White
       270 Email: RE: Nice Ad   Existence of                      No stated                                   2/22/2012   BBDOJ-000041485-
                                Conspiracy                        objection                                               BBDOJ-000041487
                                Ken Worsham,
                                Mike White
       271 Email: RE: Bumble    Existence of                      No stated                                    3/7/2012   BBDOJ-000041505-
           Bee Tuna Meeting     Conspiracy                        objection                                               BBDOJ-000041508
           Recap                Ken Worsham
       272 Email: Q3 / H2       Existence of                      No stated                                   3/12/2012   BB-000648610-BB-
           Promotional Guidance Conspiracy                        objection                                                      000648617
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       273 Email: LPI????       Existence of                      No stated                                   3/21/2012   BB-000639992-BB-
                                Conspiracy                        objection                                                      000639993
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       274 Email: New Pricing   Existence of                      No stated                                   3/28/2012   BBDOJ-000042279-
                                Conspiracy                        objection                                               BBDOJ-000042280
                                Ken Worsham




1354995.v1                                                                       40 of 498                                                           11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 46 of 503


                                                                           JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #          Description           Purpose &         Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                        Objections                                                                  Marked Admitted
                                                                                                                                                   for ID
       275 Email: Bulletin 1209     Existence of                      No stated                                     3/30/2012   BBDOJ-000154738-
           List Price Increases -   Conspiracy                        objection                                                 BBDOJ-000154745
           July 1, 2012             Dan Nestojko, Ken
                                    Worsham, Scott
                                    Cameron
       276 Email: RE: Bulletin      Existence of     F, C, 403        C- 106                                        3/30/2012   BBDOJ-001189164-
           1209 List Price          Conspiracy,                       F - 902                                                   BBDOJ-001189164
           Increases - July 1,      Defendant's                       403 - R/P
           2012                     Participation
                                    Summary Witness,
                                    Jeffrey Chang
       277 Email: RE: Q3 / H2   Existence of                          No stated                                     3/30/2012   BB-000648618-BB-
           Promotional Guidance Conspiracy                            objection                                                        000648626
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       278 Email: RE: Revised -     Existence of                      No stated                                      4/2/2012   BBDOJ-000684751-
           Kroger Chunck Light      Conspiracy                        objection                                                 BBDOJ-000684753
           5oz P8 feature offer     Dan Nestojko, Ken
           costs - due tomorrow     Worsham
       279 Email: Pricing Comp      Existence of                      No stated                                     4/27/2012   BBDOJ-000041611-
           File                     Conspiracy                        objection                                                 BBDOJ-000041612
                                    Dan Nestojko, Ken
                                    Worsham, Scott
                                    Cameron
       280 Presentation: Board      Existence of        A, F          A/F - 902; Wit                                 5/2/2012   BBDOJ-000171875-
           Meeting May              Conspiracy                                                                                  BBDOJ-000171904
           2012_US Business         Ken Worsham,
           Update.pptx              Scott Cameron




1354995.v1                                                                             41 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 47 of 503


                                                                          JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description           Purpose &         Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                        Objections                                                                  Marked Admitted
                                                                                                                                                  for ID
       281 Email: RE: COS          Existence of        H             H - Supp Coco                                 5/11/2012   BBDOJ-000012644-
           running $0.80 at A+P    Conspiracy                                                                                  BBDOJ-000012644
                                   Ken Worsham,
                                   Scott Cameron
       282 Document: Expense       Existence of                      No stated                                     5/15/2012   BBDOJ-001202620-
           Report                  Conspiracy                        objection                                                 BBDOJ-001202631
                                   Ken Worsham
       283 Email: Re: IMG-         Existence of        R, 403,       R/403/404(a) -                                5/16/2012   BBDOJ-000005494-
           20120516-00031.jpg      Conspiracy,         404(a), C     R/P; NCE                                                  BBDOJ-000005494
                                   Defendant's                       C - 106
                                   Participation
                                   Scott Cameron
       284 Email: Bulletin 1215 Existence of                         No stated                                     5/25/2012   BBDOJ-000154746-
           List Price Increase Eff Conspiracy                        objection                                                 BBDOJ-000154757
           8-26-12                 Dan Nestojko, Ken
                                   Worsham, Scott
                                   Cameron
       285 Email: FW: fyi, broke Existence of                        No stated                                      6/6/2012   BBDOJ-000000041-
           today at Vons         Conspiracy,                         objection                                                 BBDOJ-000000042
                                 Defendant's
                                 Participation
                                 Ken Worsham,
                                 Scott Cameron
       286 Email: RE: fyi, broke   Existence of                      No stated                                      6/6/2012   BBDOJ-000006178-
           today at Vons           Conspiracy,                       objection                                                 BBDOJ-000006179
                                   Defendant's
                                   Participation
                                   Ken Worsham,
                                   Scott Cameron




1354995.v1                                                                            42 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 48 of 503


                                                                         JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description         Purpose &         Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                 Marked Admitted
                                                                                                                                               for ID
       287 Email: RE: Safeway    Existence of        C, H, R, 403 C - 106                                        6/8/2012   BBDOJ-000135366-
           Presentation          Conspiracy,                      H - Adm                                                   BBDOJ-000135366
                                 Defendant's                      R/403 - R/P
                                 Participation
                                 Scott Cameron
       288 Email: Q4 Promotional Existence of                      No stated                                    6/11/2012   BB-000648627-BB-
           Guidance              Conspiracy                        objection                                                       000648632
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron
       289 Email: RE: Suspicions Existence of                      No stated                                    6/29/2012   BBDOJ-000033692-
           Confirmed - Ahold     Conspiracy                        objection                                                BBDOJ-000033696
                                 Dan Nestojko
       290 Email: US Market      Defendant's                       No stated                                     8/6/2012   BB-000731729-BB-
           Update                Participation                     objection                                                       000731797
                                 Ken Worsham,
                                 Scott Cameron
       291 Email: Q1 / H1 2013   Existence of                      No stated                                    8/27/2012   BB-000648633-BB-
           Promotional Plan      Conspiracy                        objection                                                       000648639
           Guidance              Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron
       292 Email: FW: ??:FW:     Existence of       H, 403         H - Adm; NFT;                                8/31/2012   BBDOJ-000039215-
                                 Conspiracy,                       NoAsrtn                                                  BBDOJ-000039218
                                 Defendant's                       403 - R/P
                                 Participation
                                 Douglas Hines, Ken
                                 Worsham, WH Lee




1354995.v1                                                                         43 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 49 of 503


                                                                          JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                for ID
       293 Email: FW: albacore    Existence of       H, 403        H - Adm; NFT;                                 9/26/2012   BBDOJ-000034864-
           update                 Conspiracy,                      BizRec                                                    BBDOJ-000034865
                                  Defendant's                      403 - R/P
                                  Participation
                                  WH Lee
       294 Email: Cameron, Scott Venue               C             C - 106                                      10/17/2012   BBDOJ-000738883-
           Calendar [attachment Scott Cameron                                                                                BBDOJ-000738964
           omitted]
       295 Email: RE: Q2 / H1    Existence of                      No stated                                     12/3/2012      BB-000648642-
           2013 Promotional Plan Conspiracy                        objection                                                    BB-000648647
           Guidance              Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron
       296 Email: FW:             Existence of      R, 403         R/403- R/P                                    1/10/2013   BBDOJ-000039755-
           ??:albacore            Conspiracy,                                                                                BBDOJ-000039757
                                  Defendant's
                                  Participation
                                  Ken Worsham,
                                  Scott Cameron, WH
                                  Lee

       297 Presentation: Bumble   Existence of      A, F, H        A/F - 902; Wit                                1/17/2013   BB-000754193-BB-
           Bee to Safeway         Conspiracy, Venue                H - BizRec                                                       000754208
                                  Scott Cameron
       298 Email: Re: Cosi        Existence of       F, H          F- Wit; 902                                   1/23/2013   BBDOJ-001189853-
                                  Conspiracy                       H - Coco; Adm;                                            BBDOJ-001189854
                                  Summary Witness                  BizRec;
                                                                   NoAsrtn; NFT




1354995.v1                                                                          44 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 50 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description        Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                       Objections                                                                  Marked Admitted
                                                                                                                                              for ID
       299 Email: RE: Cosi      Defendant's       H              H - Coco; NFT;                                1/25/2013   BBDOJ-000029135-
                                Participation                    Adm                                                       BBDOJ-000029137
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron, WH Lee


       300 Email: Q3 - H2       Existence of                     No stated                                     3/16/2013   BB-000007866-BB-
           Promotion Planning   Conspiracy                       objection                                                        000007872
           Guidance             Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       301 Email: Re: LM        Existence of      C, H           C- 106                                        5/29/2013   BB-000733649-BB-
           offerings from our   Conspiracy                       H - NFT                                                          000733650
           friends              Dan Nestojko, Ken
                                Worsham
       302 Email: Q4 - H2       Existence of                     No stated                                     6/10/2013   BB-000007880-BB-
           Promotion Planning   Conspiracy                       objection                                                        000007886
           Guidance             Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       303 Email: SKJ           Defendant's                      No stated                                     6/25/2013   BB-000221096-BB-
                                Participation                    objection                                                        000221096
                                Ken Worsham,
                                Scott Cameron
       304 Email: RE: LM update Defendant's                      No stated                                     6/25/2013   BB-000734617-BB-
           from call            Participation                    objection                                                        000734618
                                Ken Worsham,
                                Scott Cameron




1354995.v1                                                                        45 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 51 of 503


                                                                       JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description         Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                 Marked Admitted
                                                                                                                                              for ID
       305 Email: RE: July 2    Defendant's                       No stated                                    6/27/2013   BB-000527498-BB-
                                Participation                     objection                                                       000527501
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron
       306 [Excerpts of]        Existence of       C              C - 106                                      8/12/2013   BB-000116245-BB-
           Presentation:        Conspiracy                                                                                        000118834
           201308144 August     Douglas Hines,
           Board Final excl     Scott Cameron, WH
           Maggie.pptx          Lee, Jeffrey Chang


       307 Email: June 25       Existence of        F, H, R, 403 F - 902; Wit                                  8/15/2013   BBDOJ-000028415-
           Meeting Minutes      Conspiracy,                      H - NFT                                                   BBDOJ-000028419
                                Defendant's                      R/403 - R/P
                                Participation
                                Scott Cameron
       308 Email: FW: Publix-- ad Existence of      H, R, 403,    H - Coco; NFT                                9/26/2013   BB-000736050-BB-
           this week---           Conspiracy        404(a)        R/403 - R/P                                                     000736050
                                  Ken Worsham                     404(a) - NCE
       309 Email: RE: COS       Existence of                      No stated                                    9/27/2013   BBDOJ-000040708-
           Compt Info           Conspiracy                        objection                                                BBDOJ-000040709
                                Dan Nestojko, Ken
                                Worsham, Scott
                                Cameron




1354995.v1                                                                        46 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 52 of 503


                                                                     JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description         Purpose &       Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                      Objections                                                                Marked Admitted
                                                                                                                                            for ID
       310 Email: RE: Latest 4   Existence of                    No stated                                  10/15/2013   BBDOJ-001224623-
           weeks - COS IS IN     Conspiracy,                     objection                                               BBDOJ-001224625
           STEEP DECLINE         Defendant's
                                 Participation
                                 Ken Worsham,
                                 Scott Cameron,
                                 Summary Witness,
                                 Jeffrey Chang

       311 Email: FW: SK Sales   Existence of      F             F - 902                                    12/18/2013   BBDOJ-001189623-
                                 Conspiracy                                                                              BBDOJ-001189623
                                 Dan Nestojko, Ken
                                 Worsham, Scott
                                 Cameron, Summary
                                 Witness
       312 Email: RE: SK Sales   Existence of                    No stated                                  12/19/2013   BBDOJ-000275275-
                                 Conspiracy,                     objection                                               BBDOJ-000275275
                                 Defendant's
                                 Participation
                                 Ken Worsham,
                                 Scott Cameron
       313 Email: RE: SK Sales   Existence of                    No stated                                  12/19/2013   BBDOJ-000040668-
                                 Conspiracy                      objection                                               BBDOJ-000040668
                                 Ken Worsham,
                                 Scott Cameron
       314 Email: RE: Hotsheet   Existence of       H            H - BizRec                                  1/10/2014   BB-000937469-BB-
           Jan 2014 1-10-14      Conspiracy                                                                                     000937471
                                 Ken Worsham,
                                 Scott Cameron




1354995.v1                                                                      47 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 53 of 503


                                                                        JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                      Objections                                                                  Marked Admitted
                                                                                                                                                for ID
       315 Email: Personal Comp Existence of         F, R, 403,    F - 902                                       2/27/2015   BBDOJ-000923577-
           and Employment       Conspiracy           404(a)        R/403/404(a) -                                            BBDOJ-000923598
           Contract             Summary Witness                    R/P; NCE
       316 Spreadsheet:            Existence of      A, F, R, 403, A/F - 902; Wit                                1/13/2016   BBDOJ-001468581-
           Management              Conspiracy        404(a)        R/403/404(a) -                                            BBDOJ-001468581
           Investment and Payout   Ken Worsham,                    R/P
           Summary                 Scott Cameron,
                                   Summary Witness
       317 Document: Bumble        Interstate        F, A          F/A - 902; Wit                                6/13/2011   BBDOJ-000181989-
           Bee Sales Invoice       Commerce                                                                                  BBDOJ-000181997
                                   Ken Worsham,
                                   Scott Cameron
       318 Document: Bumble        Interstate        F, A          F/A - 902; Wit                                6/16/2011      BB-000674529-
           Bee Sales Invoice       Commerce                                                                                     BB-000674535
                                   Ken Worsham,
                                   Scott Cameron
       319 Document: Bumble        Interstate        F, A          F/A - 902; Wit                               12/27/2012   BB-000432001-BB-
           Bee Sales Invoice       Commerce                                                                                         000432004
                                   Ken Worsham,
                                   Scott Cameron
       320 Document: Bumble        Interstate        F, A          F/A - 902; Wit                                 1/8/2013   BBDOJ-000126322-
           Bee Sales Invoice       Commerce                                                                                  BBDOJ-000126327
                                   Ken Worsham,
                                   Scott Cameron
       321 Document: Bumble        Interstate        F, A          F/A - 902; Wit                                 2/1/2013   BB-000432005-BB-
           Bee Sales Invoice       Commerce                                                                                         000432011
                                   Ken Worsham,
                                   Scott Cameron




1354995.v1                                                                          48 of 498                                                           11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 54 of 503


                                                                    JOINT EXHIBIT LIST                                                              1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                            2000-2879 = Defendant

  Ex. #         Description       Purpose &       Objections     Response to         [Blank for Court Use]         Doc Date        Bates Range                Date
                                   Witness                       Objections                                                                            Marked Admitted
                                                                                                                                                       for ID
       322 Spreadsheet: 2012   Interstate        F, A           F/A - 902; Wit                                       2/9/2017      BBDOJ-001193163-
           P5.xlsx             Commerce                                                                                            BBDOJ-001193163
                               Ken Worsham,
                               Scott Cameron
       323 Thumb Drive         Existence of      A, F, Reserve F/A - 902; Wit                                            N/A                     N/A
                               Conspiracy
                               Ken Worsham,
                               Steve Hodge
       324 Email: FW: Profit   Existence of      F, H, R 403,   F - Wit; 902     Overruled in                        1/6/2012 LION-X-000000069-LION-
           Interests           Conspiracy        Untimely       H - Adm;         part/Sustained in part.                                 X-000000071
                               Jeffrey Chang,    produced,      BizRec           There is enough probabtive
                               Summary Witness   PTC Orders,    R/403/U-T -      value in TX 324 for it to
                                                 MIL #11,       R/P; Order re:   come in because it is an e-
                                                 Notice of      MIL #1 (ECF      mail from Dfdt, which
                                                 Objection      No. 292); Opp.   demonstrates his expectations
                                                 (ECF 350)      to Notice of     & state of mind. The limited
                                                                Objection (ECF   pages in TX 325, bearing
                                                                No. 364);        bates nos. LION-X-
                                                                Minute Order     000000235-37, are also
                                                                (ECF No. 408)    admitted to show how much
                                                                                 stock (and what kind, i.e. type
                                                                                 of classification) Dfdt owned.
                                                                                 Jeffrey Chang will be allowed
                                                                                 to testify to and introduce
                                                                                 these exhibits. Defendant
                                                                                 may cross-examine Mr.
                                                                                 Chang. TXs 326, 327, and
                                                                                 328 are excluded. [ECF 418
                                                                                 at 3]




1354995.v1                                                                       49 of 498                                                                     11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 55 of 503


                                                                        JOINT EXHIBIT LIST                                                             1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                           2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections     Response to         [Blank for Court Use]         Doc Date        Bates Range                Date
                                       Witness                       Objections                                                                            Marked Admitted
                                                                                                                                                           for ID
       325 Document: Project Big   Existence of      F, H, R 403,   F - Wit; 902     Overruled in                      12/15/2010 LION-X-000000090-LION-
           Catch - Cayman Topco    Conspiracy        Untimely       H - BizRec       part/Sustained in part.                                 X-000000258
           LPA - Execution copy    Jeffrey Chang,    produced,      R/403/U-T -      There is enough probabtive
           _WITH Schedule          Summary Witness   PTC Orders,    R/P; Order re:   value in TX 324 for it to
           1_.pdf                                    MIL #11,       MIL #11 (ECF     come in because it is an e-
                                                     Notice of      No. 292); Opp.   mail from Dfdt, which
                                                     Objection      to Notice of     demonstrates his expectations
                                                     (ECF 350)      Objection (ECF   & state of mind. The limited
                                                                    No. 364)         pages in TX 325, bearing
                                                                                     bates nos. LION-X-
                                                                                     000000235-37, are also
                                                                                     admitted to show how much
                                                                                     stock (and what kind, i.e. type
                                                                                     of classification) Dfdt owned.
                                                                                     Jeffrey Chang will be allowed
                                                                                     to testify to and introduce
                                                                                     these exhibits. Defendant
                                                                                     may cross-examine Mr.
                                                                                     Chang. TXs 326, 327, and
                                                                                     328 are excluded. [ECF 418
                                                                                     at 3]




1354995.v1                                                                           50 of 498                                                                     11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 56 of 503


                                                                         JOINT EXHIBIT LIST                                                             1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                           2000-2879 = Defendant

  Ex. #        Description           Purpose &         Objections     Response to         [Blank for Court Use]         Doc Date        Bates Range                Date
                                      Witness                         Objections                                                                            Marked Admitted
                                                                                                                                                            for ID
       326 Spreadsheet: mgmt     Existence of         F, H, R 403,   F - Wit; 902     Overruled in                       3/10/2011 LION-X-000000089-LION-
           return of             Conspiracy           Untimely       H - BizRec       part/Sustained in part.                                 X-000000089
           capital_031011a_FIN   Jeffrey Chang, Ken   produced,      R/403/U-T -      There is enough probabtive
           AL.xlsx               Worsham, Scott       PTC Orders,    R/P; Order re:   value in TX 324 for it to
                                 Cameron, Summary     MIL #11,       MIL #11 (ECF     come in because it is an e-
                                 Witness              Notice of      No. 292); Opp.   mail from Dfdt, which
                                                      Objection      to Notice of     demonstrates his expectations
                                                      (ECF 350)      Objection (ECF   & state of mind. The limited
                                                                     No. 364)         pages in TX 325, bearing
                                                                                      bates nos. LION-X-
                                                                                      000000235-37, are also
                                                                                      admitted to show how much
                                                                                      stock (and what kind, i.e. type
                                                                                      of classification) Dfdt owned.
                                                                                      Jeffrey Chang will be allowed
                                                                                      to testify to and introduce
                                                                                      these exhibits. Defendant
                                                                                      may cross-examine Mr.
                                                                                      Chang. TXs 326, 327, and
                                                                                      328 are excluded. [ECF 418
                                                                                      at 3]




1354995.v1                                                                            51 of 498                                                                     11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 57 of 503


                                                                    JOINT EXHIBIT LIST                                                             1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                           2000-2879 = Defendant

  Ex. #        Description        Purpose &       Objections     Response to         [Blank for Court Use]         Doc Date        Bates Range                Date
                                   Witness                       Objections                                                                            Marked Admitted
                                                                                                                                                       for ID
       327 Email: Bumble Bee   Existence of      F, H, R 403,   F - Wit; 902     Overruled in                      10/23/2010 LION-X-000000269-LION-
           Returns Analysis    Conspiracy        Untimely       H - BizRec       part/Sustained in part.                                 X-000000270
                               Jeffrey Chang,    produced,      R/403/U-T -      There is enough probabtive
                               Summary Witness   PTC Orders,    R/P; Order re:   value in TX 324 for it to
                                                 MIL #11,       MIL #11 (ECF     come in because it is an e-
                                                 Notice of      No. 292); Opp.   mail from Dfdt, which
                                                 Objection      to Notice of     demonstrates his expectations
                                                 (ECF 350)      Objection (ECF   & state of mind. The limited
                                                                No. 364)         pages in TX 325, bearing
                                                                                 bates nos. LION-X-
                                                                                 000000235-37, are also
                                                                                 admitted to show how much
                                                                                 stock (and what kind, i.e. type
                                                                                 of classification) Dfdt owned.
                                                                                 Jeffrey Chang will be allowed
                                                                                 to testify to and introduce
                                                                                 these exhibits. Defendant
                                                                                 may cross-examine Mr.
                                                                                 Chang. TXs 326, 327, and
                                                                                 328 are excluded. [ECF 418
                                                                                 at 3]




1354995.v1                                                                       52 of 498                                                                     11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 58 of 503


                                                                    JOINT EXHIBIT LIST                                                             1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                           2000-2879 = Defendant

  Ex. #         Description       Purpose &       Objections     Response to         [Blank for Court Use]         Doc Date        Bates Range                Date
                                   Witness                       Objections                                                                            Marked Admitted
                                                                                                                                                       for ID
       328 Email: RE: couple   Existence of      F, H, R 403,   F - Wit; 902     Overruled in                       6/12/2014 LION-X-000000271-LION-
           analytics           Conspiracy        Untimely       H - BizRec       part/Sustained in part.                                 X-000000273
                               Jeffrey Chang,    produced,      R/403/U-T -      There is enough probabtive
                               Summary Witness   PTC Orders,    R/P; Order re:   value in TX 324 for it to
                                                 MIL #11,       MIL #11 (ECF     come in because it is an e-
                                                 Notice of      No. 292); Opp.   mail from Dfdt, which
                                                 Objection      to Notice of     demonstrates his expectations
                                                 (ECF 350)      Objection (ECF   & state of mind. The limited
                                                                No. 364)         pages in TX 325, bearing
                                                                                 bates nos. LION-X-
                                                                                 000000235-37, are also
                                                                                 admitted to show how much
                                                                                 stock (and what kind, i.e. type
                                                                                 of classification) Dfdt owned.
                                                                                 Jeffrey Chang will be allowed
                                                                                 to testify to and introduce
                                                                                 these exhibits. Defendant
                                                                                 may cross-examine Mr.
                                                                                 Chang. TXs 326, 327, and
                                                                                 328 are excluded. [ECF 418
                                                                                 at 3]



       400 Placeholder for                       Reserve
           Demonstrative
       401 Placeholder for                       Reserve
           Demonstrative
       402 Placeholder for                       Reserve
           Demonstrative
       403 Placeholder for                       Reserve
           Demonstrative



1354995.v1                                                                       53 of 498                                                                     11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 59 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description          Purpose &      Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                     Objections                                                                  Marked Admitted
                                                                                                                                              for ID
       404 Placeholder for                         Reserve
           Demonstrative
       405 Email: FW: StarKist   Background                      No stated                                      4/9/2010      SKC000016865-
           Q3 Merchandising      Steve Hodge                     objection                                                     SKC000016872
           Guidance
       406 Email: Starkist Chunk Background                      No stated                                      5/3/2010      SKC000016873-
           Light Pricing Change - Steve Hodge                    objection                                                     SKC000016886
           July 2010
       407 Email: Kroger         Background        H             H - BizRec                                    5/12/2010      SKC000178673-
           Appointment - Recap   Steve Hodge                                                                                   SKC000178673
       408 Email: BB fish        Background        F, H, R, 403, F - 902                                       5/19/2010      SKC000180468-
                                 Summary Witness   404(a)        H - Adm; NFT                                                  SKC000180468
                                                                 R/403/404(a) -
                                                                 R/P; NCE
       409 Email: FW: Business   Background        H, R, 403,    H - Adm                                       5/24/2010      SKC000244614-
           Update                Steve Hodge       404(a)        R/403/404(a) -                                                SKC000244616
                                                                 R/P; NCE;
                                                                 404(b); See US
                                                                 Oppo to Dfnse
                                                                 MILs
       410 Email: RE: Finally    Background        H, R, 403,    H - Adm                                        6/8/2010      SKC000182457-
                                 Steve Hodge       404(a)        R/403/404(a) -                                                SKC000182457
                                                                 R/P; NCE;
                                                                 404(b); See US
                                                                 Oppo to Dfnse
                                                                 MILs




1354995.v1                                                                        54 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 60 of 503


                                                                      JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description          Purpose &      Objections    Response to         [Blank for Court Use]       Doc Date     Bates Range               Date
                                      Witness                     Objections                                                                      Marked Admitted
                                                                                                                                                  for ID
       411 Email: RE: Q4         Background        H, R, 403,    H - Adm                                           7/23/2010      SKC000560059-
           Merchandising         Steve Hodge       404(a)        R/403/404(a) -                                                    SKC000560067
           Guidance - Weekly                                     R/P; NCE;
           Communication                                         404(b); See US
                                                                 Oppo to Dfnse
                                                                 MILs
       412 Email: 2011 Q1        Background        F, H          F - Wit                                          11/12/2010      SKC000246696-
           Merchandising         Steve Hodge                     H - BizRec                                                        SKC000246702
           Guidance.pptx
       413 Email: RE: 2011       Existence of      F, H          F - 902                                          11/13/2010      SKC000177780-
           Volumes               Conspiracy                      H - Coco; NFT;                                                    SKC000177780
                                 Summary Witness                 TEC
       414 Email: Re: 2011       Existence of      H             H - Coco                                         11/13/2010      SKC000177778-
           Volumes               Conspiracy                                                                                        SKC000177779
                                 Steve Hodge
       415 Email: RE: Q1 Update Existence of       C, H          C - 106                                           1/10/2011      SKC000181821-
           to Fish Costs Pricing Conspiracy                      H - Coco; NFT                                                     SKC000181822
                                 Steve Hodge
       416 Email: Second Quarter Existence of      H             H - Coco;        Overruled. Calendar entry        1/11/2011      SKC000720205-
           2011 Trade Guidance - Conspiracy                      BizRec           involving multiple                               SKC000720215
           Important             Steve Hodge                                      coconspirators with a
                                                                                  StarKist-routine-pricing
                                                                                  attachment is relevant
                                                                                  because it is about price and
                                                                                  was in furtherance of the
                                                                                  conspiracy. [ECF 408 at 10]


       417 Email: FW: Trade      Existence of      H             H - Coco                                           2/9/2011      SKC000530012-
           Spending              Conspiracy                                                                                        SKC000530013
                                 Steve Hodge



1354995.v1                                                                        55 of 498                                                               11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 61 of 503


                                                                        JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description           Purpose &    Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                     Objections                                                                 Marked Admitted
                                                                                                                                              for ID
       418 Email: RE: Q2          Existence of    H              H - Coco; NFT                                  2/9/2011      SKC000097211-
           GUIDANCE               Conspiracy                                                                                   SKC000097213
           ADJUSTMENTS            Steve Hodge
       419 Email: MMM Deck        Existence of                   No stated                                      2/9/2011      SKC000447921-
                                  Conspiracy                     objection                                                     SKC000447934
                                  Steve Hodge
       420 Email: RE: Materials   Existence of                   No stated                                     2/10/2011      SKC000801228-
           for today's 2:00 EST   Conspiracy                     objection                                                     SKC000801229
           Discussion on Full     Steve Hodge
           Year LE
       421 Email: RE: Trade       Existence of    H              H - Coco; NFT                                 2/11/2011      SKC000444589-
           Spending               Conspiracy                                                                                   SKC000444591
                                  Steve Hodge
       422 Email: MMM deck        Existence of                   No stated                                     2/14/2011      SKC000569437-
                                  Conspiracy                     objection                                                     SKC000569450
                                  Steve Hodge
       423 Email: Fw: C11 Profit Existence of     H              H - Coco; NFT                                 2/16/2011      SKC000179277-
           Contingency Plans     Conspiracy                                                                                    SKC000179278
                                 Steve Hodge
       424 Presentation: C11  Existence of        A, F, H        A/F - Wit; 902                                2/17/2011    CH-X-000004189-
           Monthly Management Conspiracy                         H - BizRec                                                 CH-X-000004198
           Meeting            Steve Hodge
       425 Calendar: Price        Existence of    F, H           F - Wit                                       2/19/2011      SKC000340019-
           Increase Check-in      Conspiracy                     H - BizRec;                                                   SKC000340019
                                  Steve Hodge                    NotAsrtn; TEC
       426 Calendar: Price        Existence of    F, H           F - 902                                       2/19/2011      SKC000313978-
           Increase Check-in      Conspiracy                     H - BizRec;                                                   SKC000313978
                                  Steve Hodge                    NoAsrtn; Coco;
                                                                 TEC




1354995.v1                                                                        56 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 62 of 503


                                                                           JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description            Purpose &      Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                 for ID
       427 Email: Finance        Existence of        C, H           C - 106                                       2/22/2011      SKC000797142-
           Exercise [attachments Conspiracy                         H - Coco;                                                     SKC000797144
           excerpted]            Steve Hodge                        BizRec

       428 Calendar: Price         Existence of      F, H           F - Wit                                       2/23/2011      SKC000313976-
           Increase - Working      Conspiracy                       H - Coco;                                                     SKC000313976
           Sesssion                Steve Hodge                      BizRec;
                                                                    NotAsrtn; TEC
       429 Calendar: Price List    Existence of      F, H           F - 902                                       2/23/2011   UR_SKC000020690-
                                   Conspiracy                       H - BizRec;                                               UR_SKC000020690
                                   Summary Witness                  NoAsrtn; Coco;
                                                                    TEC
       430 Email: Price Increase Existence of        H, C           H - BizRec                                    2/23/2011      SKC000339397-
           Next Steps [attachment Conspiracy                        C - 106                                                       SKC000339399
           excerpted]             Steve Hodge

       431 Calendar: price         Existence of      A, F, H        A/F - Wit                                     2/25/2011      SKC000313979-
           increase                Conspiracy                       H - Coco;                                                     SKC000313979
                                   Steve Hodge                      BizRec;
                                                                    NotAsrtn; TEC
       432 Email: RE: List Price   Existence of      H, C           H - BizRec;                                   2/25/2011      SKC000797196-
           Increase Model 1-18-    Conspiracy                       NFT                                                           SKC000797198
           11 v5.1 [attachment     Steve Hodge                      C - 106
           excerpted]
       433 Email: Re: List         Existence of                     No stated                                     2/25/2011      SKC000181644-
           Increase                Conspiracy                       objection                                                     SKC000181644
                                   Steve Hodge
       434 Email: RE: List Price   Existence of      H              H - Coco;                                     2/26/2011      SKC000260239-
           Increase Model 1-18-    Conspiracy                       BizRec; NFT                                                   SKC000260240
           11 v5.1                 Steve Hodge



1354995.v1                                                                           57 of 498                                                           11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 63 of 503


                                                                     JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #          Description            Purpose &   Objections    Response to        [Blank for Court Use]       Doc Date     Bates Range               Date
                                         Witness                  Objections                                                                     Marked Admitted
                                                                                                                                                 for ID
       435 Email: Allocation/list   Existence of    H            H - Coco;                                        2/26/2011      SKC000148501-
           price increase follow-   Conspiracy                   BizRec;                                                          SKC000148501
           up                       Steve Hodge                  NotAsrtn; TEC
       436 Email: BB List - SW      Existence of    H            H - Coco                                         2/28/2011      SKC000244423-
           5oz                      Conspiracy                                                                                    SKC000244423
                                    Steve Hodge
       437 Email: current roll up   Existence of    H            H - BizRec      Overruled. SK's "executive        3/1/2011      SKC000702732-
           for price increase       Conspiracy                                   summary of price increase                        SKC000702733
                                    Steve Hodge                                  models benefits" is
                                                                                 admissible under the busienss
                                                                                 record exception, subject to
                                                                                 proper foundation. As a
                                                                                 document, its content was the
                                                                                 alleged result of the
                                                                                 conspiracy and was made in
                                                                                 furtherance thereof. [ECF
                                                                                 408 at 10]

       438 Email: Important Price Existence of                   No stated                                         3/3/2011      SKC000447307-
           Increase Information Conspiracy                       objection                                                        SKC000447322
                                  Steve Hodge
       439 Email: FW:               Existence of    H            H - NFT                                           3/4/2011      SKC000313517-
           Competitive Info         Conspiracy                                                                                    SKC000313517
                                    Steve Hodge
       440 Email: Second Half    Existence of       H            H - Coco;                                         3/8/2011      SKC000288641-
           2011 - Field Guidance Conspiracy                      BizRec                                                           SKC000288650
                                 Steve Hodge
       441 Email: MMM Deck          Existence of                 No stated                                        3/12/2011      SKC000047979-
                                    Conspiracy                   objection                                                        SKC000047997
                                    Steve Hodge




1354995.v1                                                                       58 of 498                                                               11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 64 of 503


                                                                        JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #          Description           Purpose &      Objections    Response to         [Blank for Court Use]       Doc Date     Bates Range               Date
                                        Witness                     Objections                                                                      Marked Admitted
                                                                                                                                                    for ID
       442 Email: BB National      Existence of                    No stated                                         3/22/2011      SKC000721901-
           Price List eff 05-29-   Conspiracy                      objection                                                         SKC000721902
           11.xls                  Steve Hodge
       443 Email: Kroger Bid       Existence of                    No stated                                          4/4/2011      SKC000219325-
                                   Conspiracy                      objection                                                         SKC000219325
                                   Steve Hodge
       444 Email: Kroger Bid       Existence of      H             H - BizRec                                        4/11/2011      SKC000478145-
           History                 Conspiracy                                                                                        SKC000478146
                                   Steve Hodge
       445 Email: FW:              Existence of      H             H - Coco; NFT                                     4/12/2011      SKC001227773-
                                   Conspiracy                                                                                        SKC001227773
                                   Steve Hodge
       446 Email: 7:00 a.m. -      Defendant's       F, H, R, 403 F - 902                                            4/19/2011      SKC000181039-
           breakfast with Chris    Participation                  H - BizRec;                                                        SKC000181039
           Lischewski from         Summary Witness                NoAsrtn; Coco;
           Bumble Bee                                             TEC
                                                                  R/403 - R/P
       447 Email: RE: Brussels     Defendant's       F, H, R, 403, F - 902          Overruled. Evidence that         4/19/2011      SKC000049827-
           itinerary               Participation     404(a), C     H - Coco; NFT    coconspirator Tuza wanted to                     SKC000049829
                                   Summary Witness                 C - 106          have breakfast w/ Dfdt is
                                                                   R/403/404(a) -   relevant because this meeting
                                                                   R/P; NCE         was in furtherance of the
                                                                                    conspiracy. [ECF 408 at 10]


       448 Email: FW: Second       Existence of      H             H -Coco                                           4/20/2011      SKC001227781-
           Half Trade Plan -       Conspiracy                                                                                        SKC001227781
           Important               Steve Hodge
       449 Email: Revised          Existence of      H             H - Coco;                                         4/28/2011      SKC000372077-
           Backhalf Guidance       Conspiracy                      BizRec                                                            SKC000372086
                                   Steve Hodge



1354995.v1                                                                          59 of 498                                                               11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 65 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description           Purpose &      Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                     Objections                                                                  Marked Admitted
                                                                                                                                               for ID
       450 Email: RE:             Defendant's       H             H - Coco; Adm                                  5/3/2011      SKC000183299-
                                  Participation                                                                                 SKC000183299
                                  Steve Hodge
       451 Email: RE: Kroger      Defendant's                     No stated                                      5/3/2011      SKC000183412-
           CLH Response           Participation                   objection                                                     SKC000183412
                                  Steve Hodge
       452 Email: RE: Safeway     Existence of      H, F          F - Wit                                       5/21/2011      SKC000371914-
           Star Kist 10 pack CL5z Conspiracy                      H - Supp Coco                                                 SKC000371914
           for $5.00 Fridays      Steve Hodge,
                                  Summary Witness
       453 Email: RE: Latest Cost Existence of                    No stated                                      6/7/2011      SKC000183415-
           Escalation Exercise - Conspiracy                       objection                                                     SKC000183416
           Important!!            Steve Hodge

       454 Email: RE: CL 1/2's    Existence of                    No stated                                      6/8/2011      SKC000183329-
                                  Conspiracy                      objection                                                     SKC000183330
                                  Steve Hodge
       455 Email: RE: Aug A SW Existence of                       No stated                                     6/10/2011      SKC000371900-
           In print            Conspiracy                         objection                                                     SKC000371900
                               John Sawyer, Steve
                               Hodge
       456 Email: Revised         Existence of      H             H - Coco;                                     6/10/2011      SKC000259186-
           Guidance -             Conspiracy                      BizRec                                                        SKC000259197
                                  Steve Hodge
       457 Email: RE: Kroger SW Existence of        F, H          F - 902                                       6/15/2011      SKC000491511-
           Sept Ad Rejected     Conspiracy                        H - Supp Coco;                                                SKC000491511
                                Summary Witness                   NFT
       458 Email: FW: COS         Existence of      F, H          F - Wit                                       6/17/2011      SKC000208723-
           Competitive Activity   Conspiracy                      H - NoAsrtn;                                                  SKC000208725
                                  Steve Hodge                     NFT



1354995.v1                                                                         60 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 66 of 503


                                                                      JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #          Description           Purpose &   Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                  Objections                                                                  Marked Admitted
                                                                                                                                             for ID
       459 Email: Re: Net Pricing Existence of                  No stated                                      7/6/2011      SKC000371232-
           Speed to Market        Conspiracy                    objection                                                     SKC000371234
                                  Steve Hodge
       460 Email: 2012 Trade       Existence of                 No stated                                     7/23/2011      SKC000449824-
           Guidance - Initial      Conspiracy                   objection                                                     SKC000449829
           Release                 Steve Hodge
       461 Email: RE: fish fill/   Existence of                 No stated                                      8/2/2011      SKC000056948-
           EDLC direction          Conspiracy                   objection                                                     SKC000056949
                                   Steve Hodge
       462 Email: RE:              Existence of                 No stated                                      8/5/2011      SKC000340070-
           Competitive Info - Fish Conspiracy                   objection                                                     SKC000340070
           Fill                    Steve Hodge
       463 Email: RE: Pricing      Existence of                 No stated                                      8/8/2011      SKC000371268-
           Strategy for 2012       Conspiracy                   objection                                                     SKC000371270
           Planning                Steve Hodge
       464 Email: 2012 Trade       Existence of    H, C         H - BizRec                                    8/21/2011      SKC000560290-
           Guidance - Initial      Conspiracy                                                                                 SKC000560297
           Release [attachments    Steve Hodge
           partially omitted]
       465 Email: RE: 2011 Fish    Existence of                 No stated                                      9/8/2011      SKC000026543-
           Price Forecast          Conspiracy                   objection                                                     SKC000026544
                                   Steve Hodge
       466 Email: RE: Pricing      Existence of                 No stated                                      9/9/2011      SKC000183622-
           Chart                   Conspiracy                   objection                                                     SKC000183623
                                   Steve Hodge
       467 Email: urgent meetings Existence of     H            H - Supp Coco;                                10/4/2011      SKC001108438-
                                  Conspiracy                    BizRec                                                        SKC001108444
                                  Steve Hodge




1354995.v1                                                                       61 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 67 of 503


                                                                         JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description            Purpose &    Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                     Objections                                                                 Marked Admitted
                                                                                                                                               for ID
       468 Email: RE: New       Existence of       H              H - Supp Coco                                10/13/2011      SKC000498017-
           Business Development Conspiracy                                                                                      SKC000498018
                                Steve Hodge
       469 Email: Q1 Pricing       Existence of                   No stated                                    10/20/2011      SKC000056856-
                                   Conspiracy                     objection                                                     SKC000056856
                                   Steve Hodge
       470 Email: Safeway T2T      Venue           H              H - BizRec                                    11/7/2011      SKC000208900-
           November 10th           Steve Hodge                                                                                  SKC000208929
           2011.pptx
       471 Email: RE:       Existence of                          No stated                                     11/9/2011      SKC000047026-
           IMPORTANT - TIME Conspiracy                            objection                                                     SKC000047032
           SENSITIVE        Steve Hodge
           REQUEST
       472 Email: RE: COS Solid Existence of                      No stated                                     12/8/2011      SKC000475458-
           White Tuna           Conspiracy                        objection                                                     SKC000475459
                                Steve Hodge
       473 Spreadsheet: Price      Existence of    A, F, H        A/F - Wit; 902                               12/12/2011      SKC000168627-
           List.StarKist Co 2012   Conspiracy                     H - Coco;                                                     SKC000168627
           National Price List     Steve Hodge                    BizRec
           worksheet.xlsx
       474 Email: FW:              Existence of    H              H - Coco                                     12/14/2011      SKC000475219-
                                   Conspiracy                                                                                   SKC000475220
                                   Steve Hodge
       475 Email: RE: January      Existence of    H              H - Coco; NFT                                12/28/2011      SKC000069704-
                                   Conspiracy                                                                                   SKC000069706
                                   Steve Hodge
       476 Email: Re: BB           Existence of                   No stated                                      1/4/2012      SKC000872161-
           roillbacks              Conspiracy                     objection                                                     SKC000872161
                                   Steve Hodge




1354995.v1                                                                         62 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 68 of 503


                                                                     JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #         Description           Purpose &    Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                   Objections                                                                 Marked Admitted
                                                                                                                                            for ID
       477 Email: RE: BB          Existence of                  No stated                                     1/5/2012      SKC000872159-
           roillbacks             Conspiracy                    objection                                                    SKC000872160
                                  Steve Hodge
       478 Email: Documents to    Existence of    F, H          Document also                                1/13/2012      SKC000707708-
           post from Sales        Conspiracy                    proposed by                                                  SKC000707785
           Webcast                Steve Hodge                   defense as
                                                                Exhibit 2188.

                                                                F - Wit; 902
                                                                H - BizRec

       479 Email: FW: Update      Existence of    H             H - NoAsrtn;                                 1/19/2012      SKC000044338-
                                  Conspiracy                    NFT                                                          SKC000044340
                                  Steve Hodge
       480 Email: Bumble Bee      Existence of    H             H - NoAsrtn;                                 1/20/2012      SKC000044313-
           Price increase         Conspiracy                    NFT                                                          SKC000044325
                                  Steve Hodge
       481 Email: Re: Ahold       Existence of                  No stated                                    1/22/2012      SKC000047009-
           10/$10?                Conspiracy                    objection                                                    SKC000047010
                                  Steve Hodge
       482 Email: 2012         Existence of       F, H          F - Wit                                      1/24/2012      SKC000374604-
           Merchandising       Conspiracy                       H - BizRec                                                   SKC000374605
           Guidance -- REVISED Steve Hodge


       483 Email: RE: Solid       Existence of                  No stated                                    1/30/2012      SKC000474654-
           White 1/2's Q2         Conspiracy                    objection                                                    SKC000474656
           Guidance for Northeast Steve Hodge




1354995.v1                                                                      63 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 69 of 503


                                                                            JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                                United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description           Purpose &        Objections      Response to       [Blank for Court Use]    Doc Date     Bates Range               Date
                                       Witness                         Objections                                                                 Marked Admitted
                                                                                                                                                  for ID
       484 Email: FW: SK SW       Existence of                       No stated                                     2/14/2012   BBDOJ-000138099-
           10/$10, again at       Conspiracy                         objection                                                 BBDOJ-000138099
           SFWY....               Dan Nestojko, Ken
                                  Worsham, Steve
                                  Hodge
       485 Email: RE: Help with   Existence of                       No stated                                     2/15/2012      SKC000095965-
           Sales & Pricing        Conspiracy                         objection                                                     SKC000095966
                                  Steve Hodge
       486 Email: Kroger Ash    Existence of          H              H - Coco                                      2/19/2012      SKC000474144-
           Wednesday - CL 1/2's Conspiracy                                                                                         SKC000474144
                                Steve Hodge
       487 Email: RE: Publix    Existence of                         No stated                                      3/1/2012      SKC000047042-
           2/29/12 Ad - Bumble Conspiracy                            objection                                                     SKC000047044
           Bee CL 4pk @ 2/$5.00 Steve Hodge

       488 Email: RE: New         Existence of                       No stated                                     3/21/2012      SKC000354948-
           England Albacore       Conspiracy                         objection                                                     SKC000354948
           Pricing                Steve Hodge
       489 Calendar: List Price   Existence of        H              H - Coco;                                     3/23/2012      SKC000305970-
           increase workshop      Conspiracy                         BizRec; NFT                                                   SKC000305970
                                  Steve Hodge
       490 Email: Per             Existence of                       No stated                                     3/30/2012      SKC000752724-
           conversation           Conspiracy                         objection                                                     SKC000752725
                                  Steve Hodge
       491 Email: Weekly          Existence of        C, F, H        C - 106                                       4/27/2012      SKC000834753-
           Updates / Charlie's    Conspiracy                         F - Wit; 902                                                  SKC000834757
           Corner Information     Steve Hodge                        H - BizRec
           From Webcast




1354995.v1                                                                           64 of 498                                                            11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 70 of 503


                                                                         JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description            Purpose &    Objections      Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                     Objections                                                                    Marked Admitted
                                                                                                                                                  for ID
       492 Presentation: Price    Existence of     F, H           F - Wit; 902                                  4/30/2012        SKC000253374-
           Increase 7.30.12 Sales Conspiracy                      H - BizRec                                                      SKC000253383
           Presentation.pptx      Steve Hodge

       493 Email: Re: Aholds ads Existence of      H, R, 403,     H - Adm                                       4/30/2012        SKC000476167-
                                 Conspiracy        404(a)         R/403/404(a) -                                                  SKC000476168
                                 Steve Hodge                      R/P; NCE;
                                                                  404(b); See US
                                                                  Oppo to Dfnse
                                                                  MILs
       494 Email: Re: OLP's        Existence of                   No stated                                      5/1/2012        SKC001219597-
                                   Conspiracy                     objection                                                       SKC001219599
                                   Steve Hodge
       495 Presentation: 2_Price Existence of      A, F, H        F - Wit; 902                                   5/2/2012 KW-X-000000006A-KW-X-
           Increase 7 30 12 Sales Conspiracy                      A/H - BizRec                                                       000000006F
           Presentation.pptx      Ken Worsham,
                                  Steve Hodge
       496 Document: 3_Pricing     Existence of    A, F, H        F - Wit                                        5/2/2012 KW-X-000000006-KW-X-
           Action letter 7 30      Conspiracy                     A/H - BizRec                                                        000000006
           12.doc                  Ken Worsham,
                                   Steve Hodge
       497 Spreadsheet: 1_List     Existence of    A, F, H        F - Wit                                        5/2/2012 KW-X-000000006G-KW-X-
           Price Increase.SK       Conspiracy                     A/F/H - BizRec                                                     000000006G
           7_30_12 PRICE           Ken Worsham,
           INCREASE DETAILS        Steve Hodge
           (National Price List)
           rev42712.xlsx




1354995.v1                                                                         65 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 71 of 503


                                                                      JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description          Purpose &    Objections     Response to       [Blank for Court Use]    Doc Date     Bates Range               Date
                                      Witness                    Objections                                                                 Marked Admitted
                                                                                                                                            for ID
       498 Email: RE: Ahold Call Existence of                  No stated                                      5/3/2012      SKC000509504-
                                 Conspiracy                    objection                                                     SKC000509505
                                 Steve Hodge
       499 Email: Re: Demoulas   Existence of                  No stated                                     5/18/2012   BBDOJ-000041624-
                                 Conspiracy                    objection                                                 BBDOJ-000041624
                                 Ken Worsham,
                                 Steve Hodge
       500 Email: FW: Emailing: Existence of                   No stated                                      6/6/2012      SKC000724348-
           BB Foods LLC 8-26       Conspiracy                  objection                                                     SKC000724358
           LPI Customer Letter, Steve Hodge
           List Price Increase Eff
           08 26 12, BB National
           Price List eff 08-26-12


       501 Email: RE: Emailing: Existence of     H, 403        H - NFT                                        6/7/2012      SKC001219570-
           BB Foods LLC 8-26       Conspiracy                  403 - R/P                                                     SKC001219571
           LPI Customer Letter, Steve Hodge
           List Price Increase Eff
           08 26 12, BB National
           Price List eff 08-26-12


       502 Email: RE: Emailing: Existence of     H             H - Coco;                                     6/11/2012      SKC000754502-
           BB Foods LLC 8-26       Conspiracy                  BizRec                                                        SKC000754504
           LPI Customer Letter, Steve Hodge
           List Price Increase Eff
           08 26 12, BB National
           Price List eff 08-26-12




1354995.v1                                                                     66 of 498                                                            11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 72 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description           Purpose &    Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                   Objections                                                                  Marked Admitted
                                                                                                                                             for ID
       503 Email: RE: GREAT       Existence of                  No stated                                     6/21/2012      SKC000135121-
           NEWS!                  Conspiracy                    objection                                                     SKC000135121
                                  Steve Hodge
       504 Email: RE: Publix Ad Existence of      H, R 403,     H - Coco;                                     7/26/2012   BBDOJ-000038974-
           7/26/2012 - Bumble   Conspiracy        404(a)        NoAsrtn                                                   BBDOJ-000038975
           Bee Pouch BOGO!!! Ken Worsham,                       R/403 - R/P
                                Steve Hodge                     404(a) - NCE
       505 Email: Re: Publix Ad   Existence of    H             H - Coco                                      7/26/2012   BBDOJ-000042126-
           7/26/2012 - Bumble     Conspiracy                                                                              BBDOJ-000042126
           Bee Pouch BOGO!!!      Ken Worsham,
                                  Steve Hodge
       506 Email: Re: Latest Fish Existence of    C             C - 106                                       8/31/2012      SKC000756166-
           Costs                  Conspiracy                                                                                  SKC000756167
                                  Steve Hodge
       507 Email: Re: Walmart     Existence of    H             H - Supp Coco;                                9/10/2012      SKC000061293-
                                  Conspiracy                    NFT                                                           SKC000061294
                                  Steve Hodge
       508 Email: FW: Walmart     Existence of    403, 404(a)   403 - R/P                                     9/20/2012   BBDOJ-000042096-
                                  Conspiracy                    404(a) - NCE                                              BBDOJ-000042098
                                  Ken Worsham,
                                  Steve Hodge
       509 Email: FW: Publix      Existence of                  No stated                                    10/17/2012   BBDOJ-000042117-
                                  Conspiracy                    objection                                                 BBDOJ-000042117
                                  Ken Worsham,
                                  Steve Hodge
       510 Email: Deck            Existence of    H             H - BizRec                                    11/9/2012      SKC001039373-
                                  Conspiracy                                                                                  SKC001039403
                                  Steve Hodge




1354995.v1                                                                       67 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 73 of 503


                                                                         JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description           Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                 Date
                                       Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                   for ID
       511 Email: FW: Star-Kist   Existence of                      No stated                                     12/3/2012   BBDOJ-000039677-
           SW $.64?? Shop rites   Conspiracy                        objection                                                 BBDOJ-000039680
           ad                     Dan Nestojko, Ken
                                  Worsham, Steve
                                  Hodge
       512 Email: 2013 Planning   Existence of        F, H          F - Wit                                      12/17/2012      SKC000655624-
           Guidance -- Q2 and     Conspiracy                        H - BizRec                                                    SKC000655632
           Beyond                 Steve Hodge
       513 Email: Fwd: Wow        Existence of        H             H - Supp Coco;                                2/17/2013      SKC000213454-
                                  Conspiracy                        NFT                                                           SKC000213455
                                  Steve Hodge
       514 Email: FW: Wow         Existence of                      No stated                                     2/22/2013   BBDOJ-000040020-
                                  Conspiracy                        objection                                                 BBDOJ-000040021
                                  Ken Worsham,
                                  Steve Hodge
       515 Email: FW:             Existence of        H             H - Coco; NFT                                 2/22/2013   BBDOJ-000040022-
           Shoprite/Bumble Bee    Conspiracy                                                                                  BBDOJ-000040023
           Super Coupon 2/10      Ken Worsham,
                                  Steve Hodge
       516 Email: RE:             Existence of                      No stated                                     2/22/2013   BB-000939912-BB-
           Shoprite/Bumble Bee    Conspiracy                        objection                                                        000939912
           Super Coupon 2/10      Ken Worsham,
                                  Steve Hodge
       517 Email: BB / COSI       Existence of        H, R, 403     H - Supp Coco;                                 3/7/2013      StarKist008723-
           recall                 Conspiracy                        BizRec                                                        StarKist008723
                                  Steve Hodge                       R/403 - R/P
       518 Email: FW: Market      Existence of                      No stated                                     3/15/2013   BBDOJ-000040113-
           Basket ad              Conspiracy                        objection                                                 BBDOJ-000040114
                                  Ken Worsham,
                                  Steve Hodge



1354995.v1                                                                           68 of 498                                                             11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 74 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description           Purpose &    Objections    Response to       [Blank for Court Use]   Doc Date        Bates Range                Date
                                       Witness                   Objections                                                                    Marked Admitted
                                                                                                                                               for ID
       519 Email: FW: 2013        Existence of    H, F          F - Wit                                     3/28/2013         SKC000042568-
           Planning Guidance --   Conspiracy                    H - BizRec                                                     SKC000042577
           Q3/Q4 Update           Steve Hodge
       520 Email: Updated         Existence of                  No stated                                   4/30/2013         SKC000395906-
           Guidance               Conspiracy                    objection                                                      SKC000395907
                                  Steve Hodge
       521 Email: FW: SW          Existence of                  No stated                                   6/11/2013      BBDOJ-000039768-
           10/$10 At S&S          Conspiracy                    objection                                                  BBDOJ-000039768
                                  Ken Worsham,
                                  Steve Hodge
       522 Email: RE: Albacore    Existence of                  No stated                                   7/24/2013         SKC000365201-
           opportunities          Conspiracy                    objection                                                      SKC000365201
                                  Steve Hodge
       523 Email: RE: Don't get it Existence of                 No stated                                   8/28/2013       BB-000941062-BB-
                                   Conspiracy                   objection                                                          000941063
                                   Ken Worsham,
                                   Steve Hodge
       524 Email: FW: Retail      Existence of                  No stated                                  10/29/2013         SKC000412559-
           Pricing vs Fish Costs Conspiracy                     objection                                                      SKC000412560
           incl Great Value 2011- Steve Hodge
           2013 rev 102913.xlsx
       525 Email: RE: Retail      Existence of    H             H - Coco;                                  10/31/2013         SKC000396399-
           Pricing vs Fish Costs Conspiracy                     BizRec                                                         SKC000396399
           incl Great Value 2011- Steve Hodge
           2013 rev 102913.xlsx
       526 [Excerpts of]          Background      C, F, H, R,   F - Wit                                    11/15/2010   CH-X-000000001-CH-X-
           Document: StarKist     Steve Hodge     403           H- BizRec                                                          000000199
           Contact List                                         C - 106
                                                                R/403 - R/P




1354995.v1                                                                     69 of 498                                                               11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 75 of 503


                                                                       JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                      Witness                      Objections                                                                     Marked Admitted
                                                                                                                                                  for ID
       600 Placeholder for                          Reserve
           Demonstrative
       601 Placeholder for                          Reserve
           Demonstrative
       602 Placeholder for                          Reserve
           Demonstrative
       603 Placeholder for                          Reserve
           Demonstrative
       604 Placeholder for                          Reserve
           Demonstrative
       605 Email: RE: Meeting    Background         H, R, 403,    H - TEC                                        3/8/2008   COSI-DOJ-000349812-
           Next week             Douglas Hines,     404(a)        R/403/404(a) -                                            COSI-DOJ-000349812
                                 Shue Wing Chan                   R/P; NCE;
                                                                  404(b); See US
                                                                  Oppo to Dfnse
                                                                  MILs
       606 Email: RE: Wal*Mart Background           C, H, 403,    C - 106                                       3/12/2008   COSI-DOJ-000349845-
                               Shue Wing Chan       404(a)        H - NFT; Adm                                              COSI-DOJ-000349845
                                                                  403/404(a) -
                                                                  R/P; NCE;
                                                                  404(b)
       607 Spreadsheet: Published Background        A, F, H, R,   A/F - 902; Wit                                9/10/2009   COSI-DOJ-000442353-
           9_10_09 Retail Q1      Hubert Tucker,    403           H - BizRec                                                COSI-DOJ-000442353
           2010 Guidelines.xls    John Sawyer, Mike               R/403 - R/P
                                  White, Shue Wing
                                  Chan




1354995.v1                                                                         70 of 498                                                              11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 76 of 503


                                                                        JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description            Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                      Objections                                                                     Marked Admitted
                                                                                                                                                    for ID
       608 Spreadsheet:          Background        A, F, H, R,      A/F - 902; Wit                                12/3/2009   COSI-DOJ-000442349-
           Guidelines Q2 2010 12 Hubert Tucker,    403              H - BizRec                                                COSI-DOJ-000442349
           3 09 - All.xls        John Sawyer, Mike                  R/403 - R/P
                                 White, Shue Wing
                                 Chan
       609 Spreadsheet:            Background        A, F, H, R,    A/F - 902; Wit                                2/17/2010   COSI-DOJ-000442351-
           Guidelines Q3 2010      Hubert Tucker,    403            H - BizRec                                                COSI-DOJ-000442351
           2.17.10 - All.xls       John Sawyer, Mike                R/403 - R/P
                                   White, Shue Wing
                                   Chan
       610 Email: RE: Retail       Background        H, R, 403, C   H - BizRec;                                    4/9/2010   COSI-DOJ-000094806-
           Sales Presentation Mar- John Sawyer, Mike                TEC                                                       COSI-DOJ-000094808
           10 (5).ppt              White, Shue Wing                 R/403 - R/P
                                   Chan                             C - 106
       611 Email: FW: August       Background        H, R, 403      H-BizRec                                      5/14/2010   COSI-DOJ-000094756-
           Net Price Increase      Hubert Tucker,                   R/403 - R/P                                               COSI-DOJ-000094761
                                   John Sawyer, Mike
                                   White, Shue Wing
                                   Chan
       612 Spreadsheet:         Background        A, F, H, R,       A/F - 902; Wit                                5/31/2010   COSI-DOJ-000442352-
           Guidelines Q4 2010 5 Hubert Tucker,    403               H - BizRec                                                COSI-DOJ-000442352
           28 10_revisions.xls  John Sawyer, Mike                   R/403 - R/P
                                White, Shue Wing
                                Chan
       613 Email: Chicken of The   Background        A, F, H, R,    A/F - 902; Wit                                10/3/2010   COSI-DOJ-000099004-
           Sea September           John Sawyer, Mike 403            H - BizRec                                                COSI-DOJ-000099007
           National Meeting        White, Shue Wing                 R/403 - R/P
           Notes - Day 1 and 2     Chan




1354995.v1                                                                           71 of 498                                                              11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 77 of 503


                                                                         JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description            Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                       Objections                                                                     Marked Admitted
                                                                                                                                                     for ID
       614 Spreadsheet:          Existence of      A, F, H           A/F - 902; Wit                                12/2/2010   COSI-DOJ-000442350-
           Guidelines Q2 2011 12 Conspiracy                          H - BizRec                                                COSI-DOJ-000442350
           2 10_master.xls       Hubert Tucker,
                                 John Sawyer, Mike
                                 White, Shue Wing
                                 Chan
       615 Email: FW: Q3            Existence of                     No stated                                      3/3/2011   COSI-DOJ-000058583-
           Guidelines               Conspiracy                       objection                                                 COSI-DOJ-000058583
                                    Hubert Tucker,
                                    John Sawyer, Mike
                                    White
       616 Email: FW: StarKist      Existence of                     No stated                                      3/6/2011   COSI-DOJ-000000034-
           Price Increase           Conspiracy                       objection                                                 COSI-DOJ-000000049
                                    Hubert Tucker,
                                    John Sawyer, Mike
                                    White, Shue Wing
                                    Chan
       617 Email: Conference Call   Existence of      C, H           C - 106                                       3/10/2011   COSI-DOJ-000171484-
           Friday 3/11/11 7:00      Conspiracy                       H - Coco;                                                 COSI-DOJ-000171490
           AM PST 1-866-506-        Hubert Tucker,                   BizRec
           3618 Password            John Sawyer, Mike
           7458160                  White, Shue Wing
           (Confidential)           Chan
           [attachments omitted]




1354995.v1                                                                            72 of 498                                                              11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 78 of 503


                                                                           JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description            Purpose &         Objections    Response to       [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                    for ID
       618 Email: Conference Call   Existence of      C, H            C - 106                                     3/17/2011   COSI-DOJ-000057926-
           Friday 3/18/11 8:00      Conspiracy                        H - Coco;                                               COSI-DOJ-000057966
           AM PST 1-866-506-        Hubert Tucker,                    BizRec
           3618 Password            John Sawyer, Mike
           7458160                  White, Shue Wing
           (Confidential)           Chan
           [attachments partially
           omitted]

       619 Calendar: Potential      Existence of                      No stated                                    6/2/2011   COSI-DOJ-000038713-
           Price List Increase      Conspiracy                        objection                                               COSI-DOJ-000038713
                                    Hubert Tucker,
                                    John Sawyer, Mike
                                    White, Shue Wing
                                    Chan
       620 Email: RE: Safeway     Existence of          403, 404(a)   403/404(a) -                                 6/5/2011        SKC000340358-
           Star Kist 10 pack CL5z Conspiracy                          R/P; NCE                                                      SKC000340359
           for $5.00 Fridays      John Sawyer,
                                  Summary Witness
       621 Email: Tuna Q4           Existence of                      No stated                                    6/9/2011   COSI-DOJ-000059188-
           Guidelines               Conspiracy                        objection                                               COSI-DOJ-000059189
                                    John Sawyer, Mike
                                    White
       622 Email: FW: Q4            Existence of                      No stated                                   6/13/2011   COSI-DOJ-000059190-
           Guidelines               Conspiracy                        objection                                               COSI-DOJ-000059192
                                    Hubert Tucker,
                                    John Sawyer, Mike
                                    White, Shue Wing
                                    Chan




1354995.v1                                                                           73 of 498                                                              11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 79 of 503


                                                                        JOINT EXHIBIT LIST                                                         1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                       2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections    Response to         [Blank for Court Use]       Doc Date       Bates Range                Date
                                       Witness                      Objections                                                                         Marked Admitted
                                                                                                                                                       for ID
       623 Email: Retail Price    Existence of                     No stated                                         6/15/2011   COSI-DOJ-000048591-
           Increase Effective     Conspiracy                       objection                                                     COSI-DOJ-000048622
           09/01/11               Hubert Tucker,
                                  John Sawyer, Mike
                                  White
       624 Email: Green Peace     Existence of      H, R, 403      H - Coco                                           9/5/2011   COSI-DOJ-000039944-
           Update (Confidential   Conspiracy                       R/403 - R/P                                                   COSI-DOJ-000039948
           till Discussed)        John Sawyer, Mike
                                  White, Shue Wing
                                  Chan
       625 Calendar: FW: Q1       Existence of      A, F, H, R     A/F - 902; Wit   Overruled. Attachment is         9/26/2011   COSI-DOJ-000103826-
           2012 Retail Guidelines Conspiracy                       H - BizRec       relevant because it is a COSI                COSI-DOJ-000103829
           & Planning Calendar Hubert Tucker,                      R - R/P          pricing guidance of tuna
                                  John Sawyer, Mike                                 prices in 2012. [ECF 408 at
                                  White, Shue Wing                                  10]
                                  Chan
       626 Email: RE: Good bye    Existence of       H, R, 403     H - Coco                                         10/31/2011        SKC000372148-
                                  Conspiracy,                      R/403 - R/P                                                         SKC000372148
                                  Defendant's
                                  Participation
                                  John Sawyer,
                                  Renato Curto, Shue
                                  Wing Chan

       627 Email: FW: Fred        Existence of                     No stated                                        11/28/2011   COSI-DOJ-000000031-
           Meyer Ad               Conspiracy,                      objection                                                     COSI-DOJ-000000032
                                  Defendant's
                                  Participation
                                  Shue Wing Chan




1354995.v1                                                                          74 of 498                                                                  11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 80 of 503


                                                                         JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description          Purpose &         Objections    Response to       [Blank for Court Use]   Doc Date       Bates Range                Date
                                      Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                  for ID
       628 Email: RE: Q2 Pricing Existence of                       No stated                                   12/5/2011   COSI-DOJ-000000824-
                                 Conspiracy                         objection                                               COSI-DOJ-000000824
                                 John Sawyer, Mike
                                 White
       629 Email: FW: Q2 Pricing Existence of      C                C - 106                                     12/5/2011   COSI-DOJ-000308325-
           [attachments          Conspiracy                                                                                 COSI-DOJ-000308327
           excerpted]            John Sawyer, Mike
                                 White, Shue Wing
                                 Chan
       630 Email: Q2 Guidelines   Existence of                      No stated                                   12/5/2011   COSI-DOJ-000072993-
                                  Conspiracy                        objection                                               COSI-DOJ-000072994
                                  Hubert Tucker,
                                  John Sawyer, Mike
                                  White, Shue Wing
                                  Chan
       631 Email: RE: AWG-Star Existence of      C                  C - 106                                    12/14/2011   COSI-DOJ-000073045-
           $.59 unit           Conspiracy                                                                                   COSI-DOJ-000073046
                               John Sawyer, Mike
                               White
       632 Email: FW: Crazy       Existence of                      No stated                                  12/30/2011   COSI-DOJ-000000145-
                                  Conspiracy,                       objection                                               COSI-DOJ-000000146
                                  Defendant's
                                  Participation
                                  Shue Wing Chan
       633 [Excerpts of]        Existence of          A, C, F, H    A/F - 902; Wit                               1/4/2012   COSI-DOJ-000003197-
           Spreadsheet: COS-SK- Conspiracy                          C - 106                                                 COSI-DOJ-000003197
           BB TL PRICING Q2 Mike White                              H-BizRec; Supp
           2012.xls                                                 Coco




1354995.v1                                                                         75 of 498                                                              11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 81 of 503


                                                                         JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description           Purpose &         Objections    Response to       [Blank for Court Use]   Doc Date       Bates Range                Date
                                       Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                   for ID
       634 Email: RE: Q2 List     Existence of                       No stated                                    1/4/2012   COSI-DOJ-000035534-
           Price Increase         Conspiracy                         objection                                               COSI-DOJ-000035535
                                  Hubert Tucker,
                                  John Sawyer, Mike
                                  White
       635 Email: FW: Food Lion - Existence of      C                C - 106                                      1/9/2012   COSI-DOJ-000001802-
           Chicken of the Sea     Conspiracy                                                                                 COSI-DOJ-000001805
           Private Label          Hubert Tucker,
                                  John Sawyer, Mike
                                  White
       636 Email: RE: List Cost   Existence of                       No stated                                   1/17/2012   COSI-DOJ-000035543-
           Increase               Conspiracy                         objection                                               COSI-DOJ-000035543
                                  Hubert Tucker,
                                  Mike White
       637 Email: I miss you!     Existence of          H            H - NoAsrtn;                                1/17/2012   COSI-DOJ-000037014-
           Come home!             Conspiracy                         NFT                                                     COSI-DOJ-000037016
                                  Hubert Tucker
       638 Calendar: Price        Existence of      H                H - Coco;                                   1/18/2012   COSI-DOJ-000001810-
           Increase               Conspiracy                         BizRec                                                  COSI-DOJ-000001810
                                  John Sawyer, Mike
                                  White
       639 Email: Retail List Price Existence of                     No stated                                   1/18/2012   COSI-DOJ-000035192-
           Increase COS and         Conspiracy                       objection                                               COSI-DOJ-000035206
           AOD                      John Sawyer, Mike
                                    White, Shue Wing
                                    Chan
       640 Email: Hurry Home!     Existence of          H            H - NoAsrtn;                                1/18/2012   COSI-DOJ-000002847-
                                  Conspiracy                         NFT                                                     COSI-DOJ-000002871
                                  Hubert Tucker




1354995.v1                                                                          76 of 498                                                              11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 82 of 503


                                                                        JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description            Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                     Objections                                                                    Marked Admitted
                                                                                                                                                  for ID
       641 Email: Bee Info and     Existence of                    No stated                                    1/18/2012   COSI-DOJ-000000899-
           Star Presentation       Conspiracy                      objection                                                COSI-DOJ-000000911
                                   Hubert Tucker,
                                   Mike White
       642 Email: You Got          Existence of      H             H - Coco; NFT                                1/18/2012   COSI-DOJ-000001948-
           Something!              Conspiracy                                                                               COSI-DOJ-000001952
                                   Mike White
       643 Email: Update           Existence of      H             H - Coco; NFT                                1/18/2012   COSI-DOJ-000000830-
                                   Conspiracy                                                                               COSI-DOJ-000000834
                                   Mike White
       644 Email: test             Existence of      H             H - NoAsrtn;                                 1/20/2012   COSI-DOJ-000002874-
                                   Conspiracy                      NFT                                                      COSI-DOJ-000002892
                                   Hubert Tucker
       645 Email: RE: Request      Existence of      H, R, 403     H - BizRec;                                   2/3/2012     BBDOJ-000135351-
           Conference Call on      Conspiracy,                     Adm                                                        BBDOJ-000135351
           Monday re GP            Defendant's                     R/403 - R/P
           Pressure on Retailers   Participation
                                   John Sawyer, Shue
                                   Wing Chan
       646 Email: RE: Safeway      Existence of      H, R, 403     H - Coco; NFT                                2/17/2012   COSI-DOJ-000000088-
           Canned Tuna             Conspiracy                      R/403 - R/P                                              COSI-DOJ-000000089
                                   John Sawyer, Shue
                                   Wing Chan
       647 Email: RE: ISSF - Existence of      H, R, 403           H - Coco; Adm                                2/24/2012   COSI-DOJ-000000090-
           CONFIDENTIAL and Conspiracy,                            R/403 - R/P                                              COSI-DOJ-000000091
           HIGH PRIORITY     Defendant's
                             Participation
                             John Sawyer, Shue
                             Wing Chan




1354995.v1                                                                         77 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 83 of 503


                                                                        JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description         Purpose &         Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                     Witness                        Objections                                                                     Marked Admitted
                                                                                                                                                   for ID
       648 Email: Q3 Grocery     Existence of                      No stated                                      3/2/2012   COSI-DOJ-000326463-
           Guidelines            Conspiracy                        objection                                                 COSI-DOJ-000326467
                                 Hubert Tucker,
                                 John Sawyer, Mike
                                 White, Shue Wing
                                 Chan
       649 Email: Re: Conversion Existence of        H, R, 403     H - Coco                                      3/13/2012   COSI-DOJ-000424245-
           Costs                 Conspiracy,                       R/403 - R/P                                               COSI-DOJ-000424245
                                 Defendant's
                                 Participation
                                 Shue Wing Chan
       650 Email: FW: Fred       Defendant's                       No stated                                     5/10/2012   COSI-DOJ-000000345-
           Meyer ad              Participation                     objection                                                 COSI-DOJ-000000346
                                 Shue Wing Chan
       651 Email: {no subject}   Existence of                      No stated                                     5/12/2012   COSI-DOJ-000000344-
                                 Conspiracy,                       objection                                                 COSI-DOJ-000000344
                                 Defendant's
                                 Participation
                                 Shue Wing Chan
       652 Email: FW: IMG-       Existence of        H, R, 403,    H - Adm                                       5/16/2012   COSI-DOJ-000000342-
           20120516-00031.jpg    Conspiracy,         404(a)        R/403/404(a) -                                            COSI-DOJ-000000343
                                 Defendant's                       R/P; NCE
                                 Participation
                                 Shue Wing Chan
       653 Email: RE: IMG-       Defendant's         H, R, 403,    H - Coco;      Stipulated to Exclude.         5/16/2012   COSI-DOJ-000000341-
           20120516-00031.jpg    Participation       404(a)        NoAsrtn; NFT; [ECF 408 at 10]                             COSI-DOJ-000000341
                                 Shue Wing Chan                    Adm
                                                                   R/403/404(a) -
                                                                   R/P; NCE




1354995.v1                                                                          78 of 498                                                              11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 84 of 503


                                                                          JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description           Purpose &         Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                       Witness                        Objections                                                                     Marked Admitted
                                                                                                                                                     for ID
       654 Email: FW: IMG-         Existence of        H, R, 403,    H - NoAsrtn;                                  5/22/2012   COSI-DOJ-000000339-
           20120516-00031.jpg      Conspiracy          404(a)        NFT; Adm                                                  COSI-DOJ-000000340
                                   Shue Wing Chan                    R/403/404(a) -
                                                                     R/P; NCE
       655 Email: RE: Fred Meyer Existence of      H                 H - Coco; NFT                                  6/4/2012   COSI-DOJ-000074337-
           Ad 6/3 1012           Conspiracy                                                                                    COSI-DOJ-000074338
                                 John Sawyer, Mike
                                 White
       656 Email: RE: Q4'12        Existence of                      No stated                                      6/6/2012   COSI-DOJ-000139828-
           Grocery Guidelines      Conspiracy                        objection                                                 COSI-DOJ-000139830
                                   Hubert Tucker,
                                   John Sawyer, Mike
                                   White, Shue Wing
                                   Chan
       657 Email: RE: fyi, broke   Existence of                      No stated                                      6/6/2012   COSI-DOJ-000000336-
           today at Vons           Conspiracy,                       objection                                                 COSI-DOJ-000000338
                                   Defendant's
                                   Participation
                                   Shue Wing Chan
       658 Email: Q1'13 Grocery Existence of                         No stated                                      9/7/2012   COSI-DOJ-000139844-
           Guidelines           Conspiracy                           objection                                                 COSI-DOJ-000139846
                                John Sawyer, Mike
                                White, Shue Wing
                                Chan
       659 Email: FW:              Existence of      H, R, 403       H - Coco; Adm                                 9/28/2012   COSI-DOJ-000088012-
           Document1               Conspiracy,                       R/403 - R/P                                               COSI-DOJ-000088013
                                   Defendant's
                                   Participation
                                   John Sawyer, Shue
                                   Wing Chan




1354995.v1                                                                            79 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 85 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description          Purpose &       Objections    Response to       [Blank for Court Use]   Doc Date       Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
       660 Email: FW: Front Page Existence of                     No stated                                   10/4/2012   COSI-DOJ-000424251-
           Von's                 Conspiracy                       objection                                               COSI-DOJ-000424252
                                 Mike White, Steve
                                 Hodge
       661 Email: FW: COS SWH Defendant's                         No stated                                   10/4/2012   COSI-DOJ-000000290-
                              Participation                       objection                                               COSI-DOJ-000000291
                              Shue Wing Chan
       662 FW: Nielsen RETAIL Existence of                        No stated                                  11/15/2012   COSI-DOJ-000000285-
           Reports - 11-3-12  Conspiracy                          objection                                               COSI-DOJ-000000286
                              Shue Wing Chan
       663 Email: Q2'13 Grocery Existence of                      No stated                                  11/30/2012   COSI-DOJ-000321805-
           Guidelines - FINAL   Conspiracy                        objection                                               COSI-DOJ-000321807
                                John Sawyer, Mike
                                White, Shue Wing
                                Chan
       664 Email: FW: Question   Existence of      H, R, 403      H - Coco;                                  12/27/2012   COSI-DOJ-000000258-
           Regarding Gear        Conspiracy                       BizRec;                                                 COSI-DOJ-000000258
           Specific Tuna         John Sawyer, Shue                NoAsrtn
                                 Wing Chan                        R/403 - R/P
       665 Email: FW: Q3'13      Existence of                     No stated                                   2/25/2013   COSI-DOJ-000044203-
           Grocery Guidelines    Conspiracy                       objection                                               COSI-DOJ-000044205
                                 John Sawyer, Mike
                                 White, Shue Wing
                                 Chan
       666 Email: Q4 Retail      Existence of                     No stated                                   5/23/2013   COSI-DOJ-000106695-
           Guidelines - For      Conspiracy                       objection                                               COSI-DOJ-000106696
           Tomorrow's Call       John Sawyer, Mike
           Discussion            White, Shue Wing
                                 Chan




1354995.v1                                                                       80 of 498                                                              11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 86 of 503


                                                                        JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                       Witness                      Objections                                                                     Marked Admitted
                                                                                                                                                   for ID
       667 Email: FW: Chicken of Defendant's                       No stated                                     6/21/2013   COSI-DOJ-000000072-
           the Sea in US push    Participation                     objection                                                 COSI-DOJ-000000073
                                 Shue Wing Chan
       668 Email: FW: July 2       Defendant's                     No stated                                     6/27/2013       COSI-001015344-
                                   Participation                   objection                                                     COSI-001015344
                                   Shue Wing Chan
       669 Email: RE: sales &      Existence of      H, R, 403     H - BizRec;                                   12/9/2013   COSI-DOJ-000181097-
           marketing matters       Conspiracy                      NFT                                                       COSI-DOJ-000181098
                                   David Roszmann,                 R/403 - R/P
                                   Shue Wing Chan
       670 Email: RE: Kroger      Existence of       C, H, R, 403, C - 106                                        1/5/2014       COSI-000088336-
           Sales Plan [attachment Conspiracy,        404(a)        H - BizRec;                                                   COSI-000088340
           omitted]               Defendant's                      NoAsrtn; NFT
                                  Participation                    R/403/404(a) -
                                  David Roszmann,                  R/P; 404(b)
                                  Shue Wing Chan
       671 Email: Re: Bumble       Existence of      H, R, 403     H - BizRec;                                   1/23/2014       COSI-001311147-
           Bee 'Wild Selections'   Conspiracy                      NoAsrtn                                                       COSI-001311150
           Launch                  David Roszmann                  R/403 - R/P
       672 Email: RE: Lunch This Existence of        H, R, 403,    H - BizRec;                                    2/3/2014   COSI-DOJ-000000078-
           Week?                 Conspiracy,         404(a)        NFT                                                       COSI-DOJ-000000079
                                 Defendant's                       R/403/404(a) -
                                 Participation                     R/P; NCE;
                                 David Roszmann                    404(b); See US
                                                                   Oppo to Dfnse
                                                                   MILs




1354995.v1                                                                          81 of 498                                                              11/3/2019
                                           Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 87 of 503


                                                                           JOINT EXHIBIT LIST                                                        1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                                      2000-2879 = Defendant

  Ex. #          Description             Purpose &       Objections    Response to         [Blank for Court Use]      Doc Date       Bates Range                Date
                                          Witness                      Objections                                                                        Marked Admitted
                                                                                                                                                         for ID
       673 Email: Agenda              Existence of      H, R, 403,    H - BizRec       Overruled without                2/4/2014       COSI-001042563-
                                      Conspiracy,       404(a)        R/403/404(a) -   Prejudice to Further                            COSI-001042564
                                      Defendant's                     R/P; NCE;        Objection at Trial.
                                      Participation                   404(b); See US   Evidence post-dating the
                                      David Roszmann,                 Oppo to Dfnse    cnspiracy is presumed to not
                                      Shue Wing Chan                  MILs             be in furtherance of the
                                                                                       conspiracy because there is
                                                                                       no ongoing conspiracy. The
                                                                                       Gov't is not precluded from
                                                                                       arguing that statements made
                                                                                       after the charged conspiracy
                                                                                       were used in an attempt to
                                                                                       revive the conspiracy. Dkt
                                                                                       No. 292 (Order on Dfdt's
                                                                                       MIL No. 7). [ECF 408 at 11]



       674 Email: please be           Existence of      C, H, R, 403, C - 106                                           3/7/2014   COSI-DOJ-000276579-
           careful who you send       Conspiracy,       404(a)        H - BizRec                                                   COSI-DOJ-000276654
           this out to ... paranoid   Defendant's                     R/403/404(a) -
           about the collusion. So    Participation                   R/P; NCE;
           peicemeal out to your      David Roszmann                  404(b); See US
           team if possible?                                          Oppo to Dfnse
           [attachments omitted]                                      MILs

       675 Email: RE: Bangkok         Existence of      C, H, R, 403, C - 106                                          3/20/2014       COSI-000811559-
           [attachments omitted]      Conspiracy        404(a)        H - BizRec                                                       COSI-000811561
                                      David Roszmann                  R/403/404(a) -
                                                                      R/P; NCE;
                                                                      404(b); See US
                                                                      Oppo to Dfnse
                                                                      MILs




1354995.v1                                                                             82 of 498                                                                 11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 88 of 503


                                                                         JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #          Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                      Objections                                                                     Marked Admitted
                                                                                                                                                    for ID
       676 Email: FW: COSI          Existence of      H, R, 403,    H - NoAsrtn;                                  5/29/2014   COSI-DOJ-000000374-
           CLH at 2/$1.00 this      Conspiracy,       404(a)        Adm                                                       COSI-DOJ-000000374
           week at Kroger           Defendant's                     R/403/404(a) -
                                    Participation                   R/P; 404(b);
                                    David Roszmann,                 See US Oppo to
                                    Shue Wing Chan                  Dfnse MILs
       677 Email: RE: Got your      Existence of      H, R, 403,    H - NFT; Adm;                                  6/2/2014   COSI-DOJ-000000076-
           note                     Conspiracy,       404(a)        TEC                                                       COSI-DOJ-000000076
                                    Defendant's                     R/403/404(a) -
                                    Participation                   R/P; NCE;
                                    David Roszmann                  404(b); See US
                                                                    Oppo to Dfnse
                                                                    MILs

       678 Email: Re: Thursday,     Existence of      H, R, 403,    H - NoAsrtn;                                  7/21/2014   COSI-DOJ-000000132-
           7:15am                   Conspiracy,       404(a)        NFT; Adm                                                  COSI-DOJ-000000132
                                    Defendant's                     R/403/404(a) -
                                    Participation                   R/P; NCE;
                                    David Roszmann                  404(b); See US
                                                                    Oppo to Dfnse
                                                                    MILs

       679 Email: RE: Crisis        Background        F, H, R, 403 F - Wit                                        6/23/2008   COSI-DOJ-000356323-
           Guidelines and           Shue Wing Chan                 H - BizRec                                                 COSI-DOJ-000356328
           Disaster Recovery                                       R/403 - R/P
           Procedures
       680 Email: Marketing         Background        F, H, R, 403 F - Wit                                        2/24/2014       COSI-001210346-
           Department Cell          Shue Wing Chan                 H - BizRec                                                     COSI-001210348
           Phones 2-24-14.xls                                      R/403 - R/P
           [attachments partially
           omitted]




1354995.v1                                                                           83 of 498                                                              11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 89 of 503


                                                                        JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections    Response to       [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                      Objections                                                                Marked Admitted
                                                                                                                                              for ID
       681 Email: 2015 NFI      Background           F, H, R, 403 F - Wit                                      8/28/2014    COSI-001122061-
           Membership Directory Shue Wing Chan                    H - BizRec                                                COSI-001122063
           & Buyers' Guide -                                      R/403 - R/P
           Chicken of the Sea
           International
       700 Placeholder for                           Reserve
           Demonstrative
       701 Placeholder for                           Reserve
           Demonstrative
       702 Placeholder for                           Reserve
           Demonstrative
       703 Placeholder for                           Reserve
           Demonstrative
       704 Placeholder for                           Reserve
           Demonstrative
       705 Email: RE: RE:          Existence of      F, H          F - Wit                                     3/29/2011   SFWDOJ00017040-
           Bumble Bee Price        Conspiracy                      H - BizRec                                               SFWDOJ00017045
           Increase Effective Last Safeway Witness
           Order Date May 20th




1354995.v1                                                                        84 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 90 of 503


                                                                      JOINT EXHIBIT LIST                                                       1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                     2000-2879 = Defendant

  Ex. #         Description          Purpose &       Objections   Response to       [Blank for Court Use]          Doc Date     Bates Range              Date
                                      Witness                     Objections                                                                      Marked Admitted
                                                                                                                                                  for ID
       706 Email: RE: RE: Tuna Existence of         F, H, R, 403 F - Wit        Sustained. Evidence related          9/6/2011   SFWDOJ00016679-
           Sustainability -- What Conspiracy,                    H - BizRec;    to FAD-free/gear-type                            SFWDOJ00016682
           is Safeway Doing??? Defendant's                       NFT; Adm       products are precluded. Dkt.
                                  Participation                  R/403 - R/P    No. 348 (Order Granting
                                  Safeway Witness                               Dfdt's Fad-free MIL).
                                                                                Although the parties agreed
                                                                                this exhibit was excluded by
                                                                                the Court's prior ruling on
                                                                                FAD-free evidence, an issue
                                                                                arose re redactions. The
                                                                                Gov't represented that it has
                                                                                not made redactions except
                                                                                for personally identifiable
                                                                                info-i.e. , all other redactions
                                                                                are 3rd-party redactions.
                                                                                Generally when seeking the
                                                                                admission of an exhibit, the
                                                                                Gov't must identify all 3rd-
                                                                                party redactions (if any). If
                                                                                the parties wish to have a 3rd-
                                                                                party redaction unredacted,
                                                                                they may jointly seek a court
                                                                                order. [ECF 408 at 9]




       707 Email: Re: Re:        Existence of       F, H, R, 403 F - Wit                                             9/9/2011   SFWDOJ00016862-
           Safeway Tuna          Conspiracy,                     H - BizRec;                                                     SFWDOJ00016865
           Sourcing              Defendant's                     NFT; Adm
                                 Participation                   R/403 - R/P
                                 Safeway Witness



1354995.v1                                                                      85 of 498                                                                 11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 91 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                      Objections                                                                  Marked Admitted
                                                                                                                                               for ID
       708 Email: Re: 2012       Existence of       F, H          F - Wit                                      11/28/2011      SKC000851114-
           Promo Calendar        Conspiracy                       H - Supp Coco;                                                SKC000851116
           StarKist              Safeway Witness,                 NFT
                                 Steve Hodge
       709 Email: StarKist.xls   Existence of       F, H, R, 403 F - Wit                                         2/8/2012   SFWDOJ00017088-
                                 Conspiracy                      H - BizRec                                                  SFWDOJ00017089
                                 Safeway Witness                 R/403 - R/P
       710 Email: RE: RE: TUNA Existence of         F, C, H, R,   F - Wit                                       2/26/2012   SFWDOJ00019580-
           WISH LIST - Q2-Q4 Conspiracy             403           C - 106                                                    SFWDOJ00019586
                               Safeway Witness                    H - NoAsrtn
                                                                  R/403 - R/P
       711 Email: RE: RE:        Existence of       F, H          F - Wit                                       4/13/2012   SFWDOJ00016939-
           Bumble Bee List Price Conspiracy                       H - BizRec                                                 SFWDOJ00016941
           Change Comparison     Safeway Witness

       712 Email: RE: RE:        Existence of       F, H          F - Wit                                       9/26/2012   SFWDOJ00019659-
           Bumble Bee List Price Conspiracy                       H - BizRec                                                 SFWDOJ00019663
           Change Comparison     Safeway Witness

       713 Email: RE: RE:        Venue              F, H          F - Wit                                       1/16/2013   SFWDOJ00017046-
           Bumble Bee Meeting    Safeway Witness                  H - BizRec;                                                SFWDOJ00017079
           Deck                                                   NFT; NoAsrtn
       714 Email: RE: RE:        Venue              F, H          F - Wit                                       1/16/2013   SFWDOJ00016903-
           Bumble Bee Meeting    Safeway Witness,                 H - BizRec                                                 SFWDOJ00016908
           Deck                  Scott Cameron
       715 Email: RE: Bumble     Existence of       F, H          F - Wit                                       6/11/2013   BBDOJ-000474251-
           Bee CL 5z - Jul A     Conspiracy                       H - BizRec                                                BBDOJ-000474254
           (OFFERS NEEDED)       Safeway Witness




1354995.v1                                                                         86 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 92 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description          Purpose &    Objections      Response to         [Blank for Court Use]   Doc Date       Bates Range               Date
                                      Witness                     Objections                                                                    Marked Admitted
                                                                                                                                                for ID
       716 Spreadsheet: ALSSEA- Interstate       A, F, H        A/F - Wit                                       2/1/2017   ALSSEA-TD00000001-
           TD00000001_HIGHL Commerce                            H - BizRec                                                 ALSSEA-TD00000001
           Y_CONFIDENTIAL.x Safeway Witness
           lsx


       750 Placeholder for                       Reserve
           Demonstrative
       751 Placeholder for                       Reserve
           Demonstrative
       752 Placeholder for                       Reserve
           Demonstrative
       753 Placeholder for                       Reserve
           Demonstrative
       754 Placeholder for                       Reserve
           Demonstrative
       755 Email: report -       Background      C, H, R, 403, C - 106                                         6/26/2010           TRIMAR-
           Confidential          Renato Curto    404(a)        H - BizRec;                                                    HAMBJ00001031-
                                                               RR; Adm                                                             TRIMAR-
                                                               R/403/404(a) -                                                 HAMBJ00001036
                                                               R/P; NCE
       756 Email: RE: Price      Existence of    H, R, 403      Will respond to                                 2/1/2012           TRIMAR-
           Increase Notice By BB Conspiracy                     Dfnse MIL #9                                                  HAMBJ00001271-
           & SK                  Renato Curto                                                                                      TRIMAR-
                                                                                                                              HAMBJ00001271




1354995.v1                                                                        87 of 498                                                             11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 93 of 503


                                                                   JOINT EXHIBIT LIST                                                         1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                       2000-2879 = Defendant

  Ex. #         Description       Purpose &    Objections     Response to        [Blank for Court Use]         Doc Date       Bates Range                Date
                                   Witness                    Objections                                                                          Marked Admitted
                                                                                                                                                  for ID
       757 Email: Chris       Existence of    H, 403        Will respond to Overruled in                         8/8/2012 TRIMAR-OFFIC00000003-
           Lischewski -       Conspiracy,                   Dfnse MIL #9 part/Sustained in part.                          TRIMAR-OFFIC00000004
           CONFIDENTIAL       Defendant's                                   Because Mr. Curto will have
                              Participation                                 the opportunity to testify, the
                              Renato Curto                                  Court defers ruling on the
                                                                            admissibility of the DOJ
                                                                            comment in his email. The
                                                                            reference to the DOJ must be
                                                                            redacted under FRE 403 in
                                                                            the first instance if the e-mail
                                                                            is admitted as evidence. The
                                                                            portion that reads "hello!"
                                                                            will remain unredacted to
                                                                            show that Mr. Curto was
                                                                            surprised. But, if Mr. Curto's
                                                                            credibility is challenged on
                                                                            his recollection or
                                                                            understanding of that
                                                                            conversation, the redacted
                                                                            materials may be offered into
                                                                            evidence. Dkt. No. 310
                                                                            (ruling on Dfdt's MIL No. 9).
                                                                            [ECF 408 at 11]




       800 Placeholder for                    Reserve
           Demonstrative
       801 Placeholder for                    Reserve
           Demonstrative




1354995.v1                                                                  88 of 498                                                                     11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 94 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description          Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                      Witness                     Objections                                                                    Marked Admitted
                                                                                                                                                for ID
       802 Placeholder for                         Reserve
           Demonstrative
       803 Placeholder for                         Reserve
           Demonstrative
       804 Placeholder for                         Reserve
           Demonstrative
       805 Document: Shue Wing Background          H             H - NoAsrtn;                                 2/17/2016   TUNA-DOJ-000003354-
           Chan Queen for a Day Shue Wing Chan                   NFT; VA                                                   TUNA-DOJ-000003355
           Letter
       806 Document: John         Background       H             H - NoAsrtn;                                  3/3/2016   TUNA-DOJ-000003356-
           Sawyer Queen for a     John Sawyer                    NFT; VA                                                   TUNA-DOJ-000003357
           Day Letter
       807 Document: Mike        Background        H             H - NoAsrtn;                                 3/31/2016   TUNA-DOJ-000003358-
           White Queen for a Day Mike White                      NFT; VA                                                   TUNA-DOJ-000003359
           Letter
       808 USDOJ Conditional      Background       F, H          Document also                                4/21/2016   TUNA-DOJ-000003360-
           Leniency Letter        Shue Wing Chan                 proposed by                                               TUNA-DOJ-000003365
                                                                 defense as
                                                                 Exhibit 2469.

                                                                 H - NoAsrtn;
                                                                 NFT; VA

       809 Document: Daniel       Background       H             H - NoAsrtn;                                  6/9/2016   TUNA-DOJ-000003370-
           Nestojko Queen for a   Dan Nestojko                   NFT; VA                                                   TUNA-DOJ-000003371
           Day Letter




1354995.v1                                                                       89 of 498                                                              11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 95 of 503


                                                                     JOINT EXHIBIT LIST                                                        1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                      2000-2879 = Defendant

  Ex. #         Description           Purpose &    Objections    Response to         [Blank for Court Use]      Doc Date        Bates Range               Date
                                       Witness                   Objections                                                                        Marked Admitted
                                                                                                                                                   for ID
       810 United States v. Walter Background      H            Document also                                    11/7/2016   TUNA-DOJ-000003374-
           Scott Cameron: Plea     Scott Cameron                proposed by                                                   TUNA-DOJ-000003384
           Agreement                                            defense as
                                                                Exhibit 2454.

                                                                H - NoAsrtn;
                                                                NFT; VA

       811 United States v.       Background       H            Document also                                   12/19/2016   TUNA-DOJ-000003385-
           Kenneth Worsham:       Ken Worsham                   proposed by                                                   TUNA-DOJ-000003395
           Plea Agreement                                       defense as
                                                                Exhibit 2522.

                                                                H - NoAsrtn;
                                                                NFT; VA

       812 United States v.       Background       H            Document also                                    6/28/2017   TUNA-DOJ-000003396-
           Stephen L. Hodge:      Steve Hodge                   proposed by                                                   TUNA-DOJ-000003406
           Plea Agreement                                       defense as
                                                                Exhibit 2486.

                                                                H - NoAsrtn;
                                                                NFT; VA

       813 United States v.       Background       F, H, R, 403 F - Wit          Sustained. "[No] mention        7/31/2017   TUNA-DOJ-000003413-
           Bumble Bee Foods,      Dan Nestojko                  H - NoAsrtn;     shall be made of a coprorate                 TUNA-DOJ-000003431
           LLC: Amended Plea                                    NFT; VA          plea by Bumble Bee. FRE
           Agreement                                            R/403 - R/P      403." Dkt. No. 292 (Order on
                                                                See US Oppo to   Dfdt's MIL No. 1). [ECF 408
                                                                Dfnse MILs       at 12]




1354995.v1                                                                       90 of 498                                                                 11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 96 of 503


                                                                     JOINT EXHIBIT LIST                                                        1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                      2000-2879 = Defendant

  Ex. #         Description          Purpose &     Objections    Response to         [Blank for Court Use]      Doc Date        Bates Range               Date
                                      Witness                    Objections                                                                        Marked Admitted
                                                                                                                                                   for ID
       814 United States v.       Background      F, H, R, 403 F - Wit                                            8/2/2017   TUNA-DOJ-000003432-
           Bumble Bee Foods,      Dan Nestojko                 H - NoAsrtn;                                                   TUNA-DOJ-000003436
           LLC: Amended                                        NFT; VA
           Attachment A to Plea                                R/403 - R/P
           Agreement                                           See US Oppo to
                                                               Dfnse MILs
       815 United States v.       Background      F, H, R, 403, F - Wit          Sustained. "[No] mention        7/31/2017   TUNA-DOJ-000003409-
           Bumble Bee Foods,      Dan Nestojko    Incorrect     H - NoAsrtn;     shall be made of a coprorate                 TUNA-DOJ-000003412
           LLC: Amended                           Date          NFT; VA          plea by Bumble Bee. FRE
           Attachment B to Plea                                 R/403 - R/P      403." Dkt. No. 292 (Order on
           Agreement                                            See US Oppo to   Dfdt's MIL No. 1). [ECF 408
                                                                Dfnse MILs       at 12]
       816 Document: David      Background        H             H - NoAsrtn;                                     2/23/2018   TUNA-DOJ-000003407-
           Roszmann Queen for a David Roszmann                  NFT; VA                                                       TUNA-DOJ-000003408
           Day Letter
       817 Document: John         Background      H             H - NoAsrtn;                                     9/14/2018   TUNA-DOJ-000004206-
           Sawyer Queen for a     John Sawyer                   NFT; VA                                                       TUNA-DOJ-000004207
           Day Letter
       818 Document: Hubert       Background      H             H - NoAsrtn;                                     1/11/2019   TUNA-DOJ-000005311-
           Tucker Queen for a     Hubert Tucker                 NFT; VA                                                       TUNA-DOJ-000005312
           Day Letter
       819 Document: John         Background      H, R, 403     H - NoAsrtn;                                    11/19/2018   TUNA-DOJ-000005335-
           Sawyer                 John Sawyer                   NFT; VA                                                       TUNA-DOJ-000005337
           Nonprosecution                                       R/403 - R/P
           Agreement
       850 Placeholder for                        Reserve
           Demonstrative
       851 Placeholder for                        Reserve
           Demonstrative




1354995.v1                                                                       91 of 498                                                                 11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 97 of 503


                                                                      JOINT EXHIBIT LIST                                                         1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                       2000-2879 = Defendant

  Ex. #        Description         Purpose &        Objections    Response to           [Blank for Court Use]        Doc Date     Bates Range               Date
                                    Witness                       Objections                                                                         Marked Admitted
                                                                                                                                                     for ID
       852 Placeholder for                          Reserve
           Demonstrative
       853 Placeholder for                          Reserve
           Demonstrative
       854 Placeholder for                          Reserve
           Demonstrative
       855 Email: FW: WSJ Blog Defendant's          F, H, R, 403 F - Wit            Overruled. Because Sea-           5/29/2013   BBDOJ-001472351-
           Q&A on Risk &       Participation                     H - AdptAdm        Land applies---and Larez                      BBDOJ-001472353
           Compliance          Scott Cameron, Ken                R/403 - R/P        does not---Dfdt's objection to
                               Worsham,                                             TX 855 is OVERRULED.
                               Summary Witness                                      [ECF 418 at 6]


     2000 EXHIBIT
          WITHDRAWN
     2001 Spreadsheet re iPhone Jill Irvin; Scott H, R, 403      Not hearsay,                                        00/00/0000   BBDOJ-000086792
          and iTunes Records    Cameron; Charles                 Relevant to
          (Native)              Handford; Hubert                 knowledge and
                                Tucker; Michael                  existence and
                                White; Daniel                    scope of alleged
                                Nestojko; Jan                    conspiracy,
                                Tharp; David                     Admissible
                                Roszmann; Kenneth                under 403
                                Worsham; Stephen                 (probative and
                                Hodge; Summary                   non-prejudicial)
                                Witness




1354995.v1                                                                          92 of 498                                                                11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 98 of 503


                                                                         JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description             Purpose &       Objections      Response to           [Blank for Court Use]   Doc Date     Bates Range              Date
                                        Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                    for ID
     2002 Spreadsheet re StarKist   Donald Binotto;    H, R, 403,     Not hearsay,                                   09/22/1997   BBDOJ-000685043
          Seafood Company           Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Special Pack Price List   Charles Handford; No. 220)        existence and
          T-63-97                   Stephen Hodge;                    scope of alleged
                                    Joseph Tuza; David                conspiracy,
                                    Burt; Scott                       Admissible
                                    Cameron; Patty                    under 403
                                    Chavez; Doug                      (probative and
                                    Hines; Jill Irvin;                non-
                                    Kent McNeil;                      prejudicial),
                                    David Melbourne;                  Opp to MIL #1
                                    Daniel Nestojko;
                                    Jan Tharp; Kenneth
                                    Worsham; James
                                    Levinsohn;
                                    Summary Witness




1354995.v1                                                                               93 of 498                                                          11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 99 of 503


                                                                  JOINT EXHIBIT LIST                                                        1 - 855 = Government
                                                      United States v. Lischewski , 3:18-cr-00203-EMC                                      2000-2879 = Defendant

  Ex. #        Description        Purpose &      Objections    Response to           [Blank for Court Use]     Doc Date      Bates Range               Date
                                   Witness                     Objections                                                                       Marked Admitted
                                                                                                                                                for ID
     2003 Spreadsheet re       Shue Wing Chan; H, R, 403,     Not hearsay,       Sustained. Although            03/16/1998   BBDOJ-000685046-
          Chicken of the Sea   David Roszmann; MIL #1 (Dkt.   Relevant to        possibly relevant to show non-              BBDOJ-000685047
          Retail Price List    John Sawyer;       No. 220)    knowledge,         conspiracy pricing practices,
          Effective: May 11,   Hubert Tucker;                 existence and      COSI list prices from 1998
          1998                 Michael White;                 scope of alleged   are too far removed from
                               David Burt; Scott              conspiracy,        alleged conspiracy, especially
                               Cameron; Patty                 Admissible         given that Dfdt joined BB in
                               Chavez; Charles                under 403          1999. Anything before 1999
                               Handford; Doug                 (probative and     would create jury confusion
                               Hines; Jill Irvin;             non-               under FRE 403. The Court
                               Kent McNeil;                   prejudicial),      invites Dfdt to utilize a more
                               David Melbourne;               Opp to MIL #1      recent exhibit re list prices.
                               Daniel Nestojko;                                  [ECF 310 at 5]
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                       94 of 498                                                              11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 100 of 503


                                                                        JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections      Response to           [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                    for ID
     2004 StarKist Seafood         Donald Binotto;    H, R, 403,     Not hearsay,                                   10/26/1998   BBDOJ-000152688-
          Company Retail Price     Andrew Choe;       MIL #1 (Dkt.   Relevant to                                                 BBDOJ-000152692
          List Effective October   Charles Handford; No. 220)        knowledge,
          26, 1998                 Stephen Hodge;                    existence and
                                   Joseph Tuza; David                scope of alleged
                                   Burt; Scott                       conspiracy,
                                   Cameron; Patty                    Admissible
                                   Chavez; Doug                      under 403
                                   Hines; Jill Irvin;                (probative and
                                   Kent McNeil;                      non-
                                   David Melbourne;                  prejudicial),
                                   Daniel Nestojko;                  Opp to MIL #1
                                   Jan Tharp; Kenneth
                                   Worsham; James
                                   Levinsohn;
                                   Summary Witness




1354995.v1                                                                              95 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 101 of 503


                                                                      JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to           [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                  for ID
     2005 StarKist Seafood       Donald Binotto;    H, R, 403,     Not hearsay,                                   11/23/1998   BBDOJ-000152684-
          Company Retail Price   Andrew Choe;       MIL #1 (Dkt.   Relevant to                                                 BBDOJ-000152687
          List Effective         Charles Handford; No. 220)        knowledge,
          November 23, 1998      Stephen Hodge;                    existence and
                                 Joseph Tuza; David                scope of alleged
                                 Burt; Scott                       conspiracy,
                                 Cameron; Patty                    Admissible
                                 Chavez; Doug                      under 403
                                 Hines; Jill Irvin;                (probative and
                                 Kent McNeil;                      non-
                                 David Melbourne;                  prejudicial),
                                 Daniel Nestojko;                  Opp to MIL #1
                                 Jan Tharp; Kenneth
                                 Worsham; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                            96 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 102 of 503


                                                                       JOINT EXHIBIT LIST                                                       1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                     2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections     Response to           [Blank for Court Use]   Doc Date      Bates Range                Date
                                     Witness                        Objections                                                                      Marked Admitted
                                                                                                                                                    for ID
     2006 StarKist Seafood       Donald Binotto;    H, R, 403,     Not hearsay,                                   11/22/1999    BBDOJ-000152680-
          Company Retail Price   Andrew Choe;       MIL #1 (Dkt.   Relevant to                                                  BBDOJ-000152683
          List Effective         Charles Handford; No. 220)        knowledge,
          November 22, 1999      Stephen Hodge;                    existence and
                                 Joseph Tuza; David                scope of alleged
                                 Burt; Scott                       conspiracy,
                                 Cameron; Patty                    Admissible
                                 Chavez; Doug                      under 403
                                 Hines; Jill Irvin;                (probative and
                                 Kent McNeil;                      non-
                                 David Melbourne;                  prejudicial),
                                 Daniel Nestojko;                  Opp to MIL #1
                                 Jan Tharp; Kenneth
                                 Worsham; James
                                 Levinsohn;
                                 Summary Witness



     2007 Spreadsheet re         Shue Wing Chan;    H, R, 403,   Not hearsay,                                     03/16/2000   COSI-DOJ-000324058
          Chicken of the Sea     David Roszmann;    MIL #1 (Dkt. Relevant to
          2000 Tuna_Salmon       John Sawyer;       No. 220)     knowledge,
          National Price List    Hubert Tucker;                  existence and
          (061900) (Native)      Michael White;                  scope of alleged
                                 James Levinsohn;                conspiracy,
                                 Summary Witness                 Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 Opp to MIL #1




1354995.v1                                                                            97 of 498                                                             11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 103 of 503


                                                                         JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description            Purpose &       Objections      Response to           [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                     for ID
     2008 StarKist Seafood          Donald Binotto;    H, R, 403,     Not hearsay,                                   03/20/2000   BBDOJ-000152676-
          Company Retail Price      Andrew Choe;       MIL #1 (Dkt.   Relevant to                                                 BBDOJ-000152679
          List Effective March      Charles Handford; No. 220)        knowledge,
          20, 2000                  Stephen Hodge;                    existence and
                                    Joseph Tuza; David                scope of alleged
                                    Burt; Scott                       conspiracy,
                                    Cameron; Patty                    Admissible
                                    Chavez; Doug                      under 403
                                    Hines; Jill Irvin;                (probative and
                                    Kent McNeil;                      non-
                                    David Melbourne;                  prejudicial),
                                    Daniel Nestojko;                  Opp to MIL #1
                                    Jan Tharp; Kenneth
                                    Worsham; James
                                    Levinsohn;
                                    Summary Witness



     2009 Spreadsheet re BB         David Burt; Scott H, R, 403,      Not hearsay,                                   07/10/2000   BBDOJ-000514420
          National Price List -     Cameron; Patty     MIL #1 (Dkt.   Relevant to
          effective July 10, 2000   Chavez; Charles    No. 220)       knowledge,
          (Native)                  Handford; Doug                    existence and
                                    Hines; Jill Irvin;                scope of alleged
                                    Kent McNeil;                      conspiracy,
                                    David Melbourne;                  Admissible
                                    Daniel Nestojko;                  under 403
                                    Jan Tharp; Kenneth                (probative and
                                    Worsham; James                    non-
                                    Levinsohn;                        prejudicial),
                                    Summary Witness                   Opp to MIL #1




1354995.v1                                                                               98 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 104 of 503


                                                                        JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections      Response to           [Blank for Court Use]   Doc Date     Bates Range              Date
                                       Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                   for ID
     2010 Spreadsheet re BB        David Burt; Scott H, R, 403,      Not hearsay,                                   05/28/2001   BBDOJ-000514419
          National Price List -    Cameron; Patty     MIL #1 (Dkt.   Relevant to
          effective May 28         Chavez; Charles    No. 220)       knowledge,
          2001(2) (Native)         Handford; Doug                    existence and
                                   Hines; Jill Irvin;                scope of alleged
                                   Kent McNeil;                      conspiracy,
                                   David Melbourne;                  Admissible
                                   Daniel Nestojko;                  under 403
                                   Jan Tharp; Kenneth                (probative and
                                   Worsham; James                    non-
                                   Levinsohn;                        prejudicial),
                                   Summary Witness                   Opp to MIL #1


     2011 Spreadsheet re BB        David Burt; Scott H, R, 403,      Not hearsay,                                   06/26/2001   BBDOJ-000514421
          National Price List -    Cameron; Patty     MIL #1 (Dkt.   Relevant to
          effective June 26 2001   Chavez; Charles    No. 220)       knowledge,
          (Native)                 Handford; Doug                    existence and
                                   Hines; Jill Irvin;                scope of alleged
                                   Kent McNeil;                      conspiracy,
                                   David Melbourne;                  Admissible
                                   Daniel Nestojko;                  under 403
                                   Jan Tharp; Kenneth                (probative and
                                   Worsham; James                    non-
                                   Levinsohn;                        prejudicial),
                                   Summary Witness                   Opp to MIL #1




1354995.v1                                                                              99 of 498                                                          11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 105 of 503


                                                                    JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description        Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                   Witness                        Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2012 Spreadsheet re       Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2002   DMC-DOJ-00000010
          Invoice_FY2002-      Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Revised-2 (Native)   Charles Handford; No. 220)        existence and
                               Stephen Hodge;                    scope of alleged
                               Joseph Tuza; James                conspiracy,
                               Levinsohn;                        Admissible
                               Summary Witness                   under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 Opp to MIL #1


     2013 Spreadsheet re       Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2003   DMC-DOJ-00000011
          Invoice_FY2003       Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)             Charles Handford; No. 220)        existence and
                               Stephen Hodge;                    scope of alleged
                               Joseph Tuza; James                conspiracy,
                               Levinsohn;                        Admissible
                               Summary Witness                   under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 Opp to MIL #1




1354995.v1                                                                      100 of 498                                                           11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 106 of 503


                                                                     JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                      Objections                                                                 Marked Admitted
                                                                                                                                            for ID
     2014 Del Monte            Donald Binotto;    H, R, 403     Not hearsay,                                03/01/2003   BBDOJ-000013204-
          Presentation re      Andrew Choe;                     Relevant to                                              BBDOJ-000013234
          Welcome to the Del   Charles Handford;                existence and
          Monte Foods 2/24     Stephen Hodge;                   scope of alleged
          Web-Casts (Native)   Joseph Tuza; David               conspiracy,
                               Burt; Scott                      Admissible
                               Cameron; Patty                   under 403
                               Chavez; Doug                     (probative and
                               Hines; Jill Irvin;               non-prejudicial)
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     101 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 107 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2015 Spreadsheet re StarKist Donald Binotto;    H, R, 403,     Not hearsay,                                04/28/2003    BBDOJ-000013174
          Retail Master Price     Andrew Choe;       MIL #1 (Dkt.   Relevant to
          List 4-28-03 (Native) Charles Handford; No. 220)          knowledge,
                                  Stephen Hodge;                    existence and
                                  Joseph Tuza; David                scope of alleged
                                  Burt; Scott                       conspiracy,
                                  Cameron; Patty                    Admissible
                                  Chavez; Doug                      under 403
                                  Hines; Jill Irvin;                (probative and
                                  Kent McNeil;                      non-
                                  David Melbourne;                  prejudicial),
                                  Daniel Nestojko;                  Opp to MIL #1
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness



     2016 Spreadsheet re        Donald Binotto;    H, R, 403,       Not hearsay,                                00/00/2004   DMC-DOJ-00000012
          Invoice_FY2004        Andrew Choe;       MIL #1 (Dkt.     Relevant to
          (Native)              Charles Handford; No. 220)          existence and
                                Stephen Hodge;                      scope of alleged
                                Joseph Tuza; James                  conspiracy,
                                Levinsohn;                          Admissible
                                Summary Witness                     under 403
                                                                    (probative and
                                                                    non-
                                                                    prejudicial),
                                                                    Opp to MIL #1




1354995.v1                                                                         102 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 108 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2017 Spreadsheet re BB       David Burt; Scott H, R, 403,      Not hearsay,                                01/19/2004   BBDOJ-000013173
          National Price List Eff Cameron; Patty     MIL #1 (Dkt.   Relevant to
          Jan 19 2004 (Native) Chavez; Charles       No. 220)       knowledge,
                                  Handford; Doug                    existence and
                                  Hines; Jill Irvin;                scope of alleged
                                  Kent McNeil;                      conspiracy,
                                  David Melbourne;                  Admissible
                                  Daniel Nestojko;                  under 403
                                  Jan Tharp; Kenneth                (probative and
                                  Worsham; James                    non-
                                  Levinsohn;                        prejudicial),
                                  Summary Witness                   Opp to MIL #1


     2018 Spreadsheet re BB    David Burt; Scott H, R, 403,         Not hearsay,                                10/04/2004   BBDOJ-000233057
          National Price List  Cameron; Patty     MIL #1 (Dkt.      Relevant to
          REV 10-4-04 (Native) Chavez; Charles    No. 220)          knowledge,
                               Handford; Doug                       existence and
                               Hines; Jill Irvin;                   scope of alleged
                               Kent McNeil;                         conspiracy,
                               David Melbourne;                     Admissible
                               Daniel Nestojko;                     under 403
                               Jan Tharp; Kenneth                   (probative and
                               Worsham; James                       non-
                               Levinsohn;                           prejudicial),
                               Summary Witness                      Opp to MIL #1




1354995.v1                                                                         103 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 109 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                        Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2019 Spreadsheet re        Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2005   DMC-DOJ-00000013
          Invoice_FY2005        Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)              Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1


     2020 Spreadsheet re 2005   Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2005   DMC-DOJ-00000015
          Recon to Reported Net Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Sales (Native)        Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                       104 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 110 of 503


                                                                        JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                      Objections                                                                 Marked Admitted
                                                                                                                                               for ID
     2021 Del Monte               Donald Binotto;    H, R, 403     Not Hearsay,                                03/22/2005   BBDOJ-000126905-
          Presentation re         Andrew Choe;                     Relevant to                                              BBDOJ-000126993
          StarKist Seafood Tuna   Charles Handford;                existence and
          Category Promotional    Stephen Hodge;                   scope of alleged
          and Pricing Strategy    Joseph Tuza; David               conspiracy,
          (Native)                Burt; Scott                      Admissible
                                  Cameron; Patty                   under 403
                                  Chavez; Doug                     (probative and
                                  Hines; Jill Irvin;               non-prejudicial)
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        105 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 111 of 503


                                                                     JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description        Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                    Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2022 Spreadsheet re BB     Shue Wing Chan; H, R, 403,        Not hearsay,                                09/23/2005   COSI-DOJ-000038547
          National Price List   David Roszmann; MIL #1 (Dkt.      Relevant to
          EFF 5-2-05 REV8       John Sawyer;       No. 220)       knowledge,
          (Native)              Hubert Tucker;                    existence and
                                Michael White;                    scope of alleged
                                David Burt; Scott                 conspiracy,
                                Cameron; Patty                    Admissible
                                Chavez; Doug                      under 403
                                Hines; Jill Irvin;                (probative and
                                Kent McNeil;                      non-
                                David Melbourne;                  prejudicial),
                                Daniel Nestojko;                  Opp to MIL #1
                                Jan Tharp; Kenneth
                                Worsham; James
                                Levinsohn;
                                Summary Witness



     2023 Spreadsheet re 2006   Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2006   DMC-DOJ-00000016
          Recon to Reported Net Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Sales (Native)        Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                       106 of 498                                                             11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 112 of 503


                                                                        JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                      Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                  for ID
     2024 Spreadsheet re          Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2006   DMC-DOJ-00000002
          Invoice_FY2006          Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)                Charles Handford; No. 220)        existence and
                                  Stephen Hodge;                    scope of alleged
                                  Joseph Tuza; James                conspiracy,
                                  Levinsohn;                        Admissible
                                  Summary Witness                   under 403
                                                                    (probative and
                                                                    non-
                                                                    prejudicial),
                                                                    Opp to MIL #1


     2025 Spreadsheet re Master   Shue Wing Chan;    H, R, 403,   Not hearsay,                                  01/01/2006   COSI-DOJ-000185856
          Retail Price List -     David Roszmann;    MIL #1 (Dkt. Relevant to
          EXCEL 01.01.06          John Sawyer;       No. 220)     knowledge,
          (Native)                Hubert Tucker;                  existence and
                                  Michael White;                  scope of alleged
                                  James Levinsohn;                conspiracy,
                                  Summary Witness                 Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                         107 of 498                                                             11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 113 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                    Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2026 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                01/23/2006      BBDOJ-000154491
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 4-3-06 (Native)   Chavez; Charles    No. 220)       knowledge,
                                Handford; Doug                    existence and
                                Hines; Jill Irvin;                scope of alleged
                                Kent McNeil;                      conspiracy,
                                David Melbourne;                  Admissible
                                Daniel Nestojko;                  under 403
                                Jan Tharp; Kenneth                (probative and
                                Worsham; James                    non-
                                Levinsohn;                        prejudicial),
                                Summary Witness                   Opp to MIL #1


     2027 Email to M. White     Shue Wing Chan;    H, R, 403,   Not hearsay,                                  03/06/2006   COSI-DOJ-000056926-
          from Bosselman re     David Roszmann;    MIL #1 (Dkt. Relevant to                                                COSI-DOJ-000056928
          2006 Product Price    John Sawyer;       No. 220)     knowledge,
          Increase with         Hubert Tucker;                  existence and
          attachment            Michael White;                  scope of alleged
                                James Levinsohn;                conspiracy,
                                Summary Witness                 Admissible
                                                                under 403
                                                                (probative and
                                                                non-
                                                                prejudicial),
                                                                Opp to MIL #1




1354995.v1                                                                       108 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 114 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                    Witness                        Objections                                                                Marked Admitted
                                                                                                                                             for ID
     2028 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                04/21/2006   BBDOJ-000154498
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 7-3-06 (FINAL)    Chavez; Charles    No. 220)       knowledge,
          (Native)              Handford; Doug                    existence and
                                Hines; Jill Irvin;                scope of alleged
                                Kent McNeil;                      conspiracy,
                                David Melbourne;                  Admissible
                                Daniel Nestojko;                  under 403
                                Jan Tharp; Kenneth                (probative and
                                Worsham; James                    non-
                                Levinsohn;                        prejudicial),
                                Summary Witness                   Opp to MIL #1


     2029 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                08/28/2006   BBDOJ-000154431
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 10-30-06 (Native) Chavez; Charles    No. 220)       knowledge,
                                Handford; Doug                    existence and
                                Hines; Jill Irvin;                scope of alleged
                                Kent McNeil;                      conspiracy,
                                David Melbourne;                  Admissible
                                Daniel Nestojko;                  under 403
                                Jan Tharp; Kenneth                (probative and
                                Worsham; James                    non-
                                Levinsohn;                        prejudicial),
                                Summary Witness                   Opp to MIL #1




1354995.v1                                                                       109 of 498                                                          11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 115 of 503


                                                                        JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                      Witness                       Objections                                                                   Marked Admitted
                                                                                                                                                 for ID
     2030 Spreadsheet re Master   Shue Wing Chan;    H, R, 403,   Not hearsay,                                 11/01/2006   COSI-DOJ-000115693
          Retail Price List -     David Roszmann;    MIL #1 (Dkt. Relevant to
          Effective 11.01.06      John Sawyer;       No. 220)     knowledge,
          (Native)                Hubert Tucker;                  existence and
                                  Michael White;                  scope of alleged
                                  James Levinsohn;                conspiracy,
                                  Summary Witness                 Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1



     2031 Spreadsheet re 2007   Donald Binotto;    H, R, 403,      Not hearsay,                                00/00/2007   DMC-DOJ-00000017
          Recon to Reported Net Andrew Choe;       MIL #1 (Dkt.    Relevant to
          Sales (Native)        Charles Handford; No. 220)         existence and
                                Stephen Hodge;                     scope of alleged
                                Joseph Tuza; James                 conspiracy,
                                Levinsohn;                         Admissible
                                Summary Witness                    under 403
                                                                   (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   Opp to MIL #1




1354995.v1                                                                        110 of 498                                                             11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 116 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                        Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2032 Spreadsheet re        Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2007   DMC-DOJ-00000003
          Invoice_FY2007        Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)              Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1


     2033 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                05/01/2007    BBDOJ-000154513
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 7-2-07 (Native)   Chavez; Charles    No. 220)       knowledge,
                                Handford; Doug                    existence and
                                Hines; Jill Irvin;                scope of alleged
                                Kent McNeil;                      conspiracy,
                                David Melbourne;                  Admissible
                                Daniel Nestojko;                  under 403
                                Jan Tharp; Kenneth                (probative and
                                Worsham; James                    non-
                                Levinsohn;                        prejudicial),
                                Summary Witness                   Opp to MIL #1




1354995.v1                                                                       111 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 117 of 503


                                                                        JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description             Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                         Witness                     Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2034 Spreadsheet re             Shue Wing Chan; H, R, 403,     Not hearsay,                                07/01/2006   BBDOJ-000056849
          Chicken of the Sea         David Roszmann; MIL #1 (Dkt.   Relevant to
          Retail Price List - Tuna   John Sawyer;       No. 220)    knowledge,
          Effective 07/01/2006       Hubert Tucker;                 existence and
          Revised May 2007           Michael White;                 scope of alleged
          (Native)                   David Burt; Scott              conspiracy,
                                     Cameron; Patty                 Admissible
                                     Chavez; Charles                under 403
                                     Handford; Doug                 (probative and
                                     Hines; Jill Irvin;             non-
                                     Kent McNeil;                   prejudicial),
                                     David Melbourne;               Opp to MIL #1
                                     Daniel Nestojko;
                                     Jan Tharp; Kenneth
                                     Worsham; James
                                     Levinsohn;
                                     Summary Witness




1354995.v1                                                                         112 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 118 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                    Witness                        Objections                                                                Marked Admitted
                                                                                                                                             for ID
     2035 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                07/03/2007   BBDOJ-000154517
          National PRICE List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 9-3-07 (Native)   Chavez; Charles    No. 220)       knowledge,
                                Handford; Doug                    existence and
                                Hines; Jill Irvin;                scope of alleged
                                Kent McNeil;                      conspiracy,
                                David Melbourne;                  Admissible
                                Daniel Nestojko;                  under 403
                                Jan Tharp; Kenneth                (probative and
                                Worsham; James                    non-
                                Levinsohn;                        prejudicial),
                                Summary Witness                   Opp to MIL #1


     2036 Spreadsheet re SKS    Donald Binotto;    H, R, 403,     Not hearsay,                                08/03/2007      SKC000320775
          SKU List 080307       Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)              Charles Handford; No. 220)        knowledge,
                                Stephen Hodge;                    existence and
                                Joseph Tuza; James                scope of alleged
                                Levinsohn;                        conspiracy,
                                Summary Witness                   Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                       113 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 119 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                        Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2037 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                10/24/2007    BBDOJ-000154533
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 1-1-08 10-24-07   Chavez; Charles    No. 220)       knowledge,
          (Native)              Handford; Doug                    existence and
                                Hines; Jill Irvin;                scope of alleged
                                Kent McNeil;                      conspiracy,
                                David Melbourne;                  Admissible
                                Daniel Nestojko;                  under 403
                                Jan Tharp; Kenneth                (probative and
                                Worsham; James                    non-
                                Levinsohn;                        prejudicial),
                                Summary Witness                   Opp to MIL #1


     2038 Spreadsheet re 2008   Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2008   DMC-DOJ-00000018
          Recon to Reported Net Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Sales (Native)        Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                       114 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 120 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                 Marked Admitted
                                                                                                                                               for ID
     2039 Spreadsheet re         Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2008   DMC-DOJ-00000004
          Invoice_FY2008         Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)               Charles Handford; No. 220)        existence and
                                 Stephen Hodge;                    scope of alleged
                                 Joseph Tuza; James                conspiracy,
                                 Levinsohn;                        Admissible
                                 Summary Witness                   under 403
                                                                   (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   Opp to MIL #1


     2040 Spreadsheet re BB      David Burt; Scott H, R, 403,      Not hearsay,                                01/25/2008    BBDOJ-000154538
          National Price List    Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 4-28-08 (Native)   Chavez; Charles    No. 220)       knowledge,
                                 Handford; Doug                    existence and
                                 Hines; Jill Irvin;                scope of alleged
                                 Kent McNeil;                      conspiracy,
                                 David Melbourne;                  Admissible
                                 Daniel Nestojko;                  under 403
                                 Jan Tharp; Kenneth                (probative and
                                 Worsham; James                    non-
                                 Levinsohn;                        prejudicial),
                                 Summary Witness                   Opp to MIL #1




1354995.v1                                                                        115 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 121 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                        Objections                                                                Marked Admitted
                                                                                                                                              for ID
     2041 Spreadsheet re BB      David Burt; Scott H, R, 403,      Not hearsay,                                04/02/2008   BBDOJ-000154550
          National Price List    Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 6-2-08 (Native)    Chavez; Charles    No. 220)       knowledge,
                                 Handford; Doug                    existence and
                                 Hines; Jill Irvin;                scope of alleged
                                 Kent McNeil;                      conspiracy,
                                 David Melbourne;                  Admissible
                                 Daniel Nestojko;                  under 403
                                 Jan Tharp; Kenneth                (probative and
                                 Worsham; James                    non-
                                 Levinsohn;                        prejudicial),
                                 Summary Witness                   Opp to MIL #1


     2042 Spreadsheet re BB      David Burt; Scott H, R, 403,      Not hearsay,                                07/03/2008   BBDOJ-000154611
          National Price List    Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 9-28-08 (Native)   Chavez; Charles    No. 220)       knowledge,
                                 Handford; Doug                    existence and
                                 Hines; Jill Irvin;                scope of alleged
                                 Kent McNeil;                      conspiracy,
                                 David Melbourne;                  Admissible
                                 Daniel Nestojko;                  under 403
                                 Jan Tharp; Kenneth                (probative and
                                 Worsham; James                    non-
                                 Levinsohn;                        prejudicial),
                                 Summary Witness                   Opp to MIL #1




1354995.v1                                                                        116 of 498                                                          11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 122 of 503


                                                                         JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description            Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                       Witness                       Objections                                                                   Marked Admitted
                                                                                                                                                  for ID
     2043 Email to Sawyer,         Shue Wing Chan;    H, R, 403,   Not hearsay,                                 07/03/2008   COS-DOJ-000057883;
          Milligan, Reynolds, et   David Roszmann;    MIL #1 (Dkt. Relevant to                                               COS-DOJ-000057886-
          al. from M. White re     John Sawyer;       No. 220)     knowledge,                                                COSI-DOJ-000057888
          September List           Hubert Tucker;                  existence and
          Increase with            Michael White;                  scope of alleged
          attachment               James Levinsohn;                conspiracy,
                                   Summary Witness                 Admissible
                                                                   under 403
                                                                   (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   Opp to MIL #1



     2044 Spreadsheet re StarKist Donald Binotto;    H, R, 403,     Not hearsay,                                08/26/2008         SKC00077289
          11-3-08 Price Increase Andrew Choe;        MIL #1 (Dkt.   Relevant to
          Price List (Native)     Charles Handford; No. 220)        knowledge,
                                  Stephen Hodge;                    existence and
                                  Joseph Tuza; James                scope of alleged
                                  Levinsohn;                        conspiracy,
                                  Summary Witness                   Admissible
                                                                    under 403
                                                                    (probative and
                                                                    non-
                                                                    prejudicial),
                                                                    Opp to MIL #1




1354995.v1                                                                         117 of 498                                                             11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 123 of 503


                                                                          JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description            Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                        Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                    for ID
     2045 Email to Clancy,          Shue Wing Chan;    H, R, 403,   Not hearsay,                                  09/25/2008   COS-DOJ-000094749-
          Bollmer, Ring, et al.     David Roszmann;    MIL #1 (Dkt. Relevant to                                                COSI-DOJ-000094750
          from Guterman re          John Sawyer;       No. 220)     knowledge,
          Price Increases--1/1/09   Hubert Tucker;                  existence and
          with attachment           Michael White;                  scope of alleged
                                    James Levinsohn;                conspiracy,
                                    Summary Witness                 Admissible
                                                                    under 403
                                                                    (probative and
                                                                    non-
                                                                    prejudicial),
                                                                    Opp to MIL #1



     2046 Spreadsheet re BB         David Burt; Scott H, R, 403,      Not hearsay,                                11/24/2008     BBDOJ-000154621
          National Price List       Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 1-1-09 REV2           Chavez; Charles    No. 220)       knowledge,
          (Native)                  Handford; Doug                    existence and
                                    Hines; Jill Irvin;                scope of alleged
                                    Kent McNeil;                      conspiracy,
                                    David Melbourne;                  Admissible
                                    Daniel Nestojko;                  under 403
                                    Jan Tharp; Kenneth                (probative and
                                    Worsham; James                    non-
                                    Levinsohn;                        prejudicial),
                                    Summary Witness                   Opp to MIL #1




1354995.v1                                                                           118 of 498                                                             11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 124 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                        Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2047 Spreadsheet re        Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2009   DMC-DOJ-00000006
          Invoice_FY2009        Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)              Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1


     2048 Spreadsheet re 2009   Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2009   DMC-DOJ-00000019
          Recon to Reported Net Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Sales (Native)        Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                       119 of 498                                                           11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 125 of 503


                                                                    JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                       Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2049 Spreadsheet re 1    Donald Binotto;    F, H, R, 403,   Will be                                     00/00/2009     DM-X-000000001
          MONTH EXAMPLE- Andrew Choe;            MIL #1 (Dkt.    authenticated,
          FY2009 M01 (Native) Charles Handford; No. 220)         Foundation will
                              Stephen Hodge;                     be established,
                              Joseph Tuza; James                 Not hearsay,
                              Levinsohn;                         Relevant to
                              Summary Witness                    scope of alleged
                                                                 conspiracy, Opp
                                                                 to MIL #1


     2050 Spreadsheet re       Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2009   DMC-DOJ-00000005
          Invoice_FY2009-      Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Dongwon (Native)     Charles Handford; No. 220)        existence and
                               Stephen Hodge;                    scope of alleged
                               Joseph Tuza; James                conspiracy,
                               Levinsohn;                        Admissible
                               Summary Witness                   under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 Opp to MIL #1




1354995.v1                                                                      120 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 126 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                    Witness                        Objections                                                                Marked Admitted
                                                                                                                                             for ID
     2051 Spreadsheet re Feb    Donald Binotto;    H, R, 403,     Not hearsay,                                01/19/2009      SCK000041453
          2009 List Price       Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Decrease Details      Charles Handford; No. 220)        knowledge,
          (Native)              Stephen Hodge;                    existence and
                                Joseph Tuza; James                scope of alleged
                                Levinsohn;                        conspiracy,
                                Summary Witness                   Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1



     2052 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                01/21/2009   BBDOJ-000154628
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 3-1-09 (Native)   Chavez; Doug       No. 220)       knowledge,
                                Hines; Jill Irvin;                existence and
                                Kent McNeil;                      scope of alleged
                                David Melbourne;                  conspiracy,
                                Daniel Nestojko;                  Admissible
                                Jan Tharp; Kenneth                under 403
                                Worsham; James                    (probative and
                                Levinsohn;                        non-
                                Summary Witness                   prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                       121 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 127 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description        Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                    Witness                        Objections                                                                Marked Admitted
                                                                                                                                             for ID
     2053 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                01/21/2009   BBDOJ-000154631
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 3-1-09 (Native)   Chavez; Doug       No. 220)       existence and
                                Hines; Jill Irvin;                scope of alleged
                                Kent McNeil;                      conspiracy,
                                David Melbourne;                  Admissible
                                Daniel Nestojko;                  under 403
                                Jan Tharp; Kenneth                (probative and
                                Worsham; James                    non-
                                Levinsohn;                        prejudicial),
                                Summary Witness                   Opp to MIL #1


     2054 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                02/03/2009   BBDOJ-000154662
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 4-5-09 REV1       Chavez; Doug       No. 220)       knowledge,
          (Native)              Hines; Jill Irvin;                existence and
                                Kent McNeil;                      scope of alleged
                                David Melbourne;                  conspiracy,
                                Daniel Nestojko;                  Admissible
                                Jan Tharp; Kenneth                under 403
                                Worsham; James                    (probative and
                                Levinsohn;                        non-
                                Summary Witness                   prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                       122 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 128 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description        Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                    Witness                        Objections                                                                Marked Admitted
                                                                                                                                             for ID
     2055 Spreadsheet re BB     David Burt; Scott H, R, 403,      Not hearsay,                                05/04/2009   BBDOJ-000154666
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          EFF 7-5-09 (Native)   Chavez; Doug       No. 220)       knowledge,
                                Hines; Jill Irvin;                existence and
                                Kent McNeil;                      scope of alleged
                                David Melbourne;                  conspiracy,
                                Daniel Nestojko;                  Admissible
                                Jan Tharp; Kenneth                under 403
                                Worsham; James                    (probative and
                                Levinsohn;                        non-
                                Summary Witness                   prejudicial),
                                                                  Opp to MIL #1


     2056 Spreadsheet BB        David Burt; Scott H, R, 403,      Not hearsay,                                11/17/2009   BBDOJ-000154672
          National Price List   Cameron; Patty     MIL #1 (Dkt.   Relevant to
          Effective 01-01-10    Chavez; Doug       No. 220)       knowledge,
          (Native)              Hines; Jill Irvin;                existence and
                                Kent McNeil;                      scope of alleged
                                David Melbourne;                  conspiracy,
                                Daniel Nestojko;                  Admissible
                                Jan Tharp; Kenneth                under 403
                                Worsham; James                    (probative and
                                Levinsohn;                        non-
                                Summary Witness                   prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                       123 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 129 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                        Objections                                                                Marked Admitted
                                                                                                                                              for ID
     2057 Spreadsheet re Sales   Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2010   SKC_TD000000014
          Data 2010 (Native)     Andrew Choe;       MIL #1 (Dkt.   Relevant to
                                 Charles Handford; No. 220)        existence and
                                 Stephen Hodge;                    scope of alleged
                                 Joseph Tuza; James                conspiracy,
                                 Levinsohn;                        Admissible
                                 Summary Witness                   under 403
                                                                   (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   Opp to MIL #1


     2058 Spreadsheet re P&L     Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2010   SKC_TD000000001
          2010 (Native)          Andrew Choe;       MIL #1 (Dkt.   Relevant to
                                 Charles Handford; No. 220)        existence and
                                 Stephen Hodge;                    scope of alleged
                                 Joseph Tuza; James                conspiracy,
                                 Levinsohn;                        Admissible
                                 Summary Witness                   under 403
                                                                   (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   Opp to MIL #1




1354995.v1                                                                        124 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 130 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                        Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2059 Spreadsheet re Fish   Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2010   SKC_TD000000024
          Purchase Data 2010    Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)              Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1


     2060 Spreadsheet re        Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2010   DMC-DOJ-00000007
          Invoice_FY2010-       Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Dongwon (Native)      Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                       125 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 131 of 503


                                                                         JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description             Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                         Witness                       Objections                                                                  Marked Admitted
                                                                                                                                                   for ID
     2061 Spreadsheet re            Donald Binotto;    H, R, 403,     Not hearsay,                                00/00/2010   DMC-DOJ-00000008
          Invoice_FY2010            Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)                  Charles Handford; No. 220)        existence and
                                    Stephen Hodge;                    scope of alleged
                                    Joseph Tuza; James                conspiracy,
                                    Levinsohn;                        Admissible
                                    Summary Witness                   under 403
                                                                      (probative and
                                                                      non-
                                                                      prejudicial),
                                                                      Opp to MIL #1


     2062 Email to Melbourne        Jill Irvin; David   H             Not hearsay                                 03/12/2010   BBDOJ-001194076-
          from Irvin re Tuna        Melbourne; John                                                                            BBDOJ-001194077
          Funding Agreement         Sawyer; Joseph
          Changes                   Tuza
     2063 Tuna Campaign             Donald Binotto;     H             Not hearsay                                 03/15/2010       NFI1-0013610-
          Funding Agreement         Shue Wing Chan;                                                                                NFI1-0013620
          between National          Jill Irvin; David
          Fisheries Institute,      Melbourne; John
          Bumble Bee Foods,         Sawyer; Joseph
          LLC, Chicken of the       Tuza
          Sea Int'l, and StarKist
          Co. (executed)

     2064 Email to Hansan from      Donald Binotto;     H             Not hearsay                                 03/19/2010   BBDOJ-000253470-
          Melbourne re Updated      Shue Wing Chan;                                                                            BBDOJ-000253478
          Funding Agreement         Jill Irvin; David
          and Operating             Melbourne; John
          Principles with           Sawyer; Joseph
          attachment                Tuza




1354995.v1                                                                           126 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 132 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2065 Email to Cameron &    David Burt; Scott H, R              Not hearsay                                 05/03/2010   BBDOJ-000033199
          K. Worsham from       Cameron; Patty
          Nestojko re Q3 LM     Chavez; Doug
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham; James
                                Levinsohn;
                                Summary Witness


     2066 Spreadsheet re BB       David Burt; Scott H, R, 403,      Not hearsay,                                05/13/2010   BBDOJ-000154675
          National Price List eff Cameron; Patty     MIL #1 (Dkt.   Relevant to
          07-04-10 R3 (Native) Chavez; Doug          No. 220)       knowledge,
                                  Hines; Jill Irvin;                existence and
                                  Kent McNeil;                      scope of alleged
                                  David Melbourne;                  conspiracy,
                                  Daniel Nestojko;                  Admissible
                                  Jan Tharp; Kenneth                under 403
                                  Worsham; James                    (probative and
                                  Levinsohn;                        non-
                                  Summary Witness                   prejudicial),
                                                                    Opp to MIL #1




1354995.v1                                                                         127 of 498                                                          11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 133 of 503


                                                                    JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #       Description          Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                     Objections                                                                 Marked Admitted
                                                                                                                                           for ID
     2067 Presentation re       David Burt; Scott Already on N/A                                           08/09/2010   BBDOJ-000030946-
          Stairway to Success   Cameron; Patty     Gov List (Ex.                                                        BBDOJ-000030967
          2010 National Sales   Chavez; Doug       125)
          Meeting Canned Tuna   Hines; Jill Irvin;
          (Native)              Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham; James
                                Levinsohn;
                                Summary Witness


     2068 Bumble Bee Foods H1 -David Burt; Scott H, MIL #1     Not hearsay,                                08/27/2010   BBDOJ-001307874-
          2011 Promotional     Cameron; Patty     (Dkt. No.    Relevant to                                              BBDOJ-001307878
          Guidance             Chavez; Doug       220)         knowledge,
                               Hines; Jill Irvin;              existence and
                               Kent McNeil;                    scope of alleged
                               David Melbourne;                conspiracy,
                               Daniel Nestojko;                Admissible
                               Jan Tharp; Kenneth              under 403
                               Worsham; James                  (probative and
                               Levinsohn;                      non-
                               Summary Witness                 prejudicial),
                                                               Opp to MIL #1




1354995.v1                                                                    128 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 134 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                  Marked Admitted
                                                                                                                                               for ID
     2069 Spreadsheet re BB       David Burt; Scott H, MIL #1     Not hearsay,                                 08/29/2010   BBDOJ-000154679
          National Price List eff Cameron; Patty     (Dkt. No.    Opp to MIL #1
          10-03-10 (Native)       Chavez; Doug       220)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness


     2070 Presentation re        James Levinsohn; H               Not hearsay                                  09/16/2010   BBDOJ-000994653-
          Connors Bros., LP      Summary Witness;                                                                           BBDOJ-000994725
          Meeting of the Board   David Burt; Scott
          of Managers of the     Cameron; Patty
          General Partner        Chavez; Doug
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham




1354995.v1                                                                        129 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 135 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                      Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2071 Email to Sorensen      James Levinsohn; H               Not hearsay                                 10/12/2010   BBDOJ-000187552-
          from Cameron re        Summary Witness;                                                                          BBDOJ-000187575
          FINAL Sales Report     David Burt; Scott
          Sept-Oct 10.ppt with   Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2072 Email to Cameron       Kenneth Worsham; H               Not hearsay                                 11/01/2010    SC-X-000000016-
          from K. Worsham re     Scott Cameron;                                                                              SC-X-000000017
          2011 Budget GM         Daniel Nestojko;
          Comp                   David Burt


     2073 Email to Mennona &     Charles Handford;   H            Not hearsay                                 11/05/2010      SKC000031277-
          Kiehl from Soukup re   Stephen Hodge                                                                                 SKC000031278
          Market Shares -
          Northeast




1354995.v1                                                                       130 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 136 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description            Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                    Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2074 Email to Chavez from     James Levinsohn; H            Not hearsay                                 11/09/2010   BBDOJ-000336785-
          Sorensen re SM Oct       Summary Witness;                                                                       BBDOJ-000336816
          Results for Nov ECM      David Burt; Scott
          Final 11-9-10 with       Cameron; Patty
          attachment (Native)      Chavez; Doug
                                   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2075 Presentation re Bumble   James Levinsohn; H            Not hearsay                                 11/16/2010   BBDOJ-000915953-
          Bee Foods, LP            Summary Witness;                                                                       BBDOJ -000916034
          Meeting of the Board     David Burt; Scott
          of Managers of the       Cameron; Patty
          General Partner          Chavez; Doug
          (Native)                 Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2076 Email to K. Worsham Kenneth Worsham; H                 Not hearsay                                 11/17/2010   BBDOJ-000577074
          & Nestojko from      Daniel Nestojko
          Gerlach re Kroger SW
          10/10




1354995.v1                                                                      131 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 137 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]      Doc Date     Bates Range               Date
                                     Witness                      Objections                                                                     Marked Admitted
                                                                                                                                                 for ID
     2077 Email to Tuza &       Joseph Tuza;       H             Not hearsay      Overruled. If a                11/30/2010      SKC000470137-
          Albert from McGuire Charles Handford;                                   coconspirator's statement is                    SKC000470139
          re Kroger Ad Week of Stephen Hodge                                      admitted under FRE
          11/29/10 - BB 2.5 oz.                                                   801(d)(2)(E), the
          Pouch                                                                   coconspirator's credibility
                                                                                  may be attacked if he or she
                                                                                  made an inconsistent
                                                                                  statement under FRE 806.
                                                                                  Moreover, coconspirator's
                                                                                  state of mind is relevant to
                                                                                  the existence & scope of the
                                                                                  alleged conspiracy. [ECF
                                                                                  310 at 4]

     2078 Email to Christensen Stephen Hodge       H             Not hearsay                                     12/07/2010      SKC000056977-
          from Hodge re GV Bid                                                                                                    SKC000056978

     2079 Spreadsheet re Sales   Donald Binotto;    H, MIL #1    Not hearsay,                                    00/00/2011   SKC_TD000000015
          Data 2011 (Native)     Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness

     2080 Spreadsheet re P&L     Donald Binotto;    H, MIL #1    Not hearsay,                                    00/00/2011   SKC_TD000000002
          2011 1 (Native)        Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       132 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 138 of 503


                                                                     JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                        Objections                                                                  Marked Admitted
                                                                                                                                               for ID
     2081 Spreadsheet re P&L    Donald Binotto;    H, MIL #1      Not hearsay,                                 00/00/2011   SKC_TD000000003
          2011 2 (Native)       Andrew Choe;       (Dkt. No.      Opp to MIL #1
                                Charles Handford; 220)
                                Stephen Hodge;
                                Joseph Tuza; James
                                Levinsohn;
                                Summary Witness

     2082 Spreadsheet re Fish   Donald Binotto;    H, MIL #1      Not hearsay,                                 00/00/2011   SKC_TD000000025
          Purchase Data 2011    Andrew Choe;       (Dkt. No.      Opp to MIL #1
          (Native)              Charles Handford; 220)
                                Stephen Hodge;
                                Joseph Tuza; James
                                Levinsohn;
                                Summary Witness

     2083 Spreadsheet re        Donald Binotto;    H, R, 403,     Not hearsay,                                 00/00/2011   DMC-DOJ-00000009
          Invoice_FY2011-       Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Dongwon (Native)      Charles Handford; No. 220)        existence and
                                Stephen Hodge;                    scope of alleged
                                Joseph Tuza; James                conspiracy,
                                Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #1




1354995.v1                                                                        133 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 139 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &      Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                     Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2084 Email to K. Worsham     Daniel Nestojko;  H            Not hearsay                                  01/05/2011   BBDOJ-000584664-
          from Nestojko re Q1     Kenneth Worsham;                                                                         BBDOJ-000584666
          Weekly Call with        David Burt; Scott
          attachment (Native)     Cameron


     2085 Email to Nestojko, K.   Douglas Hines; WH H            Not hearsay                                  01/07/2011   BBDOJ-000137629-
          Worsham &               Lee; Daniel                                                                              BBDOJ-000137630
          Lischewski from Hines   Nestojko; Jan
          re STK Sending ALB      Tharp; Kenneth
          ECU 110106              Worsham


     2086 Bumble Bee Foods H1 -David Burt; Scott H, MIL #1       Not hearsay,                                 01/08/2011   BBDOJ-000174188-
          2011 Promotional     Cameron; Patty     (Dkt. No.      Opp to MIL #1                                             BBDOJ-000174191
          Guidance             Chavez; Doug       220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                       134 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 140 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description            Purpose &     Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                    Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2087 Email to Sorensen        James Levinsohn; H            Not hearsay                                  01/10/2011   BBDOJ-000732952-
          from Cameron re ECM      Summary Witness;                                                                        BBDOJ-000732982
          Deck with attachment     David Burt; Scott
          (Native)                 Cameron; Patty
                                   Chavez; Doug
                                   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2088 Spreadsheet re COS       Shue Wing Chan; H, MIL #1     Not hearsay,                                 01/17/2011   BBDOJ-000106122
          Master Retail PRICE      David Roszmann; (Dkt. No.     Opp to MIL #1
          LIST Effective January   John Sawyer;       220)
          01 2010 (Native)         Hubert Tucker;
                                   Michael White;
                                   David Burt; Scott
                                   Cameron; Patty
                                   Chavez; Doug
                                   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham; James
                                   Levinsohn;
                                   Summary Witness




1354995.v1                                                                       135 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 141 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                  Marked Admitted
                                                                                                                                               for ID
     2089 Email to Nestojko     Douglas Hines;   H                Not hearsay                                  01/27/2011   BBDOJ-000578786-
          from Hines re         Daniel Nestojko;                                                                            BBDOJ-000578787
          Albacore Prices       Scott Cameron;
                                Kenneth Worsham
     2090 Spreadsheet re BB       David Burt; Scott H, MIL #1     Not hearsay,                                 01/28/2011   BBDOJ-000154685
          National Price List eff Cameron; Patty     (Dkt. No.    Opp to MIL #1
          01-30-11 rev3 (Native) Chavez; Doug        220)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness


     2091 Email to Sorensen     James Levinsohn; H                Not hearsay                                  02/07/2011   BBDOJ-000169177-
          from Cameron re       Summary Witness;                                                                            BBDOJ-000169210
          FINAL Sales Report    David Burt; Scott
          Jan-Feb 11.ppt with   Cameron; Patty
          attachment (Native)   Chavez; Doug
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham




1354995.v1                                                                        136 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 142 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description            Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                    Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2092 Email to Hines,          James Levinsohn; H            Not hearsay                                 02/07/2011   BBDOJ-001024360-
          McNeil, Schindler, et    Summary Witness;                                                                       BBDOJ-001024363
          al. from Lischewski re   David Burt; Scott
          ECM Agenda and           Cameron; Patty
          Action Items with        Chavez; Doug
          attachments (1 Native)   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2093 Presentation re Board    James Levinsohn; H            Not hearsay                                 02/08/2011   BBDOJ-001000204-
          of Directors Meeting     Summary Witness;                                                                       BBDOJ-001000369
          Bumble Bee Parent,       David Burt; Scott
          Inc. Clover Leaf         Cameron; Patty
          Holdings Company         Chavez; Doug
          (Native)                 Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham; Jeffrey
                                   Chang



     2094 Email to Nestojko     Scott Cameron;     H             Not hearsay                                 02/08/2011   BBDOJ-000137652-
          from Cameron re       Daniel Nestojko                                                                           BBDOJ-000137653
          Marcs and Competitive
          Offers




1354995.v1                                                                      137 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 143 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                      Witness                     Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2095 Email to Lischewski Patty Chavez,   H, C               Not hearsay,                                02/14/2011    BBDOJ-000174428-
          from Chavez re FW:  Kenneth Worsham                    Complete                                                  BBDOJ-000174442
          PMA with attachment

     2096 Email to George & K. Daniel Nestojko; H                Not hearsay                                 02/14/2011    BBDOJ-000584813-
          Worsham from         Kenneth Worsham                                                                             BBDOJ-000584814
          Nestojko re Tuna RFP

     2097 Email to Gallagher    David Burt;      H               Not hearsay                                 02/15/2011    BBDOJ-000001276-
          from Burt re Tuna RFP Kenneth Worsham;                                                                           BBDOJ-000001278
                                Scott Cameron

     2098 Email to Russell from David Burt; Scott H              Not hearsay                                 02/16/2011    BBDOJ-000313229-
          Burt re Food Service Cameron; Kenneth                                                                            BBDOJ-000313230
          Bids                  Worsham
     2099 Email to Nestojko &     Kenneth Worsham; H             Not hearsay                                 02/16/2011    BBDOJ-000579009-
          Cameron from K.         Daniel Nestojko;                                                                         BBDOJ-000579017
          Worsham re IRCs         Scott Cameron;
                                  David Burt


     2100 Email to K. Worsham Kenneth Worsham; H                 Not hearsay                                 02/23/2011    BBDOJ-000104137-
          & Nestojko from     Daniel Nestojko                                                                              BBDOJ-000104141
          George re Tuna RFP
     2101 Email to J. White, M.   John Sawyer;      H            Not hearsay                                 03/02/2011   COSI-DOJ-000282568
          White & Chan from       Michael White;
          Sawyer re StarKist      Shue Wing Chan;
                                  Hubert Tucker
     2102 NO EXHIBIT                                             N/A
          MARKED




1354995.v1                                                                      138 of 498                                                             11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 144 of 503


                                                                  JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                      United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &     Objections    Response to        [Blank for Court Use]      Doc Date     Bates Range               Date
                                    Witness                    Objections                                                                    Marked Admitted
                                                                                                                                             for ID
     2103 Email to Macolini &   Scott Cameron;   H            Not hearsay                                    03/04/2011   BBDOJ-000032303
          Dudal from Cameron    Daniel Nestojko;
          re Competitive        Kenneth Worsham
          Information
     2104 Email to Lischewski   Kenneth Worsham H             Not hearsay     Overruled. Evidence is         03/04/2011   BBDOJ-001189712
          from Lindberg re                                                    offered to show Dfdt's state
          Pricing                                                             of mind not for the truth of
                                                                              the matter asserted. Not
                                                                              hearsay. [ECF 310 at 4]
     2105 Email to Carnie,      James Levinsohn; H            Not hearsay                                    03/07/2011   BBDOJ-000184566-
          Carver, Cook et al.   Summary Witness;                                                                          BBDOJ-000184594
          from Gerlach re       David Burt; Scott
          FINAL Sales Report-   Cameron; Patty
          Feb-Mar 11 (2).ppt    Chavez; Doug
          with attachment       Hines; Jill Irvin;
          (Native)              Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham




1354995.v1                                                                   139 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 145 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description            Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                       Witness                    Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2106 Email to Hines,          James Levinsohn; H            Not hearsay                                 03/08/2011   BBDOJ-0001024334-
          McNeil, Schindler, et    Summary Witness;                                                                        BBDOJ-001024336
          al. from Lischewski re   David Burt; Scott
          ECM Agenda and           Cameron; Patty
          Action Items with        Chavez; Doug
          attachments (1 Native)   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2107 Email to Hines from    Douglas Hines;   H              Not hearsay                                 03/09/2011   BBDOJ-000110372-
          Lischewski re Starkest Kenneth Worsham;                                                                         BBDOJ-000110374
          Warning Letter         Scott Cameron;
                                 WH Lee


     2108 Email to Nestojko &      Kenneth Worsham; H            Not hearsay                                 03/09/2011   BBDOJ-000103913-
          George from K.           Daniel Nestojko;                                                                       BBDOJ-000103914
          Worsham re StarKist      Douglas Hines;
          Warning Letter           Scott Cameron;
                                   WH Lee




1354995.v1                                                                      140 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 146 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                    Objections                                                                  Marked Admitted
                                                                                                                                            for ID
     2109 Bumble Bee Foods H2 -David Burt; Scott H, MIL #1     Not hearsay,                                 03/10/2011   BBDOJ-000101629-
          2011 Promotional     Cameron; Patty     (Dkt. No.    Opp to MIL #1                                             BBDOJ-000101632
          Guidance             Chavez; Doug       220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2110 ECM Agenda March       James Levinsohn; H            Not hearsay                                  03/10/2011   BBDOJ-001319825
          10, 2011 9:00am-       Summary Witness;
          2:00pm                 David Burt; Scott
                                 Cameron; Patty
                                 Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2111 Email to Carver from   Scott Cameron   H             Not hearsay                                  03/10/2011   BBDOJ-000186131
          Gerlach re Korean-
          Owned StarKist Tuna
          Says 'No' To FDA-
          Effecting the GNX
          bid?




1354995.v1                                                                     141 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 147 of 503


                                                                        JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description             Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date      Bates Range                Date
                                        Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                   for ID
     2112 Email to Gerlach &    Daniel Nestojko       H             Not hearsay                                  03/10/2011    BBDOJ-000367024-
          Carver from Nestojko                                                                                                 BBDOJ-000367025
          re Please Send Me the
          GNX Bid Model for
          Tomorrows [sic] Call
          with attachment
          (Native)

     2113 Email to Bollmer,       John Sawyer;        H             Not hearsay                                  03/11/2011   COSI-DOJ-000247301
          Connelly, Tucker, et    Hubert Tucker;
          al. from J. White re CL Michael White
          5 Oz. for March
     2114 Spreadsheet re BB       David Burt; Scott H, MIL #1       Not hearsay,                                 03/14/2011     BBDOJ-000154715
          National Price List eff Cameron; Patty     (Dkt. No.      Opp to MIL #1
          05-29-11 (Native)       Chavez; Doug       220)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness


     2115 Spreadsheet re StarKist   Donald Binotto;    H            Not hearsay                                  03/15/2011        SKC000555300
          Co. May 2011 Price        Andrew Choe;
          Increase Details          Charles Handford;
          (Native)                  Stephen Hodge;
                                    Joseph Tuza; James
                                    Levinsohn;
                                    Summary Witness




1354995.v1                                                                          142 of 498                                                             11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 148 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                      Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2116 Email to Carver from Daniel Nestojko; H                 Not hearsay                                 03/15/2011     BBDOJ-000579351-
          Gerlach re Kroger CL Scott Cameron;                                                                                BBDOJ-000579355
          Halves Opportunity   Kenneth Worsham

     2117 Email to Gerlach,      Daniel Nestojko; H               Not hearsay                                 03/15/2011     BBDOJ-001190217-
          Carver, & Nestojko     Scott Cameron;                                                                              BBDOJ-001190218
          from McKinley re       Kenneth Worsham
          Kroger CL Halves
          Opportunity
     2118 Email to Nestojko      Scott Cameron;   H               Not hearsay                                 03/16/2011     BBDOJ-000258243-
          from Cameron re        Daniel Nestojko;                                                                            BBDOJ-000258246
          Q3/H2 Promo            David Burt;
          Guidance - Japan -     Kenneth Worsham
          Impact on Albacore
     2119 Email to Cameron,    Daniel Nestojko; H                 Not hearsay                                 03/28/2011     BBDOJ-000583944-
          Gerlach & K.         Scott Cameron;                                                                                BBDOJ-000583947
          Worsham from         Kenneth Worsham
          Nestojko re 2011
          Period 5 & 6 CL
          Halves Offer UPC #
          86600-00020 & 86600-
          00021

     2120 Email to Chan,           Shue Wing Chan;   H            Not hearsay                                 03/31/2011   COSI-DOJ-000330579-
          Sawyer, J. White, et al. John Sawyer;                                                                            COSI-DOJ-000330581
          from Matthys re          Michael White
          Customer Call
          Summary-Food Maxx,
          Correct Attachment
          with attachment




1354995.v1                                                                       143 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 149 of 503


                                                                     JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                     Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                for ID
     2121 Email to Davis &     Stephen Hodge;       H            Not hearsay                                 03/31/2011        SKC001012791-
          McGuire from Roberts Charles Handford;                                                                                SKC001012792
          re STRKST Pouch      Joseph Tuza
          Volume Comparison
          Steve.xlsx with
          attachment (Native)


     2122 Email to Parsons &  John Sawyer; Shue H                Not hearsay                                 04/08/2011   COSI-DOJ-000132586-
          McDonnell from Ring Wing Chan;                                                                                  COSI-DOJ-000132587
          re SV Corp 4/8 Mtg  Michael White
          Recap
     2123 Email to Sorensen     James Levinsohn; H               Not hearsay                                 04/11/2011     BBDOJ-000316553-
          from Cameron re       Summary Witness;                                                                            BBDOJ-000316572
          FINAL Sales Report-   David Burt; Scott
          Mar-Apr 11.ppt with   Cameron; Patty
          attachment (Native)   Chavez; Doug
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham

     2124 Email to Tuza from     Joseph Tuza;       H            Not hearsay                                 04/11/2011        SKC000179639-
          Lobaugh re Quick       Stephen Hodge;                                                                                 SKC000179640
          Look at Retail Grocery Charles Handford
          Pouch




1354995.v1                                                                      144 of 498                                                              11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 150 of 503


                                                                        JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                       Witness                      Objections                                                                     Marked Admitted
                                                                                                                                                   for ID
     2125 Email to Parsons & J. Hubert Tucker         H            Not hearsay                                  04/20/2011   COSI-DOJ-000263037-
          White from Tucker re                                                                                               COSI-DOJ-000263039
          June 18 to July 8, 2011
          Publix Grocery Co Op
          Artwork Request with
          attachment (Native)


     2126 Email to GF-BB DL        David Burt; Scott H, MIL #1     Not hearsay,                                 04/26/2011     BBDOJ-000338251-
          Retail Sales - USA       Cameron; Doug     (Dkt. No.     Opp to MIL #1                                               BBDOJ-000338257
          from K. Worsham re       Hines; Daniel     220)
          Q3 Promo Planning -      Nestojko; Kenneth
          Canned Albacore and      Worsham
          Pouch 2.5 and 5.0oz
          with attachment
          (Native)

     2127 Email to Christensen,    Stephen Hodge      H            Not hearsay                                  04/28/2011        SKC000872165-
          Kavalukas & Casey                                                                                                        SKC000872178
          from Hodge re
          P#057_Starkist with
          attachment (Native)
     2128 Email to Connelly,       Shue Wing Chan;    H, MIL #1    Not hearsay,                                 05/06/2011   COSI-DOJ-000115729-
          Kragen, Tucker, et al.   David Roszmann;    (Dkt. No.    Opp to MIL #1                                             COSI-DOJ-000115730
          from Fenske re Retail    John Sawyer;       220)
          Price List Effective     Hubert Tucker;
          July 01, 2011 with       Michael White;
          attachment (Native)      James Levinsohn;
                                   Summary Witness




1354995.v1                                                                         145 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 151 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                    Objections                                                                 Marked Admitted
                                                                                                                                            for ID
     2129 Email to Cameron      Daniel Nestojko; H              Not hearsay                                 05/09/2011   BBDOJ-000585025-
          from Nestojko re Save Scott Cameron;                                                                           BBDOJ-000585028
          A Lot SWH's           Kenneth Worsham
          Opportunity
     2130 Email to Carnie,        James Levinsohn; H            Not hearsay                                 05/10/2011   BBDOJ-000366400-
          Carver, Cook, et al.    Summary Witness;                                                                       BBDOJ-000366429
          from Gerlach re         David Burt; Scott
          FINAL Sales Report      Cameron; Patty
          Apr-May 11.ppt with     Chavez; Doug
          attachment (Native)     Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham

     2131 Presentation re Board   James Levinsohn; H            Not hearsay                                 05/23/2011   BBDOJ-001159622-
          of Directors Meeting    Summary Witness;                                                                       BBDOJ-001159784
          Bumble Bee Parent,      David Burt; Scott
          Inc. Clover Leaf        Cameron; Patty
          Holdings Company        Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Jeffrey
                                  Chang




1354995.v1                                                                     146 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 152 of 503


                                                                    JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                     Witness                     Objections                                                                   Marked Admitted
                                                                                                                                              for ID
     2132 Email to Gerlach &     Daniel Nestojko; H             Not hearsay                                 05/24/2011     BBDOJ-000007830
          Nestojko from Cox re   Kenneth Worsham;
          Supervalu Corporate    Scott Cameron
          Competitive Info
     2133 Email to Casey from Stephen Hodge;       H            Not hearsay                                 06/01/2011       SKC000532084-
          Hodge re Club        Charles Handford;                                                                              SKC000532085
          Channels Trade Spend Joseph Tuza
          Reductions
     2134 Email to Sawyer from Shue Wing Chan;     H            Not hearsay                                 06/02/2011   COSI-DOJ-000058571
          M. White re Price    John Sawyer;
          Increase Discussion  Michael White
     2135 Email to Sorensen      James Levinsohn; H             Not hearsay                                 06/07/2011    BBDOJ-000003631-
          from Cameron re        Summary Witness;                                                                         BBDOJ-000003654
          FINAL Sales Report     David Burt; Scott
          May-June 11.ppt with   Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2136 Email to Lischewski   WH Lee; Daniel    H             Not hearsay                                 06/15/2011    BBDOJ-000032448-
          from Lee re Q3 Update Nestojko; Douglas                                                                         BBDOJ-000032451
          - Safeway SWH         Hines; Jan Tharp;
                                Kenneth Worsham;
                                Scott Cameron




1354995.v1                                                                     147 of 498                                                             11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 153 of 503


                                                                   JOINT EXHIBIT LIST                                                        1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                      2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections    Response to        [Blank for Court Use]      Doc Date       Bates Range                Date
                                     Witness                    Objections                                                                       Marked Admitted
                                                                                                                                                 for ID
     2137 Email to Matthys,      Hubert Tucker;   H            Not hearsay                                    06/16/2011   COSI-DOJ-000115734-
          McLean, Gilroy, et al. John Sawyer;                                                                              COSI-DOJ-000115736
          from Matthys re Retail Michael White
          Price Increase
          Effective 09/01/11--
          One More Important
          Point with attachment
          (Native)

     2138 Email to Nestojko     Scott Cameron;    H            Not hearsay     Overruled. If a                06/17/2011     BBDOJ-000258349-
          from Cameron re       Daniel Nestojko                                coconspirator's statement is                  BBDOJ-000258351
          Chunk Lite Tuna                                                      admitted under FRE
                                                                               801(d)(2)(E), the
                                                                               coconspirator's credibility
                                                                               may be attacked if he or she
                                                                               made an inconsistent
                                                                               statement under FRE 806.
                                                                               Moreover, coconspirator's
                                                                               state of mind is relevant to
                                                                               the existence & scope of the
                                                                               alleged conspiracy. [ECF
                                                                               310 at 4]

     2139 Email to Nestojko     Daniel Nestojko; H             Not hearsay                                    06/17/2011     BBDOJ-000580149-
          from Loeffl re Q3     Scott Cameron;                                                                               BBDOJ-000580152
          Update - Safeway      Kenneth Worsham
          SWH




1354995.v1                                                                    148 of 498                                                                 11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 154 of 503


                                                                      JOINT EXHIBIT LIST                                                        1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                      2000-2879 = Defendant

  Ex. #        Description            Purpose &      Objections    Response to        [Blank for Court Use]      Doc Date       Bates Range                Date
                                       Witness                     Objections                                                                       Marked Admitted
                                                                                                                                                    for ID
     2140 Email to Parsons, M.    Hubert Tucker;     H            Not hearsay                                    06/22/2011   COSI-DOJ-000137666-
          White, McDonnell, et    Michael White                                                                               COSI-DOJ-000137668
          al. from Tucker re
          Publix with
          attachments (2 Native
          Attachments)
     2141 Email to Hansan from David Melbourne       H            Not hearsay     Overruled. Evidence is         06/24/2011     BBDOJ-000135335-
          Lischewski re Progress                                                  offered to show Dfdt's state                  BBDOJ-000135337
          Report on Tuna the                                                      of mind not for the truth of
          Wonderfish Marketing                                                    the matter asserted. Not
          Campaign                                                                hearsay. [ECF 310 at 4]
     2142 Email to Handford & Charles Handford;      H            Not hearsay     Overruled. If a                06/23/2011        SKC000478565-
          Roberts from McGuire Stephen Hodge;                                     coconspirator's statement is                      SKC000478566
          re GE CL 1/2's       Joseph Tuza                                        admitted under FRE
                                                                                  801(d)(2)(E), the
                                                                                  coconspirator's credibility
                                                                                  may be attacked if he or she
                                                                                  made an inconsistent
                                                                                  statement under FRE 806.
                                                                                  Moreover, coconspirator's
                                                                                  state of mind is relevant to
                                                                                  the existence & scope of the
                                                                                  alleged conspiracy. [ECF
                                                                                  310 at 4]

     2143 Email to Handford       Charles Handford   H            Not hearsay                                    07/01/2011        SKC000031503-
          from Soukup re w/0                                                                                                        SKC000031505
          6/26 - 7/2 ACME
          Comp Ads




1354995.v1                                                                       149 of 498                                                                 11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 155 of 503


                                                                        JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description             Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                      Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2144 Email to Casey &         Charles Handford;   H            Not hearsay                                 07/05/2011      SKC000706937-
          Handford from            Stephen Hodge                                                                                 SKC000706938
          Christensen re Sam's
          8/15 Cost Increase
          Rescinded with
          attachment (Native)
     2145 Email to Handford       Charles Handford     H            Not hearsay                                 07/11/2011      SKC000208685-
          from Fazioli re Ads for                                                                                                SKC000208699
          the Week with
          Attachments (2 Native
          Attachments)
     2146 Email to Berry, Burt,    James Levinsohn; H               Not hearsay                                 07/12/2011   BBDOJ-000090880-
          Dudal, et al. from       Summary Witness;                                                                          BBDOJ-000090911
          Cameron re FINAL         David Burt; Scott
          Sales Report June-July   Cameron; Patty
          11.ppt with attachment   Chavez; Doug
          (Native)                 Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2147 Email to K. Worsham,     David Burt; Scott H              Not hearsay                                 07/22/2011   BBDOJ-000309628-
          Jackson, Eide, et al.    Cameron; Doug                                                                             BBDOJ-000309629
          from Nestojko re 2012    Hines; James
          Pre-Guidance Pricing     Levinsohn; Daniel
          with attachment          Nestojko; Kenneth
          (Native)                 Worsham;
                                   Summary Witness




1354995.v1                                                                         150 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 156 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]      Doc Date     Bates Range               Date
                                      Witness                    Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2148 Email to K. Worsham     Scott Cameron;   H            Not hearsay                                    07/27/2011   BBDOJ-000005151-
          from Cameron re         Kenneth Worsham;                                                                          BBDOJ-000005152
          Competitive Daggers -   Daniel Nestojko;
          Sending a Message       David Burt
          Now
     2149 Email to Lischewski  Scott Cameron;   H               Not hearsay     Overruled. Evidence is         08/01/2011   BBDOJ-000005165-
          from Cameron re July Kenneth Worsham;                                 offered to show Dfdt's state                BBDOJ-000005167
          Sales Performance    David Burt                                       of mind not for the truth of
                                                                                the matter asserted. Not
                                                                                hearsay. [ECF 310 at 4]
     2150 Email to Berry from     Scott Cameron;   H            Not hearsay                                    08/02/2011   BBDOJ-000029331-
          Lischewski re Board     Kenneth Worsham;                                                                          BBDOJ-000029360
          Meeting with            David Melbourne;
          attachments (4 Native   James Levinsohn;
          Attachments)            Summary Witness


     2151 Email to K. Worsham Scott Cameron;    H               Not hearsay                                    08/03/2011   BBDOJ-000312696-
          from Cameron re       Kenneth Worsham                                                                             BBDOJ-000312697
          Military Price Survey
     2152 Email to Sorensen       James Levinsohn; H            Not hearsay                                    08/08/2011   BBDOJ-000170328-
          from Cameron re         Summary Witness;                                                                          BBDOJ-000170358
          FINAL Sales Report      David Burt; Scott
          July-Aug 11 with        Cameron; Patty
          attachment (Native)     Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham




1354995.v1                                                                     151 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 157 of 503


                                                                       JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                       Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                  for ID
     2153 Email to Cho from       Charles Handford;   H            Not hearsay                                 08/09/2011         SKC000377140
          Hodge re Pricing        Stephen Hodge;
                                  Joseph Tuza
     2154 Presentation re Board   James Levinsohn; H               Not hearsay                                 08/15/2011     BBDOJ-000999209-
          of Directors Meeting    Summary Witness;                                                                            BBDOJ-000999312
          Bumble Bee Parent,      David Burt; Scott
          Inc. Clover Leaf        Cameron; Patty
          Holdings Company        Chavez; Doug
          (Native)                Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Jeffrey
                                  Chang



     2155 Email to Nestojko       Scott Cameron;   H               Not hearsay                                 08/15/2011      BBDOJ-000737957
          from Cameron re SK      Kenneth Worsham;
          CLH Competitive         Daniel Nestojko
          Information
     2156 Email to J. White from Hubert Tucker;       H            Not hearsay                                 08/18/2011   COSI-DOJ-000284063-
          Sawyer re Kroger       John Sawyer                                                                                COSI-DOJ-000284064
          Competitive Info




1354995.v1                                                                        152 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 158 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description          Purpose &      Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                    Witness                     Objections                                                                     Marked Admitted
                                                                                                                                               for ID
     2157 Bumble Bee Foods     David Burt; Scott H, MIL #1     Not hearsay,                                 08/19/2011     BBDOJ-000113499-
          Q1/H1-2012           Cameron; Patty     (Dkt. No.    Opp to MIL #1                                               BBDOJ-000113502
          Promotional Guidance Chavez; Doug       220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2158 Bumble Bee Foods     David Burt; Scott H, MIL #1     Not hearsay,                                 08/19/2011     BBDOJ-000498715-
          Q1/H1 - 2012         Cameron; Patty     (Dkt. No.    Opp to MIL #1                                               BBDOJ-000498718
          Promotional Guidance Chavez; Doug       220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2159 Email to Chan, Sawyer Michael White;   H             Not hearsay                                  08/22/2011   COSI-DOJ-000088066-
          & J. White from       Shue Wing Chan                                                                           COSI-DOJ-000088067
          Matthys re Good News
          From StarKist




1354995.v1                                                                     153 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 159 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                  Marked Admitted
                                                                                                                                               for ID
     2160 Spreadsheet re BB       David Burt; Scott H, MIL #1     Not hearsay,                                 09/02/2011   BBDOJ-000154719
          National Price List eff Cameron; Patty     (Dkt. No.    Opp to MIL #1
          10-30-11 (Native)       Chavez; Doug       220)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness


     2161 Email to Sorensen     James Levinsohn; H                Not hearsay                                  09/06/2011   BBDOJ-000005276-
          from Cameron re       Summary Witness;                                                                            BBDOJ-000005298
          FINAL Sales Report-   David Burt; Scott
          Aug-Sept 11 (2).ppt   Cameron; Patty
          with attachment       Chavez; Doug
          (Native)              Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham




1354995.v1                                                                        154 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 160 of 503


                                                                        JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date      Bates Range                Date
                                       Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                  for ID
     2162 Email to Hines,          James Levinsohn; H              Not hearsay                                  10/05/2011    BBDOJ-001024364-
          McNeil, Schindler, et    Summary Witness;                                                                           BBDOJ-001024366
          al. from Lischewski re   David Burt; Scott
          ECM Agenda and           Cameron; Patty
          Action Items with        Chavez; Doug
          attachments (1 Native)   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2163 Email to Sorensen        James Levinsohn; H              Not hearsay                                  10/11/2011    BBDOJ-000004848-
          from Cameron re ECM      Summary Witness;                                                                           BBDOJ-000004879
          Deck with attachment     David Burt; Scott
          (Native)                 Cameron; Patty
                                   Chavez; Doug
                                   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2164 Spreadsheet re           Shue Wing Chan;    H, MIL #1    Not hearsay,                                 10/14/2011   COSI-DOJ-000326523
          10.14.11 COSI 2012       David Roszmann;    (Dkt. No.    Opp to MIL #1
          New Item Launches        John Sawyer;       220)
          (Native)                 Hubert Tucker;
                                   Michael White;
                                   James Levinsohn;
                                   Summary Witness




1354995.v1                                                                         155 of 498                                                             11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 161 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                     Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2165 Email to Goldman &    Scott Cameron;   H                Not hearsay                                 10/31/2011     BBDOJ-000004918-
          Nestojko from         Daniel Nestojko;                                                                             BBDOJ-000004920
          Cameron re ShopRite   Kenneth Worsham
          10/30 Ad
     2166 Email to Chan from   Shue Wing Chan;       H            Not hearsay                                 11/04/2011   COSI-DOJ-000035047-
          Lischewski re Mfg JV Jill Irvin                                                                                  COSI-DOJ-000035052
          with attachments
     2167 Email to Lischewski   Shue Wing Chan; H                 Not hearsay                                 11/05/2011   COSI-DOJ-000361920
          from Chan re Mfg JV   Jill Irvin
     2168 Email to Sorensen     James Levinsohn; H                Not hearsay                                 11/08/2011     BBDOJ-000004936-
          from Cameron re       Summary Witness;                                                                             BBDOJ-000004968
          FINAL Sales Report    David Burt; Scott
          Oct-Nov 11.ppt with   Cameron; Patty
          attachment (Native)   Chavez; Doug
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham

     2169 Email to McLaughlin WH Lee; Daniel         H            Not hearsay                                 11/08/2011     BBDOJ-000138739-
          from Nestojko re Light Nestojko; Douglas                                                                           BBDOJ-000138741
          Meat                   Hines; Kenneth
                                 Worsham; Scott
                                 Cameron




1354995.v1                                                                       156 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 162 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                    Objections                                                                 Marked Admitted
                                                                                                                                            for ID
     2170 Email to Nestojko & Kenneth Worsham; H                Not hearsay                                 11/14/2011   BBDOJ-000184874-
          Hale from Gerlach re Daniel Nestojko;                                                                          BBDOJ-000184879
          Chunk Light Tuna 5oz Scott Cameron
          Q1, 2012 - Bumble
          Bee Offer with
          attachment (Native)


     2171 Presentation re Board   James Levinsohn; H            Not hearsay                                 11/15/2011   BBDOJ-001001357-
          of Directors Meeting    Summary Witness;                                                                       BBDOJ-001001467
          Bumble Bee Parent,      David Burt; Scott
          Inc. Clover Leaf        Cameron; Patty
          Holdings Company        Chavez; Doug
          (Native)                Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Jeffrey
                                  Chang




1354995.v1                                                                     157 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 163 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                  Marked Admitted
                                                                                                                                               for ID
     2172 Spreadsheet re BB       David Burt; Scott H, MIL #1     Not hearsay,                                 12/03/2011   BBDOJ-000154722
          National Price List eff Cameron; Patty     (Dkt. No.    Opp to MIL #1
          03-04-2012 (Native) Chavez; Doug           220)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness


     2173 Email to Sorensen     James Levinsohn; H                Not hearsay                                  12/04/2011   BBDOJ-000321076-
          from Cameron re       Summary Witness;                                                                            BBDOJ-000321099
          FINAL Sales Report-   David Burt; Scott
          Nov-Dec 11.ppt with   Cameron; Patty
          attachment (Native)   Chavez; Doug
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham




1354995.v1                                                                        158 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 164 of 503


                                                                     JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description             Purpose &    Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                   Objections                                                                    Marked Admitted
                                                                                                                                                for ID
     2174 Email to Hines,          James Levinsohn; H            Not hearsay                                 12/06/2011     BBDOJ-001024337-
          McNeil, Schindler, et    Summary Witness;                                                                         BBDOJ-001024339
          al. from Lischewski re   David Burt; Scott
          Agenda and Action        Cameron; Patty
          Items with attachments   Chavez; Doug
          (1 Native)               Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2175 Presentation re Board    James Levinsohn; H            Not hearsay                                 12/14/2011     BBDOJ-001019434-
          of Directors Meeting     Summary Witness;                                                                         BBDOJ-001019471
          Bumble Bee Parent,       David Burt; Scott
          Inc. Clover Leaf         Cameron; Patty
          Holdings Company         Chavez; Doug
          (Native)                 Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham; Jeffrey
                                   Chang



     2176 Email to Sawyer &        John Sawyer;     H            Not hearsay                                 12/27/2011   COSI-DOJ-000001610-
          Hixson from J. White     Hubert Tucker;                                                                         COSI-DOJ-000001611
          re P/L Chunk Light       Michael White
          Water and Oil




1354995.v1                                                                      159 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 165 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                      Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2177 Email to             Kenneth Worsham H                 Not hearsay                                  12/29/2011   BBDOJ-000688102-
          REWSALES@aol.com                                                                                                 BBDOJ-000688103
          from K. Worsham re
          Are You Kidding Me -
          SKST SWH at
          Foodtown (C+S
          Supplied) with
          attachment

     2178 NO EXHIBIT                                             N/A
          MARKED
     2179 Spreadsheet re Sales   Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2012   SKC_TD000000016
          Data 2012 (Native)     Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness

     2180 Spreadsheet re P&L     Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2012   SKC_TD000000004
          2012 1 (Native)        Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       160 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 166 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                      Objections                                                                  Marked Admitted
                                                                                                                                               for ID
     2181 Spreadsheet re P&L      Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2012   SKC_TD000000005
          2012 2 (Native)         Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                  Charles Handford; 220)
                                  Stephen Hodge;
                                  Hubert Tucker;
                                  Joseph Tuza; James
                                  Levinsohn;
                                  Summary Witness

     2182 Spreadsheet re Fish     Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2012   SKC_TD000000026
          Purchase Data 2012      Andrew Choe;       (Dkt. No.    Opp to MIL #1
          (Native)                Charles Handford; 220)
                                  Stephen Hodge;
                                  Hubert Tucker;
                                  Joseph Tuza; James
                                  Levinsohn;
                                  Summary Witness

     2183 Frequently Asked        David Burt; Scott H             Not hearsay                                  00/00/2012      BB-000691093-
          Questions re "Fad       Cameron; Shue                                                                                BB-000691096
          Free" / "Free-School"   Wing Chan;
          Skipjack for Private    Andrew Choe; Bill
          Label Products          Fox; Doug Hines;
                                  Jill Irvin; Kent
                                  McNeil; David
                                  Melbourne; Daniel
                                  Nestojko; Safeway
                                  Witness; John
                                  Sawyer; Jan Tharp;
                                  Kenneth Worsham




1354995.v1                                                                        161 of 498                                                           11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 167 of 503


                                                                   JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description         Purpose &       Objections    Response to        [Blank for Court Use]      Doc Date     Bates Range               Date
                                   Witness                      Objections                                                                    Marked Admitted
                                                                                                                                              for ID
     2184 American Express    Summary Witness; H               Not hearsay                                    00/00/2012   BBDOJ-001356273;
          2012 Year-End       Shue Wing Chan                                                                               BBDOJ-001356303
          Account Summary for
          Chris Lischewski
          [Excerpted and
          Redacted]
     2185 Email to Lindberg,     Kenneth Worsham; H            Not hearsay     Overruled. If a                01/09/2012   BBDOJ-001188269-
          Capps & Chang from Scott Cameron;                                    coconspirator's statement is                BBDOJ-001188270
          Lischewski re Hotsheet Jeffrey Chang                                 admitted under FRE
          - Jan 2012 1-9-12                                                    801(d)(2)(E), the
                                                                               coconspirator's credibility
                                                                               may be attacked if he or she
                                                                               made an inconsistent
                                                                               statement under FRE 806.
                                                                               Moreover, coconspirator's
                                                                               state of mind is relevant to
                                                                               the existence & scope of the
                                                                               alleged conspiracy. [ECF
                                                                               310 at 4]




1354995.v1                                                                    162 of 498                                                              11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 168 of 503


                                                                       JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections    Response to        [Blank for Court Use]      Doc Date     Bates Range               Date
                                       Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                  for ID
     2186 Email to Sorensen,       Scott Cameron; Ken H            Not hearsay     Overruled. If a                01/10/2012   BBDOJ-000738363-
          Gerlach, Dudal, et al.   Worsham; Daniel                                 coconspirator's statement is                BBDOJ-000738365
          from Cameron re          Nestojko; David                                 admitted under FRE
          Feature Vision 2011      Burt; James                                     801(d)(2)(E), the
          with attachment          Levinsohn; Stephen                              coconspirator's credibility
          (Native)                 Hodge; Donald                                   may be attacked if he or she
                                   Binotto; Charles                                made an inconsistent
                                   Handford; Joseph                                statement under FRE 806.
                                   Tuza; Summary                                   Moreover, coconspirator's
                                   Witness                                         state of mind is relevant to
                                                                                   the existence & scope of the
                                                                                   alleged conspiracy. [ECF
                                                                                   310 at 4]

     2187 Email to Sorensen,    James Levinsohn; H                 Not hearsay                                    01/11/2012     BB-0005617470;
          Burt, Gerlach et al.  Summary Witness;                                                                                 BB-0005617472-
          from Cameron re ECM- David Burt; Scott                                                                                  BB-000617500
          Feature Vision Slides Cameron; Patty
          with attachment       Chavez; Doug
          (Native)              Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham




1354995.v1                                                                        163 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 169 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                    Witness                      Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2188 Spreadsheet re StarKist Donald Binotto;    Already on N/A                                         01/13/2012         SKC000760452
          Co National Price List Andrew Choe;        Gov List (Ex.
          eff 3_26_12 (Native) Charles Handford; 478)
                                  Stephen Hodge;
                                  Hubert Tucker;
                                  Joseph Tuza; James
                                  Levinsohn;
                                  Summary Witness

     2189 Spreadsheet re BB       David Burt; Scott Already on N/A                                          01/17/2012      BBDOJ-000154737
          National Price List eff Cameron; Patty     Gov List (Ex.
          04-01-12 (Native)       Chavez; Doug       249)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness


     2190 Email to Lindberg,   Scott Cameron;   H               Not hearsay                                 01/18/2012     BBDOJ-001188990-
          Capps & Chang from   Kenneth Worsham;                                                                            BBDOJ-001189003
          Lischewski re [No    Jeffrey Chang
          Subject Line] with
          attachment
     2191 Email to M. White     Michael White;    H             Not hearsay                                 01/18/2012   COSI-DOJ-000073776-
          from Parsons re Ahold Shue Wing Chan                                                                           COSI-DOJ-000073777
          Q2 2012 - COS




1354995.v1                                                                     164 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 170 of 503


                                                                    JOINT EXHIBIT LIST                                                       1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                     2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]      Doc Date      Bates Range                Date
                                      Witness                    Objections                                                                      Marked Admitted
                                                                                                                                                 for ID
     2192 Email to K. Worsham Scott Cameron;  H                 Not hearsay                                    01/19/2012     BBDOJ-000005653
          & Lischewski from   Kenneth Worsham
          Cameron re SKST
          2011 Year
     2193 Email to Mcintyre       Michael White;   H            Not hearsay                                    02/22/2012   COSI-DOJ-000035629
          from M. White re        Shue Wing Chan
          Competitive Info
     2194 Email to K. Worsham Scott Cameron;    H               Not hearsay                                    01/26/2012    BBDOJ-000091148-
          from Cameron re Lent Daniel Nestojko;                                                                              BBDOJ-000091149
          Offer - 2012 Safeway Safeway Witness;
                               Kenneth Worsham
     2195 Email to Nestojko       Daniel Nestojko; H            Not hearsay     Overruled. Evidence is         01/27/2012    BBDOJ-000032717-
          from Lischewski re Q2   Kenneth Worsham;                              offered to show Dfdt's state                 BBDOJ-000032720
          Tuna Update with        Scott Cameron;                                of mind not for the truth of
          attachment (Native)     Douglas Hines;                                the matter asserted. Not
                                  Kent McNeil; Jan                              hearsay. [ECF 310 at 4]
                                  Tharp; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                     165 of 498                                                                11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 171 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                      Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2196 Email to Sorensen      James Levinsohn; H               Not hearsay                                 02/07/2012         BB-000620420-
          from Cameron re        Summary Witness;                                                                                BB-000620441
          FINAL Sales Report     David Burt; Scott
          Jan-Feb12.ppt with     Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2197 Email to Melbourne &   Scott Cameron; Bill H            Not hearsay                                 02/10/2012     BBDOJ-000440469-
          Lischewski from        Fox; David                                                                                  BBDOJ-000440471
          Melbourne re Safeway   Melbourne;
          FAD-Free Private       Safeway Witness;
          Label Announcement     John Sawyer


     2198 Email to Parsons from Michael White;      H             Not hearsay                                 03/05/2012   COSI-DOJ-000073932-
          Ring re COS Price     Shue Wing Chan                                                                             COSI-DOJ-000073935
          Increase




1354995.v1                                                                       166 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 172 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                    Objections                                                                  Marked Admitted
                                                                                                                                            for ID
     2199 Email to Sorensen      James Levinsohn; H            Not hearsay                                  03/06/2012      BB-000620681-
          from Cameron re        Summary Witness;                                                                           BB-000620713
          FINAL Sales Report     David Burt; Scott
          Feb-Mar 12.ppt with    Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2200 NO EXHIBIT                                           N/A
          MARKED
     2201 Bumble Bee Foods     David Burt; Scott H, MIL #1     Not hearsay,                                 03/12/2012   BBDOJ-000012202-
          Q3/H2 - 2012         Cameron; Patty     (Dkt. No.    Opp to MIL #1                                             BBDOJ-000012205
          Promotional Guidance Chavez; Doug       220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2202 Email to McNeil &      Shue Wing Chan; H             Not hearsay                                  03/21/2012   BBDOJ-001021137
          Irvin from Barker re   Jill Irvin; Kent
          Revised Co-Pack        McNeil; Jan Tharp
          Agreement




1354995.v1                                                                     167 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 173 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                      Witness                    Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2203 NO EXHIBIT                                            N/A
          MARKED
     2204 Email to Parsons from Michael White;    H             Not hearsay                                 03/22/2012   COSI-DOJ-000073970-
          Tucker re Kroger 12   Shue Wing Chan;                                                                          COSI-DOJ-000073971
          oz. Offer             Hubert Tucker
     2205 Presentation re Board   James Levinsohn; H            Not hearsay                                 03/27/2012         BB-000795173-
          of Directors Meeting    Summary Witness;                                                                             BB-000795292
          Bumble Bee Parent,      David Burt; Scott
          Inc. Clover Leaf        Cameron; Patty
          Holdings Company        Chavez; Doug
          (Native)                Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Jeffrey
                                  Chang



     2206 Spreadsheet re BB       David Burt; Scott Already on N/A                                          03/30/2012      BBDOJ-000154743
          National Price List eff Cameron; Patty     Gov List (Ex.
          07-01-12 (Native)       Chavez; Doug       275)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                     168 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 174 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description            Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                    Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2207 Email to Irvin from   Shue Wing Chan; H                Not hearsay                                 04/07/2012   BBDOJ-001021230-
          McNeil re Revised Co- Jill Irvin; Kent                                                                          BBDOJ-001021231
          Pack Agreement        McNeil; Jan Tharp
     2208 Email to Sorensen        James Levinsohn; H            Not hearsay                                 04/10/2012   BBDOJ-000006065-
          from Cameron re          Summary Witness;                                                                       BBDOJ-000006099
          FINAL Sales Report-      David Burt; Scott
          Mar-Apr 12.ppt with      Cameron; Patty
          attachment (Native)      Chavez; Doug
                                   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2209 Email to Hines,          James Levinsohn; H            Not hearsay                                 04/10/2012   BBDOJ-001063501-
          McNeil, Schindler, et    Summary Witness;                                                                       BBDOJ-001063505
          al. from Lischewski re   David Burt; Scott
          Agenda and Action        Cameron; Patty
          Items with attachments   Chavez; Doug
                                   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham




1354995.v1                                                                      169 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 175 of 503


                                                                       JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                      Witness                      Objections                                                                     Marked Admitted
                                                                                                                                                  for ID
     2210 Mutual Co-Pack          Scott Cameron;     H            Not hearsay                                  04/18/2012       COSI-000002192-
          Agreement between       Shue Wing Chan;                                                                               COSI-000002223
          Bumble Bee Foods,       Jill Irvin; Kent
          LLC and Tri-Union       McNeil; John
          Seafoods, LLC           Sawyer; Jan Tharp;
          (Executed)              Hubert Tucker;
                                  Michael White;
                                  Kenneth Worsham


     2211 Email to Parsons from   Michael White;     H, MIL #1    Not hearsay,                                 04/19/2012   COSI-DOJ-000257547-
          J. White re AWG         Shue Wing Chan;    (Dkt. No.    Opp to MIL #1                                             COSI-DOJ-000257550
          Event 9 and 10          James Levinsohn;   220)
          Proposal with           Summary Witness
          attachments (2 Native
          Attachments)
     2212 Email to Cameron,       David Burt; Scott H             Not hearsay                                  04/19/2012     BBDOJ-000171417-
          Melbourne, Burt, et al. Cameron; Bill Fox;                                                                          BBDOJ-000171419
          from Lischewski re      David Melbourne
          WM/Sam's Canned
          Tuna Working Group


     2213 Spreadsheet re SK       Donald Binotto;    H, MIL #1    Not hearsay,                                 04/24/2012         SKC000926304
          7_30_12 Price           Andrew Choe;       (Dkt. No.    Opp to MIL #1
          Increase Details        Charles Handford; 220)
          (National Price List)   Stephen Hodge;
          Adjusted 4-3-12.xlsx    Hubert Tucker;
          (Native)                Joseph Tuza; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        170 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 176 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                    Objections                                                                 Marked Admitted
                                                                                                                                            for ID
     2214 Presentation re Board   James Levinsohn; H            Not hearsay                                 05/07/2012      BB-000825373-
          of Directors Meeting    Summary Witness;                                                                          BB-000825467
          Bumble Bee Parent,      David Burt; Scott
          Inc. Clover Leaf        Cameron; Patty
          Holdings Company        Chavez; Doug
          (Native)                Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Jeffrey
                                  Chang



     2215 Email to Sorensen       James Levinsohn; H            Not hearsay                                 05/08/2012      BB-000619754-
          from Cameron re         Summary Witness;                                                                          BB-000619787
          FINAL Sales Report      David Burt; Scott
          Apr-May 12.ppt with     Cameron; Patty
          attachment (Native)     Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham




1354995.v1                                                                     171 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 177 of 503


                                                                   JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                    Objections                                                                 Marked Admitted
                                                                                                                                           for ID
     2216 ECM Agenda May 10, James Levinsohn; H                Not hearsay                                 05/10/2012   BBDOJ-001319827
          2012 9:00am-1:00pm Summary Witness;
                             David Burt; Scott
                             Cameron; Patty
                             Chavez; Doug
                             Hines; Jill Irvin;
                             Kent McNeil;
                             David Melbourne;
                             Daniel Nestojko;
                             Jan Tharp; Kenneth
                             Worsham

     2217 Email to Hodge from Stephen Hodge      H             Not hearsay                                 05/30/2012      SKC000150013
          Fazioli re May Volume

     2218 Email to Sorensen      James Levinsohn; H            Not hearsay                                 06/05/2012      BB-000620975-
          from Cameron re        Summary Witness;                                                                          BB-000621002
          FINAL Sales Report     David Burt; Scott
          May-June 12.ppt with   Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham




1354995.v1                                                                    172 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 178 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                    Witness                      Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2219 ECM Agenda June 7,   James Levinsohn; H               Not hearsay                                 06/07/2012      BBDOJ-001361010
          2012 9:00am-1:00pm   Summary Witness;
                               David Burt; Scott
                               Cameron; Patty
                               Chavez; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham

     2220 Calendar Reminder to Kenneth Worsham; H               Not hearsay                                 06/08/2012      BBDOJ-000258717
          K. Worsham,            Daniel Nestojko;
          Nestojko, Burt, et al. David Burt
          from Jackson re
          Meeting re Status of
          June 24 and August 26
          Increases at Walmart's
          and Sam's

     2221 Email to Chansiri from John Sawyer; Shue H            Not hearsay                                 06/15/2012   COSI-DOJ-000355491-
          Chan re Just In Case   Wing Chan;                                                                              COSI-DOJ-000355494
          You Have Not Seen      Michael White
          with attachment




1354995.v1                                                                     173 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 179 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description           Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                     Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2222 Email to Sorensen        James Levinsohn; H             Not hearsay                                 07/08/2012      BB-000621114-
          from Cameron re          Summary Witness;                                                                           BB-000621148
          FINAL Sales Report       David Burt; Scott
          June-July 12.ppt with    Cameron; Patty
          attachment (Native)      Chavez; Doug
                                   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2223 ECM Agenda July 12, James Levinsohn; H                  Not hearsay                                 07/12/2012   BBDOJ-001319828
          2012 9:00am-1:00pm Summary Witness;
                              David Burt; Scott
                              Cameron; Patty
                              Chavez; Doug
                              Hines; Jill Irvin;
                              Kent McNeil;
                              David Melbourne;
                              Daniel Nestojko;
                              Jan Tharp; Kenneth
                              Worsham

     2224 Email to Clancy from     David Burt; Scott H            Not hearsay                                 07/16/2012   BBDOJ-000196425-
          Kraft re Question        Cameron; Bill Fox;                                                                      BBDOJ-000196428
                                   David Melbourne
     2225 Email to Melbourne,      David Burt; Scott H            Not hearsay                                 07/19/2012   BBDOJ-000561066-
          Cameron, Kraft, et al.   Cameron; David                                                                          BBDOJ-000561067
          from Lischewski re       Melbourne;
          Wild Planet SKUs at      Kenneth Worsham
          Target



1354995.v1                                                                       174 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 180 of 503


                                                                   JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                    Objections                                                                 Marked Admitted
                                                                                                                                           for ID
     2226 Email to Sorensen      James Levinsohn; H            Not hearsay                                 08/08/2012      BB-000620083-
          from Cameron re        Summary Witness;                                                                          BB-000620118
          FINAL Sales Report     David Burt; Scott
          July-Aug 12.ppt with   Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2227 ECM Agenda August      James Levinsohn; H            Not hearsay                                 08/09/2012   BBDOJ-001319829
          9, 2012 9:00am-        Summary Witness;
          1:00pm                 David Burt; Scott
                                 Cameron; Patty
                                 Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham




1354995.v1                                                                    175 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 181 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description            Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                     Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2228 Email to Lischewski,     David Burt; Scott H            Not hearsay                                 08/09/2012   BBDOJ-001181360-
          Chavez, K. Worsham,      Cameron; Patty                                                                          BBDOJ-001181364
          et al. from Cameron re   Chavez; Jill Irvin;
          '12 Nat'l Sales          David Melbourne;
          Meeting, Asheville - /   Jan Tharp; Kenneth
          Template & Logos         Worsham
          with attachments (1
          Native Attachment)


     2229 Email to Roberts from Hubert Tucker;      H             Not hearsay                                 08/13/2012      SKC000015767-
          Tucker re COS at      Shue Wing Chan                                                                                 SKC000015768
          $0.75 with attachment

     2230 Presentation re Board    James Levinsohn; H             Not hearsay                                 08/15/2012   BBDOJ-000759870-
          of Directors Meeting     Summary Witness;                                                                        BBDOJ-000759988
          Bumble Bee Parent,       David Burt; Scott
          Inc. Clover Leaf         Cameron; Patty
          Holdings Company         Chavez; Doug
          (Native)                 Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham; Jeffrey
                                   Chang




1354995.v1                                                                       176 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 182 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                     Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2231 Email to Sorensen       James Levinsohn; H             Not hearsay                                 08/31/2012      BB-000620140-
          from Cameron re ECM     Summary Witness;                                                                           BB-000620166
          with attachment         David Burt; Scott
          (Native)                Cameron; Patty
                                  Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham

     2232 Agenda for ISSA and     David Burt; Scott H            Not hearsay                                 09/11/2012   BBDOJ-000022208-
          ISSF Board Meeting at   Cameron; Shue                                                                           BBDOJ-000022239
          Hotel Pazo Los          Wing Chan;
          Escudos, Vigo, Spain    Andrew Choe; Bill
          September 11-12, 2012   Fox; Doug Hines;
                                  Jill Irvin; Kent
                                  McNeil; David
                                  Melbourne; Daniel
                                  Nestojko; Safeway
                                  Witness; John
                                  Sawyer; Jan Tharp;
                                  Kenneth Worsham




1354995.v1                                                                      177 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 183 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                  Marked Admitted
                                                                                                                                               for ID
     2233 Spreadsheet re BB       David Burt; Scott H, MIL #1     Not hearsay,                                 09/25/2012   BBDOJ-000154767
          National Price List eff Cameron; Patty     (Dkt. No.    Opp to MIL #1
          11-25-12 R2 (Native) Chavez; Doug          220)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness


     2234 Email to Sorensen      James Levinsohn; H               Not hearsay                                  10/08/2012      BB-000621184-
          from Cameron re        Summary Witness;                                                                              BB-000621211
          FINAL Sales Report     David Burt; Scott
          Sept-Oct 12.ppt with   Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham




1354995.v1                                                                        178 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 184 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                       Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2235 ECM Agenda October James Levinsohn; H                   Not hearsay                                  10/11/2012   BBDOJ-001319831
          11, 2012 9:00am-   Summary Witness;
          1:30pm             David Burt; Scott
                             Cameron; Patty
                             Chavez; Doug
                             Hines; Jill Irvin;
                             Kent McNeil;
                             David Melbourne;
                             Daniel Nestojko;
                             Jan Tharp; Kenneth
                             Worsham

     2236 Spreadsheet re BB       David Burt; Scott H, MIL #1     Not hearsay,                                 10/27/2012   BBDOJ-000154772
          National Price List eff Cameron; Patty     (Dkt. No.    Opp to MIL #1
          01-01-13 R1 (Native) Chavez; Doug          220)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        179 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 185 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                     Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2237 Presentation re Board   James Levinsohn; H             Not hearsay                                 10/30/2012   BBDOJ-000909056-
          of Directors Meeting    Summary Witness;                                                                        BBDOJ-000909165
          Bumble Bee Parent,      David Burt; Scott
          Inc. Clover Leaf        Cameron; Patty
          Holdings Company        Chavez; Doug
          (Native)                Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Jeffrey
                                  Chang



     2238 Email to Kiesla,        David Burt; Scott H            Not hearsay                                 11/05/2012   BBDOJ-000157355-
          Vukelich, Thomas, et    Cameron; Shue                                                                           BBDOJ-000157379
          al. from Becker re      Wing Chan;
          ISSF Retail             Andrew Choe; Bill
          Engagement Effort       Fox; Doug Hines;
          Webinar: Follow Up      Jill Irvin; Kent
                                  McNeil; David
                                  Melbourne; Daniel
                                  Nestojko; Safeway
                                  Witness; John
                                  Sawyer; Jan Tharp;
                                  Kenneth Worsham




1354995.v1                                                                      180 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 186 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to        [Blank for Court Use]      Doc Date     Bates Range               Date
                                      Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2239 Email to Sorensen      James Levinsohn; H               Not hearsay                                    11/06/2012      BB-000621401-
          from Cameron re        Summary Witness;                                                                                BB-000621436
          FINAL Sales Report     David Burt; Scott
          Oct-Nov 12 with        Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2240 Email to Jackson from David Burt; Scott H               Not hearsay                                    11/14/2012   BBDOJ-000208389-
          Lischewski re Canned Cameron; Bill Fox;                                                                             BBDOJ-000208393
          Tuna Committee -      David Melbourne
          Green Peace


     2241 Email to Lindberg,       Shue Wing Chan;   H            Not hearsay     Overruled. Evidence is         11/15/2012   BBDOJ-001221741-
          Capps, Chang, et al.     David Roszmann;                                offered to show Dfdt's state                BBDOJ-001221742
          from Lischewski re       John Sawyer;                                   of mind not for the truth of
          Nielsen Retail Reports - Hubert Tucker;                                 the matter asserted. Not
          11-3-12                  Michael White;                                 hearsay. [ECF 310 at 4]
                                   Jeffrey Chang




1354995.v1                                                                       181 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 187 of 503


                                                                  JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                      United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description         Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                    Objections                                                                 Marked Admitted
                                                                                                                                          for ID
     2242 Bumble Bee Foods     David Burt; Scott Already on N/A                                           12/03/2012      BB-000648644-
          Q2/H1 - 2013         Cameron; Patty     Gov List (Ex.                                                           BB-000648647
          Promotional Guidance Chavez; Doug       295)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2243 NO EXHIBIT                                          NA
          MARKED
     2244 Email to Sorensen     James Levinsohn; H            Not hearsay                                 12/04/2012      BB-000621484-
          from Cameron re       Summary Witness;                                                                          BB-000621516
          FINAL Sales Report-   David Burt; Scott
          Nov-Dec 12.ppt with   Cameron; Patty
          attachment (Native)   Chavez; Doug
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham




1354995.v1                                                                   182 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 188 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                      Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2245 ECM Agenda             James Levinsohn; H              Not hearsay                                  12/06/2012   BBDOJ-001319833
          December 6, 2012       Summary Witness;
          9:00am-1:00pm          David Burt; Scott
                                 Cameron; Patty
                                 Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2246 Spreadsheet re Sales   Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2013   SKC_TD000000017
          Data 2013 1 (Native)   Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness

     2247 Spreadsheet re Sales   Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2013   SKC_TD000000018
          Data 2013 2 (Native)   Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       183 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 189 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range              Date
                                    Witness                      Objections                                                                 Marked Admitted
                                                                                                                                            for ID
     2248 Spreadsheet re P&L    Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2013   SKC_TD000000006
          2013 1 (Native)       Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                Charles Handford; 220)
                                Stephen Hodge;
                                Hubert Tucker;
                                Joseph Tuza; James
                                Levinsohn;
                                Summary Witness

     2249 Spreadsheet re P&L    Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2013   SKC_TD000000007
          2013 2 (Native)       Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                Charles Handford; 220)
                                Stephen Hodge;
                                Hubert Tucker;
                                Joseph Tuza; James
                                Levinsohn;
                                Summary Witness

     2250 Spreadsheet re Fish   Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2013   SKC_TD000000027
          Purchase Data 2013    Andrew Choe;       (Dkt. No.    Opp to MIL #1
          (Native)              Charles Handford; 220)
                                Stephen Hodge;
                                Hubert Tucker;
                                Joseph Tuza; James
                                Levinsohn;
                                Summary Witness

     2251 NO EXHIBIT                                            N/A
          MARKED




1354995.v1                                                                      184 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 190 of 503


                                                                   JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                    Objections                                                                 Marked Admitted
                                                                                                                                           for ID
     2252 Email to Sorensen      James Levinsohn; H            Not hearsay                                 01/08/2013      BB-000621594-
          from Cameron re        Summary Witness;                                                                          BB-000621622
          FINAL Sales Report     David Burt; Scott
          Dec12-Jan13.ppt with   Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2253 Email to Cameron       Scott Cameron;   H            Not hearsay                                 01/08/2013   BBDOJ-000150565-
          from K. Worsham re     Kenneth Worsham;                                                                       BBDOJ-000150566
          Safeway                Daniel Nestojko;
                                 Jan Tharp


     2254 Email to Sorensen      James Levinsohn; H            Not hearsay                                 02/05/2013      BB-000621811-
          from Cameron re        Summary Witness;                                                                          BB-000621838
          FINAL Sales Report -   David Burt; Scott
          Jan-Feb 13.ppt with    Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham




1354995.v1                                                                    185 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 191 of 503


                                                                        JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description             Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                      Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2255 Email to Chavez from James Levinsohn; H                   Not hearsay                                 02/05/2013      BB-000638331-
          Lischewski re Agenda Summary Witness;                                                                                 BB-000638332
          with attachment      David Burt; Scott
                               Cameron; Patty
                               Chavez; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham

     2256 Email to Tharp from      James Levinsohn; H               Not hearsay                                 02/12/2013   BBDOJ-000761776-
          Chavez re ECM            Summary Witness;                                                                          BBDOJ-000761780
          Agenda and Action        David Burt; Scott
          Items with attachments   Cameron; Patty
                                   Chavez; Doug
                                   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2257 Email to Handford        Charles Handford;   H            Not hearsay                                 02/17/2013      SKC000151404
          from Fazioli re Wow      Stephen Hodge;
                                   Donald Binotto;
                                   Joseph Tuza




1354995.v1                                                                         186 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 192 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                      Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2258 Spreadsheet re         Shue Wing Chan;    H, MIL #1    Not hearsay,                                 02/19/2013    COSI-000653174-
          Chicken of the Sea     David Roszmann;    (Dkt. No.    Opp to MIL #1                                              COSI-000653178
          Master Retail Price    John Sawyer;       220)
          List - Effective       Hubert Tucker;
          04/01/12 Created       Michael White;
          01/09/12               James Levinsohn;
                                 Summary Witness

     2259 Email to Chavez from   James Levinsohn; H              Not hearsay                                  03/05/2013      BB-000638586-
          Lischewski re ECM      Summary Witness;                                                                             BB-000638587
          Agenda with            David Burt; Scott
          attachment             Cameron; Patty
                                 Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2260 Email to Sorensen      James Levinsohn; H              Not hearsay                                  03/06/2013      BB-000037072-
          from Cameron re        Summary Witness;                                                                             BB-000037106
          FINAL Sales Report     David Burt; Scott
          Feb-Mar 13.ppt with    Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham




1354995.v1                                                                       187 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 193 of 503


                                                                    JOINT EXHIBIT LIST                                                          1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                        2000-2879 = Defendant

  Ex. #        Description          Purpose &      Objections    Response to         [Blank for Court Use]          Doc Date     Bates Range               Date
                                     Witness                     Objections                                                                         Marked Admitted
                                                                                                                                                    for ID
     2261 Bumble Bee Foods     David Burt; Scott H, MIL #1      Not hearsay,                                        03/15/2013      BB-000006817-
          Q3/H2 - 2013         Cameron; Patty     (Dkt. No.     Opp to MIL #1                                                       BB-000006821
          Promotional Guidance Chavez; Doug       220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2262 Email to Gerlach &    Daniel Nestojko;   H            Not hearsay      Overruled. State of mind of        03/19/2013      BB-000063746-
          Nestojko from Hale re James Nestojko                                   coconspirator is relevant                          BB-000063753
          March - Kroger with                                                    whether he or she wrote or
          attachments                                                            received the e-mail. If it
                                                                                 becomes a 403 issue
                                                                                 (repetitive evidence or undue
                                                                                 emphasis which might lead
                                                                                 the jury to believe the truth of
                                                                                 the matter asserted), the
                                                                                 Court in addition to giving a
                                                                                 limiting instruction, may limit
                                                                                 such testiony. [ECF 310 at 5]




1354995.v1                                                                      188 of 498                                                                  11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 194 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                    Objections                                                                 Marked Admitted
                                                                                                                                            for ID
     2263 Presentation re Board   James Levinsohn; H            Not hearsay                                 03/21/2013      BB-000146964-
          of Directors Meeting    Summary Witness;                                                                          BB-000147120
          Bumble Bee Parent,      David Burt; Scott
          Inc. Clover Leaf        Cameron; Patty
          Holdings Company        Chavez; Doug
          (Native)                Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Jeffrey
                                  Chang



     2264 Email to Sorensen       James Levinsohn; H            Not hearsay                                 04/08/2013      BB-000747219-
          from Cameron re         Summary Witness;                                                                          BB-000747257
          FINAL Sales Report      David Burt; Scott
          Mar-Apr 13.pptx with    Cameron; Patty
          attachment (Native)     Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham




1354995.v1                                                                     189 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 195 of 503


                                                                   JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                     Witness                    Objections                                                                    Marked Admitted
                                                                                                                                              for ID
     2265 Email to Chavez from   James Levinsohn; H            Not hearsay                                 04/09/2013         BB-000638098-
          Lischewski re ECM      Summary Witness;                                                                             BB-000638099
          Agenda with            David Burt; Scott
          attachment             Cameron; Patty
                                 Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2266 Email to Chan from    Shue Wing Chan;   H            Not hearsay                                 04/23/2013       COSI-001143895-
          Sawyer re Bee's       John Sawyer                                                                                 COSI-001143899
          Sustainable Line of
          Tuna with attachments


     2267 Email to Sawyer from Shue Wing Chan;    H            Not hearsay                                 04/29/2013   COSI-DOJ-000000096-
          Chan re Bee's        John Sawyer                                                                              COSI-DOJ-000000099
          Sustainable Line of
          Tuna
     2268 NO EXHIBIT                                           N/A
          MARKED




1354995.v1                                                                    190 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 196 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                     Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2269 Email to Chavez from    David Burt; Scott H            Not hearsay                                 05/06/2013      BB-000638810-
          Lischewski re [no       Cameron; Patty                                                                             BB-000638811
          subject line] with      Chavez; Doug
          attachment              Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham

     2270 Presentation re Board   James Levinsohn; H             Not hearsay                                 05/07/2013      BB-000211921-
          of Directors Meeting    Summary Witness;                                                                           BB-000212092
          Bumble Bee Parent,      David Burt; Scott
          Inc. Clover Leaf        Cameron; Patty
          Holdings Company        Chavez; Doug
          (Native)                Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Jeffrey
                                  Chang




1354995.v1                                                                      191 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 197 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                    Objections                                                                  Marked Admitted
                                                                                                                                            for ID
     2271 Email to Sorensen      James Levinsohn; H            Not hearsay                                  05/07/2013      BB-000033670-
          from Cameron re        Summary Witness;                                                                           BB-000033702
          FINAL Sales Report     David Burt; Scott
          Apr-May 13.pptx with   Cameron; Patty
          attachment (Native)    Chavez; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2272 Email to McLaughlin    Kenneth Worsham; H            Not hearsay                                  05/20/2013       BB-000733581
          & K. Worsham from      Daniel Nestojko
          Nestojko re Thai
          Union Light Meat
          Prices
     2273 Bumble Bee Foods     David Burt; Scott H, MIL #1     Not hearsay,                                 06/04/2013      BB-000011374-
          Q4/H2 - 2013         Cameron; Patty     (Dkt. No.    Opp to MIL #1                                                BB-000011378
          Promotional Guidance Chavez; Doug       220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     192 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 198 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                      Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2274 Email to Sorensen       James Levinsohn; H              Not hearsay                                 06/04/2013      BB-000037630-
          from Cameron re         Summary Witness;                                                                            BB-000037660
          FINAL Sales Report      David Burt; Scott
          May-June 13.pptx with   Cameron; Patty
          attachment (Native)     Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham

     2275 Spreadsheet re Team     Shue Wing Chan;    H            Not hearsay                                 06/12/2013     COSI-001017057
          Meeting Graph           David Roszmann;
          (Native)                John Sawyer;
                                  Hubert Tucker;
                                  Michael White;
                                  James Levinsohn;
                                  Summary Witness

     2276 Email to Frankel from   David Burt; Scott H             Not hearsay                                 06/20/2013      BB-000158232-
          McNeil re IPO Market    Cameron; Patty                                                                              BB-000158236
          with attached           Chavez; Doug
          Spreadsheet re Strat    Hines; Jill Irvin;
          Plan (P&L BS and        Kent McNeil;
          Cash Flow) (Native)     David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                       193 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 199 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description            Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                    Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2277 Email to Sorensen        James Levinsohn; H            Not hearsay                                 07/15/2013      BB-000039911-
          from Cameron re          Summary Witness;                                                                          BB-000039939
          FINAL Sales Report       David Burt; Scott
          June-July 13.pptx with   Cameron; Patty
          attachment (Native)      Chavez; Doug
                                   Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2278 Email to Chavez from     James Levinsohn; H            Not hearsay                                 07/16/2013      BB-000638406-
          Lischewski re When       Summary Witness;                                                                          BB-000638407
          You Get a Chance Can     David Burt; Scott
          You Send Me the          Cameron; Patty
          ECM Agenda Thanks        Chavez; Doug
          with attachment          Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham

     2279 Email to Becker from     Scott Cameron;   H            Not hearsay                                 07/26/2013      BB-000038575-
          Cameron re Central       Kenneth Worsham;                                                                          BB-000038576
          Expansion - Comp         Daniel Nestojko
          COS Pricing -
          Roundys




1354995.v1                                                                      194 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 200 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description             Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                         Witness                    Objections                                                                 Marked Admitted
                                                                                                                                               for ID
     2280 Email to Gerlach,          James Levinsohn; H            Not hearsay                                 08/08/2013   BBDOJ-000040201-
          Dudal, Burt, et al. from   Summary Witness;                                                                       BBDOJ-000040235
          Cameron re FINAL           David Burt; Scott
          Sales Report July-Aug      Cameron; Patty
          13.pptx with               Chavez; Doug
          attachment (Native)        Hines; Jill Irvin;
                                     Kent McNeil;
                                     David Melbourne;
                                     Daniel Nestojko;
                                     Jan Tharp; Kenneth
                                     Worsham

     2281 Presentation re Board      James Levinsohn; Already on N/A                                           08/14/2013      BB-000116245-
          of Directors Meeting       Summary Witness; Gov List (Ex.                                                            BB-000116374
          Bumble Bee Parent,         David Burt; Scott 306)
          Inc. Clover Leaf           Cameron; Patty
          Holdings Company           Chavez; Doug
          (Native)                   Hines; Jill Irvin;
                                     Kent McNeil;
                                     David Melbourne;
                                     Daniel Nestojko;
                                     Jan Tharp; Kenneth
                                     Worsham; Jeffrey
                                     Chang



     2282 Email to Nestojko,   Daniel Nestojko; H                  Not hearsay                                 08/19/2013      BB-000940481-
          Cameron & Gerlach    Kenneth Worsham;                                                                                BB-000940482
          from Carnie re Tops  Scott Cameron
          Ads - This Week with
          attachment




1354995.v1                                                                        195 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 201 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                     Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2283 Email to Cameron        David Burt; Scott H            Not hearsay                                 08/19/2013      BB-000051982-
          from Keller re The      Cameron; Shue                                                                              BB-000052083
          Presentation Version    Wing Chan;
          with attachment         Andrew Choe; Bill
          (Native)                Fox; Doug Hines;
                                  Jill Irvin; Kent
                                  McNeil; David
                                  Melbourne; Daniel
                                  Nestojko; Safeway
                                  Witness; John
                                  Sawyer; Jan Tharp;
                                  Kenneth Worsham



     2284 Email to Sorensen       James Levinsohn; H             Not hearsay                                 09/03/2013     BB-0000039111-
          from Cameron re         Summary Witness;                                                                           BB-000039149
          FINAL Sales Report-     David Burt; Scott
          Aug-Sept 13.pptx with   Cameron; Patty
          attachment (Native)     Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham




1354995.v1                                                                      196 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 202 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description           Purpose &     Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                    Objections                                                                  Marked Admitted
                                                                                                                                            for ID
     2285 Email to Chavez from   James Levinsohn; H            Not hearsay                                  09/04/2013      BB-000639003-
          Lischewski re When     Summary Witness;                                                                            BB-00639004
          You Get a Chance Can   David Burt; Scott
          You Send Me the        Cameron; Patty
          ECM Agenda Thanks      Chavez; Doug
          with attachment        Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham

     2286 Bumble Bee Foods     David Burt; Scott H, MIL #1     Not hearsay,                                 09/09/2013      BB-000006722-
          Q1/H1 - 2014         Cameron; Patty     (Dkt. No.    Opp to MIL #1                                                BB-000006725
          Promotional Guidance Chavez; Doug       220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     197 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 203 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                    Objections                                                                 Marked Admitted
                                                                                                                                            for ID
     2287 Email to Sorensen       James Levinsohn; H            Not hearsay                                 09/26/2013      BB-000305089-
          from Dudal re Monthly   Summary Witness;                                                                          BB-000305105
          Management Report-      David Burt; Scott
          Sept-Oct 13 with        Cameron; Patty
          attachment (Native)     Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham

     2288 Email to Davis from     Stephen Hodge   H             Not hearsay                                 09/26/2013      SKC000396458
          Hodge re Walmart
          Payback Requests
     2289 Email to Sorensen       James Levinsohn; H            Not hearsay                                 10/08/2013      BB-000747765-
          from Cameron re         Summary Witness;                                                                          BB-000747801
          FINAL Sales Report-     David Burt; Scott
          Sept-Oct 13.ppt with    Cameron; Patty
          attachment (Native)     Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham




1354995.v1                                                                     198 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 204 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]      Doc Date     Bates Range               Date
                                      Witness                    Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2290 Email to Chavez from    James Levinsohn; H            Not hearsay                                    10/08/2013      BB-000638957-
          Lischewski re Can You   Summary Witness;                                                                             BB-000638958
          Please Send the ECM     David Burt; Scott
          Agenda When You Get     Cameron; Patty
          a Chance with           Chavez; Doug
          attachment              Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham

     2291 Email to Pogue from     Stephen Hodge   H             Not hearsay     Overruled. If a                10/10/2013      SKC000422112-
          Hodge re BB Pouch                                                     coconspirator's statement is                    SKC000422113
                                                                                admitted under FRE
                                                                                801(d)(2)(E), the
                                                                                coconspirator's credibility
                                                                                may be attacked if he or she
                                                                                made an inconsistent
                                                                                statement under FRE 806.
                                                                                Moreover, coconspirator's
                                                                                state of mind is relevant to
                                                                                the existence & scope of the
                                                                                alleged conspiracy. [ECF
                                                                                310 at 4]




1354995.v1                                                                     199 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 205 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections    Response to         [Blank for Court Use]   Doc Date      Bates Range                Date
                                     Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2292 Spreadsheet re BB       David Burt; Scott H, MIL #1     Not hearsay,                                 10/14/2013     BBDOJ-000154776
          National Price List eff Cameron; Patty     (Dkt. No.    Opp to MIL #1
          11-24-13 (Native)       Chavez; Doug       220)
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness


     2293 Spreadsheet re COSI   Shue Wing Chan;     H, MIL #1     Not hearsay,                                 10/24/2013   COSI-DOJ-000090948
          Master Retail Price   David Roszmann;     (Dkt. No.     Opp to MIL #1
          List 2014Q1 102413    John Sawyer;        220)
          (Native)              Hubert Tucker;
                                Michael White;
                                James Levinsohn;
                                Summary Witness




1354995.v1                                                                        200 of 498                                                             11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 206 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                    Objections                                                                 Marked Admitted
                                                                                                                                            for ID
     2294 Presentation re Board   James Levinsohn; H            Not hearsay                                 10/29/2013      BB-000936240-
          of Directors Meeting    Summary Witness;                                                                          BB-000936415
          Bumble Bee Parent,      David Burt; Scott
          Inc. Clover Leaf        Cameron; Patty
          Holdings Company        Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Jeffrey
                                  Chang



     2295 Email to McDonnell      Michael White   H             Not hearsay                                 11/07/2013    COSI-000414608-
          from J. White re Ad                                                                                             COSI-000414613
          Opportunity - COS
          with attachments
     2296 Email to Sorensen       James Levinsohn; H            Not hearsay                                 11/11/2013      BB-000042022-
          from Cameron re         Summary Witness;                                                                          BB-000042054
          FINAL Sales Report      David Burt; Scott
          Oct-Nov 13.ppt with     Cameron; Patty
          attachment (Native)     Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham




1354995.v1                                                                     201 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 207 of 503


                                                                   JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                    Witness                     Objections                                                                   Marked Admitted
                                                                                                                                             for ID
     2297 Email to George from Daniel Nestojko;   H            Not hearsay                                 11/22/2013        BB-000718276
          Nestojko re COS      Scott Cameron
          National FSI 3/9/14
          Confirmation
     2298 Email to Sorensen     James Levinsohn; H             Not hearsay                                 12/06/2013        BB-000039510-
          from Cameron re       Summary Witness;                                                                             BB-000039537
          FINAL Sales Report    David Burt; Scott
          Nov-Dec 13.ppt with   Cameron; Patty
          attachment (Native)   Chavez; Doug
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham

     2299 ECM Agenda            James Levinsohn; H             Not hearsay                                 12/10/2013        BB-000793601
          December 10, 2013     Summary Witness;
          9:00am -1:00pm        David Burt; Scott
                                Cameron; Patty
                                Chavez; Doug
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham

     2300 Email to Roszmann     David Roszmann    H            Not hearsay                                 12/11/2013   COSI-DOJ-000847232
          from J. White re
          WinCo Q1 WOV
          Results



1354995.v1                                                                    202 of 498                                                             11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 208 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                      Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2301 Spreadsheet re Sales   Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2014   SKC_TD000000019
          Data 2014 (Native)     Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness

     2302 Spreadsheet re P&L     Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2014   SKC_TD000000008
          2014 1 (Native)        Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness

     2303 Spreadsheet re P&L     Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2014   SKC_TD000000009
          2014 2 (Native)        Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       203 of 498                                                          11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 209 of 503


                                                                        JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                      Objections                                                                  Marked Admitted
                                                                                                                                                for ID
     2304 Spreadsheet re Fish      Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2014   SKC_TD000000028
          Purchase Data 2014       Andrew Choe;       (Dkt. No.    Opp to MIL #1
          (Native)                 Charles Handford; 220)
                                   Stephen Hodge;
                                   Hubert Tucker;
                                   Joseph Tuza; James
                                   Levinsohn;
                                   Summary Witness

     2305 Email to Sorensen        James Levinsohn; H, R, 403      Not hearsay,                                 01/13/2014      BB-000039872-
          from Cameron re          Summary Witness;                Relevant to                                                  BB-000039911
          FINAL Sales Report       David Burt; Scott               scope and
          Dec 13-Jan 14.ppt with   Cameron; Patty                  existence of
          attachment (Native)      Chavez; Doug                    alleged
                                   Hines; Jill Irvin;              conspiracy,
                                   Kent McNeil;                    Admissible
                                   David Melbourne;                under 403
                                   Daniel Nestojko;                (probative and
                                   Jan Tharp; Kenneth              non-prejudicial)
                                   Worsham




1354995.v1                                                                         204 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 210 of 503


                                                                   JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                    Objections                                                                  Marked Admitted
                                                                                                                                            for ID
     2306 Email to Lischewski    Scott Cameron   H, R, 403, C Not hearsay,                                  01/31/2014      BB-000042969-
          from Cameron re                                     Relevant to                                                   BB-000042977
          Cameron PMA Form                                    knowledge and
          01-15-14 with attached                              existence of
          2013 Performance                                    alleged
          Management                                          conspiracy,
          Assessment for                                      Admissible
          Cameron                                             under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Complete

     2307 Email to Lischewski   Kenneth Worsham H, C           Not hearsay,                                 01/31/2014      BB-000220950-
          from K. Worsham re                                   Complete                                                     BB-000220959
          KW PMA with
          attached 2013
          Performance
          Management
          Assessment for K.
          Worsham




1354995.v1                                                                     205 of 498                                                           11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 211 of 503


                                                                    JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                       Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2308 Bumble Bee Foods     David Burt; Scott H, R, 403,      Not hearsay,                                03/11/2014   BBDOJ-000045944-
          Q3/H2 - 2014         Cameron; Patty     MIL #1 (Dkt.   Relevant to                                              BBDOJ-000045947
          Promotional Guidance Chavez; Doug       No. 220)       knowledge,
                               Hines; Jill Irvin;                existence and
                               Kent McNeil;                      scope of alleged
                               David Melbourne;                  conspiracy,
                               Daniel Nestojko;                  Admissible
                               Jan Tharp; Kenneth                under 403
                               Worsham; James                    (probative and
                               Levinsohn;                        non-
                               Summary Witness                   prejudicial),
                                                                 Opp to MIL #1



     2309 Bumble Bee Foods     David Burt; Scott H, R, 403,      Not hearsay,                                05/23/2014      BB-000010662-
          Q4/H2 - 2014         Cameron; Patty     MIL #1 (Dkt.   Relevant to                                                 BB-000010665
          Promotional Guidance Chavez; Doug       No. 220)       knowledge,
                               Hines; Jill Irvin;                existence and
                               Kent McNeil;                      scope of alleged
                               David Melbourne;                  conspiracy,
                               Daniel Nestojko;                  Admissible
                               Jan Tharp; Kenneth                under 403
                               Worsham; James                    (probative and
                               Levinsohn;                        non-
                               Summary Witness                   prejudicial),
                                                                 Opp to MIL #1




1354995.v1                                                                      206 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 212 of 503


                                                                         JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description             Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                  for ID
     2310 Spreadsheet re Starkest   Donald Binotto;    H, R, 403,     Not hearsay,                                07/08/2014      SKC000210731
          Co 2014 National          Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Price List rev 4-30-      Charles Handford; No. 220)        knowledge,
          2014.xlsx (Native)        Stephen Hodge;                    existence and
                                    Hubert Tucker;                    scope of alleged
                                    Joseph Tuza; James                conspiracy,
                                    Levinsohn;                        Admissible
                                    Summary Witness                   under 403
                                                                      (probative and
                                                                      non-
                                                                      prejudicial),
                                                                      Opp to MIL #1



     2311 Email to Gallagher        David Burt; Scott H, R, 403       Not hearsay,                                07/29/2014   BBDOJ-000180953-
          from Clancy re ISSF       Cameron; Shue                     Relevant to                                              BBDOJ-000180978
          Introductory              Wing Chan;                        intent and scope
          Presentation-May 12,      Andrew Choe; Bill                 of alleged
          2014 with attachment      Fox; Doug Hines;                  conspiracy,
          (Native)                  Jill Irvin; Kent                  Admissible
                                    McNeil; David                     under 403
                                    Melbourne; Daniel                 (probative and
                                    Nestojko; Safeway                 non-prejudicial)
                                    Witness; John
                                    Sawyer; Jan Tharp;
                                    Kenneth Worsham




1354995.v1                                                                           207 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 213 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2312 Spreadsheet re BB       David Burt; Scott H, R, 403,      Not hearsay,                                08/18/2014   BBDOJ-000154780
          National Price List eff Cameron; Patty     MIL #1 (Dkt.   Relevant to
          09-28-14 (Native)       Chavez; Doug       No. 220)       knowledge,
                                  Hines; Jill Irvin;                existence and
                                  Kent McNeil;                      scope of alleged
                                  David Melbourne;                  conspiracy,
                                  Daniel Nestojko;                  Admissible
                                  Jan Tharp; Kenneth                under 403
                                  Worsham; James                    (probative and
                                  Levinsohn;                        non-
                                  Summary Witness                   prejudicial),
                                                                    Opp to MIL #1


     2313 Bumble Bee Foods     David Burt; Scott H, R, 403,         Not hearsay,                                08/25/2014      BB-000006281-
          Q1/H1 - 2015         Cameron; Patty     MIL #1 (Dkt.      Relevant to                                                 BB-000006285
          Promotional Guidance Chavez; Doug       No. 220)          knowledge,
                               Hines; Jill Irvin;                   existence and
                               Kent McNeil;                         scope of alleged
                               David Melbourne;                     conspiracy,
                               Daniel Nestojko;                     Admissible
                               Jan Tharp; Kenneth                   under 403
                               Worsham; James                       (probative and
                               Levinsohn;                           non-
                               Summary Witness                      prejudicial),
                                                                    Opp to MIL #1




1354995.v1                                                                         208 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 214 of 503


                                                                       JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                      Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                  for ID
     2314 Spreadsheet re COSI Shue Wing Chan;       H, R, 403       Not hearsay,                                09/04/2014   COSI-DOJ-000077800
          Historical PL (Native) David Roszmann;                    Relevant to
                                 John Sawyer;                       scope and
                                 Hubert Tucker;                     existence of
                                 Michael White;                     alleged
                                 James Levinsohn;                   conspiracy,
                                 Summary Witness                    Admissible
                                                                    under 403
                                                                    (probative and
                                                                    non-prejudicial)

     2315 Spreadsheet re BB       David Burt; Scott H, R, 403,      Not hearsay,                                10/10/2014     BBDOJ-000154785
          National Price List eff Cameron; Patty     MIL #1 (Dkt.   Relevant to
          01-01-15 (Native)       Chavez; Doug       No. 220)       knowledge,
                                  Hines; Jill Irvin;                existence and
                                  Kent McNeil;                      scope of alleged
                                  David Melbourne;                  conspiracy,
                                  Daniel Nestojko;                  Admissible
                                  Jan Tharp; Kenneth                under 403
                                  Worsham; James                    (probative and
                                  Levinsohn;                        non-
                                  Summary Witness                   prejudicial),
                                                                    Opp to MIL #1




1354995.v1                                                                         209 of 498                                                             11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 215 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                      Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2316 Spreadsheet re Sales   Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2015   SKC_TD000000020
          Data 2015 (Native)     Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness

     2317 Spreadsheet re P&L     Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2015   SKC_TD000000010
          2015 1 (Native)        Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness

     2318 Spreadsheet re P&L     Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2015   SKC_TD000000011
          2015 2 (Native)        Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       210 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 216 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections     Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                       Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2319 Spreadsheet re Fish   Donald Binotto;    H, MIL #1     Not hearsay,                                 00/00/2015   SKC_TD000000029
          Purchase Data 2015    Andrew Choe;       (Dkt. No.     Opp to MIL #1
          (Native)              Charles Handford; 220)
                                Stephen Hodge;
                                Hubert Tucker;
                                Joseph Tuza; James
                                Levinsohn;
                                Summary Witness

     2320 Bumble Bee Foods     David Burt; Scott H, R, 403,      Not hearsay,                                 01/08/2015      BB-000006802-
          Q2/H1 - 2015         Cameron; Patty     MIL #1 (Dkt.   Relevant to                                                  BB-000006806
          Promotional Guidance Chavez; Doug       No. 220)       knowledge,
                               Hines; Jill Irvin;                existence and
                               Kent McNeil;                      scope of alleged
                               David Melbourne;                  conspiracy,
                               Daniel Nestojko;                  Admissible
                               Jan Tharp; Kenneth                under 403
                               Worsham; James                    (probative and
                               Levinsohn;                        non-
                               Summary Witness                   prejudicial),
                                                                 Opp to MIL #1




1354995.v1                                                                       211 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 217 of 503


                                                                       JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                  Marked Admitted
                                                                                                                                               for ID
     2321 Presentation re Thai    Shue Wing Chan;   H, R, 403     Not hearsay,                                01/29/2015   TUF-DOJ-00000001-
          Union's Proposed        John Sawyer;                    Relevant to                                               TUF-DOJ-00000070
          Acquisition of Bumble   Hubert Tucker;                  existence and
          Bee (Native)            Michael White                   scope of alleged
                                                                  conspiracy,
                                                                  Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-prejudicial)


     2322 Email to Lischewski     Kenneth Worsham H, R, 403, C Not hearsay,                                   01/30/2015       BB-000529895-
          from K. Worsham re                                   Relevant to                                                     BB-000529903
          2014 PMA with                                        knowledge and
          attached 2014                                        existence of
          Performance                                          alleged
          Management                                           conspiracy,
          Assessment for K.                                    Admissible
          Worsham                                              under 403
                                                               (probative and
                                                               non-
                                                               prejudicial),
                                                               Complete

     2323 NO EXHIBIT                                              N/A
          MARKED




1354995.v1                                                                       212 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 218 of 503


                                                                    JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                       Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2324 Bumble Bee Seafoods David Burt; Scott H, R, 403        Not hearsay,                                03/09/2015   BBDOJ-000209753-
          Greenpeace Protest  Cameron; Shue                      Relevant to                                              BBDOJ-000209754
          Q&A                 Wing Chan;                         existence and
                              Andrew Choe; Bill                  scope of alleged
                              Fox; Doug Hines;                   conspiracy,
                              Jill Irvin; Kent                   Admissible
                              McNeil; David                      under 403
                              Melbourne; Daniel                  (probative and
                              Nestojko; Safeway                  non-prejudicial)
                              Witness; John
                              Sawyer; Jan Tharp;
                              Kenneth Worsham


     2325 Bumble Bee Foods     David Burt; Scott H, R, 403,      Not hearsay,                                03/16/2015   BBDOJ-000402074-
          Q3/H2 - 2015         Cameron; Patty     MIL #1 (Dkt.   Relevant to                                              BBDOJ-000402078
          Promotional Guidance Chavez; Doug       No. 220)       knowledge,
                               Hines; Jill Irvin;                existence and
                               Kent McNeil;                      scope of alleged
                               David Melbourne;                  conspiracy,
                               Daniel Nestojko;                  Admissible
                               Jan Tharp; Kenneth                under 403
                               Worsham; James                    (probative and
                               Levinsohn;                        non-
                               Summary Witness                   prejudicial),
                                                                 Opp to MIL #1




1354995.v1                                                                      213 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 219 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2326 Spreadsheet re BB       David Burt; Scott H, R, 403,      Not hearsay,                                03/27/2015   BBDOJ-000154789
          National Price List eff Cameron; Patty     MIL #1 (Dkt.   Relevant to
          05-31-15 (Native)       Chavez; Doug       No. 220)       knowledge,
                                  Hines; Jill Irvin;                existence and
                                  Kent McNeil;                      scope of alleged
                                  David Melbourne;                  conspiracy,
                                  Daniel Nestojko;                  Admissible
                                  Jan Tharp; Kenneth                under 403
                                  Worsham; James                    (probative and
                                  Levinsohn;                        non-
                                  Summary Witness                   prejudicial),
                                                                    Opp to MIL #1


     2327 Bumble Bee Foods Q4 -David Burt; Scott H, R, 403,         Not hearsay,                                06/15/2015   BBDOJ-000162378-
          2015 Promotional     Cameron; Patty     MIL #1 (Dkt.      Relevant to                                              BBDOJ-000162383
          Guidance             Chavez; Doug       No. 220)          knowledge,
                               Hines; Jill Irvin;                   existence and
                               Kent McNeil;                         scope of alleged
                               David Melbourne;                     conspiracy,
                               Daniel Nestojko;                     Admissible
                               Jan Tharp; Kenneth                   under 403
                               Worsham; James                       (probative and
                               Levinsohn;                           non-
                               Summary Witness                      prejudicial),
                                                                    Opp to MIL #1




1354995.v1                                                                         214 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 220 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                      Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2328 Spreadsheet re Sales   Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2016   SKC_TD000000021
          Data 2016 (Native)     Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness

     2329 Spreadsheet re P&L     Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2016   SKC_TD000000012
          2016 1 (Native)        Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness

     2330 Spreadsheet re P&L     Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2016   SKC_TD000000013
          2016 2 (Native)        Andrew Choe;       (Dkt. No.    Opp to MIL #1
                                 Charles Handford; 220)
                                 Stephen Hodge;
                                 Hubert Tucker;
                                 Joseph Tuza; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       215 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 221 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date      Bates Range                Date
                                    Witness                      Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2331 Spreadsheet re Fish   Donald Binotto;    H, MIL #1    Not hearsay,                                 00/00/2016    SKC_TD000000030
          Purchase Data 2016    Andrew Choe;       (Dkt. No.    Opp to MIL #1
          (Native)              Charles Handford; 220)
                                Stephen Hodge;
                                Hubert Tucker;
                                Joseph Tuza; James
                                Levinsohn;
                                Summary Witness

     2332 Spreadsheet re COS    Shue Wing Chan;    H, MIL #1    Not hearsay,                                 04/28/2016   COSI-DOJ-000350507
          Transactional Data    David Roszmann;    (Dkt. No.    Opp to MIL #1
          (Native)              John Sawyer;       220)
                                Hubert Tucker;
                                Michael White;
                                James Levinsohn;
                                Summary Witness

     2333 Spreadsheet re COS    Shue Wing Chan;    H, MIL #1    Not hearsay,                                 04/28/2016   COSI-DOJ-000350508
          Transactional Data    David Roszmann;    (Dkt. No.    Opp to MIL #1
          (Native)              John Sawyer;       220)
                                Hubert Tucker;
                                Michael White;
                                James Levinsohn;
                                Summary Witness

     2334 Spreadsheet re COS    Shue Wing Chan;    H, MIL #1    Not hearsay,                                 05/06/2016   COSI-DOJ-000350509
          Transactional Data    David Roszmann;    (Dkt. No.    Opp to MIL #1
          (Native)              John Sawyer;       220)
                                Hubert Tucker;
                                Michael White;
                                James Levinsohn;
                                Summary Witness




1354995.v1                                                                      216 of 498                                                             11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 222 of 503


                                                                    JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description        Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date      Bates Range                Date
                                   Witness                      Objections                                                                    Marked Admitted
                                                                                                                                              for ID
     2335 Spreadsheet re COS   Shue Wing Chan;    H, MIL #1    Not hearsay,                                 05/25/2016   COSI-DOJ-000350510
          Transactional Data   David Roszmann;    (Dkt. No.    Opp to MIL #1
          (Native)             John Sawyer;       220)
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness

     2336 Spreadsheet re COS   Shue Wing Chan;    H, MIL #1    Not hearsay,                                 11/18/2016   COSI-DOJ-000350511
          Transactional Data   David Roszmann;    (Dkt. No.    Opp to MIL #1
          (Native)             John Sawyer;       220)
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness

     2337 Spreadsheet re COS   Shue Wing Chan;    H, MIL #1    Not hearsay,                                 11/18/2016   COSI-DOJ-000350512
          Transactional Data   David Roszmann;    (Dkt. No.    Opp to MIL #1
          (Native)             John Sawyer;       220)
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness

     2338 Spreadsheet re COS   Shue Wing Chan;    H, MIL #1    Not hearsay,                                 11/18/2016   COSI-DOJ-000350513
          Transactional Data   David Roszmann;    (Dkt. No.    Opp to MIL #1
          (Native)             John Sawyer;       220)
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness




1354995.v1                                                                     217 of 498                                                             11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 223 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description        Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range              Date
                                   Witness                      Objections                                                                 Marked Admitted
                                                                                                                                           for ID
     2339 Spreadsheet re New   David Burt; Scott H, MIL #1     Not hearsay,                                 03/17/2017   BBDOJ-001194384
          Procurement Report   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          for Finance (PO)     Chavez; Doug       220)
          (Native)             Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2340 Spreadsheet re New   David Burt; Scott H, MIL #1     Not hearsay,                                 03/17/2017   BBDOJ-001194385
          Procurement Report   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          for Finance (PO)     Chavez; Doug       220)
          (Native)             Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     218 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 224 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to         [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                  Marked Admitted
                                                                                                                                                for ID
     2341 Spreadsheet re New    David Burt; Scott H, MIL #1        Not hearsay,                                 03/17/2017    BBDOJ-001194386
          Procurement Report    Cameron; Patty     (Dkt. No.       Opp to MIL #1
          for Finance (PO)      Chavez; Doug       220)
          (Native)              Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham; James
                                Levinsohn;
                                Summary Witness


     2342 Spreadsheet re Invoice Donald Binotto;    H, R, 403,     Not hearsay,                                 04/20/2017   DMC-DOJ-00000001
          Item Field             Andrew Choe;       MIL #1 (Dkt.   Relevant to
          Descriptions (Native) Charles Handford; No. 220)         existence and
                                 Stephen Hodge;                    scope of alleged
                                 Hubert Tucker;                    conspiracy,
                                 Joseph Tuza; James                Admissible
                                 Levinsohn;                        under 403
                                 Summary Witness                   (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   Opp to MIL #1




1354995.v1                                                                         219 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 225 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2343 Spreadsheet re StarKist Donald Binotto;    H, R, 403,     Not hearsay,                                05/16/2017   DMC-DOJ-00000014
          Reporting (Revised)     Andrew Choe;       MIL #1 (Dkt.   Relevant to
          (Native)                Charles Handford; No. 220)        existence and
                                  Stephen Hodge;                    scope of alleged
                                  Hubert Tucker;                    conspiracy,
                                  Joseph Tuza; James                Admissible
                                  Levinsohn;                        under 403
                                  Summary Witness                   (probative and
                                                                    non-
                                                                    prejudicial),
                                                                    Opp to MIL #1


     2344 Email to Soukup &     Charles Handford;   H, R, 403       Not hearsay,                                07/18/2011      SKC000345383-
          Handford from Galuski Stephen Hodge;                      Relevant to                                                  SKC000345385
          re Meat Category      Donald Binotto;                     existence and
                                Joseph Tuza                         scope of alleged
                                                                    conspiracy,
                                                                    Admissible
                                                                    under 403
                                                                    (probative and
                                                                    non-prejudicial)




1354995.v1                                                                         220 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 226 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2345 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Banners KVAT Lowes     Chavez; Doug       220)
          Niemann PriceChopper   Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       221 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 227 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2346 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Banners Raleys         Chavez; Doug       220)
          Schnucks Spartan       Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       222 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 228 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2347 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Banners Stater         Chavez; Doug       220)
          StrackVanTil Tops      Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       223 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 229 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2348 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Kroger Atl Cntrl   Chavez; Doug       220)
          Cincy (Native)          Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        224 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 230 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2349 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Kroger             Chavez; Doug       220)
          Columbus Dallas Delta   Hines; Jill Irvin;
          (Native)                Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        225 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 231 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2350 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Kroger Dillon      Chavez; Doug       220)
          Food4Less               Hines; Jill Irvin;
          HarrisTeeter (Native)   Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        226 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 232 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2351 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Kroger            Chavez; Doug       220)
          FredMeyer Frys         Hines; Jill Irvin;
          Houston (Native)       Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       227 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 233 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2352 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Kroger            Chavez; Doug       220)
          KingSoopers Michigan   Hines; Jill Irvin;
          MidAtlantic (Native)   Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       228 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 234 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2353 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Kroger MidSouth   Chavez; Doug       220)
          QFC Smiths (Native)    Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       229 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 235 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2354 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Kroger Ralphs     Chavez; Doug       220)
          CA (Native)            Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       230 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 236 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2355 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Kroger TTL        Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       231 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 237 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2356 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Publix Jacksonvl   Chavez; Doug       220)
          Lakeland Miami          Hines; Jill Irvin;
          (Native)                Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        232 of 498                                                            11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 238 of 503


                                                                         JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description             Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                        Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                  for ID
     2357 Spreadsheet re SKU        David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment      Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Publix Plus          Chavez; Doug       220)
          Publix Atlanta (Native)   Hines; Jill Irvin;
                                    Kent McNeil;
                                    David Melbourne;
                                    Daniel Nestojko;
                                    Jan Tharp; Kenneth
                                    Worsham; Donald
                                    Binotto; Andrew
                                    Choe; Charles
                                    Handford; Stephen
                                    Hodge; Joseph
                                    Tuza; Shue Wing
                                    Chan; David
                                    Roszmann; John
                                    Sawyer; Hubert
                                    Tucker; Michael
                                    White; James
                                    Levinsohn;
                                    Summary Witness




1354995.v1                                                                          233 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 239 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2358 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 1 to   Chavez; Doug       220)
          3 (Native)              Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        234 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 240 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2359 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 4     Chavez; Doug       220)
          12 and 16 (Native)     Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       235 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 241 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2360 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 5 to   Chavez; Doug       220)
          8 (Native)              Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        236 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 242 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2361 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 9 to   Chavez; Doug       220)
          11 (Native)             Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        237 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 243 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2362 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 13    Chavez; Doug       220)
          to 15 (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       238 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 244 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2363 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 17    Chavez; Doug       220)
          to 18 (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       239 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 245 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2364 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 19    Chavez; Doug       220)
          and 20 (Native)        Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       240 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 246 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2365 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 21    Chavez; Doug       220)
          to 23 (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       241 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 247 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2366 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 25    Chavez; Doug       220)
          and 41 (Native)        Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       242 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 248 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2367 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 26    Chavez; Doug       220)
          to 28 (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       243 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 249 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2368 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 42    Chavez; Doug       220)
          to 44 (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       244 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 250 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2369 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 46    Chavez; Doug       220)
          and 50 (Native)        Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       245 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 251 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2370 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 47    Chavez; Doug       220)
          to 49 (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       246 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 252 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2371 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 51    Chavez; Doug       220)
          to 53 (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       247 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 253 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2372 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 54    Chavez; Doug       220)
          to 57 (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       248 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 254 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2373 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart Reg 75    Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       249 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 255 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2374 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/12/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart With      Chavez; Doug       220)
          AK HI and PR           Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       250 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 256 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2375 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Banners Bashas and     Chavez; Doug       220)
          BigY (Native)          Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       251 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 257 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2376 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Banners Demoulas and   Chavez; Doug       220)
          Dierbergs (Native)     Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       252 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 258 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2377 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Banners Giant Eagle    Chavez; Doug       220)
          and Kings (Native)     Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       253 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 259 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2378 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Banners Homeland and   Chavez; Doug       220)
          HyVee (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       254 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 260 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2379 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp A&P Corp          Chavez; Doug       220)
          Banner and             Hines; Jill Irvin;
          Waldbaums (Native)     Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       255 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 261 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2380 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp A&P Corp          Chavez; Doug       220)
          FoodBasics             Hines; Jill Irvin;
          FoodEmporium           Kent McNeil;
          (Native)               David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       256 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 262 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2381 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp A&P Corp          Chavez; Doug       220)
          Pathmark and           Hines; Jill Irvin;
          Superfresh (Native)    Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       257 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 263 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2382 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Ahold Giant       Chavez; Doug       220)
          Landover and Giant     Hines; Jill Irvin;
          Carlisle (Native)      Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       258 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 264 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2383 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Ahold Stop &      Chavez; Doug       220)
          Shop New Eng and       Hines; Jill Irvin;
          New York (Native)      Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       259 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 265 of 503


                                                                    JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description          Purpose &      Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                     Objections                                                                   Marked Admitted
                                                                                                                                             for ID
     2384 Spreadsheet re SKU   David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Ahold (Native) Chavez; Doug        220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Charles
                               Handford; Stephen
                               Hodge; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Hubert
                               Tucker; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     260 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 266 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2385 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Albertsons Acme   Chavez; Doug       220)
          Jewel Shaws (Native)   Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       261 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 267 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2386 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Albertsons        Chavez; Doug       220)
          Colorado Northwest     Hines; Jill Irvin;
          InterMtn (Native)      Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       262 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 268 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2387 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Albertsons Shaws   Chavez; Doug       220)
          CRMA (Native)           Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        263 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 269 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2388 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Albertsons        Chavez; Doug       220)
          Southern Cal and       Hines; Jill Irvin;
          Southwest (Native)     Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       264 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 270 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2389 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Albertsons        Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       265 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 271 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2390 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Delhaize and      Chavez; Doug       220)
          Food Lion (Native)     Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       266 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 272 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2391 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Delhaize          Chavez; Doug       220)
          Hannaford (Native)     Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       267 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 273 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2392 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Safeway Denver    Chavez; Doug       220)
          Eastern and Nor Cal    Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       268 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 274 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2393 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Safeway Phoenix    Chavez; Doug       220)
          Portland and Randalls   Hines; Jill Irvin;
          TT (Native)             Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        269 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 275 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2394 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Safeway Seattle   Chavez; Doug       220)
          and Vons (Native)      Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       270 of 498                                                            11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 276 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                   Marked Admitted
                                                                                                                                              for ID
     2395 Spreadsheet re SKU    David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment Cameron; Patty      (Dkt. No.    Opp to MIL #1
          Corp Safeway (Native) Chavez; Doug       220)
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham; Donald
                                Binotto; Andrew
                                Choe; Charles
                                Handford; Stephen
                                Hodge; Joseph
                                Tuza; Shue Wing
                                Chan; David
                                Roszmann; John
                                Sawyer; Hubert
                                Tucker; Michael
                                White; James
                                Levinsohn;
                                Summary Witness




1354995.v1                                                                      271 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 277 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2396 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SaveMart Corp     Chavez; Doug       220)
          and Banners WO Corp    Hines; Jill Irvin;
          CRMA (Native)          Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       272 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 278 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2397 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SaveMart Corp     Chavez; Doug       220)
          CRMA (Native)          Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       273 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 279 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2398 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Wakefern          Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       274 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 280 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2399 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Walmart CRMA      Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       275 of 498                                                            11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 281 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                   Marked Admitted
                                                                                                                                              for ID
     2400 Spreadsheet re SKU    David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment Cameron; Patty      (Dkt. No.    Opp to MIL #1
          Corp Walmart (Native) Chavez; Doug       220)
                                Hines; Jill Irvin;
                                Kent McNeil;
                                David Melbourne;
                                Daniel Nestojko;
                                Jan Tharp; Kenneth
                                Worsham; Donald
                                Binotto; Andrew
                                Choe; Charles
                                Handford; Stephen
                                Hodge; Joseph
                                Tuza; Shue Wing
                                Chan; David
                                Roszmann; John
                                Sawyer; Hubert
                                Tucker; Michael
                                White; James
                                Levinsohn;
                                Summary Witness




1354995.v1                                                                      276 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 282 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2401 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Wegmans and       Chavez; Doug       220)
          Weis (Native)          Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       277 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 283 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2402 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Total US Food-Retail   Chavez; Doug       220)
          and Total Drug Chnl    Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       278 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 284 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2403 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/13/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Total US Multi Outlet   Chavez; Doug       220)
          (Native)                Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        279 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 285 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2404 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1,
          Banners Fiesta         Chavez; Doug       220)
          Foodtown FourB         Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                      280 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 286 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2405 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Banners FourB CRMA     Chavez; Doug       220)
          Only (Native)          Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       281 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 287 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2406 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp BiLo Total and    Chavez; Doug       220)
          Banner (Native)        Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       282 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 288 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2407 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp BiLo Total        Chavez; Doug       220)
          CRMA Only (Native)     Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       283 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 289 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2408 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp BiLo WinnDixie    Chavez; Doug       220)
          and Brookshire         Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       284 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 290 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2409 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp BJs and Family    Chavez; Doug       220)
          Dollar (Native)        Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       285 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 291 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2410 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp CVS and KMart     Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       286 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 292 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2411 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp DECA Military     Chavez; Doug       220)
          Alaska and East        Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       287 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 293 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2412 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp DECA Military     Chavez; Doug       220)
          Hawaii and West        Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       288 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 294 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2413 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp DECA Military     Chavez; Doug       220)
          Total (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       289 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 295 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2414 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Rite Aid and      Chavez; Doug       220)
          Walgreens (Native)     Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       290 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 296 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2415 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS Carolina     Chavez; Doug       220)
          GreatLakes             Hines; Jill Irvin;
          GreatPlains WO         Kent McNeil;
          CRMA (Native)          David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       291 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 297 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2416 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS Corp         Chavez; Doug       220)
          AKHI PR (Native)       Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       292 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 298 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2417 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS CRMA         Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       293 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 299 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2418 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS              Chavez; Doug       220)
          GreatPlains CRMA       Hines; Jill Irvin;
          Only (Native)          Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       294 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 300 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2419 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS              Chavez; Doug       220)
          MidAtlantic MidSouth   Hines; Jill Irvin;
          Mountain (Native)      Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       295 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 301 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2420 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS North        Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       296 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 302 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2421 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS Northeast    Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       297 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 303 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2422 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS South        Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       298 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 304 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2423 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS              Chavez; Doug       220)
          SouthCentral and       Hines; Jill Irvin;
          Southeast (Native)     Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       299 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 305 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2424 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp SAMS Southwest    Chavez; Doug       220)
          and West (Native)      Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       300 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 306 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2425 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Supervalu Cub     Chavez; Doug       220)
          FarmFresh ShopNSave    Hines; Jill Irvin;
          and Shoppers WO        Kent McNeil;
          CRMA (Native)          David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       301 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 307 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2426 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Supervalu         Chavez; Doug       220)
          Independents East      Hines; Jill Irvin;
          CRMA and Midwest       Kent McNeil;
          (Native)               David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       302 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 308 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2427 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Supervalu         Chavez; Doug       220)
          Independents North     Hines; Jill Irvin;
          Northwest Southest     Kent McNeil;
          WO SE CRMA             David Melbourne;
          (Native)               Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       303 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 309 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2428 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Supervalu         Chavez; Doug       220)
          Independents           Hines; Jill Irvin;
          Southeast CRMA Only    Kent McNeil;
          (Native)               David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       304 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 310 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2429 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Supervalu         Chavez; Doug       220)
          Independents TTL and   Hines; Jill Irvin;
          East WO CRMA           Kent McNeil;
          (Native)               David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       305 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 311 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2430 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Supervalu         Chavez; Doug       220)
          Shoppers CRMA Only     Hines; Jill Irvin;
          (Native)               Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       306 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 312 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2431 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Supervalu Total   Chavez; Doug       220)
          Enterprise (Native)    Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       307 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 313 of 503


                                                                       JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                      Objections                                                                   Marked Admitted
                                                                                                                                                for ID
     2432 Spreadsheet re SKU      David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment    Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Target             Chavez; Doug       220)
          Supercenters (Native)   Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; Donald
                                  Binotto; Andrew
                                  Choe; Charles
                                  Handford; Stephen
                                  Hodge; Joseph
                                  Tuza; Shue Wing
                                  Chan; David
                                  Roszmann; John
                                  Sawyer; Hubert
                                  Tucker; Michael
                                  White; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                        308 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 314 of 503


                                                                    JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #       Description          Purpose &      Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                     Objections                                                                   Marked Admitted
                                                                                                                                             for ID
     2433 Spreadsheet re SKU   David Burt; Scott H, MIL #1     Not hearsay,                                 05/14/2015                 N/A
          Purchases by Segment Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Target (Native) Chavez; Doug       220)
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Charles
                               Handford; Stephen
                               Hodge; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Hubert
                               Tucker; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     309 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 315 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2434 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/16/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Banners Niemann        Chavez; Doug       220)
          (Native)               Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       310 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 316 of 503


                                                                      JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date     Bates Range                Date
                                     Witness                      Objections                                                                   Marked Admitted
                                                                                                                                               for ID
     2435 Spreadsheet re SKU     David Burt; Scott H, MIL #1     Not hearsay,                                 05/18/2015                 N/A
          Purchases by Segment   Cameron; Patty     (Dkt. No.    Opp to MIL #1
          Corp Kroger Banner     Chavez; Doug       220)
          Total (Native)         Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; Donald
                                 Binotto; Andrew
                                 Choe; Charles
                                 Handford; Stephen
                                 Hodge; Joseph
                                 Tuza; Shue Wing
                                 Chan; David
                                 Roszmann; John
                                 Sawyer; Hubert
                                 Tucker; Michael
                                 White; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                       311 of 498                                                            11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 317 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                       Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2436 Curriculum Vitae of   James Levinsohn   R, 403, MIL Relevant to                                    09/18/2018                 N/A
          James A. Levinsohn                      # 1 (Dkt. No. expert witness's
                                                  220)          credentials;
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-
                                                                prejudicial),
                                                                Opp to MIL # 1




1354995.v1                                                                      312 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 318 of 503


                                                                          JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description            Purpose &          Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                       Witness                          Objections                                                                  Marked Admitted
                                                                                                                                                    for ID
     2437 Letter to Elliot Peters Kenneth Worsham;      H, R, 403,     Created by                                  12/07/2018                 N/A
          from DOJ re Response Scott Cameron;           602, ACP,      DOJ, Authentic,
          to Discovery Request: Stephen Hodge;          MIL# 3 (Dkt.   Not hearsay,
          Attorney Proffer         Joseph Tuza;         No. 222)       Relevant to
          Information with         Charles Handford;                   existence and
          attached Proffers (pp. 1-Michael White                       scope of
          121)                     Shue Wing Chan;                     conspiracy,
                                   John Sawyer; David                  Impeachment,
                                   Roszmann; Renato                    612, Admissible
                                   Curto; Michelle                     under 403
                                   Rosales; Megan                      (probative and
                                   Thompson;                           non-
                                   Celestine Susi;                     prejudicial),
                                   Haylee Bernal;                      Statements
                                   Natasha Nicholson                   made with
                                   Gaviria; Zeke                       personal
                                   Gillman                             knowledge, Not
                                                                       privileged
                                                                       (disclosed),
                                                                       Opp to MIL #3




1354995.v1                                                                            313 of 498                                                            11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 319 of 503


                                                                         JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &          Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                          Objections                                                                  Marked Admitted
                                                                                                                                                   for ID
     2438 Letter to Elliot Peters Daniel Nestojko;     H, R, 403,     Created by                                  12/14/2018                 N/A
          from DOJ re Response David Melbourne;        602, ACP,      DOJ, Authentic,
          to Discovery Request: Doug Hines; Hubert     MIL# 3 (Dkt.   Not hearsay,
          Attorney Proffer         Tucker; WH Lee;     No. 222)       Relevant to
          Information with         Jay Buteyn; Megan                  existence and
          attached Proffers (pp. 1-Thompson;                          scope of
          113)                     Celestine Susi;                    conspiracy,
                                   Haylee Bernal;                     Impeachment,
                                   Natasha Nicholson                  612, Admissible
                                   Gaviria; Hunter                    under 403
                                   Baehren                            (probative and
                                                                      non-
                                                                      prejudicial),
                                                                      Statements
                                                                      made with
                                                                      personal
                                                                      knowledge, Not
                                                                      privileged
                                                                      (disclosed),
                                                                      Opp to MIL #3




1354995.v1                                                                           314 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 320 of 503


                                                                           JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description            Purpose &          Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                       Witness                           Objections                                                                  Marked Admitted
                                                                                                                                                     for ID
     2439 Letter to Elliot Peters Donald Binotto;       F, H, R, 403,   Created by                                  01/25/2019                 N/A
          from DOJ re Response David Burt; Scott        602, ACP,       DOJ, Authentic,
          to Discovery Request: Cameron; Shue           MIL# 3 (Dkt.    Not hearsay,
          Attorney Proffer         Wing Chan; Patty     No. 222)        Relevant to
          Information with         Chavez; Andrew                       existence and
          attached Proffers (pp. 1-Choe; Charles                        scope of
          246)                     Handford; Doug                       conspiracy,
                                   Hines; Stephen                       Impeachment,
                                   Hodge; Jill Irvin;                   Admissible
                                   Kent McNeil;                         under 403
                                   David Melbourne;                     (probative and
                                   Daniel Nestojko;                     non-
                                   David Roszmann;                      prejudicial),
                                   John Sawyer; Jan                     Statements
                                   Tharp; Hubert                        made with
                                   Tucker; Joseph                       personal
                                   Tuza; Kenneth                        knowledge, Not
                                   Worsham; Michael                     privileged
                                   White; Jay Buteyn;                   (disclosed),
                                   Kim Ng; Megan                        Opp to MIL #3
                                   Thompson; Natasha
                                   Nicholson Gaviria;
                                   Haylee Bernal;
                                   Celestine Susi;
                                   Zeke Gillman;
                                   Hunter Baehren




1354995.v1                                                                             315 of 498                                                            11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 321 of 503


                                                                          JOINT EXHIBIT LIST                                                            1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                          2000-2879 = Defendant

  Ex. #         Description           Purpose &          Objections     Response to          [Blank for Court Use]        Doc Date     Bates Range                Date
                                       Witness                          Objections                                                                         Marked Admitted
                                                                                                                                                           for ID
     2440 Letter to Elliot Peters Donald Binotto;       H, R, 403,     Created by        The Government's Blanket         02/22/2019                 N/A
          from DOJ re Response David Burt; Scott        602, ACP,      DOJ, Authentic,   Objection to the use of
          to Discovery Request: Cameron; Shue           MIL# 3 (Dkt.   Not hearsay,      attorney proffers is
          Attorney Proffer         Wing Chan; Patty     No. 222)       Relevant to       Overruled. If the cross-
          Information with         Chavez; Andrew                      existence and     examination is phrased
          attached Proffers (pp. 1-Choe; Renato                        scope of          appropriately, a statement
          37)                      Curto; Charles                      conspiracy,       made to an attorney with the
                                   Handford; Doug                      Impeachment,      intent to convey it to the
                                   Hines; Stephen                      Admissible        Government is
                                   Hodge; Jill Irvin;                  under 403         not confidential and,
                                   WH Lee; Kent                        (probative and    therefore, the attorney-client
                                   McNeil; David                       non-              privilege would not be
                                   Melbourne; Daniel                   prejudicial),     obtained. Moreover, if
                                   Nestojko; David                     Statements        authorized, it may constitute
                                   Roszmann; John                      made with         a statement of the defendant.
                                   Sawyer; Jan Tharp;                  personal          However, as extrinsic
                                   Hubert Tucker;                      knowledge, Not    evidence used to
                                   Joseph Tuza;                        privileged        impeach (as opposed to cross-
                                   Kenneth Worsham;                    (disclosed),      examination of) the witness,
                                   Michael White; Jay                  Opp to MIL #3     such evidence may not be
                                   Buteyn; Kim Ng;                                       admitted on
                                   Elizabeth Archer;                                     a collateral issue. [ECF 348
                                   Haylee Bernal;                                        at 3; see also ECF 399
                                   Natasha Nicholson                                     Amended Stipulation
                                   Gaviria; Julia                                        Regarding Admissibility of
                                   Cunningham                                            Law Enforcement Reports]




1354995.v1                                                                            316 of 498                                                                   11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 322 of 503


                                                                          JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description            Purpose &         Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                       Witness                          Objections                                                                  Marked Admitted
                                                                                                                                                    for ID
     2441 Letter to Goldberg      Donald Binotto;      F, H, R, 403,   Created by                                  06/18/2019                 N/A
          from DOJ re Response    David Burt; Scott    602, MIL# 3     DOJ, Authentic,
          to Discovery Request:   Cameron; Shue        (Dkt. No.       Not hearsay,
          Information in          Wing Chan; Patty     222)            Relevant to
          Handwritten Notes       Chavez; Andrew                       existence and
          with attachment         Choe; Renato                         scope of
                                  Curto; Charles                       conspiracy,
                                  Handford; Doug                       Impeachment,
                                  Hines; Stephen                       Admissible
                                  Hodge; Jill Irvin;                   under 403
                                  Kent McNeil;                         (probative and
                                  David Melbourne;                     non-
                                  Daniel Nestojko;                     prejudicial),
                                  David Roszmann;                      Statements
                                  John Sawyer; Jan                     made with
                                  Tharp; Hubert                        personal
                                  Tucker; Joseph                       knowledge, Not
                                  Tuza; Kenneth                        privileged
                                  Worsham; Michael                     (disclosed),
                                  White; Jay Buteyn                    Opp to MIL #3




1354995.v1                                                                            317 of 498                                                            11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 323 of 503


                                                                     JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                        Objections                                                                  Marked Admitted
                                                                                                                                               for ID
     2442 Letter to Goldberg    Safeway Witness   F, H, R, 403,   Created by                                  07/16/2019                 N/A
          from DOJ re Further                     602, MIL# 3     DOJ, Authentic,
          Response to Discovery                   (Dkt. No.       Not hearsay,
          Request: Information                    222)            Relevant to
          in Handwritten Notes                                    existence and
                                                                  scope of
                                                                  conspiracy,
                                                                  Impeachment,
                                                                  Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Statements
                                                                  made with
                                                                  personal
                                                                  knowledge, Not
                                                                  privileged
                                                                  (disclosed),
                                                                  Opp to MIL #3




1354995.v1                                                                       318 of 498                                                            11/3/2019
                                Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 324 of 503


                                                                 JOINT EXHIBIT LIST                                                        1 - 855 = Government
                                                     United States v. Lischewski , 3:18-cr-00203-EMC                                      2000-2879 = Defendant

  Ex. #      Description       Purpose &       Objections      Response to          [Blank for Court Use]   Doc Date        Bates Range               Date
                                Witness                        Objections                                                                      Marked Admitted
                                                                                                                                               for ID
     2443 DOJ Interview    Anna Frenzilli; FBI H, R, 403,     Created by                                    05/03/2019   TUNA-DOJ-000005316-
          Summary [AT&T]   Summary Agent;      MIL# 3 (Dkt.   DOJ, Not                                                    TUNA-DOJ-000005318
                           Summary Witness; No. 222)          hearsay,
                           Jake Stark                         Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3

     2444 NO EXHIBIT                                          N/A
          MARKED
     2445 NO EXHIBIT                                          N/A
          MARKED
     2446 NO EXHIBIT                                          N/A
          MARKED




1354995.v1                                                                     319 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 325 of 503


                                                                      JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description           Purpose &      Objections     Response to         [Blank for Court Use]   Doc Date       Bates Range                Date
                                      Witness                      Objections                                                                     Marked Admitted
                                                                                                                                                  for ID
     2447 FBI FD-302 Form re     Donald Binotto;   H, R, 403,   Created by                                     08/31/2016   TUNA-FBI-000000040-
          Donald J. Binotto      Deborah S. Bond   MIL# 3 (Dkt. DOJ, Not                                                     TUNA-FBI-000000044
          Interview                                No. 222)     hearsay,
                                                                Relevant to
                                                                existence and
                                                                scope of
                                                                conspiracy,
                                                                Impeachment,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-
                                                                prejudicial),
                                                                Opp to MIL #3

     2448 Deposition of Donald   Donald Binotto    F, H, R, 403, 902(4),                                       10/10/2018   COSI-DOJ-000440331-
          J. Binotto (In re                        613(b)        Authentic, Not                                             COSI-DOJ-000440743
          Packaged Seafood                                       hearsay,
          Products Antitrust                                     Relevant to,
          Litigation)                                            e.g.,
                                                                 impeachment
     2449 Deposition of David    Summary Witness   F, H, R, 403, 902(4),                                       08/29/2018   COSI-DOJ-000431513-
          Bruce Bollmer (In re                     613(b)        Authentic, Not                                             COSI-DOJ-000431755
          Packaged Seafood                                       hearsay,
          Products Antitrust                                     Relevant to
          Litigation)                                            existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment




1354995.v1                                                                        320 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 326 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                     Witness                     Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2450 DOJ Interview        David Burt; Jay   H, R, 403,   Created by                                    05/02/2016   TUNA-DOJ-000002947-
          Summary [David Burt] Buteyn            MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000002961
                                                 No. 222)     hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3

     2451 Deposition of David L. David Burt      F, H, R, 403, 902(4),                                      05/11/2018   COSI-DOJ-000425244-
          Burt (In re Packaged                   613(b)        Authentic, Not                                            COSI-DOJ-000425651
          Seafood Products                                     hearsay,
          Antitrust Litigation)                                Relevant to
                                                               existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment




1354995.v1                                                                     321 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 327 of 503


                                                                        JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                      Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                   for ID
     2452 FBI FD-302 Form re     Scott Cameron;      H, R, 403,   Created by                                    07/27/2015    TUNA-FBI-000000019
          Scott Cameron          Julie A. Gettings   MIL# 3 (Dkt. DOJ, Not
          Interview                                  No. 222)     hearsay,
                                                                  Relevant to
                                                                  existence and
                                                                  scope of
                                                                  conspiracy,
                                                                  Impeachment,
                                                                  Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #3

     2453 Deposition of Walter   Scott Cameron       F, H, R, 403, 902(4),                                      11/19/2015   TUNA-DOJ-000001578-
          Scott Cameron (CID                         613(b)        Authentic, Not                                             TUNA-DOJ-000001644
          No. 28194)                                               hearsay,
                                                                   Relevant to
                                                                   existence and
                                                                   scope of alleged
                                                                   conspiracy,
                                                                   Impeachment


     2454 Plea Agreement in re Scott Cameron         Already on N/A                                             11/07/2016   TUNA-DOJ-000003374-
          U.S. v. Cameron , Case                     Gov List (Ex.                                                            TUNA-DOJ-000003384
          No. 16-CR-00501-                           810)
          EMC




1354995.v1                                                                         322 of 498                                                              11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 328 of 503


                                                                 JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                     United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #       Description        Purpose &      Objections   Response to          [Blank for Court Use]   Doc Date        Bates Range               Date
                                  Witness                    Objections                                                                      Marked Admitted
                                                                                                                                             for ID
     2455 DOJ Interview       Scott Cameron;   H, R, 403,   Created by                                    11/08/2016   TUNA-DOJ-000003012-
          Summary [W. Scott   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003034
          Cameron]                             No. 222)     hearsay,
                                                            Relevant to
                                                            existence and
                                                            scope of
                                                            conspiracy,
                                                            Impeachment,
                                                            Admissible
                                                            under 403
                                                            (probative and
                                                            non-
                                                            prejudicial),
                                                            Opp to MIL #3

     2456 DOJ Interview       Scott Cameron;   H, R, 403,   Created by                                    12/13/2016   TUNA-DOJ-000003035-
          Summary [W. Scott   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003048
          Cameron]                             No. 222)     hearsay,
                                                            Relevant to
                                                            existence and
                                                            scope of
                                                            conspiracy,
                                                            Impeachment,
                                                            Admissible
                                                            under 403
                                                            (probative and
                                                            non-
                                                            prejudicial),
                                                            Opp to MIL #3




1354995.v1                                                                   323 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 329 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &     Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                     Witness                     Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2457 DOJ Interview         Scott Cameron;   H, R, 403,   Created by                                    01/24/2017   TUNA-DOJ-000003063-
          Summary [W. Scott     Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003073
          Cameron]                               No. 222)     hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3

     2458 Transcript of [Plea]   Scott Cameron   F, H, R, 403, 902(4),                                      01/25/2017   TUNA-DOJ-000000001-
          Proceedings in re U.S.                 613(b)        Authentic, Not                                             TUNA-DOJ-00000016
          v. Cameron , Case No.                                hearsay,
          16-cr-00501-EMC                                      Relevant to
                                                               existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment




1354995.v1                                                                     324 of 498                                                              11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 330 of 503


                                                                 JOINT EXHIBIT LIST                                                         1 - 855 = Government
                                                     United States v. Lischewski , 3:18-cr-00203-EMC                                       2000-2879 = Defendant

  Ex. #       Description        Purpose &      Objections   Response to          [Blank for Court Use]      Doc Date        Bates Range               Date
                                  Witness                    Objections                                                                         Marked Admitted
                                                                                                                                                for ID
     2459 DOJ Interview       Scott Cameron;   H, R, 403,   Created by        Sustained. See Dkt. No.        01/22/2018   TUNA-DOJ-000003301-
          Summary [W. Scott   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not          292, at 2 ("Such reports may                 TUNA-DOJ-000003316
          Cameron]                             No. 222)     hearsay,          be used for impeachment
                                                            Relevant to       under FRE 613(a), but does
                                                            existence and     not constitute extrinsic
                                                            scope of          evidence under FRE
                                                            conspiracy,       613(b)."). [ECF 310 at 6;
                                                            Impeachment,      see also ECF 399 Amended
                                                            Admissible        Stipulation Regarding
                                                            under 403         Admissibility of Law
                                                            (probative and    Enforcement Reports]
                                                            non-
                                                            prejudicial),
                                                            Opp to MIL #3

     2460 DOJ Interview       Scott Cameron;   H, R, 403,   Created by                                       03/12/2018   TUNA-DOJ-000003347-
          Summary [W. Scott   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                       TUNA-DOJ-000003351
          Cameron]                             No. 222)     hearsay,
                                                            Relevant to
                                                            existence and
                                                            scope of
                                                            conspiracy,
                                                            Impeachment,
                                                            Admissible
                                                            under 403
                                                            (probative and
                                                            non-
                                                            prejudicial),
                                                            Opp to MIL #3




1354995.v1                                                                   325 of 498                                                                 11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 331 of 503


                                                                      JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range                Date
                                     Witness                       Objections                                                                     Marked Admitted
                                                                                                                                                  for ID
     2461 Reporter's Transcript Scott Cameron      F, H, R, 403, 902(4),                                      03/14/2018   TUNA-DOJ-000002387-
          of Proceedings-                          613(b)        Authentic, Not                                             TUNA-DOJ-000002493
          Testimony of Walter                                    hearsay,
          Scott Cameron (Grand                                   Relevant to
          Jury 17-2)                                             existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment


     2462 Deposition of Scott   Scott Cameron      F, H, R, 403, 902(4),                                      05/09/2018   TUNA-MDL-000000318-
          Cameron (In re                           613(b)        Authentic, Not                                             TUNA-MDL-000000865
          Packaged Seafood                                       hearsay,
          Products Antitrust                                     Relevant to
          Litigation)                                            existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment


     2463 Deposition of Michelle Safeway Witness   F, H, R, 403, 902(4),                                      01/18/2019    COSI-DOJ-000432528-
          Castinado (In re                         613(b)        Authentic, Not                                             COSI-DOJ-000432677
          Packaged Seafood                                       hearsay,
          Products Antitrust                                     Relevant to
          Litigation)                                            existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment




1354995.v1                                                                       326 of 498                                                               11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 332 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                    Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2464 DOJ Interview         Safeway Witness;   H, R, 403,   Created by                                    05/17/2019   TUNA-DOJ-000005319-
          Summary [Michelle     Jake Stark         MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000005334
          Castinado]                               No. 222)     hearsay,
                                                                Relevant to
                                                                existence and
                                                                scope of
                                                                conspiracy,
                                                                Impeachment,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-
                                                                prejudicial),
                                                                Opp to MIL #3

     2465 Transcript of the     Shue Wing Chan     F, H, R, 403, 902(4),                                      03/25/2015   TUNA-DOJ-000000382-
          Examination of Shue                      613(b)        Authentic, Not                                             TUNA-DOJ-000000597
          Wing Chan (CID No.                                     hearsay,
          28007)                                                 Relevant to
                                                                 existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment




1354995.v1                                                                       327 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 333 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &      Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                    Witness                      Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2466 Transcript of the     Shue Wing Chan   F, H, R, 403, 902(4),                                      03/26/2015   TUNA-DOJ-000000598-
          Examination of Shue                    613(b)        Authentic, Not                                             TUNA-DOJ-000000723
          Wing Chan (CID No.                                   hearsay,
          28009)                                               Relevant to
                                                               existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment


     2467 Transcript of the     Shue Wing Chan   F, H, R, 403, 902(4),                                      12/02/2015   TUNA-DOJ-000001974-
          Videotaped Deposition                  613(b)        Authentic, Not                                             TUNA-DOJ-000002062
          of Shue Wing Chan                                    hearsay,
          (CID No. 28391)                                      Relevant to
                                                               existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment




1354995.v1                                                                     328 of 498                                                              11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 334 of 503


                                                                         JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description             Purpose &       Objections   Response to          [Blank for Court Use]   Doc Date        Bates Range               Date
                                         Witness                     Objections                                                                      Marked Admitted
                                                                                                                                                     for ID
     2468 DOJ Interview      Shue Wing Chan;           H, R, 403,   Created by                                    02/17/2016   TUNA-DOJ-000002881-
          Summary [Shue Wing Jay Buteyn                MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000002893
          Chan]                                        No. 222)     hearsay,
                                                                    Relevant to
                                                                    existence and
                                                                    scope of
                                                                    conspiracy,
                                                                    Impeachment,
                                                                    Admissible
                                                                    under 403
                                                                    (probative and
                                                                    non-
                                                                    prejudicial),
                                                                    Opp to MIL #3

     2469 Letter to Terzaken &       Shue Wing Chan;   Already on N/A                                             04/08/2016   TUNA-DOJ-000003360-
          Raven-Hansen from          David Roszmann;   Gov List (Ex.                                                            TUNA-DOJ-000003365
          Hesse re Terms &           John Sawyer;      808)
          Conditions of Tri-         Hubert Tucker;
          Union Seafoods d/b/a       Michael White
          Chicken of the Sea Int'l
          Agreement
          (Countersigned)




1354995.v1                                                                           329 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 335 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description          Purpose &      Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                      Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2470 DOJ Interview      Shue Wing Chan; H, R, 403,     Created by                                        12/04/2017   TUNA-DOJ-000003270-
          Summary [Shue Wing Natasha Nicholson MIL# 3 (Dkt. DOJ, Not                                                        TUNA-DOJ-000003293
          Chan]              Gaviria           No. 222)     hearsay,
                                                            Relevant to
                                                            existence and
                                                            scope of
                                                            conspiracy,
                                                            Impeachment,
                                                            Admissible
                                                            under 403
                                                            (probative and
                                                            non-
                                                            prejudicial),
                                                            Opp to MIL #3

     2471 Reporter's Transcript   Shue Wing Chan   F, H, R, 403, 902(4),                                      12/12/2017   TUNA-DOJ-000002165-
          of Proceedings-                          613(b)        Authentic, Not                                            TUNA-DOJ-000002167;
          Testimony of Shue                                      hearsay,                                                  TUNA-DOJ-000002197-
          Wing Chan (Grand                                       Relevant to                                                TUNA-DOJ-000002235
          Jury 17-2)                                             existence and
                                                                 scope of
                                                                 conspiracy,
                                                                 Impeachment,
                                                                 Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-prejudicial)




1354995.v1                                                                       330 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 336 of 503


                                                                    JOINT EXHIBIT LIST                                                       1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                     2000-2879 = Defendant

  Ex. #        Description        Purpose &       Objections     Response to          [Blank for Court Use]   Doc Date       Bates Range                Date
                                   Witness                       Objections                                                                      Marked Admitted
                                                                                                                                                 for ID
     2472 Deposition of Shue   Shue Wing Chan    F, H, R, 403, 902(4),                                        12/10/2018   COSI-DOJ-000435871-
          Wing Chan (In re                       613(b)        Authentic, Not                                              COSI-DOJ-000436241
          Packaged Seafood                                     hearsay,
          Products Antitrust                                   Relevant to
          Litigation)                                          existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment


     2473 FBI FD-302 Form re   Andrew Choe; Eric H, R, 403,     Created by                                    07/21/2015   TUNA-FBI-000000001-
          Yong Sok Choe, aka   J. Yingling;      MIL# 3 (Dkt.   DOJ, Not                                                    TUNA-FBI-000000004
          Andrew Choe,         Matthew James     No. 222)       hearsay,
          Interview            Gurto                            Relevant to
                                                                existence and
                                                                scope of
                                                                conspiracy,
                                                                Impeachment,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-
                                                                prejudicial),
                                                                Opp to MIL #3




1354995.v1                                                                       331 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 337 of 503


                                                                        JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                       Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                   for ID
     2474 Deposition of Andrew Andrew Choe           F, H, R, 403, 902(4),                                      03/06/2018   COSI-DOJ-000429930-
          Choe (In re Packaged                       613(b)        Authentic, Not                                            COSI-DOJ-000430317
          Seafood Products                                         hearsay,
          Antitrust Litigation)                                    Relevant to
                                                                   existence and
                                                                   scope of alleged
                                                                   conspiracy,
                                                                   Impeachment


     2475 DOJ Memorandum to        Shue Wing Chan;   H, R, 403,   Created by                                    04/28/2015   TUNA-DOJ-000002837-
          Thai Union-Bumble        John Sawyer;      MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000002840
          Bee Files from Gans re   Hubert Tucker;    No. 222)     hearsay,
          Chicken of the Sea       Michael White;                 Relevant to
          Supply Chain             Summary Witness                existence and
          Interview                                               scope of
                                                                  conspiracy,
                                                                  Impeachment,
                                                                  Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #3




1354995.v1                                                                         332 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 338 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description          Purpose &      Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                    Witness                      Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2476 Deposition Upon Oral Renato Curto      F, H, R, 403, 902(4),                                      08/04/2015   TUNA-DOJ-000001125-
          Examination of Renato                  613(b)        Authentic, Not                                             TUNA-DOJ-000001465
          Curto (CID No.                                       hearsay,
          28188)                                               Relevant to
                                                               existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment


     2477 DOJ Interview        Renato Curto;     H, R, 403,   Created by                                    02/15/2017   TUNA-DOJ-000003096-
          Summary [Renato      Natasha Nicholson MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003106
          Curto]               Gaviria           No. 222)     hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3




1354995.v1                                                                     333 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 339 of 503


                                                                       JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                     Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                  for ID
     2478 Reporter's Transcript Renato Curto        F, H, R, 403, 902(4),                                      12/12/2017   TUNA-DOJ-000002165-
          of Proceedings-                           613(b)        Authentic, Not                                            TUNA-DOJ-000002197;
          Testimony of Renato                                     hearsay,                                                   TUNA-DOJ-000002235
          Curto (Grand Jury 17-                                   Relevant to
          2)                                                      existence and
                                                                  scope of alleged
                                                                  conspiracy,
                                                                  Impeachment


     2479 FBI FD-302 Form re    Charles Handford;   H, R, 403,   Created by                                    10/02/2015   TUNA-FBI-000000023-
          Charles "Chuck" S.    Sharon R.           MIL# 3 (Dkt. DOJ, Not                                                    TUNA-FBI-000000027
          Handford Interview    McLaughlin          No. 222)     hearsay,
                                                                 Relevant to
                                                                 existence and
                                                                 scope of
                                                                 conspiracy,
                                                                 Impeachment,
                                                                 Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 Opp to MIL #3




1354995.v1                                                                        334 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 340 of 503


                                                                      JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections   Response to          [Blank for Court Use]   Doc Date       Bates Range                Date
                                     Witness                      Objections                                                                      Marked Admitted
                                                                                                                                                  for ID
     2480 FBI FD-302 Form re    Charles Handford;   H, R, 403,   Created by                                    10/21/2015   TUNA-FBI-000000034-
          Charles Handford      Sharon R.           MIL# 3 (Dkt. DOJ, Not                                                    TUNA-FBI-000000035
          Telephone Interview   McLaughlin          No. 222)     hearsay,
                                                                 Relevant to
                                                                 existence and
                                                                 scope of
                                                                 conspiracy,
                                                                 Impeachment,
                                                                 Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 Opp to MIL #3

     2481 FBI FD-302 Form re    Charles Handford;   H, R, 403,   Created by                                    08/16/2016   TUNA-FBI-000000036-
          Charles "Chuck" S.    Sharon R.           MIL# 3 (Dkt. DOJ, Not                                                    TUNA-FBI-000000039
          Handford Interview    McLaughlin          No. 222)     hearsay,
                                                                 Relevant to
                                                                 existence and
                                                                 scope of
                                                                 conspiracy,
                                                                 Impeachment,
                                                                 Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 Opp to MIL #3




1354995.v1                                                                        335 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 341 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &      Objections     Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                    Witness                      Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2482 Deposition of Douglas Doug Hines       F, H, R, 403, 902(4),                                      09/27/2018   COSI-DOJ-000433724-
          Hines (In re Packaged                  613(b)        Authentic, Not                                            COSI-DOJ-000433988
          Seafood Products                                     hearsay,
          Antitrust Litigation)                                Relevant to
                                                               existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment


     2483 FBI FD-302 Form re    Stephen Hodge;   H, R, 403,   Created by                                    09/01/2015   TUNA-FBI-000000020-
          Stephen Leroy Hodge   Janet M. Bray    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-FBI-000000022
          Interview                              No. 222)     hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3




1354995.v1                                                                     336 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 342 of 503


                                                                     JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &      Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                     Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                for ID
     2484 DOJ Interview         Stephen Hodge;    H, R, 403,   Created by                                    06/27/2017   TUNA-DOJ-000003176-
          Summary [Stephen      Natasha Nicholson MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003193
          Hodge]                Gaviria           No. 222)     hearsay,
                                                               Relevant to
                                                               existence and
                                                               scope of
                                                               conspiracy,
                                                               Impeachment,
                                                               Admissible
                                                               under 403
                                                               (probative and
                                                               non-
                                                               prejudicial),
                                                               Opp to MIL #3

     2485 Transcript of [Plea]    Stephen Hodge   F, H, R, 403, 902(4),                                      06/28/2017   TUNA-DOJ-00000033-
          Proceedings in re U.S.                  613(b)        Authentic, Not                                             TUNA-DOJ-00000046
          v. Hodge , Case No. 17-                               hearsay,
          cr-00297-ECM                                          Relevant to
                                                                existence and
                                                                scope of alleged
                                                                conspiracy,
                                                                Impeachment


     2486 Plea Agreement in re Stephen Hodge      Already on N/A                                             06/28/2017   TUNA-DOJ-000003396-
          U.S. v. Hodge, Case                     Gov List (Ex.                                                            TUNA-DOJ-000003406
          No. 17-cr-00297-ECM                     812)




1354995.v1                                                                      337 of 498                                                              11/3/2019
                                  Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 343 of 503


                                                                JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                    United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #       Description       Purpose &      Objections   Response to          [Blank for Court Use]   Doc Date        Bates Range               Date
                                 Witness                    Objections                                                                      Marked Admitted
                                                                                                                                            for ID
     2487 DOJ Interview      Stephen Hodge;   H, R, 403,   Created by                                    08/21/2017   TUNA-DOJ-000003200-
          Summary [Steven    Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003260
          Hodge] with                         No. 222)     hearsay,
          Attachments A-D                                  Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3

     2488 DOJ Interview      Stephen Hodge;   H, R, 403,   Created by                                    09/20/2017   TUNA-DOJ-000003264-
          Summary [Stephen   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003265
          Hodge]                              No. 222)     hearsay,
                                                           Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3




1354995.v1                                                                  338 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 344 of 503


                                                                     JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date        Bates Range               Date
                                    Witness                      Objections                                                                     Marked Admitted
                                                                                                                                                for ID
     2489 DOJ Interview        Stephen Hodge;    H, R, 403,   Created by                                     03/09/2018   TUNA-DOJ-000003340-
          Summary [Stephen     Natasha Nicholson MIL# 3 (Dkt. DOJ, Not                                                     TUNA-DOJ-000003346
          Hodge]               Gaviria           No. 222)     hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3

     2490 DOJ Interview         Stephen Hodge;    H, R, 403,   Created by                                    03/13/2018   TUNA-DOJ-000003352
          Summary [Steven [sic] Natasha Nicholson MIL# 3 (Dkt. DOJ, Not
          Hodge]                Gaviria           No. 222)     hearsay,
                                                               Relevant to
                                                               existence and
                                                               scope of
                                                               conspiracy,
                                                               Impeachment,
                                                               Admissible
                                                               under 403
                                                               (probative and
                                                               non-
                                                               prejudicial),
                                                               Opp to MIL #3




1354995.v1                                                                      339 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 345 of 503


                                                                   JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &     Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                    Witness                     Objections                                                                    Marked Admitted
                                                                                                                                              for ID
     2491 Reporter's Transcript Stephen Hodge   F, H, R, 403, 902(4),                                      03/14/2018   TUNA-DOJ-000002494-
          of Proceedings-                       613(b)        Authentic, Not                                             TUNA-DOJ-000002569
          Testimony of Stephen                                hearsay,
          Hodge (Grand Jury 17-                               Relevant to
          2)                                                  existence and
                                                              scope of alleged
                                                              conspiracy,
                                                              Impeachment


     2492 Deposition of Stephen Stephen Hodge   F, H, R, 403, 902(4),                                      10/16/2018   COSI-DOJ-000439977-
          L. Hodge (In re                       613(b)        Authentic, Not                                            COSI-DOJ-000440330
          Packaged Seafood                                    hearsay,
          Products Antitrust                                  Relevant to
          Litigation)                                         existence and
                                                              scope of alleged
                                                              conspiracy,
                                                              Impeachment




1354995.v1                                                                    340 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 346 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                     Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2493 FBI FD-302 Form re    WH Lee; Wess T.    H, R, 403,   Created by                                    02/09/2017    TUNA-FBI-000000050
          Wen-Hung Lee          Booker             MIL# 3 (Dkt. DOJ, Not
          Interview                                No. 222)     hearsay,
                                                                Relevant to
                                                                existence and
                                                                scope of
                                                                conspiracy,
                                                                Impeachment,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-
                                                                prejudicial),
                                                                Opp to MIL #3

     2494 Transcript of the      David Melbourne   F, H, R, 403, 902(4),                                      03/18/2015   TUNA-DOJ-000000282-
          Examination of David                     613(b)        Authentic, Not                                             TUNA-DOJ-000000381
          Francis Melbourne, Jr.                                 hearsay,
          (CID No. 28006)                                        Relevant to
                                                                 existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment




1354995.v1                                                                       341 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 347 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                    Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2495 DOJ Interview         David Melbourne;   H, R, 403,   Created by                                    06/27/2018   TUNA-DOJ-000003518-
          Summary [Dave         Haylee Bernal      MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003530
          Melbourne]                               No. 222)     hearsay,
                                                                Relevant to
                                                                existence and
                                                                scope of
                                                                conspiracy,
                                                                Impeachment,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-
                                                                prejudicial),
                                                                Opp to MIL #3

     2496 Deposition of David   David Melbourne    F, H, R, 403, 902(4),                                      08/22/2018   COSI-DOJ-000427818-
          Melbourne (In re                         613(b)        Authentic, Not                                            COSI-DOJ-000428252
          Packaged Seafood                                       hearsay,
          Products Antitrust                                     Relevant to
          Litigation)                                            existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment




1354995.v1                                                                       342 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 348 of 503


                                                                       JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                      Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                  for ID
     2497 DOJ Interview          Daniel Nestojko;   H, R, 403,   Created by                                    06/09/2016   TUNA-DOJ-000002962-
          Summary [Dan           Kim Ng             MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000002982
          Nestojko]                                 No. 222)     hearsay,
                                                                 Relevant to
                                                                 existence and
                                                                 scope of
                                                                 conspiracy,
                                                                 Impeachment,
                                                                 Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 Opp to MIL #3

     2498 Deposition of Daniel   Daniel Nestojko    F, H, R, 403, 902(4),                                      05/23/2018   COSI-DOJ-000425921-
          Nestojko (In re                           613(b)        Authentic, Not                                            COSI-DOJ-000426345
          Packaged Seafood                                        hearsay,
          Products Antitrust                                      Relevant to
          Litigation)                                             existence and
                                                                  scope of alleged
                                                                  conspiracy,
                                                                  Impeachment




1354995.v1                                                                        343 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 349 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description         Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                   Witness                       Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2499 Transcript of the     David Roszmann   F, H, R, 403, 902(4),                                      11/10/2015   TUNA-DOJ-000001466-
          Videotaped Deposition                  613(b)        Authentic, Not                                             TUNA-DOJ-000001577
          of David E. Roszmann                                 hearsay,
          (CID No. 28189)                                      Relevant to
                                                               existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment


     2500 DOJ Interview        David Roszmann; H, R, 403,     Created by                                    02/23/2018   TUNA-DOJ-000003326-
          Summary [David       Natasha Nicholson MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003339
          Roszmann]            Gaviria           No. 222)     hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3




1354995.v1                                                                     344 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 350 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description         Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                   Witness                       Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2501 DOJ Interview        David Roszmann;   H, R, 403,   Created by                                    05/11/2018   TUNA-DOJ-000003353
          Summary [David       Haylee Bernal     MIL# 3 (Dkt. DOJ, Not
          Roszmann]                              No. 222)     hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3

     2502 Reporter's Transcript David Roszmann   F, H, R, 403, 902(4),                                      05/16/2018   TUNA-DOJ-000002570-
          of Proceedings-                        613(b)        Authentic, Not                                             TUNA-DOJ-000002639
          Testimony of David E.                                hearsay,
          Roszmann (Grand Jury                                 Relevant to
          17-2)                                                existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment




1354995.v1                                                                     345 of 498                                                              11/3/2019
                                 Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 351 of 503


                                                                 JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                     United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #       Description       Purpose &       Objections   Response to          [Blank for Court Use]   Doc Date        Bates Range               Date
                                 Witness                     Objections                                                                      Marked Admitted
                                                                                                                                             for ID
     2503 DOJ Interview     John Sawyer; Jay   H, R, 403,   Created by                                    03/03/2016   TUNA-DOJ-000002894-
          Summary [John     Buteyn             MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000002908
          Sawyer]                              No. 222)     hearsay,
                                                            Relevant to
                                                            existence and
                                                            scope of
                                                            conspiracy,
                                                            Impeachment,
                                                            Admissible
                                                            under 403
                                                            (probative and
                                                            non-
                                                            prejudicial),
                                                            Opp to MIL #3

     2504 DOJ Interview     John Sawyer; Zeke H, R, 403,   Created by                                     09/14/2018   TUNA-DOJ-000003800-
          Summary [John     Gillman           MIL# 3 (Dkt. DOJ, Not                                                     TUNA-DOJ-000003806
          Sawyer]                             No. 222)     hearsay,
                                                           Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3




1354995.v1                                                                   346 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 352 of 503


                                                                   JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &    Objections     Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                     Witness                    Objections                                                                    Marked Admitted
                                                                                                                                              for ID
     2505 Deposition of John    John Sawyer     F, H, R, 403, 902(4),                                      12/04/2018   COSI-DOJ-000434413-
          Sawyer (In re                         613(b)        Authentic, Not                                            COSI-DOJ-000434770
          Packaged Seafood                                    hearsay,
          Products Antitrust                                  Relevant to
          Litigation)                                         existence and
                                                              scope of alleged
                                                              conspiracy,
                                                              Impeachment


     2506 NO EXHIBIT                                          N/A
          MARKED
     2507 NO EXHIBIT                                          N/A
          MARKED
     2508 Deposition of Jan     Jan Tharp       F, H, R, 403, 902(4),                                      11/30/2018   COSI-DOJ-000433034-
          Tharp (In re Packaged                 613(b)        Authentic, Not                                            COSI-DOJ-000433358
          Seafood Products                                    hearsay,
          Antitrust Litigation)                               Relevant to
                                                              existence and
                                                              scope of alleged
                                                              conspiracy,
                                                              Impeachment




1354995.v1                                                                    347 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 353 of 503


                                                                    JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections   Response to          [Blank for Court Use]   Doc Date        Bates Range               Date
                                      Witness                   Objections                                                                      Marked Admitted
                                                                                                                                                for ID
     2509 FBI FD-302 Form re     Hubert Tucker;   H, R, 403,   Created by                                    08/05/2015   TUNA-FBI-000000012-
          Hubert O'Neil Tucker   Roahn Wynar      MIL# 3 (Dkt. DOJ, Not                                                    TUNA-FBI-000000013
          Interview                               No. 222)     hearsay,
                                                               Relevant to
                                                               existence and
                                                               scope of
                                                               conspiracy,
                                                               Impeachment,
                                                               Admissible
                                                               under 403
                                                               (probative and
                                                               non-
                                                               prejudicial),
                                                               Opp to MIL #3

     2510 DOJ Interview          Hubert Tucker;   H, R, 403,   Created by                                    01/11/2019   TUNA-DOJ-000005299-
          Summary [Hubert        Hunter Baehren   MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000005310
          Tucker]                                 No. 222)     hearsay,
                                                               Relevant to
                                                               existence and
                                                               scope of
                                                               conspiracy,
                                                               Impeachment,
                                                               Admissible
                                                               under 403
                                                               (probative and
                                                               non-
                                                               prejudicial),
                                                               Opp to MIL #3




1354995.v1                                                                      348 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 354 of 503


                                                                     JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description          Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                    Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                for ID
     2511 Deposition of Hubert Hubert Tucker      F, H, R, 403, 902(4),                                      01/23/2019   COSI-DOJ-000439086-
          Tucker (In re Packaged                  613(b)        Authentic, Not                                            COSI-DOJ-000439310
          Seafood Products                                      hearsay,
          Antitrust Litigation)                                 Relevant to
                                                                existence and
                                                                scope of alleged
                                                                conspiracy,
                                                                Impeachment


     2512 FBI FD-302 Form re   Joseph Tuza; Roahn H, R, 403,   Created by                                    08/16/2016   TUNA-FBI-000000045-
          Joseph M. Tuza       Wynar              MIL# 3 (Dkt. DOJ, Not                                                    TUNA-FBI-000000049
          Interview                               No. 222)     hearsay,
                                                               Relevant to
                                                               existence and
                                                               scope of
                                                               conspiracy,
                                                               Impeachment,
                                                               Admissible
                                                               under 403
                                                               (probative and
                                                               non-
                                                               prejudicial),
                                                               Opp to MIL #3




1354995.v1                                                                      349 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 355 of 503


                                                                       JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                      Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                  for ID
     2513 Deposition of Joseph    Joseph Tuza       F, H, R, 403, 902(4),                                      05/10/2018   COSI-DOJ-000430318-
          Tuza (In re Packaged                      613(b)        Authentic, Not                                            COSI-DOJ-000430671
          Seafood Products                                        hearsay,
          Antitrust Litigation)                                   Relevant to
                                                                  existence and
                                                                  scope of alleged
                                                                  conspiracy,
                                                                  Impeachment


     2514 DOJ Interview           Michael White; Jay H, R, 403,   Created by                                   03/31/2016   TUNA-DOJ-000002910-
          Summary [Mike           Buteyn             MIL# 3 (Dkt. DOJ, Not                                                   TUNA-DOJ-000002926
          White] with                                No. 222)     hearsay,                                                  TUNA-DOJ-000002640-
          Attachments 1-2                                         Relevant to                                                TUNA-DOJ-000002650
                                                                  existence and
                                                                  scope of
                                                                  conspiracy,
                                                                  Impeachment,
                                                                  Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  Opp to MIL #3,




1354995.v1                                                                        350 of 498                                                              11/3/2019
                                 Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 356 of 503


                                                                 JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                     United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description      Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date        Bates Range               Date
                                Witness                      Objections                                                                     Marked Admitted
                                                                                                                                            for ID
     2515 DOJ Interview     Michael White;    H, R, 403,   Created by                                    10/13/2016   TUNA-DOJ-000002994-
          Summary [Mike     Natasha Nicholson MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003011
          White]            Gaviria           No. 222)     hearsay,
                                                           Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3

     2516 DOJ Interview     Michael White;    H, R, 403,   Created by                                    12/11/2017   TUNA-DOJ-000003294-
          Summary [Mike     Natasha Nicholson MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003299
          White]            Gaviria           No. 222)     hearsay,
                                                           Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3,




1354995.v1                                                                  351 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 357 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &      Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                    Witness                      Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2517 DOJ Interview        Michael White;    H, R, 403,   Created by                                    12/12/2017   TUNA-DOJ-000003300
          Summary [Mike        Natasha Nicholson MIL# 3 (Dkt. DOJ, Not
          White]               Gaviria           No. 222)     hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3

     2518 Reporter's Transcript Michael White    F, H, R, 403, 902(4),                                      12/13/2017   TUNA-DOJ-000002236-
          of Proceedings-                        613(b)        Authentic, Not                                             TUNA-DOJ-000002278
          Testimony of Michael                                 hearsay,
          White (Grand Jury 17-                                Relevant to
          2)                                                   existence and
                                                               scope of alleged
                                                               conspiracy,
                                                               Impeachment




1354995.v1                                                                     352 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 358 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                     Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                 for ID
     2519 Deposition of Michael Michael White      F, H, R, 403, 902(4),                                      12/06/2018   COSI-DOJ-000435143-
          Ray White (In re                         613(b)        Authentic, Not                                            COSI-DOJ-000435508
          Packaged Seafood                                       hearsay,
          Products Antitrust                                     Relevant to
          Litigation)                                            existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment


     2520 Table re Steve Hodge   Charles Handford; F, H          902(4),                                      00/00/2011   TUNA-DOJ-000002696-
          Phone Records:         Stephen Hodge;                  Authentic, Not                                             TUNA-DOJ-000002700
          Contact with Ken       John Sawyer;                    hearsay,
          Worsham (11/1/11-      Joseph Tuza;                    Relevant to
          12/19/13)              Kenneth Worsham;                existence and
                                 Summary Witness;                scope of alleged
                                 Natasha Nicholson               conspiracy,
                                 Gaviria                         Impeachment


     2521 Transcript of the    Kenneth Worsham F, H, R, 403,     902(4),                                      12/03/2015   TUNA-DOJ-000002063-
          Videotaped Oral                      613(b)            Authentic, Not                                             TUNA-DOJ-000002164
          Investigative                                          hearsay,
          Testimony of Kenneth                                   Relevant to
          Robert Worsham (CID                                    existence and
          No. 28396)                                             scope of alleged
                                                                 conspiracy,
                                                                 Impeachment




1354995.v1                                                                       353 of 498                                                              11/3/2019
                                  Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 359 of 503


                                                                 JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                     United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description       Purpose &       Objections   Response to         [Blank for Court Use]   Doc Date        Bates Range               Date
                                 Witness                     Objections                                                                     Marked Admitted
                                                                                                                                            for ID
     2522 Plea Agreement in re Kenneth Worsham Already on N/A                                            12/19/2016   TUNA-DOJ-000003385-
          U.S. v. K. Worsham,                  Gov List (Ex.                                                           TUNA-DOJ-000003395
          Case No. 16-cr-00535-                811)
          ECM
     2523 DOJ Interview      Kenneth Worsham; H, R, 403,   Created by                                    01/19/2017   TUNA-DOJ-000003049-
          Summary [Kenneth   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003062
          Worsham]                            No. 222)     hearsay,
                                                           Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3




1354995.v1                                                                  354 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 360 of 503


                                                                    JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description         Purpose &       Objections    Response to         [Blank for Court Use]   Doc Date        Bates Range               Date
                                   Witness                      Objections                                                                     Marked Admitted
                                                                                                                                               for ID
     2524 DOJ Interview        Kenneth Worsham; H, R, 403,    Created by                                    02/10/2017   TUNA-DOJ-000003074-
          Summary [Kenneth     Natasha Nicholson MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003095
          Worsham]             Gaviria           No. 222)     hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3

     2525 FBI FD-302 Form re   Kenneth Worsham; H, R, 403,   Created by                                     02/14/2017   TUNA-FBI-000000060-
          Kenneth Worsham      Deborah S. Bond  MIL# 3 (Dkt. DOJ, Not                                                     TUNA-FBI-000000061
          Interview                             No. 222)     hearsay,
                                                             Relevant to
                                                             existence and
                                                             scope of
                                                             conspiracy,
                                                             Impeachment,
                                                             Admissible
                                                             under 403
                                                             (probative and
                                                             non-
                                                             prejudicial),
                                                             Opp to MIL #3




1354995.v1                                                                     355 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 361 of 503


                                                                     JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                    Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                for ID
     2526 DOJ Interview        Kenneth Worsham; H, R, 403,   Created by                                      03/07/2017   TUNA-DOJ-000003113-
          Summary [Kenneth     Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                      TUNA-DOJ-000003129
          Worsham]                              No. 222)     hearsay,
                                                             Relevant to
                                                             existence and
                                                             scope of
                                                             conspiracy,
                                                             Impeachment,
                                                             Admissible
                                                             under 403
                                                             (probative and
                                                             non-
                                                             prejudicial),
                                                             Opp to MIL #3

     2527 Transcript of [Plea]   Kenneth Worsham F, H, R, 403,   902(4),                                     03/15/2017   TUNA-DOJ-00000017-
          Proceedings in re U.S.                 613(b)          Authentic, Not                                            TUNA-DOJ-00000032
          v. K. Worsham , Case                                   hearsay,
          No. 16-cr-00535-ECM                                    Relevant to
                                                                 existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment




1354995.v1                                                                      356 of 498                                                              11/3/2019
                                  Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 362 of 503


                                                                 JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                     United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description       Purpose &       Objections   Response to         [Blank for Court Use]   Doc Date        Bates Range               Date
                                 Witness                     Objections                                                                     Marked Admitted
                                                                                                                                            for ID
     2528 DOJ Interview      Kenneth Worsham; H, R, 403,   Created by                                    04/20/2017   TUNA-DOJ-000003133-
          Summary [Kenneth   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003149
          Worsham]                            No. 222)     hearsay,
                                                           Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3

     2529 DOJ Interview      Kenneth Worsham; H, R, 403,   Created by                                    05/23/2017   TUNA-DOJ-000003150-
          Summary [Kenneth   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003165
          Worsham]                            No. 222)     hearsay,
                                                           Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3




1354995.v1                                                                  357 of 498                                                              11/3/2019
                                  Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 363 of 503


                                                                 JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                     United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #       Description       Purpose &       Objections   Response to         [Blank for Court Use]   Doc Date        Bates Range               Date
                                 Witness                     Objections                                                                     Marked Admitted
                                                                                                                                            for ID
     2530 DOJ Interview      Kenneth Worsham; H, R, 403,   Created by                                    09/20/2017   TUNA-DOJ-000003261-
          Summary [Kenneth   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003263
          Worsham]                            No. 222)     hearsay,
                                                           Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3

     2531 DOJ Interview      Kenneth Worsham; H, R, 403,   Created by                                    02/13/2018   TUNA-DOJ-000003317-
          Summary [Kenneth   Haylee Bernal    MIL# 3 (Dkt. DOJ, Not                                                    TUNA-DOJ-000003325
          Worsham]                            No. 222)     hearsay,
                                                           Relevant to
                                                           existence and
                                                           scope of
                                                           conspiracy,
                                                           Impeachment,
                                                           Admissible
                                                           under 403
                                                           (probative and
                                                           non-
                                                           prejudicial),
                                                           Opp to MIL #3




1354995.v1                                                                  358 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 364 of 503


                                                                      JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range                Date
                                     Witness                       Objections                                                                     Marked Admitted
                                                                                                                                                  for ID
     2532 Reporter's Transcript Kenneth Worsham F, H, R, 403,    902(4),                                      02/15/2018   TUNA-DOJ-000002279-
          of Proceedings-                       613(b)           Authentic, Not                                             TUNA-DOJ-000002386
          Testimony of Ken                                       hearsay,
          Worsham (Grand Jury                                    Relevant to
          17-2)                                                  existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment


     2533 Deposition of Kenneth Kenneth Worsham F, H, R, 403,    902(4),                                      05/21/2018   TUNA-MDL-000000001-
          Worsham (In re                        613(b)           Authentic, Not                                             TUNA-MDL-000000269
          Packaged Seafood                                       hearsay,
          Products Antitrust                                     Relevant to
          Litigation)                                            existence and
                                                                 scope of alleged
                                                                 conspiracy,
                                                                 Impeachment


     2534 Deposition of Robert   Summary Witness   F, H, R, 403, 902(4),                                      05/08/2018    COSI-DOJ-000431088-
          Worsham (In re                           613(b)        Authentic, Not                                             COSI-DOJ-000431417
          Packaged Seafood                                       hearsay,
          Products Antitrust                                     Relevant to
          Litigation)                                            existence and
                                                                 scope of alleged
                                                                 conspiracy


     2535 2010 Performance     Scott Cameron       H, C          Not hearsay,                                 00/00/2011      BBDOJ-000118598-
          Management                                             Complete                                                     BBDOJ-000118610
          Assessment (PMA) for
          Scott Cameron



1354995.v1                                                                       359 of 498                                                               11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 365 of 503


                                                                   JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                    Witness                    Objections                                                                    Marked Admitted
                                                                                                                                             for ID
     2536 2011 Performance     Scott Cameron    H, C          Not hearsay,                                00/00/2012      BBDOJ-000005720-
          Management                                          Complete                                                    BBDOJ-000005735
          Assessment (PMA) for
          Scott Cameron
     2537 2012 Performance     Scott Cameron    H, C          Not hearsay,                                00/00/2013      BBDOJ-001326021-
          Management                                          Complete                                                    BBDOJ-001326030
          Assessment (PMA) for
          Scott Cameron
     2538 2014 Performance     Scott Cameron    H, C          Not hearsay,                                00/00/2015      BBDOJ-000739365-
          Management                                          Complete                                                    BBDOJ-000739374
          Assessment (PMA) for
          Scott Cameron
     2539 2011 Performance     Kenneth Worsham H, C           Not hearsay,                                00/00/2012      BBDOJ-000036572-
          Management                                          Complete                                                    BBDOJ-000036584
          Assessment (PMA) for
          Ken Worsham
     2540 2012 Performance     Kenneth Worsham H, C           Not hearsay,                                00/00/2013      BBDOJ-000118614-
          Management                                          Complete                                                    BBDOJ-000118622
          Assessment (PMA) for
          Ken Worsham
     2541 Letter to Roszmann   David Roszmann   H, 613(b)     Not hearsay,                                 5/11/2018   TUNA-DOJ-000005338-
          from Kumar re                                       Impeachment                                               TUNA-DOJ-000005339
          Packaged Seafood
          Investigation
     2542 Letter to Sawyer from John Sawyer     H, 613(b)     Not hearsay,                                11/12/2018   TUNA-DOJ-000005335-
          Kumar re Cooperation                                Impeachment                                               TUNA-DOJ-000005337
          & Nonprosecution
          Agreement




1354995.v1                                                                   360 of 498                                                              11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 366 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2543 Spreadsheet re         David Burt; Scott R, 403, MIL      Relevant to                                  9/00/2010   BBDOJ-000467421
          September '10 ECM -    Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)    Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2544 Spreadsheet re October David Burt; Scott R, 403, MIL      Relevant to                                 10/00/2010   BBDOJ-001009573
          '10 ECM - PL Section Cameron; Patty       # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         361 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 367 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2545 Spreadsheet re         David Burt; Scott R, 403, MIL      Relevant to                                 12/00/2010   BBDOJ-001009565
          December '10 ECM -     Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)    Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2546 Spreadsheet re January David Burt; Scott R, 403, MIL      Relevant to                                  1/00/2011   BBDOJ-001009576
          '11 ECM - PL Section Cameron; Patty       # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         362 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 368 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2547 Spreadsheet re         David Burt; Scott R, 403, MIL      Relevant to                                  2/00/2011   BBDOJ-001325850
          February '11 ECM -     Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section v2 (Native) Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2548 Spreadsheet re March David Burt; Scott R, 403, MIL        Relevant to                                  3/00/2011   BBDOJ-001009580
          '11 ECM - PL Section Cameron; Patty     # 1 (Dkt. No.     knowledge,
          (Native)             Chavez; Doug       220)              existence and
                               Hines; Jill Irvin;                   scope of alleged
                               Kent McNeil;                         conspiracy,
                               David Melbourne;                     Admissible
                               Daniel Nestojko;                     under 403
                               Jan Tharp; Kenneth                   (probative and
                               Worsham; James                       non-
                               Levinsohn;                           prejudicial),
                               Summary Witness                      Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         363 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 369 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2549 Spreadsheet re April David Burt; Scott R, 403, MIL        Relevant to                                  4/00/2011   BBDOJ-001009574
          '11 ECM - PL Section Cameron; Patty     # 1 (Dkt. No.     knowledge,
          (Native)             Chavez; Doug       220)              existence and
                               Hines; Jill Irvin;                   scope of alleged
                               Kent McNeil;                         conspiracy,
                               David Melbourne;                     Admissible
                               Daniel Nestojko;                     under 403
                               Jan Tharp; Kenneth                   (probative and
                               Worsham; James                       non-
                               Levinsohn;                           prejudicial),
                               Summary Witness                      Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2550 Spreadsheet re May '11 David Burt; Scott R, 403, MIL      Relevant to                                  5/00/2011   BBDOJ-001009581
          ECM - PL Section       Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         364 of 498                                                          11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 370 of 503


                                                                        JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                         Objections                                                                Marked Admitted
                                                                                                                                                for ID
     2551 Spreadsheet re June '11 David Burt; Scott R, 403, MIL      Relevant to                                  6/00/2011   BBDOJ-001407610
          ECM - PL Section        Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)                Chavez; Doug       220)            existence and
                                  Hines; Jill Irvin;                 scope of alleged
                                  Kent McNeil;                       conspiracy,
                                  David Melbourne;                   Admissible
                                  Daniel Nestojko;                   under 403
                                  Jan Tharp; Kenneth                 (probative and
                                  Worsham; James                     non-
                                  Levinsohn;                         prejudicial),
                                  Summary Witness                    Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




     2552 Spreadsheet re July '11 David Burt; Scott R, 403, MIL      Relevant to                                  7/00/2011   BBDOJ-001009577
          ECM - PL Section        Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)                Chavez; Doug       220)            existence and
                                  Hines; Jill Irvin;                 scope of alleged
                                  Kent McNeil;                       conspiracy,
                                  David Melbourne;                   Admissible
                                  Daniel Nestojko;                   under 403
                                  Jan Tharp; Kenneth                 (probative and
                                  Worsham; James                     non-
                                  Levinsohn;                         prejudicial),
                                  Summary Witness                    Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




1354995.v1                                                                          365 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 371 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                        Objections                                                                Marked Admitted
                                                                                                                                              for ID
     2553 Spreadsheet re August David Burt; Scott R, 403, MIL      Relevant to                                  8/00/2011   BBDOJ-000908285
          '11 ECM - PL Section Cameron; Patty      # 1 (Dkt. No.   knowledge,
          (Native)              Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




     2554 Spreadsheet re        David Burt; Scott R, 403, MIL      Relevant to                                  9/00/2011   BBDOJ-001407663
          September '11 ECM -   Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)   Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                        366 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 372 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2555 Spreadsheet re October David Burt; Scott R, 403, MIL      Relevant to                                 10/00/2011   BBDOJ-001009583
          '11 ECM - PL Section Cameron; Patty       # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2556 Spreadsheet re         David Burt; Scott R, 403, MIL      Relevant to                                 11/00/2011   BBDOJ-001009582
          November '11 ECM -     Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)    Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         367 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 373 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2557 Spreadsheet re         David Burt; Scott R, 403, MIL      Relevant to                                 12/00/2011   BBDOJ-001407609
          December '11 ECM -     Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)    Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2558 Spreadsheet re January David Burt; Scott R, 403, MIL      Relevant to                                  1/00/2012   BBDOJ-000541669
          '12 ECM - PL           Cameron; Patty     # 1 (Dkt. No.   knowledge,
          Section(L) (Native)    Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         368 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 374 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                        Objections                                                                Marked Admitted
                                                                                                                                              for ID
     2559 Spreadsheet re        David Burt; Scott R, 403, MIL      Relevant to                                  2/00/2012   BBDOJ-000541668
          February '12 ECM -    Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section Final      Chavez; Doug       220)            existence and
          (Native)              Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




     2560 Spreadsheet re March David Burt; Scott R, 403, MIL       Relevant to                                  3/00/2012   BBDOJ-000541670
          '12 ECM - PL Section Cameron; Patty     # 1 (Dkt. No.    knowledge,
          (Native)             Chavez; Doug       220)             existence and
                               Hines; Jill Irvin;                  scope of alleged
                               Kent McNeil;                        conspiracy,
                               David Melbourne;                    Admissible
                               Daniel Nestojko;                    under 403
                               Jan Tharp; Kenneth                  (probative and
                               Worsham; James                      non-
                               Levinsohn;                          prejudicial),
                               Summary Witness                     Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                        369 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 375 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2561 Spreadsheet re April David Burt; Scott R, 403, MIL        Relevant to                                  4/00/2012   BBDOJ-001407664
          '12 ECM - PL Section Cameron; Patty     # 1 (Dkt. No.     knowledge,
          (Native)             Chavez; Doug       220)              existence and
                               Hines; Jill Irvin;                   scope of alleged
                               Kent McNeil;                         conspiracy,
                               David Melbourne;                     Admissible
                               Daniel Nestojko;                     under 403
                               Jan Tharp; Kenneth                   (probative and
                               Worsham; James                       non-
                               Levinsohn;                           prejudicial),
                               Summary Witness                      Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2562 Spreadsheet re May '12 David Burt; Scott R, 403, MIL      Relevant to                                  5/00/2012   BBDOJ-001005521
          ECM - PL Section       Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         370 of 498                                                          11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 376 of 503


                                                                        JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                         Objections                                                                 Marked Admitted
                                                                                                                                                 for ID
     2563 Spreadsheet re June '12 David Burt; Scott R, 403, MIL      Relevant to                                  6/00/2012       BB-000828560
          ECM - PL Section        Cameron; Patty     # 1 (Dkt. No.   knowledge,
          Final (Native)          Chavez; Doug       220)            existence and
                                  Hines; Jill Irvin;                 scope of alleged
                                  Kent McNeil;                       conspiracy,
                                  David Melbourne;                   Admissible
                                  Daniel Nestojko;                   under 403
                                  Jan Tharp; Kenneth                 (probative and
                                  Worsham; James                     non-
                                  Levinsohn;                         prejudicial),
                                  Summary Witness                    Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




     2564 Spreadsheet re July '12 David Burt; Scott R, 403, MIL      Relevant to                                  7/00/2012   BBDOJ-000023689
          ECM - PL Section        Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)                Chavez; Doug       220)            existence and
                                  Hines; Jill Irvin;                 scope of alleged
                                  Kent McNeil;                       conspiracy,
                                  David Melbourne;                   Admissible
                                  Daniel Nestojko;                   under 403
                                  Jan Tharp; Kenneth                 (probative and
                                  Worsham; James                     non-
                                  Levinsohn;                         prejudicial),
                                  Summary Witness                    Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




1354995.v1                                                                          371 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 377 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                        Objections                                                                Marked Admitted
                                                                                                                                              for ID
     2565 Spreadsheet re August David Burt; Scott R, 403, MIL      Relevant to                                  8/00/2012   BBDOJ-000023688
          '12 ECM - PL Section Cameron; Patty      # 1 (Dkt. No.   knowledge,
          (Native)              Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




     2566 Spreadsheet re        David Burt; Scott R, 403, MIL      Relevant to                                  9/00/2012   BBDOJ-000023690
          September '12 ECM -   Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)   Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                        372 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 378 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2567 Spreadsheet re October David Burt; Scott R, 403, MIL      Relevant to                                 10/00/2012   BBDOJ-001005522
          '12 ECM - PL Section Cameron; Patty       # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2568 Spreadsheet re         David Burt; Scott R, 403, MIL      Relevant to                                 11/00/2012   BBDOJ-001439444
          November '12 ECM -     Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)    Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         373 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 379 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2569 Spreadsheet re         David Burt; Scott R, 403, MIL      Relevant to                                 12/00/2012       BB-000834492
          December '12           Cameron; Patty     # 1 (Dkt. No.   knowledge,
          ECM_PL Section         Chavez; Doug       220)            existence and
          (Native)               Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2570 Spreadsheet re January David Burt; Scott R, 403, MIL      Relevant to                                  1/00/2013       BB-000798994
          '13 ECM - PL Section Cameron; Patty       # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         374 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 380 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                 Marked Admitted
                                                                                                                                               for ID
     2571 Spreadsheet re        David Burt; Scott R, 403, MIL      Relevant to                                  2/00/2013       BB-000011790
          February '13 ECM -    Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)   Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




     2572 Spreadsheet re March David Burt; Scott R, 403, MIL       Relevant to                                  3/00/2013       BB-000158522
          '13 ECM - PL Section Cameron; Patty     # 1 (Dkt. No.    knowledge,
          (Native)             Chavez; Doug       220)             existence and
                               Hines; Jill Irvin;                  scope of alleged
                               Kent McNeil;                        conspiracy,
                               David Melbourne;                    Admissible
                               Daniel Nestojko;                    under 403
                               Jan Tharp; Kenneth                  (probative and
                               Worsham; James                      non-
                               Levinsohn;                          prejudicial),
                               Summary Witness                     Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                        375 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 381 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2573 Spreadsheet re April David Burt; Scott R, 403, MIL        Relevant to                                  4/00/2013       BB-000011141
          '13 ECM - PL Section Cameron; Patty     # 1 (Dkt. No.     knowledge,
          (Native)             Chavez; Doug       220)              existence and
                               Hines; Jill Irvin;                   scope of alleged
                               Kent McNeil;                         conspiracy,
                               David Melbourne;                     Admissible
                               Daniel Nestojko;                     under 403
                               Jan Tharp; Kenneth                   (probative and
                               Worsham; James                       non-
                               Levinsohn;                           prejudicial),
                               Summary Witness                      Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2574 Spreadsheet re May '13 David Burt; Scott R, 403, MIL      Relevant to                                  5/00/2013       BB-000013205
          ECM - PL Section       Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         376 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 382 of 503


                                                                        JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                         Objections                                                                 Marked Admitted
                                                                                                                                                 for ID
     2575 Spreadsheet re June '13 David Burt; Scott R, 403, MIL      Relevant to                                  6/00/2013       BB-000011142
          ECM - PL Section        Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)                Chavez; Doug       220)            existence and
                                  Hines; Jill Irvin;                 scope of alleged
                                  Kent McNeil;                       conspiracy,
                                  David Melbourne;                   Admissible
                                  Daniel Nestojko;                   under 403
                                  Jan Tharp; Kenneth                 (probative and
                                  Worsham; James                     non-
                                  Levinsohn;                         prejudicial),
                                  Summary Witness                    Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




     2576 Spreadsheet re July '13 David Burt; Scott R, 403, MIL      Relevant to                                  7/00/2013       BB-000011791
          ECM - PL Section        Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)                Chavez; Doug       220)            existence and
                                  Hines; Jill Irvin;                 scope of alleged
                                  Kent McNeil;                       conspiracy,
                                  David Melbourne;                   Admissible
                                  Daniel Nestojko;                   under 403
                                  Jan Tharp; Kenneth                 (probative and
                                  Worsham; James                     non-
                                  Levinsohn;                         prejudicial),
                                  Summary Witness                    Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




1354995.v1                                                                          377 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 383 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                 Marked Admitted
                                                                                                                                               for ID
     2577 Spreadsheet re August David Burt; Scott R, 403, MIL      Relevant to                                  8/00/2013       BB-000886072
          '13 ECM - PL Section Cameron; Patty      # 1 (Dkt. No.   knowledge,
          (Native)              Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




     2578 Spreadsheet re        David Burt; Scott R, 403, MIL      Relevant to                                  9/00/2013       BB-000011143
          September '13 ECM -   Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)   Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                        378 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 384 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2579 Spreadsheet re October David Burt; Scott R, 403, MIL      Relevant to                                 10/00/2013       BB-000150153
          '13 ECM - PL Section Cameron; Patty       # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2580 Spreadsheet re         David Burt; Scott R, 403, MIL      Relevant to                                 11/00/2013       BB-000120731
          November '13 ECM -     Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)    Chavez; Doug       220)            existence and
                                 Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         379 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 385 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                        Objections                                                                 Marked Admitted
                                                                                                                                               for ID
     2581 Spreadsheet re        David Burt; Scott R, 403, MIL      Relevant to                                 12/00/2013       BB-000120730
          December '13 ECM -    Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)   Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




     2582 Spreadsheet re        David Burt; Scott R, 403, MIL      Relevant to                                 11/00/2010   BBDOJ-001009572
          November '10 ECM -    Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)   Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                        380 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 386 of 503


                                                                         JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #        Description            Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2583 Bumble Bee              David Burt; Scott R, 403          Relevant to                                  8/12/2010   BBDOJ-000094463-
          Presentation re US LE   Cameron; Patty                    knowledge,                                               BBDOJ-000094531
          2010 - OB 2011 Sales    Chavez; Doug                      existence and
          & Marketing Budget      Hines; Jill Irvin;                scope of alleged
          Review (Native)         Kent McNeil;                      conspiracy,
                                  David Melbourne;                  Admissible
                                  Daniel Nestojko;                  under 403
                                  Jan Tharp; Kenneth                (probative and
                                  Worsham; James                    non-
                                  Levinsohn;                        prejudicial),
                                  Summary Witness                   PTC Order re
                                                                    DOJ MIL #1



     2584 Bumble Bee              David Burt; Scott                 No stated                                     8/3/2011   BBDOJ-000035803-
          Presentation re US      Cameron; Patty                    objection                                                BBDOJ-000035861
          LE2 2011 - OB 2012      Chavez; Doug
          Sales & Marketing       Hines; Jill Irvin;
          Budget Review           Kent McNeil;
          (Native)                David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                         381 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 387 of 503


                                                                        JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description           Purpose &         Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2585 Bumble Bee             David Burt; Scott                  No stated                                   00/00/2011   BBDOJ-000999783-
          Presentation re 2011   Cameron; Patty                     objection                                                  BBDOJ-0009999
          Strategic Plan         Chavez; Doug
          Appendices (Native)    Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; James
                                 Levinsohn;
                                 Summary Witness


     2586 Presentation re Bumble David Burt; Scott                  No stated                                   12/14/2011   BBDOJ-000999342-
          Bee Foods 2012 - 2016 Cameron; Patty                      objection                                                BBDOJ-000999603
          Strategic Plan (Native) Chavez; Doug
                                  Hines; Jill Irvin;
                                  Kent McNeil;
                                  David Melbourne;
                                  Daniel Nestojko;
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                         382 of 498                                                           11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 388 of 503


                                                                            JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                                United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description             Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                         Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                  for ID
     2587 Email to Cray,             David Burt; Scott R, 403        Relevant to                                   1/20/2006   BBDOJ-000154466-
          Gimbert, Harrell, et al.   Cameron; Patty                  knowledge,                                                BBDOJ-000154491
          from Owens re Bulletin     Chavez; Charles                 existence and
          #06004 List Price          Handford; Doug                  scope of alleged
          Increase with              Hines; Jill Irvin;              conspiracy,
          attachments (2             Kent McNeil;                    Admissible
          Natives)                   David Melbourne;                under 403
                                     Daniel Nestojko;                (probative and
                                     Jan Tharp; Kenneth              non-
                                     Worsham; James                  prejudicial),
                                     Levinsohn;                      PTC Order re
                                     Summary Witness                 DOJ MIL #1



     2588 Email to Carter, Davis,    David Burt; Scott R, 403        Relevant to                                   4/21/2006   BBDOJ-000154492-
          Cray, et al. from          Cameron; Patty                  knowledge,                                                BBDOJ-000154495
          Owens re                   Chavez; Charles                 existence and
          Bulletine06011 -           Handford; Doug                  scope of alleged
          Albacore Increase with     Hines; Jill Irvin;              conspiracy,
          attachments (1 Native)     Kent McNeil;                    Admissible
                                     David Melbourne;                under 403
                                     Daniel Nestojko;                (probative and
                                     Jan Tharp; Kenneth              non-
                                     Worsham; James                  prejudicial),
                                     Levinsohn;                      PTC Order re
                                     Summary Witness                 DOJ MIL #1




1354995.v1                                                                           383 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 389 of 503


                                                                          JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2589 Email to Abrohms,        David Burt; Scott R, 403        Relevant to                                    5/1/2007   BBDOJ-000154505-
          Anders, Cray, et al.     Cameron; Patty                  knowledge,                                                BBDOJ-000154513
          from Mullendore re       Chavez; Charles                 existence and
          Bulletin #07019 CLH      Handford; Doug                  scope of alleged
          Price Increase with      Hines; Jill Irvin;              conspiracy,
          attachments (1 Native)   Kent McNeil;                    Admissible
                                   David Melbourne;                under 403
                                   Daniel Nestojko;                (probative and
                                   Jan Tharp; Kenneth              non-
                                   Worsham; James                  prejudicial),
                                   Levinsohn;                      PTC Order re
                                   Summary Witness                 DOJ MIL #1



     2590 Email to Callaghan,      David Burt; Scott R, 403        Relevant to                                   6/27/2008   BBDOJ-000154551-
          Gabriel, GF-BB DL        Cameron; Patty                  knowledge,                                                BBDOJ-000154555
          Procurement, et al.      Chavez; Charles                 existence and
          from Sorenson re         Handford; Doug                  scope of alleged
          Bulletin #08037 Price    Hines; Jill Irvin;              conspiracy,
          Increases & Tuna         Kent McNeil;                    Admissible
          Downsizing 9-29-08       David Melbourne;                under 403
          with attachments (2      Daniel Nestojko;                (probative and
          Native)                  Jan Tharp; Kenneth              non-
                                   Worsham; James                  prejudicial),
                                   Levinsohn;                      PTC Order re
                                   Summary Witness                 DOJ MIL #1




1354995.v1                                                                         384 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 390 of 503


                                                                          JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2591 Email to Callaghan,      David Burt; Scott R, 403        Relevant to                                   10/2/2008   BBDOJ-000154612-
          Gabriel, GF-BB DL        Cameron; Patty                  knowledge,                                                BBDOJ-000154616
          Demand Planning, et      Chavez; Charles                 existence and
          al. from Sorenson re     Handford; Doug                  scope of alleged
          Bulletin #08062 1-1-09   Hines; Jill Irvin;              conspiracy,
          BB List Price Increase   Kent McNeil;                    Admissible
          with attachments (1      David Melbourne;                under 403
          Native)                  Daniel Nestojko;                (probative and
                                   Jan Tharp; Kenneth              non-
                                   Worsham; James                  prejudicial),
                                   Levinsohn;                      PTC Order re
                                   Summary Witness                 DOJ MIL #1



     2592 Email to Callahan,       David Burt; Scott R, 403        Relevant to                                   1/21/2009   BBDOJ-000154623-
          Carter, DiLeva, et al.   Cameron; Patty                  knowledge,                                                BBDOJ-000154628
          from Sorenson re         Chavez; Doug                    existence and
          Bulletin #09003 Q1-09    Hines; Jill Irvin;              scope of alleged
          Bumble Bee Size          Kent McNeil;                    conspiracy,
          Conversions and Price    David Melbourne;                Admissible
          List Updates wit         Daniel Nestojko;                under 403
          Attachments (2 Native)   Jan Tharp; Kenneth              (probative and
                                   Worsham; James                  non-
                                   Levinsohn;                      prejudicial),
                                   Summary Witness                 PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                         385 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 391 of 503


                                                                          JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2593 Letter to Our Valued    Donald Binotto;    R, 403        Relevant to                                   1/30/2006   BBDOJ-000013245-
          Customers from Cole     Andrew Choe;                     knowledge,                                                BBDOJ-000013246
          re Announcement of      Charles Handford;                existence and
          Price Advances on       Stephen Hodge;                   scope of alleged
          Select Starkest         Joseph Tuza; David               conspiracy,
          Seafood Items with      Burt; Scott                      Admissible
          Attachment (Native)     Cameron; Patty                   under 403
                                  Chavez; Doug                     (probative and
                                  Hines; Jill Irvin;               non-
                                  Kent McNeil;                     prejudicial),
                                  David Melbourne;                 PTC Order re
                                  Daniel Nestojko;                 DOJ MIL #1
                                  Jan Tharp; Kenneth
                                  Worsham; James
                                  Levinsohn;
                                  Summary Witness



     2594 Letter to Our Valued    Donald Binotto;    R, 403        Relevant to                                    8/6/2007      SKC000320774-
          Customers from Cole     Andrew Choe;                     knowledge,                                                    SKC000320775
          re Announcement of      Charles Handford;                existence and
          Starkest Taking Price   Stephen Hodge;                   scope of alleged
          Advances on Select      Joseph Tuza; James               conspiracy,
          Chunk Light Tuna        Levinsohn;                       Admissible
          Items with Attachment   Summary Witness                  under 403
          (Native)                                                 (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                         386 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 392 of 503


                                                                          JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                      Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2595 Letter to Our Valued    Donald Binotto;    R, 403        Relevant to                                   8/27/2008      SKC001014776-
          Customers from Cole     Andrew Choe;                     knowledge,                                                    SKC001014777
          re Announcement of      Charles Handford;                existence and
          Price Increases in      Stephen Hodge;                   scope of alleged
          Select Segments of      Joseph Tuza; James               conspiracy,
          StarKist Canned and     Levinsohn;                       Admissible
          Pouch Tuna with         Summary Witness                  under 403
          Attachment (Native)                                      (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   PTC Order re
                                                                   DOJ MIL #1



     2596 Letter to Our Valued    Donald Binotto;    R, 403        Relevant to                                   1/16/2009      SKC000041452-
          Customers from          Andrew Choe;                     knowledge,                                                    SKC000041462
          Binotto re              Charles Handford;                existence and
          Announcement of         Stephen Hodge;                   scope of alleged
          Price Decrease in       Joseph Tuza; James               conspiracy,
          Select Segments of      Levinsohn;                       Admissible
          StarKist Brand Canned   Summary Witness                  under 403
          and Pouch Tuna with                                      (probative and
          Attachments (2                                           non-
          Natives)                                                 prejudicial),
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                         387 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 393 of 503


                                                                           JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #        Description            Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                        Objections                                                                 Marked Admitted
                                                                                                                                                 for ID
     2597 Memorandum to Del        Donald Binotto;    R, 403        Relevant to                                   2/12/2009   BBDOJ-000002300-
          Monte Vend Brokers       Andrew Choe;                     knowledge,                                                BBDOJ-000002303
          from MacMurdo re Del     Charles Handford;                existence and
          Monte Vending Price      Stephen Hodge;                   scope of alleged
          List Starkest Price      Joseph Tuza; David               conspiracy,
          Reduction                Burt; Scott                      Admissible
                                   Cameron; Patty                   under 403
                                   Chavez; Doug                     (probative and
                                   Hines; Jill Irvin;               non-
                                   Kent McNeil;                     prejudicial),
                                   David Melbourne;                 PTC Order re
                                   Daniel Nestojko;                 DOJ MIL #1
                                   Jan Tharp; Kenneth
                                   Worsham; James
                                   Levinsohn;
                                   Summary Witness



     2598 StarKist Memorandum      Donald Binotto;    R, 403        Relevant to                                    5/3/2010      SKC000461765,
          to Advantage BDM's,      Andrew Choe;                     knowledge,                                                   SKC000461754-
          Leeper Company           Charles Handford;                existence and                                                 SCK000561757
          BDMs, Delmonte           Stephen Hodge;                   scope of alleged
          RSM's/BDM's-             Joseph Tuza; James               conspiracy,
          Distribution List from   Levinsohn;                       Admissible
          Hodge & Handford re      Summary Witness                  under 403
          Chuck Light 5oz - Net                                     (probative and
          Price Increase with                                       non-
          attachment                                                prejudicial),
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                          388 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 394 of 503


                                                                          JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description              Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                         Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                  for ID
     2599 StarKist Memorandum       Donald Binotto;                   No stated                                     3/2/2011      SKC000009402
          to Our Valued             Andrew Choe;                      objection
          Customers re List Price   Charles Handford;
          Announcement              Stephen Hodge;
                                    Joseph Tuza; James
                                    Levinsohn;
                                    Summary Witness

     2600 Facsimile re              Donald Binotto;                   No stated                                    1/16/2012   BBDOJ-000005599-
          Presentation re           Andrew Choe;                      objection                                                BBDOJ-000005610
          StarKist Pricing Action   Charles Handford;
          Effective March 25,       Stephen Hodge;
          2012 with attached        Hubert Tucker;
          1/13/12 Hodge             Joseph Tuza; David
          Memorandum re List        Burt; Scott
          Price Announcement        Cameron; Patty
                                    Chavez; Doug
                                    Hines; Jill Irvin;
                                    Kent McNeil;
                                    David Melbourne;
                                    Daniel Nestojko;
                                    Jan Tharp; Kenneth
                                    Worsham; James
                                    Levinsohn;
                                    Summary Witness




1354995.v1                                                                           389 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 395 of 503


                                                                          JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                              United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description              Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                         Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                  for ID
     2601 StarKist Memorandum       Donald Binotto;                   No stated                                    4/26/2012      SKC001212550
          to Our Valued             Andrew Choe;                      objection
          Customers from Hodge      Charles Handford;
          re List Price             Stephen Hodge;
          Announcement              Hubert Tucker;
                                    Joseph Tuza; James
                                    Levinsohn;
                                    Summary Witness

     2602 StarKist Memorandum       Donald Binotto;                   No stated                                     1/1/2013       BB-000221299
          to Our Valued             Andrew Choe;                      objection
          Customers re List Price   Charles Handford;
          Announcement              Stephen Hodge;
                                    Hubert Tucker;
                                    Joseph Tuza; David
                                    Burt; Scott
                                    Cameron; Patty
                                    Chavez; Doug
                                    Hines; Jill Irvin;
                                    Kent McNeil;
                                    David Melbourne;
                                    Daniel Nestojko;
                                    Jan Tharp; Kenneth
                                    Worsham; James
                                    Levinsohn;
                                    Summary Witness




1354995.v1                                                                           390 of 498                                                           11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 396 of 503


                                                                        JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #        Description         Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                    Witness                        Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2603 Presentation re Del   Donald Binotto;    R, 403        Relevant to                                    5/1/2006   BBDOJ-000013176-
          Monte Foods May 1,    Andrew Choe;                     knowledge,                                                BBDOJ-000013203
          2006 Pricing Action   Charles Handford;                existence and
          (Native)              Stephen Hodge;                   scope of alleged
                                Joseph Tuza; David               conspiracy,
                                Burt; Scott                      Admissible
                                Cameron; Patty                   under 403
                                Chavez; Doug                     (probative and
                                Hines; Jill Irvin;               non-
                                Kent McNeil;                     prejudicial),
                                David Melbourne;                 PTC Order re
                                Daniel Nestojko;                 DOJ MIL #1
                                Jan Tharp; Kenneth
                                Worsham; James
                                Levinsohn;
                                Summary Witness



     2604 Presentation re Del   Donald Binotto;    R, 403        Relevant to                                   8/26/2008      SKC001233220-
          Monte Foods           Andrew Choe;                     knowledge,                                                    SKC001244239
          Consumer Products -   Charles Handford;                existence and
          StarKist Brands       Stephen Hodge;                   scope of alleged
          November 2008 Price   Joseph Tuza; James               conspiracy,
          Increase (Native)     Levinsohn;                       Admissible
                                Summary Witness                  under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 PTC Order re
                                                                 DOJ MIL #1




1354995.v1                                                                       391 of 498                                                           11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 397 of 503


                                                                            JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                                United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #         Description             Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                         Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                  for ID
     2605 StarKist Presentation     Donald Binotto;    R, 403         Relevant to                                  1/16/2008      SKC001216774-
          re February 2009 List     Andrew Choe;                      knowledge,                                                   SKC001216789
          Price Decrease            Charles Handford;                 existence and
          Announcement              Stephen Hodge;                    scope of alleged
          (Native)                  Joseph Tuza; James                conspiracy,
                                    Levinsohn;                        Admissible
                                    Summary Witness                   under 403
                                                                      (probative and
                                                                      non-
                                                                      prejudicial),
                                                                      PTC Order re
                                                                      DOJ MIL #1



     2606 StarKist Presentation     Donald Binotto;                   No stated                                     3/4/2011      SKC000833931-
          re May 30, 2011 List      Andrew Choe;                      objection                                                    SKC000833937
          Price Increase            Charles Handford;
          Announcement              Stephen Hodge;
          (Native)                  Joseph Tuza; James
                                    Levinsohn;
                                    Summary Witness

     2607 StarKist Presentation     Donald Binotto;                   No stated                                    4/26/2012      SKC001212544-
          re Pricing Action         Andrew Choe;                      objection                                                    SKC001212549
          Effective July 30, 2012   Charles Handford;
          (Native)                  Stephen Hodge;
                                    Hubert Tucker;
                                    Joseph Tuza; James
                                    Levinsohn;
                                    Summary Witness




1354995.v1                                                                           392 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 398 of 503


                                                                             JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                                 United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #         Description            Purpose &         Objections     Response to        [Blank for Court Use]   Doc Date        Bates Range                Date
                                        Witness                         Objections                                                                     Marked Admitted
                                                                                                                                                       for ID
     2608 StarKist Presentation    Donald Binotto;                    No stated                                      7/1/2013         SKC000879965-
          re Pricing Action -      Andrew Choe;                       objection                                                        SKC000879972
          Specialty Light Meat     Charles Handford;
          Effective July 1, 2013   Stephen Hodge;
          (Native)                 Hubert Tucker;
                                   Joseph Tuza; James
                                   Levinsohn;
                                   Summary Witness

     2609 Chicken of the Sea       Shue Wing Chan;      R, 403        Relevant to                                    3/6/2006   COSI-DOJ-0000569927-
          Memorandum to All        David Roszmann;                    knowledge,                                                COSI-DOJ-0000569935
          Chicken of the Sea       John Sawyer;                       existence and
          Customers from           Michael White;                     scope of alleged
          Chicken of the Sea       James Levinsohn;                   conspiracy,
          International re List    Hubert Tucker;                     Admissible
          Price Advance with       Summary Witness                    under 403
          attachments (2 Native)                                      (probative and
                                                                      non-
                                                                      prejudicial),
                                                                      PTC Order re
                                                                      DOJ MIL #1




1354995.v1                                                                            393 of 498                                                               11/3/2019
                                          Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 399 of 503


                                                                             JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                                 United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description             Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                         Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                      for ID
     2610 Chicken of the Sea         Shue Wing Chan;    R, 403        Relevant to                                   9/30/2006   COSI-DOJ-000345440,
          Memorandum to All          David Roszmann;                  knowledge,                                                COSI-DOJ-000345438-
          Chicken of the Sea         John Sawyer;                     existence and                                             COSI-DOJ-000345439
          Brokers from Chicken       Hubert Tucker;                   scope of alleged
          of the Sea International   Michael White;                   conspiracy,
          re Salmon/Mackerel         James Levinsohn;                 Admissible
          List Price Advance         Summary Witness                  under 403
          with Attachment                                             (probative and
          (Native)                                                    non-
                                                                      prejudicial),
                                                                      PTC Order re
                                                                      DOJ MIL #1



     2611 Chicken of the Sea         Shue Wing Chan;    R, 403        Relevant to                                    5/7/2007   COSI-DOJ-000326683-
          Memorandum to Our          David Roszmann;                  knowledge,                                                COSI-DOJ-000326688
          Valued Customers           John Sawyer;                     existence and
          from Chicken of the        Hubert Tucker;                   scope of alleged
          Sea Intl re Chunk Light    Michael White;                   conspiracy,
          6 oz. Tuna List Price      James Levinsohn;                 Admissible
          Increase with              Summary Witness                  under 403
          attachments (2 Native)                                      (probative and
                                                                      non-
                                                                      prejudicial),
                                                                      PTC Order re
                                                                      DOJ MIL #1




1354995.v1                                                                            394 of 498                                                              11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 400 of 503


                                                                            JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                                United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description            Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                     for ID
     2612 Chicken of the Sea        Shue Wing Chan;    R, 403        Relevant to                                    7/3/2008   COSI-DOJ-000094376-
          Memorandum to All         David Roszmann;                  knowledge,                                                COSI-DOJ-000094378
          Chicken of the Sea        John Sawyer;                     existence and
          Customers from            Hubert Tucker;                   scope of alleged
          Chicken of the Sea Intl   Michael White;                   conspiracy,
          re Pricing Action/List    James Levinsohn;                 Admissible
          Price Advance             Summary Witness                  under 403
          Effective 9/1/08                                           (probative and
          (attachments missing)                                      non-
                                                                     prejudicial),
                                                                     PTC Order re
                                                                     DOJ MIL #1



     2613 Chicken of the Sea        Shue Wing Chan;    R, 403        Relevant to                                   9/15/2009   COSI-DOJ-000034173-
          Memorandum to All         David Roszmann;                  knowledge,                                                COSI-DOJ-000034174
          Chicken of the Sea        John Sawyer;                     existence and
          Customers from            Hubert Tucker;                   scope of alleged
          Chicken of the Sea Intl   Michael White;                   conspiracy,
          re Pricing Action/List    James Levinsohn;                 Admissible
          Price Decline Effective   Summary Witness                  under 403
          1/1/10                                                     (probative and
                                                                     non-
                                                                     prejudicial),
                                                                     PTC Order re
                                                                     DOJ MIL #1




1354995.v1                                                                           395 of 498                                                              11/3/2019
                                         Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 401 of 503


                                                                            JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                                United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #         Description            Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                     for ID
     2614 Chicken of the Sea        Shue Wing Chan;    R, 403        Relevant to                                   5/14/2010   COSI-DOJ-000169111-
          Memorandum to All         David Roszmann;                  knowledge,                                                COSI-DOJ-000169114
          Chicken of the Sea        John Sawyer;                     existence and
          Brokers from Chicken      Hubert Tucker;                   scope of alleged
          of the Sea Intl re Net    Michael White;                   conspiracy,
          Price Increase - Chunk    James Levinsohn;                 Admissible
          Light Tuna 5 oz with      Summary Witness                  under 403
          attachment (Native)                                        (probative and
                                                                     non-
                                                                     prejudicial),
                                                                     PTC Order re
                                                                     DOJ MIL #1



     2615 Chicken of the Sea        Shue Wing Chan;                  No stated                                      5/6/2011   COSI-DOJ-000115730-
          Memorandum to All         David Roszmann;                  objection                                                 COSI-DOJ-000115732
          Chicken of the Sea        John Sawyer;
          Customers from            Hubert Tucker;
          Chicken of the Sea Intl   Michael White;
          re Pricing Action/List    James Levinsohn;
          Price Advance             Summary Witness
          Effective 7/1/2011
          with attachments (2
          Native)




1354995.v1                                                                           396 of 498                                                              11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 402 of 503


                                                                         JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #         Description            Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                        Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                    for ID
     2616 Chicken of the Sea       Shue Wing Chan;                   No stated                                    6/15/2011   COSI-DOJ-000048592-
          Memorandum to Our        David Roszmann;                   objection                                                COSI-DOJ-000048616
          Valued Customers         John Sawyer;
          from Chicken of the      Hubert Tucker;
          Sea Intl re List Price   Michael White;
          Advance Effective        James Levinsohn;
          09/01/02011 with         Summary Witness
          attachments (2 Native)


     2617 Chicken of the Sea       Shue Wing Chan;                   No stated                                    1/18/2012   COSI-DOJ-000000831-
          Memorandum to Our        David Roszmann;                   objection                                                COSI-DOJ-000000834
          Valued Customers         John Sawyer;
          from Chicken of the      Hubert Tucker;
          Sea Intl re List Price   Michael White;
          Advance Effective        James Levinsohn;
          04/01/2012               Summary Witness

     2618 Presentation re          Donald Binotto;                   No stated                                    7/00/2011        SKC000009471-
          StarKist Business        Andrew Choe;                      objection                                                      SKC000009647
          Review Board of          Charles Handford;
          Directors Meeting,       Stephen Hodge;
          Pittsburgh, July 18 to   Joseph Tuza; James
          20, 2011 (Native)        Levinsohn;
                                   Summary Witness




1354995.v1                                                                          397 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 403 of 503


                                                                        JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #         Description           Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2619 Agenda and              Donald Binotto;                   No stated                                   12/00/2012      SKC001212724-
          Presentation re         Andrew Choe;                      objection                                                    SKC001212843
          StarKist Business       Charles Handford;
          Review and Board of     Stephen Hodge;
          Directors Meetings,     Hubert Tucker;
          December 11-12, 2012    Joseph Tuza; James
          (Native)                Levinsohn;
                                  Summary Witness

     2620 Presentation re         Donald Binotto;                   No stated                                    4/00/2013      SKC001213697-
          StarKist Business       Andrew Choe;                      objection                                                    SKC001213762
          Review Meeting          Charles Handford;
          Pittsburgh, April 16-   Stephen Hodge;
          17, 2013 (Native)       Hubert Tucker;
                                  Joseph Tuza; James
                                  Levinsohn;
                                  Summary Witness

     2621 Presentation re         Donald Binotto;                   No stated                                   12/00/2013      SKC001212970-
          StarKist Business       Andrew Choe;                      objection                                                    SKC001213217
          Review Meeting,         Charles Handford;
          Seoul, December 5-6,    Stephen Hodge;
          2013                    Hubert Tucker;
                                  Joseph Tuza; James
                                  Levinsohn;
                                  Summary Witness




1354995.v1                                                                         398 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 404 of 503


                                                                           JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description            Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range                 Date
                                       Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                   for ID
     2622 StarKist Presentation    Donald Binotto;    R, 403        Relevant to                                  12/00/2014      StarKist003482-
          re Board of Directors    Andrew Choe;                     knowledge,                                                    StarKist003561
          Meeting Financial        Charles Handford;                existence and
          Review 12.17-18.2014     Stephen Hodge;                   scope of alleged
          (Native)                 Hubert Tucker;                   conspiracy,
                                   Joseph Tuza; James               Admissible
                                   Levinsohn;                       under 403
                                   Summary Witness                  (probative and
                                                                    non-
                                                                    prejudicial),
                                                                    PTC Order re
                                                                    DOJ MIL #1



     2623 StarKist Presentation    Donald Binotto;    R, 403        Relevant to                                   4/00/2015      StarKist017609-
          re Business Review       Andrew Choe;                     knowledge,                                                    StarKist017662
          and Board of Directors   Charles Handford;                existence and
          Meeting, 4/15-16/2015    Stephen Hodge;                   scope of alleged
          (Native)                 Hubert Tucker;                   conspiracy,
                                   Joseph Tuza; James               Admissible
                                   Levinsohn;                       under 403
                                   Summary Witness                  (probative and
                                                                    non-
                                                                    prejudicial),
                                                                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                          399 of 498                                                             11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 405 of 503


                                                                       JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                      Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                   for ID
     2624 Chicken of the Sea     Shue Wing Chan;                    No stated                                    1/00/2010   COSI-DOJ-000034114-
          Skipjack & Albacore    David Roszmann;                    objection                                                COSI-DOJ-000034115
          Fish Charts            John Sawyer;
                                 Hubert Tucker;
                                 Michael White;
                                 James Levinsohn;
                                 Summary Witness

     2625 Spreadsheet re January David Burt; Scott R, 403, MIL      Relevant to                                  2/11/2010      BBDOJ-000908055
          '10 ECM - PL Section Cameron; Patty       # 1 (Dkt. No.   knowledge,
          (Native)               Chavez; Charles    220)            existence and
                                 Handford; Doug                     scope of alleged
                                 Hines; Jill Irvin;                 conspiracy,
                                 Kent McNeil;                       Admissible
                                 David Melbourne;                   under 403
                                 Daniel Nestojko;                   (probative and
                                 Jan Tharp; Kenneth                 non-
                                 Worsham; James                     prejudicial),
                                 Levinsohn;                         Opp to MIL #1,
                                 Summary Witness                    PTC Order re
                                                                    DOJ MIL #1




1354995.v1                                                                         400 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 406 of 503


                                                                      JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                     Witness                        Objections                                                                Marked Admitted
                                                                                                                                              for ID
     2626 Spreadsheet re        David Burt; Scott R, 403, MIL      Relevant to                                  3/11/2010   BBDOJ-000541894
          February '10 ECM -    Cameron; Patty     # 1 (Dkt. No.   knowledge,
          PL Section (Native)   Chavez; Doug       220)            existence and
                                Hines; Jill Irvin;                 scope of alleged
                                Kent McNeil;                       conspiracy,
                                David Melbourne;                   Admissible
                                Daniel Nestojko;                   under 403
                                Jan Tharp; Kenneth                 (probative and
                                Worsham; James                     non-
                                Levinsohn;                         prejudicial),
                                Summary Witness                    Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




     2627 Spreadsheet re March David Burt; Scott R, 403, MIL       Relevant to                                  3/00/2010   BBDOJ-001009570
          '10 ECM - PL Section Cameron; Patty     # 1 (Dkt. No.    knowledge,
          (Native)             Chavez; Doug       220)             existence and
                               Hines; Jill Irvin;                  scope of alleged
                               Kent McNeil;                        conspiracy,
                               David Melbourne;                    Admissible
                               Daniel Nestojko;                    under 403
                               Jan Tharp; Kenneth                  (probative and
                               Worsham; James                      non-
                               Levinsohn;                          prejudicial),
                               Summary Witness                     Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                        401 of 498                                                          11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 407 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                        Objections                                                                Marked Admitted
                                                                                                                                               for ID
     2628 Spreadsheet re April   David Burt; Scott R, 403, MIL      Relevant to                                  4/00/2010   BBDOJ-001009562
          '10 ECM - PL Section   Cameron; Patty     # 1 (Dkt. No.   knowledge,
          Converted Version      Chavez; Doug       220)            existence and
          (Native)               Hines; Jill Irvin;                 scope of alleged
                                 Kent McNeil;                       conspiracy,
                                 David Melbourne;                   Admissible
                                 Daniel Nestojko;                   under 403
                                 Jan Tharp; Kenneth                 (probative and
                                 Worsham; James                     non-
                                 Levinsohn;                         prejudicial),
                                 Summary Witness                    Opp to MIL #1,
                                                                    PTC Order re
                                                                    DOJ MIL #1




     2629 NO EXHIBIT                                                N/A
          MARKED




1354995.v1                                                                         402 of 498                                                          11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 408 of 503


                                                                        JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                         Objections                                                                Marked Admitted
                                                                                                                                                for ID
     2630 Spreadsheet re May '10 David Burt; Scott R, 403, MIL       Relevant to                                  5/002010    BBDOJ-001009571
          ECM - PL Section       Cameron; Patty     # 1 (Dkt. No.    knowledge,
          (Native)               Chavez; Doug       220)             existence and
                                 Hines; Jill Irvin;                  scope of alleged
                                 Kent McNeil;                        conspiracy,
                                 David Melbourne;                    Admissible
                                 Daniel Nestojko;                    under 403
                                 Jan Tharp; Kenneth                  (probative and
                                 Worsham; James                      non-
                                 Levinsohn;                          prejudicial),
                                 Summary Witness                     Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




     2631 Spreadsheet re June '10 David Burt; Scott R, 403, MIL      Relevant to                                  6/00/2010   BBDOJ-001009567
          ECM - PL Section        Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)                Chavez; Doug       220)            existence and
                                  Hines; Jill Irvin;                 scope of alleged
                                  Kent McNeil;                       conspiracy,
                                  David Melbourne;                   Admissible
                                  Daniel Nestojko;                   under 403
                                  Jan Tharp; Kenneth                 (probative and
                                  Worsham; James                     non-
                                  Levinsohn;                         prejudicial),
                                  Summary Witness                    Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




1354995.v1                                                                          403 of 498                                                          11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 409 of 503


                                                                        JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range              Date
                                      Witness                         Objections                                                                Marked Admitted
                                                                                                                                                for ID
     2632 Spreadsheet re July '10 David Burt; Scott R, 403, MIL      Relevant to                                  8/12/2010   BBDOJ-000541895
          ECM - PL Section        Cameron; Patty     # 1 (Dkt. No.   knowledge,
          (Native)                Chavez; Doug       220)            existence and
                                  Hines; Jill Irvin;                 scope of alleged
                                  Kent McNeil;                       conspiracy,
                                  David Melbourne;                   Admissible
                                  Daniel Nestojko;                   under 403
                                  Jan Tharp; Kenneth                 (probative and
                                  Worsham; James                     non-
                                  Levinsohn;                         prejudicial),
                                  Summary Witness                    Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




     2633 Spreadsheet re August David Burt; Scott R, 403, MIL        Relevant to                                   9/8/2010   BBDOJ-001009564
          '10 ECM - PL Section Cameron; Patty      # 1 (Dkt. No.     knowledge,
          (Native)              Chavez; Doug       220)              existence and
                                Hines; Jill Irvin;                   scope of alleged
                                Kent McNeil;                         conspiracy,
                                David Melbourne;                     Admissible
                                Daniel Nestojko;                     under 403
                                Jan Tharp; Kenneth                   (probative and
                                Worsham; James                       non-
                                Levinsohn;                           prejudicial),
                                Summary Witness                      Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




1354995.v1                                                                          404 of 498                                                          11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 410 of 503


                                                                         JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                     Witness                        Objections                                                                   Marked Admitted
                                                                                                                                                 for ID
     2634 Spreadsheet re        Shue Wing Chan;     R, 403        Relevant to                                    9/2/2010   COSI-DOJ-000059092
          Guidelines Q1 2011    David Roszmann;                   knowledge,
          (Native)              John Sawyer;                      existence and
                                Hubert Tucker;                    scope of alleged
                                Michael White;                    conspiracy,
                                James Levinsohn;                  Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  PTC Order re
                                                                  DOJ MIL #1



     2635 Spreadsheet re Grocery Shue Wing Chan;                  No stated                                    00/002012    COSI-DOJ-000306643
          Guidelines Q4 2012     David Roszmann;                  objection
          Rev2 (Native)          John Sawyer;
                                 Hubert Tucker;
                                 Michael White;
                                 James Levinsohn;
                                 Summary Witness




1354995.v1                                                                        405 of 498                                                             11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 411 of 503


                                                                        JOINT EXHIBIT LIST                                                1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                              2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                       Objections                                                                 Marked Admitted
                                                                                                                                              for ID
     2636 Presentation re       Donald Binotto;    R, 403         Relevant to                                  7/22/2010      SKC000290248-
          StarKist Field        Andrew Choe;                      knowledge,                                                   SKC000290254
          Merchandising         Charles Handford;                 existence and
          Guidance Q4 2010 -    Stephen Hodge;                    scope of alleged
          October to December   Joseph Tuza; James                conspiracy,
          (Native)              Levinsohn;                        Admissible
                                Summary Witness                   under 403
                                                                  (probative and
                                                                  non-
                                                                  prejudicial),
                                                                  PTC Order re
                                                                  DOJ MIL #1



     2637 Spreadsheet re 2012   Donald Binotto;                   No stated                                    4/26/2012      SKC000290083
          Guidance Revised      Andrew Choe;                      objection
          042612 (Native)       Charles Handford;
                                Stephen Hodge;
                                Hubert Tucker;
                                Joseph Tuza; James
                                Levinsohn;
                                Summary Witness

     2638 Spreadsheet re 2013   Donald Binotto;                   No stated                                   10/12/2012      SKC000781559
          Guidance 10 12 12     Andrew Choe;                      objection
          (Native)              Charles Handford;
                                Stephen Hodge;
                                Hubert Tucker;
                                Joseph Tuza; James
                                Levinsohn;
                                Summary Witness




1354995.v1                                                                       406 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 412 of 503


                                                                         JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description             Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                       Objections                                                                 Marked Admitted
                                                                                                                                                 for ID
     2639 Presentation re          James Levinsohn; R, 403           Relevant to                                  5/26/2010   BBDOJ-001032529-
          Connors Bros., L.P.      Summary Witness;                  knowledge,                                               BBDOJ-001032626
          Meeting of the Board     David Burt; Scott                 existence and
          of Directors of the      Cameron; Patty                    scope of alleged
          General Partner          Chavez; Doug                      conspiracy,
                                   Hines; Jill Irvin;                Admissible
                                   Kent McNeil;                      under 403
                                   David Melbourne;                  (probative and
                                   Daniel Nestojko;                  non-
                                   Jan Tharp; Kenneth                prejudicial),
                                   Worsham                           PTC Order re
                                                                     DOJ MIL #1



     2640 Bumble Bee               David Burt; Scott                 No stated                                   10/11/2013      BB-000522284-
          Presentation re Source   Cameron; Patty                    objection                                                   BB-000522361
          of Change: Canned-       Chavez; Doug
          Tuna Fish (Native)       Hines; Jill Irvin;
                                   Kent McNeil;
                                   David Melbourne;
                                   Daniel Nestojko;
                                   Jan Tharp; Kenneth
                                   Worsham; James
                                   Levinsohn;
                                   Summary Witness




1354995.v1                                                                          407 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 413 of 503


                                                                        JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                       Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                    for ID
     2641 Spreadsheets re         David Burt; Scott R, 403, MIL      Relevant to                                      Misc.     BBDOJ-001193118-
          Bumble Bee 2008-        Cameron; Patty     # 1 (Dkt. No.   knowledge,                                                 BBDOJ-001193219;
          2016 Transactional      Chavez; Charles    220)            existence and                                              BBDOJ-001199489
          Data (Native)           Handford; Doug                     scope of alleged
                                  Hines; Jill Irvin;                 conspiracy,
                                  Kent McNeil;                       Admissible
                                  David Melbourne;                   under 403
                                  Daniel Nestojko;                   (probative and
                                  Jan Tharp; Kenneth                 non-
                                  Worsham; James                     prejudicial),
                                  Levinsohn;                         Opp to MIL #1,
                                  Summary Witness                    PTC Order re
                                                                     DOJ MIL #1




     2642 Spreadsheets re COSI-   Shue Wing Chan;    R, 403, MIL Relevant to                                      4/25/2016   COSI-DOJ-000442233-
          2001-2012               David Roszmann;    # 1 (Dkt. No. knowledge,                                                 COSI-DOJ-000442244
          (Transaction Data)      John Sawyer;       220)          existence and
          (Native)                Hubert Tucker;                   scope of alleged
                                  Michael White;                   conspiracy,
                                  James Levinsohn;                 Admissible
                                  Summary Witness                  under 403
                                                                   (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   Opp to MIL #1,
                                                                   PTC Order re
                                                                   DOJ MIL #1




1354995.v1                                                                          408 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 414 of 503


                                                                        JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                       Witness                      Objections                                                                 Marked Admitted
                                                                                                                                               for ID
     2643 Email to Hines from   Douglas Hines;     H, R, 403       Not hearsay,                                12/21/2010   BBDOJ-000150870-
          Lischewski re 170g CL Kenneth Worsham;                   Relevant to                                              BBDOJ-000150875
          skj                   Scott Cameron; Dan                 knowledge,
                                Nestojko; WH Lee                   existence and
                                                                   scope of
                                                                   conspiracy,
                                                                   Admissible
                                                                   under 403
                                                                   (probative and
                                                                   non-prejudicial)

     2644 Email to Lischewski     Kenneth Worsham; H, R, 403       Not hearsay,                                 1/24/2011   BBDOJ-000007630-
          from K. Worsham re      Scott Cameron                    Relevant to                                              BBDOJ-000007631
          January Results with                                     knowledge,
          attachment (Native)                                      existence and
                                                                   scope of
                                                                   conspiracy,
                                                                   Admissible
                                                                   under 403
                                                                   (probative and
                                                                   non-prejudicial)

     2645 Email to Lischewski,    Scott Cameron; Dan H, R, 403     Not hearsay,                                  5/3/2011   BBDOJ-000137562-
          Nestojko & Hines from   Nestojko; Douglas                Relevant to                                              BBDOJ-000137564
          Cameron re KS           Hines; Kenneth                   knowledge,
          Signature Pricing       Worsham; David                   existence and
                                  Burt                             scope of
                                                                   conspiracy,
                                                                   Admissible
                                                                   under 403
                                                                   (probative and
                                                                   non-prejudicial)




1354995.v1                                                                        409 of 498                                                           11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 415 of 503


                                                                         JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #        Description             Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                        Witness                      Objections                                                                 Marked Admitted
                                                                                                                                                for ID
     2646 Email to Chang,          Kent McNeil; Scott H, R, 403     Not hearsay,                                 7/28/2011   BBDOJ-001024317-
          Lindberg & Capps         Cameron; David                   Relevant to                                              BBDOJ-001024320
          from Lischewski re       Burt; Dan Nestojko;              knowledge,
          7/16 Shares with         Kenneth Worsham;                 existence and
          attachments (2 Native)   Jeffrey Chang                    scope of
                                                                    conspiracy,
                                                                    Admissible
                                                                    under 403
                                                                    (probative and
                                                                    non-prejudicial)

     2647 Email to Lischewski      Scott Cameron;   H, R, 403       Not hearsay,                                 8/29/2011   BBDOJ-000321763-
          from Cameron re P11      Kenneth Worsham;                 Relevant to                                              BBDOJ-000321767
          Feature @ Kroger         Dan Nestojko                     knowledge,
          (Bumble Bee Offer)                                        existence and
                                                                    scope of
                                                                    conspiracy,
                                                                    Admissible
                                                                    under 403
                                                                    (probative and
                                                                    non-prejudicial)

     2648 Email to Lischewski      Scott Cameron; Dan H, R, 403     Not hearsay,                                  9/1/2011   BBDOJ-000321773
          from Cameron re          Nestojko; Kenneth                Relevant to
          Incremental CLH -        Worsham                          knowledge,
          Lost to StarKist                                          existence and
                                                                    scope of
                                                                    conspiracy,
                                                                    Admissible
                                                                    under 403
                                                                    (probative and
                                                                    non-prejudicial)




1354995.v1                                                                         410 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 416 of 503


                                                                     JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #        Description          Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                     Objections                                                                 Marked Admitted
                                                                                                                                            for ID
     2649 Email to Lischewski & Scott Cameron;   H, R, 403      Not hearsay,                                 11/7/2011   BBDOJ-000090834-
          K. Worsham from       Kenneth Worsham;                Relevant to                                              BBDOJ-000090836
          Cameron re Light Meat Dan Nestojko;                   knowledge,
                                Doughlas Hines;                 existence and
                                WH Lee                          scope of
                                                                conspiracy,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-prejudicial)

     2650 Email to Lischewski    Scott Cameron;   H, R, 403     Not hearsay,                                  3/7/2012   BBDOJ-000005886-
          from Cameron re PO     David Burt                     Relevant to                                              BBDOJ-000005890
          Attached CENTO                                        knowledge,
          FINE FOODS #                                          existence and
          157890 with                                           scope of
          attachment                                            conspiracy,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-prejudicial)

     2651 Email to Lischewski,   Kenneth Worsham; H, R, 403     Not hearsay,                                  5/2/2012   BBDOJ-000152562-
          Hines 7 McNeil from    Douglas Hines;                 Relevant to                                              BBDOJ-000152563
          K. Worsham re          Kent McNeil; Scott             knowledge,
          Nielsen Update with    Cameron; Dan                   existence and
          attachment (Native)    Nestojko                       scope of
                                                                conspiracy,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-prejudicial)




1354995.v1                                                                     411 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 417 of 503


                                                                      JOINT EXHIBIT LIST                                                 1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                               2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                      Objections                                                                 Marked Admitted
                                                                                                                                             for ID
     2652 Email to Lischewski    Scott Cameron; H, R, 403        Not hearsay,                                 12/4/2012   BBDOJ-000038839-
          from Cameron re COS Kenneth Worsham;                   Relevant to                                              BBDOJ-000038842
          Cost on CWH & SWH Dan Nestojko                         knowledge,
          2/$3 Kroger Cartbuster                                 existence and
                                                                 scope of
                                                                 conspiracy,
                                                                 Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-prejudicial)

     2653 Email to Lischewski,   Scott Cameron;    H, R, 403     Not hearsay,                                 2/22/2013      BB-000222714-
          K. Worsham &           Kenneth Worsham;                Relevant to                                                 BB-000222715
          Nestojko from          Dan Nestojko; Jan               knowledge,
          Cameron re Shoprite    Tharp                           existence and
          Ad 2/24                                                scope of
                                                                 conspiracy,
                                                                 Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-prejudicial)

     2654 Email to K. Worsham    Kenneth Worsham; H, R, 403      Not hearsay,                                10/23/2013      BB-000233006-
          from Lischewski re     Jan Tharp; Scott                Relevant to                                                 BB-000233012
          Please See Below -     Cameron; Dan                    knowledge,
          REVISED - Bumble       Nestojko                        existence and
          Bee P2 2014 - Ash                                      scope of
          Wednesday - Improved                                   conspiracy,
          Ad Offers                                              Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-prejudicial)




1354995.v1                                                                      412 of 498                                                           11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 418 of 503


                                                                         JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #        Description          Purpose &           Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range               Date
                                     Witness                          Objections                                                                 Marked Admitted
                                                                                                                                                 for ID
     2655 Bumble Bee            Doug Hines; Kent                     No stated                                        Misc.   BBDOJ-000042783-
          Organization Charts   McNeil; David                        objection                                                BBDOJ-000042793;
          2010-2013             Melbourne; Scott                                                                              BBDOJ-000042813-
                                Cameron; David                                                                                BBDOJ-000042824;
                                Burt; Kenneth                                                                                 BBDOJ-000043013-
                                Worsham; Dan                                                                                  BBDOJ-000043024;
                                Nestojko; Jill Irvin;                                                                         BBDOJ-000043166-
                                Jan Tharp; Patty                                                                              BBDOJ-000043177
                                Chavez

     2656 Spreadsheet re        David Burt; Scott R, 403, MIL        Relevant to                                  1/20/2015       BB-000011145
          December '14 ECM -    Cameron; Patty     # 1 (Dkt. No.     knowledge,
          PL Section (Native)   Chavez; Doug       220)              existence and
                                Hines; Jill Irvin;                   scope of alleged
                                Kent McNeil;                         conspiracy,
                                David Melbourne;                     Admissible
                                Daniel Nestojko;                     under 403
                                Jan Tharp; Kenneth                   (probative and
                                Worsham; James                       non-
                                Levinsohn;                           prejudicial),
                                Summary Witness                      Opp to MIL #1,
                                                                     PTC Order re
                                                                     DOJ MIL #1




1354995.v1                                                                          413 of 498                                                           11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 419 of 503


                                                                         JOINT EXHIBIT LIST                                                          1 - 855 = Government
                                                             United States v. Lischewski , 3:18-cr-00203-EMC                                        2000-2879 = Defendant

  Ex. #        Description            Purpose &        Objections      Response to          [Blank for Court Use]   Doc Date        Bates Range                Date
                                       Witness                         Objections                                                                       Marked Admitted
                                                                                                                                                        for ID
     2657 Letter to Goldberg      Haylee Bernal,      F, H, R, 403,   Created by                                     9/16/2019                    N/A
          from Schupanitz re      Renato Curto,       MIL# 3 (Dkt.    DOJ, Not
          Disclosure of Witness   Charles Handford,   No. 222) and    hearsay,
          Information             Stephen Hodge,      PTC Orders      Relevant to
                                  Sharon                              knowledge,
                                  McLaughlin,                         existence, and
                                  Kenneth Worsham                     scope of
                                                                      conspiracy,
                                                                      Impeachment,
                                                                      Admissible
                                                                      under 403
                                                                      (probative and
                                                                      non-
                                                                      prejudicial),
                                                                      Opp to MIL #3

     2658 Memorandum re Skype W.H. Lee,               H, R, 403,      Created by                                      9/3/2019   TUNA-DOJ-000005478-
          Interview with W.H. Jake Stark              MIL# 3 (Dkt.    DOJ, Not                                                    TUNA-DOJ-000005489
          Lee                                         No. 222) and    hearsay,
                                                      PTC Orders      Relevant to
                                                                      knowledge,
                                                                      existence, and
                                                                      scope of
                                                                      conspiracy,
                                                                      Impeachment,
                                                                      Admissible
                                                                      under 403
                                                                      (probative and
                                                                      non-
                                                                      prejudicial),
                                                                      Opp to MIL #3




1354995.v1                                                                             414 of 498                                                               11/3/2019
                                      Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 420 of 503


                                                                    JOINT EXHIBIT LIST                                                        1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                      2000-2879 = Defendant

  Ex. #        Description           Purpose &     Objections     Response to          [Blank for Court Use]   Doc Date        Bates Range               Date
                                      Witness                     Objections                                                                      Marked Admitted
                                                                                                                                                  for ID
     2659 Letter to Lee from      W.H. Lee                       No stated                                      8/20/2019   TUNA-DOJ-000005490-
          Condon re Packaged                                     objection                                                   TUNA-DOJ-000005491
          Seafood Investigation
          (Countersigned)
     2660 Memorandum re          Renato Curto,    H, R, 403,     Created by                                     9/12/2019   TUNA-DOJ-000005492-
          Renato Curto Interview Hunter Baehren   MIL# 3 (Dkt.   DOJ, Not                                                    TUNA-DOJ-000005494
                                                  No. 222) and   hearsay,
                                                  PTC Orders     Relevant to
                                                                 knowledge,
                                                                 existence, and
                                                                 scope of
                                                                 conspiracy,
                                                                 Impeachment,
                                                                 Admissible
                                                                 under 403
                                                                 (probative and
                                                                 non-
                                                                 prejudicial),
                                                                 Opp to MIL #3




1354995.v1                                                                        415 of 498                                                              11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 421 of 503


                                                                        JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description           Purpose &        Objections      Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                      Witness                         Objections                                                                  Marked Admitted
                                                                                                                                                  for ID
     2661 Spreadsheets (7) re     David Burt; Scott R, 403, MIL      Relevant to                                 2002-2008                  N/A
          Bumble Bee              Cameron; Patty     # 1 (Dkt. No.   knowledge,
          Trasactional Data 2002- Chavez; Charles    220)            existence and
          2008                    Handford; Doug                     scope of alleged
                                  Hines; Jill Irvin;                 conspiracy,
                                  Kent McNeil;                       Admissible
                                  David Melbourne;                   under 403
                                  Daniel Nestojko;                   (probative and
                                  Jan Tharp; Kenneth                 non-
                                  Worsham; James                     prejudicial),
                                  Levinsohn;                         Opp to MIL #1,
                                  Summary Witness                    PTC Order re
                                                                     DOJ MIL #1




     2662 Summary Chart 2662     David Burt; Scott                                                                9/27/2019                 N.A
                                 Cameron; Patty
                                 Chavez; Charles
                                 Handford; Doug
                                 Hines; Jill Irvin;
                                 Kent McNeil;
                                 David Melbourne;
                                 Daniel Nestojko;
                                 Jan Tharp; Kenneth
                                 Worsham; James
                                 Levinsohn;
                                 Summary Witness




1354995.v1                                                                          416 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 422 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2663 Summary Chart 2663   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness



     2664 Summary Chart 2664   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     417 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 423 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2665 Summary Chart 2665   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness



     2666 Summary Chart 2666   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     418 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 424 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2667 Summary Chart 2667   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness



     2668 Summary Chart 2668   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     419 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 425 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2669 Summary Chart 2669   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness



     2670 Summary Chart 2670   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness




1354995.v1                                                                     420 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 426 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2671 Summary Chart 2671   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2672 Summary Chart 2672   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2673 Summary Chart 2673   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness




1354995.v1                                                                     421 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 427 of 503


                                                                   JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description         Purpose &       Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                   Witness                     Objections                                                                  Marked Admitted
                                                                                                                                           for ID
     2674 Summary Chart 2674   Shue Wing Chan;                                                             9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2675 Summary Chart 2675   Shue Wing Chan;                                                             9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2676 Summary Chart 2676   Shue Wing Chan;                                                             9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness




1354995.v1                                                                   422 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 428 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2677 Summary Chart 2677   Shue Wing Chan;                                                               9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2678 Summary Chart 2678   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     423 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 429 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2679 Summary Chart 2679   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness



     2680 Summary Chart 2680   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     424 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 430 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2681 Summary Chart 2681   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness



     2682 Summary Chart 2682   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness




1354995.v1                                                                     425 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 431 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2683 Summary Chart 2683   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2684 Summary Chart 2684   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2685 Summary Chart 2685   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness




1354995.v1                                                                     426 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 432 of 503


                                                                   JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description         Purpose &       Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                   Witness                     Objections                                                                  Marked Admitted
                                                                                                                                           for ID
     2686 Summary Chart 2686   Shue Wing Chan;                                                             9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2687 Summary Chart 2687   Shue Wing Chan;                                                             9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2688 Summary Chart 2688   Shue Wing Chan;                                                             9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness




1354995.v1                                                                   427 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 433 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2689 Summary Chart 2689   Shue Wing Chan;                                                               9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2690 Summary Chart 2690   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     428 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 434 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2691 Summary Chart 2691   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness



     2692 Summary Chart 2692   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     429 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 435 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2693 Summary Chart 2693   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness



     2694 Summary Chart 2694   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness




1354995.v1                                                                     430 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 436 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2695 Summary Chart 2695   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2696 Summary Chart 2696   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2697 Summary Chart 2697   Donald Binotto;                                                               9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness;
                               Safeway Witness




1354995.v1                                                                     431 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 437 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2698 Summary Chart 2698   Shue Wing Chan;                                                               9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2699 Summary Chart 2699   Shue Wing Chan;                                                               9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               James Levinsohn;
                               Summary Witness;
                               Safeway Witness

     2700 Summary Chart 2700   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     432 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 438 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #       Description          Purpose &         Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                         Objections                                                                  Marked Admitted
                                                                                                                                                for ID
     2701 Summary Chart 2701   David Burt; Scott    R; 403;        Relevant,                                    9/27/2019                 N.A
                               Cameron; Patty       Daubert        Admissible
                               Chavez; Charles      Order (Dkt.    under 403
                               Handford; Doug       No. 418);      (probative and
                               Hines; Jill Irvin;   Daubert Hr'g   non-
                               Kent McNeil;                        prejudicial),
                               David Melbourne;                    Opp to US
                               Daniel Nestojko;                    Daubert Motion
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2702 Summary Chart 2702   David Burt; Scott    R; 403;        Relevant,                                    9/27/2019                 N.A
                               Cameron; Patty       Daubert        Admissible
                               Chavez; Charles      Order (Dkt.    under 403
                               Handford; Doug       No. 418);      (probative and
                               Hines; Jill Irvin;   Daubert Hr'g   non-
                               Kent McNeil;                        prejudicial),
                               David Melbourne;                    Opp to US
                               Daniel Nestojko;                    Daubert Motion
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                        433 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 439 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2703 Summary Chart 2703   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     434 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 440 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                       Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2704 Summary Chart 2704   David Burt; Scott                                                              9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




     2705 Summary Chart 2705   Donald Binotto;    403            Admissible                                   9/27/2019                 N.A
                               Andrew Choe;                      under Rule 403
                               Charles Handford;                 (probative and
                               Stephen Hodge;                    non-prejudicial)
                               Hubert Tucker;
                               Joseph Tuza; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                      435 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 441 of 503


                                                                      JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                       Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2706 Summary Chart 2706   Shue Wing Chan;      403          Admissible                                   9/27/2019                 N.A
                               David Roszmann;                   under Rule 403
                               John Sawyer;                      (probative and
                               Hubert Tucker;                    non-prejudicial)
                               Michael White;
                               James Levinsohn;
                               Summary Witness

     2707 Summary Chart 2707   David Burt; Scott                                                              9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                      436 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 442 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2708 Summary Chart 2708   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     437 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 443 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2709 Summary Chart 2709   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     438 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 444 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2710 Summary Chart 2710   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




     2711 NO EXHIBIT
          MARKED




1354995.v1                                                                     439 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 445 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2712 Summary Chart 2712   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     440 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 446 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2713 Summary Chart 2713   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     441 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 447 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2714 Summary Chart 2714   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     442 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 448 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2715 Summary Chart 2715   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     443 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 449 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2716 Summary Chart 2716   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Hubert
                               Tucker; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     444 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 450 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2717 Summary Chart 2717   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Hubert
                               Tucker; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     445 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 451 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2718 Summary Chart 2718   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     446 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 452 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2719 Summary Chart 2719   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     447 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 453 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #       Description          Purpose &         Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                         Objections                                                                  Marked Admitted
                                                                                                                                                for ID
     2720 Summary Chart 2720   David Burt; Scott    R; 403;        Relevant,                                    9/27/2019                 N.A
                               Cameron; Patty       Daubert        Admissible
                               Chavez; Charles      Order (Dkt.    under 403
                               Handford; Doug       No. 418);      (probative and
                               Hines; Jill Irvin;   Daubert Hr'g   non-
                               Kent McNeil;                        prejudicial),
                               David Melbourne;                    Opp to US
                               Daniel Nestojko;                    Daubert Motion
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2721 Summary Chart 2721   David Burt; Scott    R; 403;        Relevant,                                    9/27/2019                 N.A
                               Cameron; Patty       Daubert        Admissible
                               Chavez; Charles      Order (Dkt.    under 403
                               Handford; Doug       No. 418);      (probative and
                               Hines; Jill Irvin;   Daubert Hr'g   non-
                               Kent McNeil;                        prejudicial),
                               David Melbourne;                    Opp to US
                               Daniel Nestojko;                    Daubert Motion
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                        448 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 454 of 503


                                                                       JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #       Description          Purpose &         Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                         Objections                                                                  Marked Admitted
                                                                                                                                                for ID
     2722 Summary Chart 2722   David Burt; Scott    R; 403;        Relevant,                                    9/27/2019                 N.A
                               Cameron; Patty       Daubert        Admissible
                               Chavez; Charles      Order (Dkt.    under 403
                               Handford; Doug       No. 418);      (probative and
                               Hines; Jill Irvin;   Daubert Hr'g   non-
                               Kent McNeil;                        prejudicial),
                               David Melbourne;                    Opp to US
                               Daniel Nestojko;                    Daubert Motion
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness


     2723 Summary Chart 2723   David Burt; Scott    R; 403;        Relevant,                                    9/27/2019                 N.A
                               Cameron; Patty       Daubert        Admissible
                               Chavez; Charles      Order (Dkt.    under 403
                               Handford; Doug       No. 418);      (probative and
                               Hines; Jill Irvin;   Daubert Hr'g   non-
                               Kent McNeil;                        prejudicial),
                               David Melbourne;                    Opp to US
                               Daniel Nestojko;                    Daubert Motion
                               Jan Tharp; Kenneth
                               Worsham; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                        449 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 455 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2724 Summary Chart 2724   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     450 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 456 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2725 Summary Chart 2725   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     451 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 457 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2726 Summary Chart 2726   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Safeway
                               Witness; James
                               Levinsohn;
                               Summary Witness



     2727 Summary Chart 2727   Shue Wing Chan;                                                               9/27/2019                 N.A
                               David Roszmann;
                               John Sawyer;
                               Hubert Tucker;
                               Michael White;
                               Safeway Witness;
                               James Levinsohn;
                               Summary Witness




1354995.v1                                                                     452 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 458 of 503


                                                                    JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &       Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                     Objections                                                                  Marked Admitted
                                                                                                                                            for ID
     2728 Summary Chart 2728   Donald Binotto;                                                              9/27/2019                 N.A
                               Andrew Choe;
                               Charles Handford;
                               Stephen Hodge;
                               Hubert Tucker;
                               Joseph Tuza;
                               Safeway Witness;
                               James Levinsohn;
                               Summary Witness




1354995.v1                                                                    453 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 459 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2729 Summary Chart 2729   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; Safeway
                               Witness; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     454 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 460 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2730 Summary Chart 2730   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; Safeway
                               Witness; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     455 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 461 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2731 Summary Chart 2731   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; Safeway
                               Witness; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     456 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 462 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2732 Summary Chart 2732   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; Safeway
                               Witness; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     457 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 463 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2733 Summary Chart 2733   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     458 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 464 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2734 Summary Chart 2734   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     459 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 465 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2735 Summary Chart 2735   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     460 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 466 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2736 Summary Chart 2736   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     461 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 467 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2737 Summary Chart 2737   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     462 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 468 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2738 Summary Chart 2738   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     463 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 469 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2739 Summary Chart 2739   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     464 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 470 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2740 Summary Chart 2740   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     465 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 471 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2741 Summary Chart 2741   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; Safeway
                               Witness; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     466 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 472 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2742 Summary Chart 2742   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; Safeway
                               Witness; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     467 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 473 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2743 Summary Chart 2743   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; Safeway
                               Witness; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     468 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 474 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2744 Summary Chart 2744   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; Safeway
                               Witness; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     469 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 475 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2745 Summary Chart 2745   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     470 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 476 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2746 Summary Chart 2746   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     471 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 477 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2747 Summary Chart 2747   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     472 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 478 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2748 Summary Chart 2748   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     473 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 479 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2749 Summary Chart 2749   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     474 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 480 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2750 Summary Chart 2750   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     475 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 481 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2751 Summary Chart 2751   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     476 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 482 of 503


                                                                     JOINT EXHIBIT LIST                                                  1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                2000-2879 = Defendant

  Ex. #       Description          Purpose &        Objections   Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                      Objections                                                                  Marked Admitted
                                                                                                                                             for ID
     2752 Summary Chart 2752   David Burt; Scott                                                             9/27/2019                 N.A
                               Cameron; Patty
                               Chavez; Charles
                               Handford; Doug
                               Hines; Jill Irvin;
                               Kent McNeil;
                               David Melbourne;
                               Daniel Nestojko;
                               Jan Tharp; Kenneth
                               Worsham; Donald
                               Binotto; Andrew
                               Choe; Stephen
                               Hodge; Hubert
                               Tucker; Joseph
                               Tuza; Shue Wing
                               Chan; David
                               Roszmann; John
                               Sawyer; Michael
                               White; James
                               Levinsohn;
                               Summary Witness




1354995.v1                                                                     477 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 483 of 503


                                                                     JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #       Description         Purpose &        Objections     Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                   Witness                        Objections                                                                  Marked Admitted
                                                                                                                                              for ID
     2753 Summary Chart 2753   Shue Wing Chan;    R; 403;        Relevant,                                    9/27/2019                 N.A
                               David Roszmann;    Daubert        Admissible
                               John Sawyer;       Order (Dkt.    under 403
                               Hubert Tucker;     No. 418);      (probative and
                               Michael White;     Daubert Hr'g   non-
                               Safeway Witness;                  prejudicial),
                               James Levinsohn;                  Opp to US
                               Summary Witness                   Daubert Motion


     2754 Summary Chart 2754   Shue Wing Chan;    R; 403;        Relevant,                                    9/27/2019                 N.A
                               David Roszmann;    Daubert        Admissible
                               John Sawyer;       Order (Dkt.    under 403
                               Hubert Tucker;     No. 418);      (probative and
                               Michael White;     Daubert Hr'g   non-
                               Safeway Witness;                  prejudicial),
                               James Levinsohn;                  Opp to US
                               Summary Witness                   Daubert Motion




1354995.v1                                                                      478 of 498                                                            11/3/2019
                                  Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 484 of 503


                                                                 JOINT EXHIBIT LIST                                                        1 - 855 = Government
                                                     United States v. Lischewski , 3:18-cr-00203-EMC                                      2000-2879 = Defendant

  Ex. #       Description        Purpose &      Objections     Response to          [Blank for Court Use]   Doc Date        Bates Range               Date
                                  Witness                      Objections                                                                      Marked Admitted
                                                                                                                                               for ID
     2755 DOJ Interview      Stephen Hodge;    H, R, 403,     Created by                                    9/30/2019-   TUNA-DOJ-000005497-
          Summary [Stephen   Hunter Baehren    MIL# 3 (Dkt.   DOJ, Not                                       10/2/2019    TUNA-DOJ-000005499
          "Steve" Hodge]                       No. 222) and   hearsay,
                                               PTC Orders     Relevant to
                                                              knowledge,
                                                              existence, and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3

     2756 DOJ Interview      Shue Wing Chan;   H, R, 403,     Created by                                     9/17/2019   TUNA-DOJ-000005495-
          Summary [Shue Wing Jake Stark        MIL# 3 (Dkt.   DOJ, Not                                                    TUNA-DOJ-000005496
          Chan]                                No. 222) and   hearsay,
                                               PTC Orders     Relevant to
                                                              knowledge,
                                                              existence, and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-
                                                              prejudicial),
                                                              Opp to MIL #3




1354995.v1                                                                     479 of 498                                                              11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 485 of 503


                                                                   JOINT EXHIBIT LIST                                                          1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                        2000-2879 = Defendant

  Ex. #       Description         Purpose &       Objections     Response to          [Blank for Court Use]   Doc Date        Bates Range                Date
                                   Witness                       Objections                                                                       Marked Admitted
                                                                                                                                                  for ID
     2757 DOJ Telephonic      Jeff Chang; Katy   H, R, 403,     Created by                                     10/1/2019   TUNA-DOJ-000005500-
          Interview Summary   Chu                MIL# 3 (Dkt.   DOJ, Not                                                    TUNA-DOJ-000005502
          [Jeff Chang]                           No. 222) and   hearsay,
                                                 PTC Orders     Relevant to
                                                                knowledge,
                                                                existence, and
                                                                scope of
                                                                conspiracy,
                                                                Impeachment,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-
                                                                prejudicial),
                                                                Opp to MIL #3

     2758 DOJ Telephonic      Kenneth Worsham; Misleading       Created by                                    12/16/2016                    N/A
          Interview Summary   author of notes  Title, F, H,     DOJ, Not
          [Ken Worsham]                        R, 403, MIL#     hearsay,
                                               3 (Dkt. No.      Relevant to
                                               222) and         knowledge,
                                               PTC Orders       existence, and
                                                                scope of
                                                                conspiracy,
                                                                Impeachment,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-
                                                                prejudicial),
                                                                Opp to MIL #3




1354995.v1                                                                       480 of 498                                                               11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 486 of 503


                                                                        JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description            Purpose &       Objections     Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                       Witness                       Objections                                                                    Marked Admitted
                                                                                                                                                   for ID
     2759 Email to Sawyer,         John Sawyer; Shue Untimely, H,   Timely, Not                                  6/27/2013   COSI-DOJ-000389135-
          Thomas, DeBeer, et al.   Wing Chan;        R, 403         Hearsay,                                                 COSI-DOJ-000389297
          from Welka re BCG        Michael White;                   Relevant to
          Steering Committee       David Roszmann                   knowledge,
          Meeting Presentations                                     existence, and
          with attachments (3                                       scope of
          Natives)                                                  conspiracy,
                                                                    Impeachment,
                                                                    Admissible
                                                                    under 403
                                                                    (probative and
                                                                    non-prejudicial)

     2760 Email to Roszmann    David Roszmann        Untimely, H, Timely, Not                                    1/16/2014   COSI-DOJ-000000448-
          from Lischewski re                         R, 403       Hearsay,                                                   COSI-DOJ-000000449
          Can We Talk? 858 956                                    Relevant to
          960                                                     knowledge,
                                                                  existence, and
                                                                  scope of
                                                                  conspiracy,
                                                                  Impeachment,
                                                                  Admissible
                                                                  under 403
                                                                  (probative and
                                                                  non-prejudicial)




1354995.v1                                                                         481 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 487 of 503


                                                                     JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                         United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                    Witness                      Objections                                                                    Marked Admitted
                                                                                                                                               for ID
     2761 Email to Rozsmann      David Roszmann   Untimely, H, Timely, Not                                   1/16/2014   COSI-DOJ-000000445-
          from Lischewski re                      R, 403       Hearsay,                                                  COSI-DOJ-000000446
          NFI Tuna Counicl [sic]                               Relevant to
          Meeting                                              knowledge,
                                                               existence, and
                                                               scope of
                                                               conspiracy,
                                                               Impeachment,
                                                               Admissible
                                                               under 403
                                                               (probative and
                                                               non-prejudicial)

     2762 Email to Lischewski   David Roszmann    Untimely, H, Timely, Not                                    6/4/2014   COSI-DOJ-000000077
          from Roszmann re                        R, 403       Hearsay,
          Minor Car Accident                                   Relevant to
                                                               knowledge,
                                                               existence, and
                                                               scope of
                                                               conspiracy,
                                                               Impeachment,
                                                               Admissible
                                                               under 403
                                                               (probative and
                                                               non-prejudicial)




1354995.v1                                                                     482 of 498                                                              11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 488 of 503


                                                                    JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description         Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                    Witness                     Objections                                                                   Marked Admitted
                                                                                                                                             for ID
     2763 Email to Roszmann     David Roszmann   Untimely, H, Timely, Not                                   8/25/2014   COSI-DOJ-000000126
          from Lischewski re                     R, 403       Hearsay,
          Can We Meet Briefly                                 Relevant to
          Friday?                                             knowledge,
                                                              existence, and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment,
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-prejudicial)

     2764 Email to Lischewski  Daniel Nestojko; Untimely, H,   Timely, Not                                  5/29/2014        BB-000524856
          from Cameron re COSI Kenneth Worsham; R, 403         Hearsay,
          CLH at 2/$1.00 This Scott Cameron                    Relevant to
          Week at Kroger                                       knowledge,
                                                               existence, and
                                                               scope of
                                                               conspiracy,
                                                               Impeachment,
                                                               Admissible
                                                               under 403
                                                               (probative and
                                                               non-prejudicial)




1354995.v1                                                                    483 of 498                                                             11/3/2019
                                        Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 489 of 503


                                                                           JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                               United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description            Purpose &          Objections      Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                       Witness                           Objections                                                                    Marked Admitted
                                                                                                                                                       for ID
     2765 Email to Chan from      Shue Wing Chan;       Untimely, H,    Timely, Not                                 10/12/2011   COSI-DOJ-000062653-
          Lischewski re           Jill Irvin            R, 403, Order   Hearsay,                                                 COSI-DOJ-000062655
          Confidential wtih                             Denying D's     Relevant to
          attachment                                    Motion for      knowledge,
                                                        an Order that   existence, and
                                                        the Rule of     scope of
                                                        Reason          conspiracy,
                                                        Applies (Dkt.   Impeachment,
                                                        No. 177)        Admissible
                                                                        under 403
                                                                        (probative and
                                                                        non-prejudicial)

     2766 Email to Sinoway,       Jan Tharp; Kent       Untimely, R,    Timely, Not                                 11/28/2011   COSI-DOJ-000002009
          Lischewski, Tharp, et   McNeil; Jill Irvin;   403, Order      Hearsay,
          al. from Blatt re BB    Daniel Nestojko;      Denying D's     Relevant to
          COSI JV Deck and        Shue Wing Chan;       Motion for      knowledge,
          Dial-In                 John Sawyer           an Order that   existence, and
                                                        the Rule of     scope of
                                                        Reason          conspiracy,
                                                        Applies (Dkt.   Impeachment,
                                                        No. 177)        Admissible
                                                                        under 403
                                                                        (probative and
                                                                        non-prejudicial)




1354995.v1                                                                             484 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 490 of 503


                                                                      JOINT EXHIBIT LIST                                                     1 - 855 = Government
                                                          United States v. Lischewski , 3:18-cr-00203-EMC                                   2000-2879 = Defendant

  Ex. #        Description          Purpose &       Objections    Response to        [Blank for Court Use]   Doc Date       Bates Range                Date
                                     Witness                      Objections                                                                    Marked Admitted
                                                                                                                                                for ID
     2767 Food Safety News       Shue Wing Chan;   Untimely, A, Timely,                                        3/8/2013                   N/A
          Article re Bummble     Michael White     F, H, R, 403 Authentic, Rule
          Bee and Chicken of the                                902(6), Not
          Sea Tuna Recalls                                      Hearsay,
          Expand                                                Relevant to
                                                                knowledge,
                                                                existence, and
                                                                scope of
                                                                conspiracy,
                                                                Impeachment,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-prejudicial)

     2768 Email to Chansiri from Shue Wing Chan;   Untimely, H, Timely, Not                                   4/20/2012   COSI-DOJ-000350876-
          Chan re Revised        John Sawyer       R, 403       Hearsay,                                                  COSI-DOJ-000350877
          Budget 2012                                           Relevant to
                                                                knowledge,
                                                                existence, and
                                                                scope of
                                                                conspiracy,
                                                                Impeachment,
                                                                Admissible
                                                                under 403
                                                                (probative and
                                                                non-prejudicial)




1354995.v1                                                                      485 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 491 of 503


                                                                  JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                      United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                    Objections                                                                  Marked Admitted
                                                                                                                                           for ID
     2769 Summary Chart re      Scott Cameron   Accuracy,     Accurate, relies                            10/24/2019                 N/A
          Cameron's Interviews,                 1006 Obj.     on materials
          Atty Proffers & Sworn                               created by DOJ,
          Testimony                                           Amended
                                                              Stipulation re
                                                              Admissibility of
                                                              Law
                                                              Enforcement
                                                              Reports [ECF
                                                              399]




     2770 Summary Chart re      Stephen Hodge   Accuracy,     Accurate, relies                            10/24/2019                 N/A
          Hodge's Interviews,                   1006 Obj.     on materials
          Atty Proffers & Sworn                               created by DOJ,
          Testimony                                           Amended
                                                              Stipulation re
                                                              Admissibility of
                                                              Law
                                                              Enforcement
                                                              Reports [ECF
                                                              399]




1354995.v1                                                                   486 of 498                                                            11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 492 of 503


                                                                  JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                      United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &     Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                    Objections                                                                  Marked Admitted
                                                                                                                                           for ID
     2771 Summary Chart re K. Kenneth Worsham Accuracy,       Accurate, relies                            10/24/2019                 N/A
          Worsham's Interviews,               1006 Obj.       on materials
          Atty Proffers & Sworn                               created by DOJ,
          Testimony                                           Amended
                                                              Stipulation re
                                                              Admissibility of
                                                              Law
                                                              Enforcement
                                                              Reports [ECF
                                                              399]




     2772 Summary Chart re      Scott Cameron   Accuracy,     Accurate, relies                            10/24/2019                 N/A
          Cameron's Cooperation                 1006 Obj.     on materials
                                                              created by DOJ,
                                                              Amended
                                                              Stipulation re
                                                              Admissibility of
                                                              Law
                                                              Enforcement
                                                              Reports [ECF
                                                              399]




1354995.v1                                                                   487 of 498                                                            11/3/2019
                                    Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 493 of 503


                                                                   JOINT EXHIBIT LIST                                                    1 - 855 = Government
                                                       United States v. Lischewski , 3:18-cr-00203-EMC                                  2000-2879 = Defendant

  Ex. #        Description         Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date     Bates Range                Date
                                    Witness                     Objections                                                                  Marked Admitted
                                                                                                                                            for ID
     2773 Summary Chart re K.   Kenneth Worsham Accuracy,      Accurate, relies                            10/24/2019                 N/A
          Worsham's                             1006 Obj.      on materials
          Cooperation                                          created by DOJ,
                                                               Amended
                                                               Stipulation re
                                                               Admissibility of
                                                               Law
                                                               Enforcement
                                                               Reports [ECF
                                                               399]




     2774 Summary Chart re Call Shue Wing Chan   Accuracy,     Accurate, relies                            10/25/2019                 N/A
          Between Lischewski &                   1006 Obj.     on materials
          Chan                                                 created by DOJ,
                                                               Amended
                                                               Stipulation re
                                                               Admissibility of
                                                               Law
                                                               Enforcement
                                                               Reports [ECF
                                                               399]




     2775 NO EXHIBIT
          MARKED




1354995.v1                                                                    488 of 498                                                            11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 494 of 503


                                                                       JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                           United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #        Description          Purpose &        Objections     Response to         [Blank for Court Use]   Doc Date        Bates Range               Date
                                     Witness                        Objections                                                                     Marked Admitted
                                                                                                                                                   for ID
     2776 DOJ Interview         Michael Baribeau;   Untimely, H,   Timely, Created                               8/14/2019   TUNA-DOJ-000005424-
          Summary [Michael      Roxana Sanchez      R, 403, MIL    by DOJ, Not                                                TUNA-DOJ-000005434
          Baribeau]                                 #3 (Dkt. No.   hearsay,
                                                    222) and       Relevant to
                                                    PTC Orders     knowledge,
                                                                   existence, and
                                                                   scope of
                                                                   conspiracy,
                                                                   Impeachment,
                                                                   Admissible
                                                                   under 403
                                                                   (probative and
                                                                   non-
                                                                   prejudicial),
                                                                   Opp to MIL #3


     2777 Deposition of Michael Michael Baribeau    Untimely, F, Timely, 902(4),                                  1/9/2019   COSI-DOJ-000432678-
          Baribeau (In re                           H, R, 403,   Authentic, Not                                              COSI-DOJ-000433033
          Packaged Seafood                          613(b)       hearsay,
          Products Antitrust                                     Relevant to
          Litigation)                                            impeachment
                                                                 and existence
                                                                 and scope of
                                                                 conspiracy




1354995.v1                                                                         489 of 498                                                              11/3/2019
                                     Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 495 of 503


                                                                    JOINT EXHIBIT LIST                                                   1 - 855 = Government
                                                        United States v. Lischewski , 3:18-cr-00203-EMC                                 2000-2879 = Defendant

  Ex. #        Description         Purpose &      Objections    Response to        [Blank for Court Use]   Doc Date      Bates Range                Date
                                    Witness                     Objections                                                                   Marked Admitted
                                                                                                                                             for ID
     2778 Resume of Shue Wing Shue Wing Chan     Untimely, H, Timely, Not                                  00/00/0000     COS-X-000000004
          Chan                                   R, 403       Hearsay,
                                                              Relevant to
                                                              existence and
                                                              scope of
                                                              conspiracy,
                                                              Impeachment
                                                              Admissible
                                                              under 403
                                                              (probative and
                                                              non-prejudicial)

     2779 Email to Lischewski   Shue Wing Chan; Untimely, R, Timely, Created                                 8/9/2011   COSI-DOJ-000002104
          from Chan re [No      Jan Tharp; Douglas 403       by DOJ, Not
          Subject Line]         Hines                        hearsay,
                                                             Relevant to
                                                             knowledge,
                                                             existence, and
                                                             scope of
                                                             conspiracy,
                                                             Impeachment,
                                                             Admissible
                                                             under 403
                                                             (probative and
                                                             non-
                                                             prejudicial),
                                                             Opp to MIL #3




1354995.v1                                                                    490 of 498                                                             11/3/2019
                                       Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 496 of 503


                                                                        JOINT EXHIBIT LIST                                                      1 - 855 = Government
                                                            United States v. Lischewski , 3:18-cr-00203-EMC                                    2000-2879 = Defendant

  Ex. #         Description           Purpose &       Objections      Response to        [Blank for Court Use]   Doc Date        Bates Range               Date
                                       Witness                        Objections                                                                    Marked Admitted
                                                                                                                                                    for ID
     2780 Email to Chan from      Shue Wing Chan; Untimely, R,       Timely, Not                                  10/5/2011   COSI-DOK-000002038-
          Lischewski re Co-       Jan Tharp; Douglas 403, Order      Hearsay,                                                 COSI-DOK-000002040
          Packing Proect          Hines; Kent McNeil Denying D's     Relevant to
                                                     Motion for      knowledge,
                                                     an Order that   existence, and
                                                     the Rule of     scope of
                                                     Reason          conspiracy,
                                                     Applies (Dkt.   Impeachment,
                                                     No. 177)        Admissible
                                                                     under 403
                                                                     (probative and
                                                                     non-prejudicial)

     2781 Email to Matthys,       Michael White;    Untimely, F,     Timely, Will be                              4/19/2012   COSI-DOJ-000036834-
          Kragen, Ring, et al.    Hubert Tucker;    H                authenticated,                                           COSI-DOJ-000036835
          from M. White re        John Sawyer; John                  Foundation will
          Competitive Pricing     White                              be established,
          with attachment                                            Not hearsay
          (Native)
     2782 Demonstrative Exhibit                      Reserve         Reserve

     2783 Demonstrative Exhibit                      Reserve         Reserve

     2784 Demonstrative Exhibit                      Reserve         Reserve

     2785 Demonstrative Exhibit                      Reserve         Reserve

     2786 Demonstrative Exhibit                      Reserve         Reserve

     2787 Demonstrative Exhibit                      Reserve         Reserve




1354995.v1                                                                          491 of 498                                                              11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 497 of 503


                                                                JOINT EXHIBIT LIST                                               1 - 855 = Government
                                                    United States v. Lischewski , 3:18-cr-00203-EMC                             2000-2879 = Defendant

  Ex. #        Description        Purpose &   Objections    Response to        [Blank for Court Use]   Doc Date   Bates Range            Date
                                   Witness                  Objections                                                            Marked Admitted
                                                                                                                                  for ID
     2788 Demonstrative Exhibit               Reserve      Reserve

     2789 Demonstrative Exhibit               Reserve      Reserve

     2790 Demonstrative Exhibit               Reserve      Reserve

     2791 Demonstrative Exhibit               Reserve      Reserve

     2792 Demonstrative Exhibit               Reserve      Reserve

     2793 Demonstrative Exhibit               Reserve      Reserve

     2794 Demonstrative Exhibit               Reserve      Reserve

     2795 Demonstrative Exhibit               Reserve      Reserve

     2796 Demonstrative Exhibit               Reserve      Reserve

     2797 Demonstrative Exhibit               Reserve      Reserve

     2798 Demonstrative Exhibit               Reserve      Reserve

     2799 Demonstrative Exhibit               Reserve      Reserve

     2800 Demonstrative Exhibit               Reserve      Reserve

     2801 Demonstrative Exhibit               Reserve      Reserve

     2802 Demonstrative Exhibit               Reserve      Reserve




1354995.v1                                                                492 of 498                                                       11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 498 of 503


                                                                JOINT EXHIBIT LIST                                               1 - 855 = Government
                                                    United States v. Lischewski , 3:18-cr-00203-EMC                             2000-2879 = Defendant

  Ex. #        Description        Purpose &   Objections    Response to        [Blank for Court Use]   Doc Date   Bates Range            Date
                                   Witness                  Objections                                                            Marked Admitted
                                                                                                                                  for ID
     2803 Demonstrative Exhibit               Reserve      Reserve

     2804 Demonstrative Exhibit               Reserve      Reserve

     2805 Demonstrative Exhibit               Reserve      Reserve

     2806 Demonstrative Exhibit               Reserve      Reserve

     2807 Demonstrative Exhibit               Reserve      Reserve

     2808 Demonstrative Exhibit               Reserve      Reserve

     2809 Demonstrative Exhibit               Reserve      Reserve

     2810 Demonstrative Exhibit               Reserve      Reserve

     2811 Demonstrative Exhibit               Reserve      Reserve

     2812 Demonstrative Exhibit               Reserve      Reserve

     2813 Demonstrative Exhibit               Reserve      Reserve

     2814 Demonstrative Exhibit               Reserve      Reserve

     2815 Demonstrative Exhibit               Reserve      Reserve

     2816 Demonstrative Exhibit               Reserve      Reserve

     2817 Demonstrative Exhibit               Reserve      Reserve




1354995.v1                                                                493 of 498                                                       11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 499 of 503


                                                                JOINT EXHIBIT LIST                                               1 - 855 = Government
                                                    United States v. Lischewski , 3:18-cr-00203-EMC                             2000-2879 = Defendant

  Ex. #        Description        Purpose &   Objections    Response to        [Blank for Court Use]   Doc Date   Bates Range            Date
                                   Witness                  Objections                                                            Marked Admitted
                                                                                                                                  for ID
     2818 Demonstrative Exhibit               Reserve      Reserve

     2819 Demonstrative Exhibit               Reserve      Reserve

     2820 Demonstrative Exhibit               Reserve      Reserve

     2821 Demonstrative Exhibit               Reserve      Reserve

     2822 Demonstrative Exhibit               Reserve      Reserve

     2823 Demonstrative Exhibit               Reserve      Reserve

     2824 Demonstrative Exhibit               Reserve      Reserve

     2825 Demonstrative Exhibit               Reserve      Reserve

     2826 Demonstrative Exhibit               Reserve      Reserve

     2827 Demonstrative Exhibit               Reserve      Reserve

     2828 Demonstrative Exhibit               Reserve      Reserve

     2829 Demonstrative Exhibit               Reserve      Reserve

     2830 Demonstrative Exhibit               Reserve      Reserve

     2831 Demonstrative Exhibit               Reserve      Reserve

     2832 Demonstrative Exhibit               Reserve      Reserve




1354995.v1                                                                494 of 498                                                       11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 500 of 503


                                                                JOINT EXHIBIT LIST                                               1 - 855 = Government
                                                    United States v. Lischewski , 3:18-cr-00203-EMC                             2000-2879 = Defendant

  Ex. #        Description        Purpose &   Objections    Response to        [Blank for Court Use]   Doc Date   Bates Range            Date
                                   Witness                  Objections                                                            Marked Admitted
                                                                                                                                  for ID
     2833 Demonstrative Exhibit               Reserve      Reserve

     2834 Demonstrative Exhibit               Reserve      Reserve

     2835 Demonstrative Exhibit               Reserve      Reserve

     2836 Demonstrative Exhibit               Reserve      Reserve

     2837 Demonstrative Exhibit               Reserve      Reserve

     2838 Demonstrative Exhibit               Reserve      Reserve

     2839 Demonstrative Exhibit               Reserve      Reserve

     2840 Demonstrative Exhibit               Reserve      Reserve

     2841 Demonstrative Exhibit               Reserve      Reserve

     2842 Demonstrative Exhibit               Reserve      Reserve

     2843 Demonstrative Exhibit               Reserve      Reserve

     2844 Demonstrative Exhibit               Reserve      Reserve

     2845 Demonstrative Exhibit               Reserve      Reserve

     2846 Demonstrative Exhibit               Reserve      Reserve

     2847 Demonstrative Exhibit               Reserve      Reserve




1354995.v1                                                                495 of 498                                                       11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 501 of 503


                                                                JOINT EXHIBIT LIST                                               1 - 855 = Government
                                                    United States v. Lischewski , 3:18-cr-00203-EMC                             2000-2879 = Defendant

  Ex. #        Description        Purpose &   Objections    Response to        [Blank for Court Use]   Doc Date   Bates Range            Date
                                   Witness                  Objections                                                            Marked Admitted
                                                                                                                                  for ID
     2848 Demonstrative Exhibit               Reserve      Reserve

     2849 Demonstrative Exhibit               Reserve      Reserve

     2850 Demonstrative Exhibit               Reserve      Reserve

     2851 Demonstrative Exhibit               Reserve      Reserve

     2852 Demonstrative Exhibit               Reserve      Reserve

     2853 Demonstrative Exhibit               Reserve      Reserve

     2854 Demonstrative Exhibit               Reserve      Reserve

     2855 Demonstrative Exhibit               Reserve      Reserve

     2856 Demonstrative Exhibit               Reserve      Reserve

     2857 Demonstrative Exhibit               Reserve      Reserve

     2858 Demonstrative Exhibit               Reserve      Reserve

     2859 Demonstrative Exhibit               Reserve      Reserve

     2860 Demonstrative Exhibit               Reserve      Reserve

     2861 Demonstrative Exhibit               Reserve      Reserve

     2862 Demonstrative Exhibit               Reserve      Reserve




1354995.v1                                                                496 of 498                                                       11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 502 of 503


                                                                JOINT EXHIBIT LIST                                               1 - 855 = Government
                                                    United States v. Lischewski , 3:18-cr-00203-EMC                             2000-2879 = Defendant

  Ex. #        Description        Purpose &   Objections    Response to        [Blank for Court Use]   Doc Date   Bates Range            Date
                                   Witness                  Objections                                                            Marked Admitted
                                                                                                                                  for ID
     2863 Demonstrative Exhibit               Reserve      Reserve

     2864 Demonstrative Exhibit               Reserve      Reserve

     2865 Demonstrative Exhibit               Reserve      Reserve

     2866 Demonstrative Exhibit               Reserve      Reserve

     2867 Demonstrative Exhibit               Reserve      Reserve

     2868 Demonstrative Exhibit               Reserve      Reserve

     2869 Demonstrative Exhibit               Reserve      Reserve

     2870 Demonstrative Exhibit               Reserve      Reserve

     2871 Demonstrative Exhibit               Reserve      Reserve

     2872 Demonstrative Exhibit               Reserve      Reserve

     2873 Demonstrative Exhibit               Reserve      Reserve

     2874 Demonstrative Exhibit               Reserve      Reserve

     2875 Demonstrative Exhibit               Reserve      Reserve

     2876 Demonstrative Exhibit               Reserve      Reserve

     2877 Demonstrative Exhibit               Reserve      Reserve




1354995.v1                                                                497 of 498                                                       11/3/2019
                                   Case 3:18-cr-00203-EMC Document 481 Filed 11/03/19 Page 503 of 503


                                                                JOINT EXHIBIT LIST                                               1 - 855 = Government
                                                    United States v. Lischewski , 3:18-cr-00203-EMC                             2000-2879 = Defendant

  Ex. #        Description        Purpose &   Objections    Response to        [Blank for Court Use]   Doc Date   Bates Range            Date
                                   Witness                  Objections                                                            Marked Admitted
                                                                                                                                  for ID
     2878 Demonstrative Exhibit               Reserve      Reserve

     2879 Demonstrative Exhibit               Reserve      Reserve




1354995.v1                                                                498 of 498                                                       11/3/2019
